Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT
This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of March 21, 2014 (this
“Amendment”), is entered into by and among PVH Corp., a Delaware corporation
(the “U.S. Borrower”), PVH B.V. (formerly known as Tommy Hilfiger B.V.), a Dutch
private limited liability company with its corporate seat in Amsterdam, The
Netherlands (the “European Borrower” and, together with the U.S. Borrower, the
“Borrowers”), the Guarantors (as defined in the Existing Credit Agreement (as
defined below)) listed on the signature pages hereto, each Lender party hereto
(including the Incremental Tranche A Term Lenders, the Replacement Lender and
the Incremental Tranche B Term Lender (each, as defined below)), each Lender
Counterparty party hereto, each Issuing Bank party hereto and Barclays Bank PLC
(“Barclays”), as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent (in such capacity, the “Collateral Agent”) under
the Existing Credit Agreement.
RECITALS
WHEREAS, the Borrowers and the Guarantors have entered into that certain Credit
and Guaranty Agreement, dated as of February 13, 2013 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time
immediately prior to the date hereof, the “Existing Credit Agreement”), with the
Lenders from time to time party thereto, the Administrative Agent, the
Collateral Agent and the other parties referred to therein;
WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended into the form of the Amended and Restated Credit Agreement attached
hereto as Exhibit A-1 (the “Amended and Restated Credit Agreement”; except as
otherwise provided herein, all capitalized terms used but not defined herein
shall have the meanings ascribed to such terms therein) so as to, among other
things, (i) effectively lower the Applicable Margin in respect of the Revolving
Loans and the Tranche A Term Loans, (ii) extend the Revolving Commitment
Termination Date and the Tranche A Term Loan Maturity Date, (iii) increase the
aggregate principal amount of Tranche A Term Loans by up to $350,000,000 (such
additional Tranche A Term Loans, the “Incremental Tranche A Term Loans”) and
(iv) increase the aggregate principal amount of Tranche B Term Loans by up to
$250,000,000 (such additional Tranche B Term Loans, the “Incremental Tranche B
Term Loans”);
WHEREAS, each Lender that executes and delivers a signature page to this
Amendment hereby agrees to the terms and conditions of this Amendment (each such
Lender that has executed and delivered a signature page to this Amendment on or
prior to the Consent Deadline (as defined in Section 3 of this Amendment), a
“Consenting Lender”);
WHEREAS, each Lender Counterparty has executed and delivered a signature page to
this Amendment and hereby agrees to the terms and conditions of this Amendment;
WHEREAS, the Lenders party hereto constitute (a) at least the Required Lenders
under the Existing Credit Agreement and (b) all of the Revolving Lenders, all of
the Lenders holding Tranche A Term Loans and all of the Lenders holding
Tranche B Term Loans under the Existing Credit Agreement other than
Non-Consenting Lenders (as defined below);

NY\6180170.15

--------------------------------------------------------------------------------




WHEREAS, each Lender holding Revolving Commitments, Revolving Loans, Tranche A
Term Loans or Tranche B Term Loans that does not execute and deliver a signature
page to this Amendment on or prior to the Consent Deadline (each, a
“Non-Consenting Lender”) shall assign all of its interest, rights and
obligations under the Existing Credit Agreement with respect to its Revolving
Commitments, Revolving Loans, Tranche A Term Loans and Tranche B Term Loans to
the Replacement Lender pursuant to Section 2.23 of the Existing Credit Agreement
and Section 2(c) of this Amendment;
WHEREAS, on the Effective Date (as defined in Section 3 of this Amendment)
(i) each Person party hereto that elects to make Incremental Tranche A Term
Loans on its signature page hereto (each, an “Incremental Tranche A Term
Lender”) severally (and not jointly) agrees to extend Incremental Tranche A Term
Loans in an aggregate principal amount not to exceed the amount of Incremental
Tranche A Term Loans that it requested to make as set forth on such signature
page (such amount, its “Incremental Tranche A Term Commitment”) and
(ii) Barclays (in such capacity, the “Incremental Tranche B Term Lender”) agrees
to extend Incremental Tranche B Term Loans in an aggregate principal amount not
to exceed $250,000,000; and
WHEREAS, the aggregate proceeds of the Incremental Tranche A Term Loans and the
Incremental Tranche B Term Loans shall be used by the U.S. Borrower to finance
the redemption, defeasance, satisfaction and discharge, repurchase or other
repayment of up to $600,000,000 in aggregate principal amount of the 2020 Notes
within three Business Day after the Effective Date and to pay the fees, costs
and expenses in connection therewith and the entry into this Amendment.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, as well as other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
SECTION 1    Amendment to Existing Credit Agreement. Subject to the satisfaction
of the conditions set forth in Section 3 of this Amendment, on the Effective
Date:
(a)    The Existing Credit Agreement shall be amended in the form of the Amended
and Restated Credit Agreement attached hereto as Exhibit A-1 and any term or
provision of the Existing Credit Agreement which is different from that set
forth in the Amended and Restated Credit Agreement shall be replaced and
superseded in all respects by the terms and provisions of the Amended and
Restated Credit Agreement;
(b)    Schedules 1.01(a), (b) and (d), 6.01, 6.02, 6.05, 6.06 and 6.11 to the
Existing Credit Agreement shall be amended and restated into the form of the
schedules attached hereto as Exhibit A-2; and
(c)    Any Schedule to the Existing Credit Agreement not amended pursuant to
clause (b) above shall remain in full force and effect.

2
NY\6180170.15

--------------------------------------------------------------------------------




SECTION 2    Allocations, Reallocations and Incremental Term Loans.
(a)    Each Incremental Tranche A Term Lender agrees, severally and not jointly,
to make Incremental Tranche A Term Loans to the U.S. Borrower on the Effective
Date, as set forth in Section 2.01(a)(i) of the Amended and Restated Credit
Agreement, in an amount to be determined by the Administrative Agent, notified
to such Incremental Tranche A Term Lender prior to the Effective Date and set
forth on Schedule 1.01(a) to the Amended and Restated Credit Agreement (but in
any event not to exceed such Incremental Tranche A Lender’s Incremental
Tranche A Term Commitment).
(b)    The Incremental Tranche B Term Lender agrees to make Incremental
Tranche B Term Loans to the U.S. Borrower on the Effective Date, as set forth in
Section 2.01(a)(ii) of the Amended and Restated Credit Agreement, in an
aggregate principal amount not to exceed $250,000,000.
(c)    The Borrower Representative shall give written notice to the
Administrative Agent and each Lender pursuant to (and in accordance with)
Section 2.23 of the Existing Credit Agreement that it elects to have each
Non-Consenting Lender assign its Revolving Commitments, Revolving Loans,
Tranche A Term Loans and Tranche B Term Loans to Barclays or, at Barclay’s
election, any of its Affiliates (Barclays and any such Affiliates in such
capacity, collectively, the “Replacement Lender”). The Replacement Lender shall,
prior to the effectiveness of this Amendment, purchase the Revolving
Commitments, the Revolving Loans, the Tranche A Term Loans and the Tranche B
Term Loans of any such Non-Consenting Lender, in each case, in accordance with
Section 2.23 and Section 10.06 of the Existing Credit Agreement. Payment for the
purchase of such Non-Consenting Lender’s Revolving Commitments, Revolving Loans,
Tranche A Term Loans and Tranche B Term Loans shall be made by the Replacement
Lender to each Non-Consenting Lender on the Effective Date and (without
limitation of the right of the Replacement Lender to require the further
execution of an Assignment Agreement) the receipt of such payment by such
Non-Consenting Lender shall be deemed to effectuate the consummation of such
purchase option and assignment and the Administrative Agent shall reflect such
assignment in the Register. The Replacement Lender by its signature hereto
consents to this Amendment with respect to such purchased Revolving Commitments,
Revolving Loans, Tranche A Term Loans and Tranche B Term Loans, in each case,
effective at the time of such assignment. Subject to the return by each
Non-Consenting Lender of its Revolving Note, Tranche A Term Loan Note or
Tranche B Term Loan Note (in each case, if any) to the Administrative Agent for
cancellation, and the Borrowers shall, if requested by the Replacement Lender,
issue and deliver a new Revolving Note, Tranche A Term Loan Note and/or
Tranche B Term Loan Note to the Replacement Lender (or its designee) in
accordance with the terms of Section 10.06(f) of the Existing Credit Agreement.
(d)    Each Tranche A Term Lender agrees, severally and not jointly, to purchase
Tranche A Term Loans from, or assign Tranche A Term Loans to, the Administrative
Agent, in each case in an amount determined by the Administrative Agent (and
notified to such Tranche A Term Lender prior to the Effective Date) to be
necessary in order that, after giving effect to all assignments of Tranche A
Term Loans by Non-Consenting Lenders, all Incremental Tranche A Term Loans made
pursuant to Section 2(a) of this Amendment and all such assignments and
purchases of Tranche A Term Loans described in this Section 2(d), the Tranche A
Term Loans will be held by the Tranche A Term Lenders

3
NY\6180170.15

--------------------------------------------------------------------------------




ratably in accordance with their Tranche A Term Loan Exposure. The Incremental
Tranche A Term Loans and Incremental Tranche B Term Loans shall be treated as
Tranche A Term Loans and Tranche B Term Loans, respectively, for all purposes
under the Amended and Restated Credit Agreement, including without limitation
with respect to maturity, prepayments, repayments, interest rate and other
economic terms. Notwithstanding anything in the Amended and Restated Credit
Agreement to the contrary, the initial Interest Period with respect to the
Incremental Tranche A Term Loans and the Incremental Tranche B Term Loans shall
commence on the Effective Date and end on the date(s) necessary (as determined
by the Administrative Agent) to ensure that all such Incremental Tranche A Term
Loans and Incremental Tranche B Term Loans are included in each Tranche A Term
Loan and each Tranche B Term Loan, respectively, outstanding, on a pro rata
basis. The Administrative Agent is hereby authorized to take all actions as may
be reasonably necessary to ensure that all such Incremental Tranche A Term Loans
and Incremental Tranche B Term Loans are included in each Tranche A Term Loan
and each Tranche B Term Loan, respectively, outstanding, on a pro rata basis and
the Administrative Agent shall be authorized to mark the Register accordingly to
reflect the amendments and adjustments set forth herein.
(e)    Notwithstanding anything herein or in the Existing Credit Agreement to
the contrary, (i) the Lenders party hereto waive the payment of any compensation
required to be paid pursuant to Section 2.18 of the Existing Credit Agreement
(to the extent any right to such compensation arises in connection with this
Amendment and the transactions contemplated hereby, including, for the avoidance
of doubt, Section 2(e)(ii) of this Amendment) and (ii) the Interest Periods in
effect immediately prior to the Effective Date shall remain in effect with
respect to Loans outstanding immediately prior to the Effective Date (or if new
Interest Periods are entered into in connection with the Effective Date with
respect to such Loans outstanding immediately prior to the Effective Date, the
end dates of such new Interest Periods shall be the same as the Interest Period
end dates with respect to such Loans immediately prior to the Effective Date).
SECTION 3    Conditions to Effectiveness. This Amendment (including the Amended
and Restated Credit Agreement) shall become effective on and as of the first
Business Day when the following conditions have been satisfied (the “Effective
Date”):
(a)    The Administrative Agent shall have received counterparts (or written
evidence satisfactory to the Administrative Agent (which may include a facsimile
or other electronic transmission) that such party has signed a counterpart) of
(1) this Amendment duly executed by (i) each Loan Party, (ii) the Administrative
Agent, (iii) the Collateral Agent, (iii) the Swing Line Lender, (iv) each
Issuing Bank, (v) the Lenders constituting at least the Required Lenders under
the Existing Credit Agreement, in the case of this clause (v), prior to
12:00 p.m., New York City time, on March 11, 2014 (the “Consent Deadline”),
(vi) the Lenders constituting all of the Revolving Lenders, all of the Lenders
holding Tranche A Term Loans under the Existing Credit Agreement and all of the
Lenders holding Tranche B Term Loans under the Existing Credit Agreement and
(vii) each Lender Counterparty and (2) a joinder agreement to the CK
Intercreditor Agreement duly executed by the Collateral Agent.
(b)    The Administrative Agent shall have received (in each case, executed and
delivered by each applicable Loan Party) with respect to each Mortgage: (a) a
modification to each existing Mortgage (each a “Mortgage Modification”), duly
executed and acknowledged by each Loan Party

4
NY\6180170.15

--------------------------------------------------------------------------------




that is the owner of or holder of any interest in the applicable Mortgaged
Property giving effect to the amendment of the Existing Credit Agreement as
contemplated hereby, and otherwise in form for recording in the recording office
of the applicable political subdivision where such Mortgaged Property is
situated, (b) a date-down endorsement or other such modification endorsement
reasonably acceptable to the Collateral Agent in respect of each Title Policy
currently applicable to any such Mortgage and (c) a completed “Life of Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property on which a “Building” (as defined in 12 CFR
Chapter III, Section 339.2) is located and if any Mortgaged Property is located
in a flood zone as indicated by the “Life of Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination, evidence of a policy of flood
insurance for such Mortgaged Property written in an amount not less than the
outstanding principal amount of the indebtedness secured by such Mortgage that
is reasonably allocable to such real property or the maximum limit of coverage
made available with respect to the particular type of property under the
National Flood Insurance Act of 1968, whichever is less, and which policy has a
term ending not later than the maturity of the Indebtedness secured by such
Mortgage.
(c)    The Replacement Lender shall have, immediately prior to the effectiveness
of this Amendment, paid to each Non-Consenting Lender all amounts required to be
paid by the Replacement Lender pursuant to clause (1) of the first proviso in
Section 2.23 of the Existing Credit Agreement and the applicable Borrower shall
have paid to each Non-Consenting Lender all amounts required to be paid by such
Borrower pursuant to clause (2) of the first proviso in Section 2.23 of the
Existing Credit Agreement, in each case in order to give effect to the
transaction contemplated by Section 2(c) of this Amendment.
(d)    The U.S. Borrower shall have paid all fees and reasonable expenses
(including, without limitation, legal fees and expenses) of the Lead Arrangers,
the Administrative Agent and the Lenders as and to the extent required pursuant
to the terms of the Engagement Letter and invoiced to the U.S. Borrower at least
two Business Days prior to the Effective Date.
(e)    The Administrative Agent shall have received originally executed copies
of the favorable written opinions of Wachtell, Lipton, Rosen & Katz, as New York
counsel to the Loan Parties, Potter Anderson & Corroon LLP, as Delaware counsel
to the Loan Parties, Katten Muchin Rosenman LLP, as California counsel to the
Loan Parties, Fennemore Craig Jones Vargas, as Nevada counsel to the Loan
Parties, LeClairRyan, A Professional Corporation, as Virginia counsel to the
Loan Parties, De Brauw Blackstone Westbroek New York B.V., P.C., as Dutch
counsel to the Loan Parties, Loyens & Loeff N.V., as Dutch counsel to the
Administrative Agent, the Lenders and the other Secured Parties, Mark D.
Fischer, as general counsel of the U.S. Loan Parties, and Angela Kranz, as
general counsel of the European Loan Parties, in each case as to such matters as
are customary for financings of this type, dated as of the Effective Date and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent (and each Loan Party hereby instructs such counsel to deliver such
opinions to the Administrative Agent).
(f)    The Administrative Agent shall have received in relation to each Loan
Party (1) copies of each Organizational Document and, to the extent applicable,
certified as of a recent date by the appropriate governmental official;
(2) corporate or entity certificates incorporating, without limitation,
signature and incumbency certificates of the officers, managers, members and/

5
NY\6180170.15

--------------------------------------------------------------------------------




or directors of such Person executing the Loan Documents to which it is a party;
(3) to the extent applicable, resolutions of the Board of Directors (which, in
the case of each European Loan Party, shall be its board of managing directors)
approving and authorizing the execution, delivery and performance of this
Amendment and the other Loan Documents to which it is a party or by which it or
its assets may be bound as of the Effective Date, certified (to the extent
required under applicable law or customary in accordance with local law or
practice) as of the Effective Date by its secretary, its assistant secretary,
director or any other competent officer or appropriate person as being in full
force and effect without modification or amendment; (4) to the extent required
under applicable law, the relevant entity’s Organizational Documents or internal
regulations or, customary in accordance with local law or practice, a copy of
resolutions from the general meeting of shareholders or its partners approving
and authorizing the execution, delivery and performance of this Amendment and
the other Loan Documents to which it is a party or by which it or its assets may
be bound as of the Effective Date, certified as of the Effective Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment; and (5) to the extent required under applicable law
or customary in accordance with local law or practice, a good standing
certificate from the applicable Governmental Authority of its jurisdiction of
incorporation, organization or formation, dated a recent date prior to the
Effective Date; provided that, in lieu of delivering the Organizational
Documents required by clause (1) and/or the corporate or entity certificates
required by clause (2), the Borrower Representative may deliver a certificate of
an Authorized Officer certifying that there have been no amendments to those
Organizational Documents and/or corporate or entity certificates previously
delivered to the Administrative Agent in connection with the Existing Credit
Agreement.
(g)    The Administrative Agent shall have received a Solvency Certificate from
the U.S. Borrower in the form of Exhibit B attached hereto.
(h)    No event shall have occurred and be continuing or would result directly
from the effectiveness of this Amendment and the consummation of the
transactions contemplated hereby that would constitute a Default or an Event of
Default.
(i)    The representations and warranties contained in the Amended and Restated
Credit Agreement and in the other Loan Documents shall be true and correct in
all material respects on and as of the Effective Date to the same extent as
though made on and as of the Effective Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that, to the extent
any such representation or warranty is already qualified by materiality or
Material Adverse Effect, such representation or warranty shall be true and
correct in all respects.
(j)    The Administrative Agent shall have received a fully executed and
delivered Borrowing Notice with respect to the Incremental Tranche A Term Loans
and the Incremental Tranche B Term Loans.
(k)    To the extent requested in writing to the U.S. Borrower at least 10
Business Days prior to the Effective Date, the Lenders shall have received at
least three days prior to the Effective Date all documentation and other
information relating to the Loan Parties required by bank

6
NY\6180170.15

--------------------------------------------------------------------------------




regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.
SECTION 4    Lender Counterparty. In addition to consenting to the terms hereof,
each Lender Counterparty party hereto hereby waives any termination event, event
of default, default or similar event, however defined or referenced, arising
from or as a result of the terms hereof, the effect of the amendments to the
Existing Credit Agreement described herein or the consummation of the
transactions described herein, in each case, in any Hedge Agreement, Cash
Management Agreement or Treasury Transaction to which such Lender Counterparty
is a party.
SECTION 5    Incremental Term Loans. The parties hereto hereby agree that
(a) the Incremental Tranche A Term Loans and the Incremental Tranche B Term
Loans constitute Incremental Term Loans incurred pursuant to (and in accordance
with) Section 2.24 of the Existing Credit Agreement and (b) this Amendment
(including, without limitation, the Amended and Restated Credit Agreement) shall
be deemed to be a Joinder Agreement effecting necessary and appropriate
amendments to the Existing Credit Agreement and the other Loan Documents in
connection with the creation of the Incremental Tranche A Term Loans and the
Incremental Tranche B Term Loans. The Lenders party hereto hereby waive
compliance with the requirements of Section 2.24 of the Existing Credit
Agreement with respect to the creation of the Incremental Tranche A Term Loans
and the Incremental Tranche B Term Loans.
SECTION 6    Effect on Loan Documents. Except as specifically amended herein,
all other Loan Documents shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed. Except as specifically set forth
herein, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents or in any way limit, impair or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or the
Collateral Agent under the Loan Documents. The Borrowers and the other Loan
Parties acknowledge and agree that, on and after the Effective Date, this
Amendment and each of the other Loan Documents to be executed and delivered by a
Loan Party in connection herewith shall constitute a Loan Document for all
purposes of the Amended and Restated Credit Agreement. On and after the
Effective Date, each reference in the Amended and Restated Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Existing Credit Agreement, and each reference in the other Loan
Documents to “Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Existing Credit Agreement shall mean and be a reference to the
Amended and Restated Credit Agreement, and this Amendment and the Amended and
Restated Credit Agreement shall be read together and construed as a single
instrument. Nothing herein shall be deemed to entitle the Borrowers to a further
consent to, or a further waiver, amendment, modification or other change of, any
of the terms, conditions, obligations, covenants or agreements contained in the
Amended and Restated Credit Agreement or any other Loan Document in similar or
different circumstances. For the avoidance of doubt, this Amendment does not
constitute a novation or termination by any Loan Party of the Indebtedness and
Obligations under the Existing Credit Agreement.
SECTION 7    Expenses. The Borrowers agree to pay all reasonable out-of-pocket
costs and expenses incurred by the Administrative Agent in connection with this
Amendment and any

7
NY\6180170.15

--------------------------------------------------------------------------------




other documents prepared in connection herewith, in each case to the extent
required by Section 10.02 of the Amended and Restated Credit Agreement. The
Borrowers hereby confirm that the indemnification provisions set forth in
Section 10.03 of the Amended and Restated Credit Agreement shall apply to this
Amendment and such losses, claims, damages, liabilities, costs and expenses (as
more fully set forth therein as applicable) which may arise herefrom or in
connection herewith.
SECTION 8    Amendments; Execution in Counterparts; Severability.
(a)    This Amendment may not be amended nor may any provision hereof be waived
except pursuant to a writing signed by each party hereto.
(b)    In case any provision in or obligation hereunder shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby (it being understood that the invalidity, illegality or
unenforceability of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity, legality or enforceability of such
provision in any other jurisdiction).
SECTION 9    Reaffirmation. Each of the Loan Parties party hereto, including
each Guarantor, hereby (a) acknowledges and agrees that the Incremental
Tranche A Term Loans, the Incremental Tranche B Term Loans and the Lenders
thereof constitute Loans and Lenders under the Loan Documents, and that all of
such Loan Party’s obligations under the Security Documents and the other Loan
Documents to which it is a party are reaffirmed and remain in full force and
effect on a continuous basis, (b) reaffirms each Lien granted by it to the
Collateral Agent for the benefit of the Secured Parties and the guaranties made
by it pursuant to the Existing Credit Agreement, (c) acknowledges and agrees
that the grants of security interests by and the guaranties of the Loan Parties
contained in the Existing Credit Agreement and the Security Documents are, and
shall remain, in full force and effect after giving effect to this Amendment and
the transactions contemplated hereby, and (d) agrees that the Obligations
include the Incremental Tranche A Term Loans and the Incremental Tranche B Term
Loans.
SECTION 10. GOVERNING LAW; WAIVER OF JURY TRIAL; JURISDICTION. THIS AMENDMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. EACH OF THE
PARTIES HERETO HEREBY AGREES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR UNDER THIS AMENDMENT. The provisions
of Section 10.15 of the Amended and Restated Credit Agreement are incorporated
herein by reference.
SECTION 11. Headings. The Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose, modify or amend the

8
NY\6180170.15

--------------------------------------------------------------------------------




terms or conditions hereof, be used in connection with the interpretation of any
term or condition hereof or be given any substantive effect.
SECTION 12. Counterparts. This Amendment may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or other electronic transmission will be effective as delivery of an
original counterpart thereof.
[Remainder of page intentionally left blank.]





9
NY\6180170.15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.
PVH CORP., as U.S. Borrower
By:
/s/ Mark D. Fischer    
Name: Mark D. Fischer
Title: Executive Vice President

PVH B.V., as European Borrower
By:
/s/ Michiel Alfons Johannes Rubenkamp    
Name:    Michiel Alfons Johannes Rubenkamp
Title: Managing Director

By:
/s/ Ludovicus Rudolf Onnink    
Name: Ludovicus Rudolf Onnink
Title: Managing Director






Signature Page to
PVH Corp. First Amendment to Credit Agreement

--------------------------------------------------------------------------------






U.S. GUARANTORS:
AUTHENTIC FITNESS ON-LINE, INC.
BASSNET LLC
CALVIN KLEIN JEANSWEAR COMPANY
CALVIN KLEIN, INC.
CCC ACQUISITION CORP.
CK SERVICE CORP.
CKJ HOLDINGS, INC.
CKU.COM INC.
CLUETT PEABODY RESOURCES CORPORATION
CLUETT, PEABODY & CO., INC.
DESIGNER HOLDINGS LTD.
IZOD.COM INC.
KARL LAGERFELD LLC
OCEAN PACIFIC APPAREL CORP.
PVH EUROPE, INC.
PVH FOREIGN HOLDINGS CORP.
PVH GIFT CARD COMPANY LLC
PVH GTLD HOLDINGS LLC
PVH GUAM, INC.
PVH NECKWEAR, INC.
PVH PUERTO RICO LLC
PVH PUERTO RICO, INC.
PVH REALTY CORP.
PVH RETAIL STORES LLC
PVH WHOLESALE CORP.
PVH WHOLESALE NEW JERSEY, INC.
THE WARNACO GROUP, INC.
TOMCAN INVESTMENTS INC.
TOMMY HILFIGER LICENSING LLC
TOMMY HILFIGER RETAIL, LLC
TOMMY HILFIGER U.S.A., INC.
TOMMY HILFIGER WHOLESALE, INC.
WARNACO INC.
WARNACO PUERTO RICO, INC.
WARNACO RETAIL INC.
WARNACO SWIMWEAR INC.
WARNACO SWIMWEAR PRODUCTS INC.
WARNACO U.S., INC.
By:
/s/ Mark D. Fischer    
Name:    Mark D. Fischer
Title:    Executive Vice President and Secretary

PVH PRINCE C.V. HOLDING CORPORATION
By:
/s/ Michael A. Shaffer    
Name:    Michael A. Shaffer
Title:    Executive Vice President and Secretary


Signature Page to
PVH Corp. First Amendment to Credit Agreement

--------------------------------------------------------------------------------








EUROPEAN GUARANTOR:

TOMMY HILFIGER EUROPE B.V.
By:
/s/ Michiel Alfons Johannes Rubenkamp    
Name: Michiel Alfons Johannes Rubenkamp
Title: Managing Director

By:
/s/ Martijn Hagman    
Name: Martijn Hagman
Title: Managing Director






Signature Page to
PVH Corp. First Amendment to Credit Agreement

--------------------------------------------------------------------------------






BARCLAYS BANK PLC,
as Administrative Agent, Collateral Agent, Swing Line Lender, an Issuing Bank,
the Replacement Lender and the Incremental Tranche B Term Lender
By:
/s/ Noam Azachi    
Name:     Noam Azachi
Title:     Vice President






Signature Page to
PVH Corp. First Amendment to Credit Agreement

--------------------------------------------------------------------------------






SUNTRUST BANK,
as a Lender Counterparty
By
/s/ Kelly Gunter    
Name: Kelly Gunter
Title: Director






Signature Page to
PVH Corp. First Amendment to Credit Agreement

--------------------------------------------------------------------------------






ROYAL BANK OF CANADA
as a Lender Counterparty
By
/s/ John Flores    
Name: John Flores
Title: Authorized Signatory






Signature Page to
PVH Corp. First Amendment to Credit Agreement

--------------------------------------------------------------------------------






HSBC BANK USA, N. A.
as a Lender Counterparty
By
/s/ Brian Gingue    
Name:    Brian Gingue
Title:    Vice President






Signature Page to
PVH Corp. First Amendment to Credit Agreement

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as a Lender Counterparty
By
/s/ Jaime Eng    
Name: Jaime Eng
Title: Vice President






Signature Page to
PVH Corp. First Amendment to Credit Agreement

--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA,
as a Lender Counterparty
By
/s/ Burak Numanoglu    
Name: Burak Numanoglu
Title: Director






Signature Page to
PVH Corp. First Amendment to Credit Agreement

--------------------------------------------------------------------------------






BARCLAYS BANK PLC,
as a Lender Counterparty
By
/s/ Ian Palmer    
Name: Ian Palmer
Title: Managing Director






Signature Page to
PVH Corp. First Amendment to Credit Agreement

--------------------------------------------------------------------------------






HSBC Bank Plc
as a Lender Counterparty
By
/s/ Giovanna Padua    
Name: Giovanna Padua
Title: Senior Corporate Banking Manager






Signature Page to
PVH Corp. First Amendment to Credit Agreement

--------------------------------------------------------------------------------






CREDIT SUISSE INTERNATIONAL,
as a Lender Counterparty
By
/s/ Shui Wong    
Name: Shui Wong
Title: Authorized Signatory

By
/s/ Emilie Blay    
Name: Emilie Blay
Title: Authorized Signatory






Signature Page to
PVH Corp. First Amendment to Credit Agreement

--------------------------------------------------------------------------------






U.S. Bank National Association,
as a Lender Counterparty
By
/s/ Joyce P. Dorsett    
Name: Joyce P. Dorsett
Title: Vice President






Signature Page to
PVH Corp. First Amendment to Credit Agreement

--------------------------------------------------------------------------------






CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender Counterparty
By
/s/ Michael Madnick    
Name: Michael Madnick
Title: Managing Director

By
/s/ Pamela Donnelly    
Name: Pamela Donnelly
Title: Managing Director






Signature Page to
PVH Corp. First Amendment to Credit Agreement

--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA,
as an Issuing Bank
By:
/s/ Burak Numanoglu    
Name: Burak Numanoglu
Title: Director






Signature Page to
PVH Corp. First Amendment to Credit Agreement

--------------------------------------------------------------------------------






BANK OF AMERICA, NA.,
as a Lender Counterparty
By
/s/ Jaime Eng    
Name: Jaime Eng
Title: Vice President






Signature Page to
PVH Corp. First Amendment to Credit Agreement

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Issuing Bank
By:
/s/ Jaime Eng    
Name: Jaime Eng
Title: Vice President








Signature Page to
PVH Corp. First Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A-1
Amended and Restated Credit Agreement


[Attached.]



Exhibit A-1
NY\6180170.15

--------------------------------------------------------------------------------

EXHIBIT A-1

AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
DATED AS OF MARCH 21, 2014
AMONG
PVH CORP., AS U.S. BORROWER,
PVH B.V., AS EUROPEAN BORROWER,
CERTAIN SUBSIDIARIES OF PVH CORP.,
AS GUARANTORS,
VARIOUS LENDERS,
BARCLAYS BANK PLC,
AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED AND CITIGROUP GLOBAL MARKETS
INC.,
AS CO-SYNDICATION AGENTS
AND
ROYAL BANK OF CANADA,
AS DOCUMENTATION AGENT
________________________________________________________

BARCLAYS BANK PLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CITIGROUP
GLOBAL MARKETS INC. AND RBC CAPITAL MARKETS1,
AS JOINT LEAD ARRANGERS,
AND
BARCLAYS BANK PLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CITIGROUP
GLOBAL MARKETS INC. AND RBC CAPITAL MARKETS,
AS JOINT LEAD BOOKRUNNERS
SENIOR SECURED CREDIT FACILITIES
________________________________________________________
___________________________
1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates

NY\6180200.13

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page




Article I. DEFINITIONS AND INTERPRETATION     1
Section 1.01
Definitions     1

Section 1.02
Accounting Terms    61

Section 1.03
Interpretation, Etc.    62

Section 1.04
Exchange Rates; Currency Equivalents; Basket Calculations    62

Section 1.05
Dutch Terms    64

Article II. LOANS AND LETTERS OF CREDIT    64
Section 2.01
Term Loans    64

Section 2.02
Revolving Loans    65

Section 2.03
Swing Line Loans    68

Section 2.04
Issuance of Letters of Credit and Purchase of Participations Therein    71

Section 2.05
Pro Rata Shares; Availability of Funds; Affiliates    79

Section 2.06
Use of Proceeds    80

Section 2.07
Evidence of Debt; Register; Notes    80

Section 2.08
Interest on Loans    81

Section 2.09
Conversion/Continuation    84

Section 2.10
Default Interest    84

Section 2.11
Fees    85

Section 2.12
Scheduled Payments    87

Section 2.13
Voluntary Prepayments/Commitment Reductions    88

Section 2.14
Mandatory Prepayments/Commitment Reductions    91

Section 2.15
Application of Prepayments/Reductions; Application of

Proceeds of Collateral    93
Section 2.16
General Provisions Regarding Payments    96

Section 2.17
Ratable Sharing    97

Section 2.18
Making or Maintaining Eurocurrency Rate Loans    98

Section 2.19
Increased Costs; Capital Adequacy    99

Section 2.20
Taxes; Withholding, Etc.    101

Section 2.21
Obligation to Mitigate    104

Section 2.22
Defaulting Lenders    105

Section 2.23
Removal or Replacement of a Lender    106

Section 2.24
Incremental Facilities    107

Section 2.25
Appointment of Borrower Representative    110

Section 2.26
Ancillary Facilities    110

Article III. CONDITIONS PRECEDENT    114
Section 3.01
Closing Date    114

Section 3.02
Conditions to Each Credit Extension    117


i
NY\6180200.13

--------------------------------------------------------------------------------

 

Section 3.03
Restatement Date    118

Article IV. REPRESENTATIONS AND WARRANTIES    118
Section 4.01
Organization; Requisite Power and Authority; Qualification    118

Section 4.02
Equity Interests and Ownership    119

Section 4.03
Due Authorization    119

Section 4.04
No Conflict    119

Section 4.05
Governmental Consents    119

Section 4.06
Binding Obligation    120

Section 4.07
Historical Financial Statements    120

Section 4.08
Projections    120

Section 4.09
No Material Adverse Change    120

Section 4.10
Adverse Proceedings, Etc.    120

Section 4.11
Payment of Taxes    121

Section 4.12
Properties    121

Section 4.13
Environmental Matters    121

Section 4.14
No Defaults    122

Section 4.15
Governmental Regulation    122

Section 4.16
Margin Stock    122

Section 4.17
Employee Benefit Plans    122

Section 4.18
Solvency    123

Section 4.19
Compliance with Statutes, Etc.    123

Section 4.20
Disclosure    123

Section 4.21
Intellectual Property    124

Section 4.22
Ranking; Security    126

Section 4.23
Centre of Main Interests and Establishments    126

Section 4.24
European Loan Parties    126

Section 4.25
OFAC    126

Article V. AFFIRMATIVE COVENANTS    126
Section 5.01
Financial Statements and Other Reports    126

Section 5.02
Existence    131

Section 5.03
Payment of Taxes and Claims    131

Section 5.04
Maintenance of Properties    131

Section 5.05
Insurance    131

Section 5.06
Books and Records; Inspections    132

Section 5.07
Compliance with Material Contractual Obligations and Laws    132

Section 5.08
Environmental    132

Section 5.09
Maintenance of Ratings.    134

Section 5.10
Intellectual Property    134

Section 5.11
Subsidiaries    135

Section 5.12
Additional Material Real Estate Assets    136

Section 5.13
Additional Collateral    137

Section 5.14
Further Assurances    137


ii
NY\6180200.13

--------------------------------------------------------------------------------

 

Article VI. NEGATIVE COVENANTS    138
Section 6.01
Indebtedness    138

Section 6.02
Liens    142

Section 6.03
Designation of Subsidiaries    146

Section 6.04
Restricted Payments    147

Section 6.05
Restrictions on Subsidiary Distributions; No Further

Negative Pledges    148
Section 6.06
Investments    149

Section 6.07
Financial Covenants    151

Section 6.08
Fundamental Changes; Disposition of Assets; Acquisitions    152

Section 6.09
[Reserved]    154

Section 6.10
Sales and Lease‑Backs    154

Section 6.11
Transactions with Shareholders and Affiliates    155

Section 6.12
Conduct of Business    156

Section 6.13
Amendments or Waivers of Organizational Documents

and Certain Other Documents    156
Section 6.14
Fiscal Year    156

Section 6.15
Centre of Main Interests and Establishments    157

Article VII. GUARANTY    157
Section 7.01
Guaranty of the Obligations    157

Section 7.02
Limitation on Liability; Contribution by Guarantors    157

Section 7.03
Payment by Guarantors    159

Section 7.04
Liability of Guarantors Absolute    159

Section 7.05
Waivers by Guarantors    162

Section 7.06
Guarantors’ Rights of Subrogation, Contribution, Etc.    162

Section 7.07
Subordination of Certain Intercompany Obligations    163

Section 7.08
Continuing Guaranty    164

Section 7.09
Authority of Guarantors or the Borrowers    164

Section 7.10
Financial Condition of the Borrowers    164

Section 7.11
Bankruptcy, Etc.    164

Section 7.12
Discharge of Guaranty Upon Sale of Guarantor    165

Section 7.13
European Guarantor Limitations    165

Section 7.14
Subordination of the Guaranteed Obligations    166

Article VIII. EVENTS OF DEFAULT    166
Section 8.01
Events of Default    166

Article IX. AGENTS    170
Section 9.01
Appointment of Agents    170

Section 9.02
Powers and Duties    170

Section 9.03
General Immunity    171

Section 9.04
Agents Entitled to Act as Lender    173

Section 9.05
Lenders’ Representations, Warranties and Acknowledgment    173

Section 9.06
Right to Indemnity    174


iii
NY\6180200.13

--------------------------------------------------------------------------------

 

Section 9.07
Successor Administrative Agent, Collateral Agent and

Swing Line Lender    174
Section 9.08
Security Documents and Guaranty    176

Section 9.09
Withholding Taxes    178

Section 9.10
Administrative Agent May File Proofs of Claim    178

Section 9.11
Administrative Agent’s “Know Your Customer” Requirements    179

Article X. MISCELLANEOUS    179
Section 10.01
Notices    179

Section 10.02
Expenses    181

Section 10.03
Indemnity    182

Section 10.04
Set‑Off    183

Section 10.05
Amendments and Waivers    183

Section 10.06
Successors and Assigns; Participations    187

Section 10.07
Independence of Covenants, Etc    191

Section 10.08
Survival of Representations, Warranties and Agreements    191

Section 10.09
No Waiver; Remedies Cumulative    192

Section 10.10
Marshalling; Payments Set Aside    192

Section 10.11
Severability    192

Section 10.12
Obligations Several; Independent Nature of Lenders’ Rights    192

Section 10.13
Table of Contents and Headings    193

Section 10.14
APPLICABLE LAW    193

Section 10.15
CONSENT TO JURISDICTION    193

Section 10.16
WAIVER OF JURY TRIAL    194

Section 10.17
Confidentiality    194

Section 10.18
Usury Savings Clause    195

Section 10.19
Counterparts    195

Section 10.20
Effectiveness; Entire Agreement; No Third Party Beneficiaries    196

Section 10.21
PATRIOT Act    196

Section 10.22
“Know Your Customer” Checks    196

Section 10.23
Electronic Execution of Assignments    197

Section 10.24
No Fiduciary Duty    197

Section 10.25
Judgment Currency    198

Section 10.26
Ancillary Borrowers    198




iv
NY\6180200.13

--------------------------------------------------------------------------------

 

SCHEDULES:
1.01(a)    Tranche A Term Loan Commitments
1.01(b)    Tranche B Term Loan Commitments
1.01(c)    Revolving Commitments
1.01(d)    Notice Addresses
1.01(f)    Mandatory Costs
1.01(g)    Material Companies
1.01(h)    Pro Forma Corporate Structure Chart
2.26    Closing Date Ancillary Facilities
3.01(e)    Closing Date Mortgaged Properties
4.02    Equity Interests and Ownership
4.12    Real Estate Assets
4.17(a)    Foreign Plans
4.17(b)    UK Defined Benefit Pension Plan
5.15    Post-Closing Obligations
6.01    Certain Indebtedness
6.02    Certain Liens
6.05    Certain Restrictions on Subsidiaries
6.06    Certain Investments
6.11    Certain Affiliate Transactions

EXHIBITS:
A-1    Borrowing Notice
A-2    Conversion/Continuation Notice
A-3    Issuance Notice
B-1    Tranche A Term Loan Note
B-2    Tranche B Term Loan Note
B-3    Revolving Loan Note
B-4    Swing Line Note
B-5    Incremental Term Loan Note
C    Compliance Certificate
D    Certificate re Non‑Bank Status
E‑1    Closing Date Certificate
E‑2    Solvency Certificate
F-1    Guarantor Counterpart Agreement
F-2    Ancillary Borrower Counterpart Agreement
G    Mortgage
H    Landlord Waiver and Consent Agreement
I    Joinder Agreement
J    Perfection Certificate






v
NY\6180200.13

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of March 21,
2014, is entered into by and among PVH CORP., a Delaware corporation (the “U.S.
Borrower”), PVH B.V. (formerly known as Tommy Hilfiger B.V.), a Dutch private
limited liability company with its corporate seat in Amsterdam, The Netherlands
(the “European Borrower” and, together with the U.S. Borrower, the “Borrowers”),
CERTAIN SUBSIDIARIES OF THE U.S. BORROWER, as Guarantors, the Lenders party
hereto from time to time, and BARCLAYS BANK PLC (“Barclays”), as Administrative
Agent (together with its permitted successors in such capacity, the
“Administrative Agent”) and as Collateral Agent (together with its permitted
successors in such capacity, the “Collateral Agent”), with MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED (“MLPFS”) and CITIGROUP GLOBAL MARKETS INC.
(“CGMI”), as Co-Syndication Agents (together with their permitted successors in
such capacity, the “Co-Syndication Agents”), and ROYAL BANK OF CANADA (“Royal
Bank”), as Documentation Agent.


RECITALS:


WHEREAS, capitalized terms used in these Recitals have the respective meanings
set forth for such terms in Section 1.01 hereof;


WHEREAS, pursuant to that certain Credit and Guaranty Agreement, dated as of
February 13, 2013 (the “Original Credit Agreement”), by and among the Borrowers,
certain subsidiaries of the U.S. Borrower, as guarantors, the Lenders party
thereto from time to time (the “Original Lenders”) and Barclays Bank PLC, as
administrative agent and collateral agent, the Original Lenders have extended
certain credit facilities to the Borrowers; and


WHEREAS, pursuant to the First Amendment, the Borrowers, certain subsidiaries of
the U.S. Borrower party thereto, the Lenders party thereto, the Issuing Banks
party thereto and the Administrative Agent have agreed to amend the Original
Credit Agreement into the form hereof, which amendment shall become effective as
provided in the First Amendment.


NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:


ARTICLE I.
DEFINITIONS AND INTERPRETATION
Section 1.01    Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
“2020 Notes” means the 7.375% senior unsecured notes due 2020 issued by the U.S.
Borrower pursuant to the 2020 Notes Indenture.
“2020 Notes Documents” means the 2020 Notes, the 2020 Notes Indenture and all
other instruments, agreements and other documents evidencing or governing the
2020 Notes or providing for any guarantee or other right in respect thereof.





NY\6180200.13

--------------------------------------------------------------------------------

 

“2020 Notes Indenture” means that certain Indenture, dated as of May 6, 2010,
between the U.S. Borrower and U.S. Bank National Association, as trustee.
“2022 Notes” means the 4.500% senior unsecured notes due 2022 issued by the U.S.
Borrower pursuant to the 2022 Notes Indenture.
“2022 Notes Documents” means the 2022 Notes, the 2022 Notes Indenture and all
other instruments, agreements and other documents evidencing or governing the
2022 Notes or providing for any guarantee or other right in respect thereof.
“2022 Notes Indenture” means that certain Indenture, dated as of December 20,
2012, between the U.S. Borrower and U.S. Bank National Association, as trustee.
“2023 Debentures” means the 7-3/4% debentures due 2023 issued by the U.S.
Borrower pursuant to the 2023 Debentures Indenture.
“2023 Debentures Indenture” means that certain Indenture, dated as of November
1, 1993, between the U.S. Borrower and the 2023 Debentures Trustee.
“2023 Debentures Intercreditor Agreement” means that certain 2023 Debentures
Intercreditor Agreement, dated as of the Closing Date, between the U.S.
Borrower, the Collateral Agent and The Bank of New York Mellon, as trustee under
the 2023 Debentures Indenture.
“2023 Debentures Obligations” means all obligations of every nature of any Group
Member under or with respect to the 2023 Debentures.
“2023 Debentures Trustee” means The Bank of New York Mellon, as trustee under
the 2023 Debentures Indenture, and its successors in such capacity.
“Acquired Business” means The Warnaco Group, Inc., a Delaware corporation, which
was acquired by the U.S. Borrower pursuant to the Acquisition.
“Acquisition” means that certain acquisition pursuant to the Acquisition
Agreement whereby the Acquired Business was merged with Merger Sub on the
Closing Date, with the Acquired Business surviving as a wholly-owned Subsidiary
of the U.S. Borrower.
“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of October 29, 2012, by and among the U.S. Borrower, Merger Sub and the
Acquired Business.
“Acquisition Agreement Representations” means the representations and warranties
made by or with respect to the Acquired Business in the Acquisition Agreement
that are material to the interests of the Lenders (but only to the extent that
the U.S. Borrower or its Subsidiaries (other than the Acquired Business and its
Subsidiaries) have the right to terminate their respective obligations under the
Acquisition Agreement (or decline to consummate the transactions thereunder) as
a result of a breach of such representations in the Acquisition Agreement).
“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by any Group Member in exchange for, or as
part of, or in

2
NY\6180200.13

--------------------------------------------------------------------------------

 

connection with, any Permitted Acquisition, whether paid in cash or by exchange
of Equity Interests or of properties or otherwise and whether payable at or
prior to the consummation of such Permitted Acquisition or deferred for payment
at any future time, whether or not any such future payment is subject to the
occurrence of any contingency, and includes any and all payments representing
the purchase price and any assumptions of Indebtedness, “earn-outs” and other
agreements to make any payment the amount of which is, or the terms of payment
of which are, in any respect subject to or contingent upon the revenues, income,
cash flow or profits (or the like) of any Person or business (it being
understood that the amount of any deferred payment, including consideration paid
in the form of or pursuant to an “earn-out” or other contingent payment, shall
be calculated as the present value of expected future payments in respect
thereof, as of the date of consummation of the applicable Permitted Acquisition
in accordance with GAAP).
“Adjusted Eurocurrency Rate” means, for any Interest Rate Determination Date
with respect to an Interest Period for a Eurocurrency Rate Loan, the rate per
annum obtained by dividing (i) (a) the rate per annum equal to the rate
determined by the Administrative Agent to be the applicable Screen Rate for
deposits (for delivery on the first day of such period) (such page currently
being (x) in relation to a Loan denominated in Dollars or Other Foreign
Currency, the LIBOR01 page, (y) in relation to a Loan denominated in Canadian
Dollars, the CDOR page and (z) in relation to a Loan denominated in Euros, the
EURIBOR01 page) with a term equivalent to such period in the relevant currency,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, or (b) in the event the rates referenced in
the preceding clause (a) are not available, the rate per annum equal to the
offered quotation rate to first class banks in the London interbank market by
the Administrative Agent for deposits (for delivery on the first day of the
relevant period) in such currency of amounts in same day funds comparable to the
principal amount of the applicable Loan of the Administrative Agent, in its
capacity as a Lender, for which the Adjusted Eurocurrency Rate is then being
determined with maturities comparable to such period as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, by
(ii) an amount equal to (a) one minus (b) the Applicable Reserve Requirement.
Notwithstanding the foregoing, with respect to any determination of the Adjusted
Eurocurrency Rate with respect to Tranche B Term Loans, the Adjusted
Eurocurrency Rate shall not be less than 0.75% per annum.
“Administrative Agent” has the meaning specified in the preamble hereto.
“Adverse Proceeding” means any action, suit or proceeding at law or in equity
or, to the knowledge of any Authorized Officer of any Borrower, any hearing
(whether administrative, judicial or otherwise), investigation before or by any
Governmental Authority or arbitration (whether or not purportedly on behalf of
any Group Member) against or affecting any Group Member or any property of any
Group Member.
“Affected Lender” has the meaning set forth in Section 2.18(b).
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10.0% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management

3
NY\6180200.13

--------------------------------------------------------------------------------

 

and policies of that Person, whether through the ownership of voting Securities
or by contract or otherwise; provided, that no Agent or Lender shall be deemed
to be an Affiliate of any Loan Party.
“Agent” means each of the Administrative Agent, the Collateral Agent, the
Co-Syndication Agents and the Documentation Agent.
“Agent Affiliates” has the meaning set forth in Section 10.01(b)(iii).
“Aggregate Amounts Due” has the meaning set forth in Section 2.17.
“Aggregate Payments” has the meaning set forth in Section 7.02(b).
“Agreement” means this Amended and Restated Credit and Guaranty Agreement, dated
as of March 21, 2014, as it may be amended, restated, supplemented or otherwise
modified from time to time.
“Agreement Currency” has the meaning set forth in Section 10.25.
“ALTA” means American Land Title Association, and any successor thereto.
“Ancillary Borrower” means, with respect to an Ancillary Facility, any Borrower
or any Group Member that shall have acceded as a Borrower to this Agreement and
become a Borrower under the Ancillary Facility pursuant to Section 10.26.
“Ancillary Commencement Date” means, in relation to an Ancillary Facility, the
date on which that Ancillary Facility is first made available, which date shall
be a Business Day within the European Revolving Commitment Period.
“Ancillary Commitment” means, in relation to an Ancillary Lender and an
Ancillary Facility, the Euro Equivalent of the maximum amount of Approved
Currency which that Ancillary Lender has agreed (whether or not subject to
satisfaction of conditions precedent) to make available from time to time under
an Ancillary Facility and which has been authorized as such under Section 2.26,
to the extent that amount is not cancelled or reduced under this Agreement or
the Ancillary Documents relating to that Ancillary Facility.
“Ancillary Document” means each document relating to or evidencing the terms of
an Ancillary Facility.
“Ancillary Facility” means any ancillary facility made available by any
Ancillary Lender in accordance with Section 2.26.
“Ancillary Lender” means each Lender (or Affiliate of a Lender) that makes
available an Ancillary Facility in accordance with Section 2.26.
“Ancillary Outstandings” means, at any time, in relation to an Ancillary Lender
and an Ancillary Facility then in force, the aggregate of the Euro Equivalent of
the following amounts outstanding under such Ancillary Facility: (a) the
principal amount under each overdraft facility

4
NY\6180200.13

--------------------------------------------------------------------------------

 

and on-demand short term loan facility (net of any credit balances on any
account of any Borrower of an Ancillary Facility with the Ancillary Lender
making available such Ancillary Facility to the extent that the credit balances
are freely available to be set off by such Ancillary Lender against liabilities
owed to it by that Borrower under such Ancillary Facility); (b) the face amount
of each guaranty, bond and letter of credit under such Ancillary Facility and
(c) the amount fairly representing the aggregate exposure (excluding interest
and similar charges) of such Ancillary Lender under each other type of
accommodation provided under such Ancillary Facility, in each of clauses (a)
through (c), as determined by such Ancillary Lender, acting reasonably in
accordance with its normal banking practice and in accordance with the relevant
Ancillary Document.
“Applicable Margin” means
(i) (a) with respect to Tranche B Term Loans that are Eurocurrency Rate Loans,
(1) from the Restatement Date until the date of delivery of the Compliance
Certificate and the financial statements for the Fiscal Quarter during which the
Restatement Date occurs, a percentage, per annum, determined by reference to the
following table as if the Net Leverage Ratio then in effect were greater than
2.75:1.00 and (2) thereafter, a percentage, per annum, determined by reference
to the Net Leverage Ratio in effect from time to time as set forth below and
(b) with respect to Tranche B Term Loans that are Base Rate Loans, (1) from the
Restatement Date until the date of delivery of the Compliance Certificate and
the financial statements for the Fiscal Quarter during which the Restatement
Date occurs, a percentage, per annum, determined by reference to the table below
as if the Net Leverage Ratio then in effect were greater than 2.75:1.00 and
(2) thereafter, a percentage, per annum, determined by reference to the Net
Leverage Ratio in effect from time to time as set forth below:
Net Leverage Ratio
Applicable Margin for Tranche B Term Loans that are Eurocurrency Rate Loans
Applicable Margin for Tranche B Term Loans that are Base Rate Loans
> 2.75:1.00
2.50%
1.50%
≤ 2.75:1.00
2.25%
1.25%

    
(ii) (a) with respect to Tranche A Term Loans and Revolving Loans that are
Eurocurrency Rate Loans, (1) from the Restatement Date until the date of
delivery of the Compliance Certificate and the financial statements for the
Fiscal Quarter during which the Restatement Date occurs, a percentage, per
annum, determined by reference to the table below as if the Net Leverage Ratio
then in effect were greater than 3.00:1.00 but less than or equal to 4.00:1.00
and (2) thereafter, a percentage, per annum, determined by reference to the Net
Leverage Ratio in effect from time to time as set forth below and (b) with
respect to Tranche A Term Loans that are Base Rate Loans and Revolving Loans
that are Base Rate Loans or Canadian Prime Rate Loans, (1) from the Restatement
Date until the date of delivery of the Compliance Certificate and the financial
statements for the Fiscal Quarter during which the Restatement Date occurs, a
percentage, per annum, determined by reference to the table below as if the Net
Leverage Ratio then in effect were greater than 3.00:1.00 but less than or equal
to 4.00:1.00 and (2) thereafter, a percentage, per annum, determined by
reference to the Net Leverage Ratio in effect from time to time as set forth
below:

5
NY\6180200.13

--------------------------------------------------------------------------------

 

Net Leverage Ratio
Applicable Margin for Tranche A Term Loans, U.S. Revolving Loans and Canadian
Revolving Loans that are Eurocurrency Rate Loans and European Revolving Loans
Applicable Margin for Tranche A Term Loans and U.S. Revolving Loans that are
Base Rate Loans and Canadian Revolving Loans that are Canadian Prime Rate Loans
> 4.00:1.00
2.00%
1.00%
≤ 4.00:1.00
> 3.00:1.00
1.75%
0.75%
≤ 3.00:1.00
> 2.00:1.00
1.50%
0.50%
≤ 2.00:1.00
1.25%
0.25%



(iii) with respect to Swing Line Loans, an amount equal to (a) the Applicable
Margin for Tranche A Term Loans that are Eurocurrency Rate Loans as set forth in
clause (ii)(a)(1) or (ii)(a)(2) above, as applicable, minus (b) 1.00% per annum.
No change in the Applicable Margin for Tranche A Term Loans, Tranche B Term
Loans and Revolving Loans, as applicable, shall be effective until three
Business Days after the date on which the Administrative Agent has received the
applicable financial statements and a Compliance Certificate pursuant to
Section 5.01(c) calculating the Net Leverage Ratio. At any time the Borrower
Representative has not submitted to the Administrative Agent the applicable
information as and when required under Section 5.01(c), (x) the Applicable
Margin for Tranche A Term Loans and Revolving Loans shall be determined as if
the Net Leverage Ratio were in excess of 4.00:1.00 and (y) the Applicable Margin
for Tranche B Term Loans shall be determined as if the Net Leverage Ratio were
in excess of 2.75:1.00. Promptly following receipt of the applicable information
under Section 5.01(c), the Administrative Agent shall give each Lender
telefacsimile or telephonic notice (confirmed in writing) of the Applicable
Margin for Tranche A Term Loans, Tranche B Term Loans and Revolving Loans, as
applicable, in effect from such date. In the event that any financial statement
or certificate delivered pursuant to Section 5.01 is shown to be inaccurate, and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for Tranche A Term Loans, Tranche B Term Loans and Revolving
Loans, as applicable, for any period (an “Applicable Period”) than the
Applicable Margin for Tranche A Term Loans, Tranche B Term Loans and Revolving
Loans, as applicable, applied for such Applicable Period, then (i) the Borrower
Representative shall immediately deliver to the Administrative Agent a correct
certificate required by Section 5.01 for such Applicable Period, (ii) the
Applicable Margin for Tranche A Term Loans, Tranche B Term Loans and Revolving
Loans, as applicable, shall be recalculated with the Net Leverage Ratio at the
corrected level and (iii) each applicable Borrower shall immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for Tranche A Term Loans, Tranche B Term Loans and
Revolving Loans, as applicable, for such Applicable Period. Nothing in this
definition shall limit the right of the Administrative Agent or any Lender under
Section 2.10 or Article VIII and the provisions of this definition shall survive
the termination of this Agreement. Notwithstanding the foregoing, at any

6
NY\6180200.13

--------------------------------------------------------------------------------

 

time prior to the Restatement Date, the Applicable Margin shall be determined in
accordance with the Original Credit Agreement.
“Applicable Period” has the meaning set forth in the definition of “Applicable
Margin”.
“Applicable Reserve Requirement” means, at any time, for any Eurocurrency Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. The rate of
interest on Eurocurrency Rate Loans shall be adjusted automatically on and as of
the effective date of any change in the Applicable Reserve Requirement.
“Applicable Revolving Commitment Fee Percentage” means (a) from the Restatement
Date until the date of delivery of the Compliance Certificate and the financial
statements for the Fiscal Quarter during which the Restatement Date occurs, a
percentage, per annum, determined by reference to the following table as if the
Net Leverage Ratio then in effect were in excess of 3.00:1.00, and
(b) thereafter, a percentage, per annum, determined by reference to the Net
Leverage Ratio in effect from time to time as set forth below:
Net Leverage Ratio
Commitment Fee
> 3.00 : 1.00
0.375%
< 3.00 : 1.00
0.250%



No change in the Applicable Revolving Commitment Fee Percentage shall be
effective until three Business Days after the date on which the Administrative
Agent has received the applicable financial statements and a Compliance
Certificate pursuant to Section 5.01(c) calculating the Net Leverage Ratio. At
any time the Borrower Representative has not submitted to the Administrative
Agent the applicable information as and when required under Section 5.01(c), the
Applicable Revolving Commitment Fee Percentage shall be determined as if the Net
Leverage Ratio were in excess of 3.00:1.00. Promptly following receipt of the
applicable information under Section 5.01(c), the Administrative Agent shall
give each Lender telefacsimile or telephonic notice (confirmed in writing) of
the Applicable Revolving Commitment Fee Percentage in effect from such date. In
the event that any financial statement or certificate delivered pursuant to
Section 5.01 is shown to be inaccurate, and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Revolving Commitment Fee
Percentage for any Applicable Period than the Applicable Revolving Commitment
Fee Percentage applied for such Applicable Period, then (i) the Borrower
Representative shall immediately deliver to the Administrative Agent a correct
certificate required by Section 5.01 for such Applicable Period, (ii) the
Applicable Revolving Commitment Fee Percentage shall be recalculated with the
Net Leverage Ratio at the corrected level and (iii) each applicable Borrower
shall immediately pay to the Administrative Agent the accrued additional fees
owing as a result of such increased Applicable Revolving Commitment Fee
Percentage for such Applicable Period. Nothing in this definition shall limit
the right of the Administrative Agent or any Lender under Section 2.10 or
Article VIII and the provisions of this definition shall survive the

7
NY\6180200.13

--------------------------------------------------------------------------------

 

termination of this Agreement. Notwithstanding the foregoing, at any time prior
to the Restatement Date, the Applicable Revolving Commitment Fee Percentage
shall be determined in accordance with the Original Credit Agreement.
“Approved Currency” means each of Dollars, Euros, Canadian Dollars or any Other
Foreign Currency.
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to Agents or to Lenders by means of
electronic communications pursuant to Section 10.01(b).
“Arrangers” means Barclays, MLPFS, CGMI and RBCCM, each in its capacity as a
joint lead arranger.
“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than (a) any Loan Party or (b) any Restricted Subsidiary
in the ordinary course of business), in one transaction or a series of
transactions, of all or any part of any Group Member’s businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the Equity Interests of any of the U.S. Borrower’s Subsidiaries, other
than (i) inventory (or other assets) sold, leased, licensed out or otherwise
disposed of in the ordinary course of business, (ii) sales, leases, licenses out
or other dispositions of worn out, obsolete, scrap or surplus assets or assets
no longer useful in the conduct of the business of any Group Member, in each
case, in the ordinary course of business, and (iii) sales, leases, licenses out
or other dispositions of other assets for aggregate consideration of less than
$10,000,000 with respect to any transaction or series of related transactions.
“Assignment Agreement” means an assignment agreement in the form agreed to by
the Administrative Agent and the Lenders on the Closing Date, with such
amendments or modifications solely to reflect market practice as may be approved
in writing by the Administrative Agent.
“Assignment Effective Date” has the meaning set forth in Section 10.06(b).
“Attributable Indebtedness” means, in respect of any Sale and Lease-Back, as at
the time of determination, the present value (discounted at the interest rate
borne by the 2020 Notes, compounded annually) of the total obligations of the
lessee for rental payments during the remaining term of the Capital Lease
included in such Sale and Lease-Back (including any period for which such
Capital Lease has been extended).
“Authorized Officer” means, as applied to any Person, the chairman of the board
(if an officer), principal executive officer, president or any corporate vice
president (or the equivalent thereof), principal financial officer, principal
accounting officer or any director of such Person. Unless otherwise specified,
an Authorized Officer shall refer to an Authorized Officer of the Borrower
Representative.

8
NY\6180200.13

--------------------------------------------------------------------------------

 

“Available Amount” means, as of any date, the sum, without duplication, of:
(i) the sum of (a) the aggregate cumulative amount of any Consolidated Excess
Cash Flow to the extent not otherwise required to be applied pursuant to
Section 2.14(d), beginning with the Fiscal Year ending February 2, 2014, plus
(b) the Consolidated Excess Cash Flow, if any, for FQ4 2012, (ii) $307,353,000,
(iii) the Net Cash Proceeds received after the Closing Date and on or prior to
the date of such determination of the Available Amount, of any sale of Equity
Interests by, or capital contribution to, the U.S. Borrower (which, in the case
of any such sale of Equity Interests, are not Disqualified Equity Interests and
are not issued in connection with the Closing Date Transactions), and (iv) an
amount equal to any returns (including dividends, interest, distributions,
returns on principal, profits on sale, repayments, income and similar amounts)
actually received in cash and Cash Equivalents by any Loan Party in respect of
any Investments made or owned pursuant to Section 6.06(m), less, the sum of any
Available Amount used from and after the Closing Date to make (w) Restricted
Payments pursuant to Sections 6.04(f) and 6.04(g), (x) Investments permitted by
Section 6.06(m) and (y) below par purchases of Term Loans in accordance with
Section 2.13(c). For the avoidance of doubt, any Net Cash Proceeds from the sale
of Equity Interests or any cash returns received in respect of any Investment
pursuant to Section 6.06(m)(ii) or 6.06(n)(ii) received by any Group Member
shall not be included in the Available Amount to the extent such Net Cash
Proceeds or cash returns are utilized to make Restricted Payments pursuant to
Section 6.04(f)(ii) or Investments pursuant to Section 6.06(m)(ii) or
6.06(n)(ii), as applicable, which are not specifically tied to the Available
Amount.
“Bank Guarantee” means a direct guaranty issued for the account of any Foreign
Subsidiary pursuant to this Agreement by an Issuing Bank, in form acceptable to
such Issuing Bank, ensuring that a liability of such Subsidiary acceptable to
such Issuing Bank and owing to a third party will be met.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Barclays” has the meaning specified in the preamble hereto.
“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1.00%, and (iii) the Adjusted Eurocurrency Rate
that would be payable on such day for a Eurocurrency Rate Loan with a one-month
Interest Period plus 1.00%. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively. Notwithstanding the foregoing, with respect to any
determination of the Base Rate with respect to Tranche B Term Loans, the Base
Rate shall not be less than 1.75% per annum.
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
“Board of Directors” means with respect to any Person, the board of directors,
the board of managers or similar governing body of such Person, or if such
Person is owned and/or managed by a single entity, the board of directors or
similar governing body of such entity.

9
NY\6180200.13

--------------------------------------------------------------------------------

 

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
“Bookrunners” means each of Barclays, MLPFS, Citi and RBCCM, each in its
capacity as a joint lead bookrunner.
“Borrower Financial Advisor” has the meaning set forth in Section 10.24.
“Borrower Representative” means the U.S. Borrower in its capacity as
representative of the other Borrowers as set forth in Section 2.25.
“Borrowers” means the Persons identified as the “Borrowers” in the preamble
hereto or any other Person that may accede to this Agreement as an Ancillary
Borrower hereunder.
“Borrowing Notice” means a notice substantially in the form of Exhibit A‑1.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Principal Office with
respect to the Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer which utilizes a single shared
platform and which was launched on 19 November 2007 (TARGET 2) payment system
(or, if such payment system ceases to be operative, such other payment system
(if any) determined by the Administrative Agent to be a suitable replacement) is
open for the settlement of payments in Euro;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency;
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such

10
NY\6180200.13

--------------------------------------------------------------------------------

 

Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency; and
(e)    if such day relates to any interest rate settings, funding, disbursement,
settlements and payments in Canadian Dollars, means any day other than a
Saturday, Sunday or other day on which commercial banks in Toronto, Ontario are
authorized or required by law to close.
“Canadian Dollars” means the lawful money of Canada.
“Canadian Issuing Bank” means an Issuing Bank that has agreed to issue Canadian
Letters of Credit.
“Canadian Letter of Credit” means any commercial or standby letter of credit
issued or to be issued by an Issuing Bank for the account of the U.S. Borrower
or any of its Subsidiaries pursuant to Section 2.04(a)(iii) of this Agreement,
and any letter of credit issued and outstanding as of the Closing Date and
designated by the Borrower Representative as a “Canadian Letter of Credit”
pursuant to a written notice delivered to the Administrative Agent on or prior
to the Closing Date; provided that the issuer thereof is a Revolving Lender
hereunder. Each such letter of credit so designated shall be deemed to
constitute a Canadian Letter of Credit and a Letter of Credit issued hereunder
on the Closing Date for all purposes under this Agreement and the other Loan
Documents.
“Canadian Letter of Credit Sublimit” means the lesser of (a) $10,000,000 and
(b) the aggregate unused amount of the Canadian Revolving Commitments then in
effect.
“Canadian Letter of Credit Usage” means, as at any date of determination, the
sum of (i) the Dollar Equivalent of the maximum aggregate amount which is, or at
any time thereafter may become, available for drawing under all Canadian Letters
of Credit then outstanding, and (ii) the Dollar Equivalent of the aggregate
amount of all drawings under Canadian Letters of Credit honored by the Issuing
Bank and not theretofore reimbursed by or on behalf of the U.S. Borrower.
“Canadian Prime Rate” means, at any time, the greater of (i) the rate of
interest per annum which Royal Bank establishes at its main office in Toronto,
Ontario as the reference rate of interest in order to determine interest rates
for loans in Canadian Dollars to its Canadian borrowers, adjusted automatically
with each quoted or published change in such rate, all without the necessity of
any notice to the U.S. Borrower or any other Person and (ii) the sum of (x) the
average of the rates per annum for Canadian Dollar bankers’ acceptances having a
term of one month that appears on the display referred to as “CDOR Page” of
Reuters Monitor Money Rate Services as of 10:00 a.m. (Toronto time) on the date
of determination, as reported by the Administrative Agent (and if such screen is
not available, any successor or similar service as may be selected by the
Administrative Agent), and (y) 0.75%.
“Canadian Prime Rate Loans” means Loans for which the applicable rate of
interest is based upon the Canadian Prime Rate.
“Canadian Refunded Swing Line Loans” has the meaning set forth in
Section 2.03(b)(iv).

11
NY\6180200.13

--------------------------------------------------------------------------------

 

“Canadian Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any Canadian Revolving Loan and to acquire participations in
Canadian Letters of Credit and Swing Line Loans hereunder and “Canadian
Revolving Commitments” means such commitments of all Lenders in the aggregate.
The amount of each Lender’s Canadian Revolving Commitment, if any, is set forth
on Schedule 1.01(c) or in the applicable Assignment Agreement or Joinder
Agreement, as applicable, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the Canadian Revolving
Commitments as of the Restatement Date is $25,000,000.
“Canadian Revolving Commitment Period” means the period from and including the
Closing Date to but excluding the Canadian Revolving Commitment Termination
Date.
“Canadian Revolving Commitment Termination Date” means the earliest to occur of
(i) the sixth anniversary of the Closing Date, which date is February 13, 2019,
(ii) the date the Canadian Revolving Commitments are permanently reduced to zero
pursuant to Section 2.13(b) or 2.14 and (iii) the date of the termination of the
Canadian Revolving Commitments pursuant to Section 8.01.
“Canadian Revolving Exposure” means, with respect to any Lender as of any date
of determination, (i) prior to the termination of the Canadian Revolving
Commitments, that Lender’s Canadian Revolving Commitment; and (ii) after the
termination of the Canadian Revolving Commitments, the sum of (a) the Dollar
Equivalent of the aggregate outstanding principal amount of the Canadian
Revolving Loans of that Lender, (b) in the case of an Issuing Bank, the Dollar
Equivalent of the aggregate Canadian Letter of Credit Usage in respect of all
Canadian Letters of Credit issued by such Issuing Bank (net of any
participations by Lenders in such Canadian Letters of Credit), (c) the Dollar
Equivalent of the aggregate amount of all participations by that Lender in any
outstanding Canadian Letters of Credit or any unreimbursed drawing under any
Canadian Letter of Credit, (d) in the case of the Canadian Swing Line Lender,
the aggregate outstanding principal amount of all Canadian Swing Line Loans (net
of any participations therein by other Lenders), and (e) the aggregate amount of
all participations therein by that Lender in any outstanding Canadian Swing Line
Loans.
“Canadian Revolving Loan” means Loans made by a Lender in respect of its
Canadian Revolving Commitment to the U.S. Borrower pursuant to Section 2.02(c)
and/or Section 2.24.
“Canadian Swing Line Lender” means Barclays in its capacity as the Canadian
Swing Line Lender hereunder, together with its permitted successors and assigns
in such capacity.
“Canadian Swing Line Loan” means a Loan made by the Canadian Swing Line Lender
to the U.S. Borrower pursuant to Section 2.03(a)(ii).
“Canadian Swing Line Sublimit” means the lesser of (i) $10,000,000 and (ii) the
aggregate unused amount of Canadian Revolving Commitments then in effect.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

12
NY\6180200.13

--------------------------------------------------------------------------------

 

“Cash Collateralize” means either (a) the delivery of cash to the Collateral
Agent as security for the payment of Obligations in respect of Letters of Credit
in an amount equal to 102.0% of the aggregate face amount of such outstanding
Letters of Credit or (b) the delivery to the applicable Issuing Bank of a
customary back-to-back letter of credit in an amount equal to 102.0% of the
aggregate face amount of the outstanding Letters of Credit issued by such
Issuing Bank. “Cash Collateralization” has a correlative meaning.
“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States or Canada or (b) issued by any
agency of the United States or Canada, as the case may be, the obligations of
which are backed by the full faith and credit of the United States or Canada, as
the case may be, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state or province of the United
States or Canada, as the case may be, or any political subdivision of any such
state or province, or any taxing authority or public instrumentality of any
thereof, in each case maturing within one year after such date and having, at
the time of the acquisition thereof, a rating of at least A-3 from S&P or at
least P-3 from Moody’s (or, if at any time neither Moody’s or S&P shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service) or the equivalent rating from any other internationally
recognized rating agency; (iii) certificates of deposit or bankers’ acceptances
maturing within one year after such date and overnight deposits, in each case,
with any Lender or a commercial bank (a) having capital and surplus of not less
than $500,000,000 (or the Dollar Equivalent as of the date of determination) and
(b) having a rating of at least BBB from S&P or at least Baa2 from Moody’s (or,
if at any time neither Moody’s or S&P shall be rating such obligations, an
equivalent rating from another nationally recognized rating service) or the
equivalent rating from any other internationally recognized rating agency;
(iv) shares of any money market mutual fund that has substantially all of its
assets invested continuously in the types of investments referred to in
clauses (i), (ii), (iii), (vi) and (vii) of this definition, (v) marketable
short-term money market or similar securities having a rating of at least P-2
from Moody’s or at least A-2 from S&P (or, if at any time neither Moody’s nor
S&P shall be rating such obligation, an equivalent rating from another
nationally recognized rating service) or the equivalent rating from any other
internationally recognized rating agency and maturing within one year after such
date, (vi) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P
(or, if at any time neither Moody’s or S&P shall be rating such obligations, an
equivalent rating from another nationally recognized rating service) maturing
within one year from such date and Indebtedness and preferred stock issued by
Persons with a rating of “A” or higher from S&P or “A2” or higher from Moody’s
with maturities of one year or less from such date, (vii) repurchase obligations
for underlying securities of the types described in clauses (i), (ii) and (iii)
above entered into with any bank meeting the qualifications specified in
clause (iii) above or (viii) investment in investment funds investing 90% of
their assets in securities of the types described in clauses (i) through (vii)
above; provided, that, in the case of any Investment by a Subsidiary that is not
a U.S. Subsidiary, “Cash Equivalents” shall also include: (w) direct obligations
of the sovereign nation (or any agency thereof) in which such Foreign Subsidiary
is organized and is conducting business or in obligations fully and
unconditionally guaranteed by such sovereign nation (or any agency thereof), in
each case maturing within one year after such date, (x) investments of the type
and maturity described in clauses (i) through (iv) above of Subsidiaries that
are not U.S. Subsidiaries (with, in the case of clauses (i) and (ii), the
references

13
NY\6180200.13

--------------------------------------------------------------------------------

 

to Canada or the United States to also include the sovereign nation thereof),
which Investments have ratings described in such clauses or equivalent ratings
from comparable foreign rating agencies, (y) repurchase obligations for
underlying securities of the types described in clauses (i), (ii) and (iii)
above (as modified pursuant to clause (x) above) entered into with any bank
meeting the qualifications specified in clause (iii) above and (z) shares of
money market mutual or similar funds which invest exclusively in assets
otherwise satisfying the requirements of this definition (including this
proviso).
“Cash Management Agreement” means any agreement or arrangement to provide
treasury, depository, overdraft, credit or debit card, purchase card, electronic
funds transfer (including automated clearinghouse transfer services) and other
cash management services entered into with a Lender Counterparty.
“Certificate re Non‑Bank Status” means a certificate substantially in the form
of Exhibit D.
“Change of Control” means, (i) any Person or “group” (within the meaning of
Rules 13d‑3 and 13d‑5 under the Exchange Act) (a) shall have acquired beneficial
ownership or control of 35.0% or more on a fully diluted basis of the voting
interest in the Equity Interests of the U.S. Borrower or (b) shall have obtained
the power (whether or not exercised) to elect a majority of the members of the
Board of Directors of the U.S. Borrower, (ii) the majority of the seats (other
than vacant seats) on the Board of Directors of the U.S. Borrower cease to be
occupied by Continuing Directors, (iii) the U.S. Borrower shall cease to own,
directly or indirectly, 100% of the Equity Interests of the European Borrower or
(iv) any “change of control” (or similar event, however denominated) shall occur
under and as defined in any indenture or agreement in respect of Material
Indebtedness of any Borrower.
“China JV” means TH Asia Limited, a Hong Kong company limited by shares.
“CGMI” has the meaning specified in the preamble hereto.
“CK Distribution” means a CK Distribution as such term is defined in the CKI
Intercreditor Agreement.
“CK Letter Agreement” means that certain letter agreement, dated April 7, 2010
by and between the U.S. Borrower and Mr. Calvin Klein.
“CKI” means Calvin Klein, Inc., a New York corporation.
“CKI Affiliates” means CK Service Corp. and any Person that becomes a Subsidiary
of CKI or CK Service Corp. after the Closing Date.
“CKI Amount” means, for any period, the Design Services Purchase Payments, as
defined in and paid or payable by any Group Member to Mr. Calvin Klein or the
Klein heirs for such period pursuant to the CKI Stock Purchase Agreement.
“CKI and Debenture Obligations” means the “First Lien Obligations” as defined in
the CKI Intercreditor Agreement.

14
NY\6180200.13

--------------------------------------------------------------------------------

 

“CKI Blockage Event” means the commencement of a Blockage Period, as defined in
the CKI Intercreditor Agreement.
“CKI Collateral Agent” means The Bank of New York Mellon Trust Company, N.A., as
collateral agent under the CKI Security Agreement, and its successors in such
capacity.
“CKI Documents” means the CKI Stock Purchase Agreement, the CKI Security
Agreement, the CKI Pledgor Guarantees, the CKI Intercreditor Agreement and the
CKI Intercreditor Joinder Agreement.
“CKI Intercreditor Agreement” means that certain CK Intercreditor Agreement
dated May 6, 2010, among the Collateral Agent and the CKI Collateral Agent, as
such agreement may be amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof.
“CKI Intercreditor Joinder Agreement” means that certain Joinder Agreement to CK
Intercreditor Agreement, dated as of February 12, 2013 and effective as of the
Closing Date, entered into by the Collateral Agent.
“CKI Liquidated Damages Amount” means the Liquidated Damages Amount as such term
is defined in the CKI Stock Purchase Agreement as of the Closing Date.
“CKI Obligations” means all obligations of every nature of the U.S. Borrower,
CKI and the CKI Affiliates under or with respect to the CKI Documents.
“CKI Pledgor Guarantees” means the Pledgor Guarantees, as the same may be
amended, restated, supplemented or otherwise modified from time to time, into
which each of CKI and CK Service Corp. has entered, and certain CKI Affiliates
may enter from time to time after the Closing Date, pursuant to which CKI and CK
Service Corp. and, if any, the CKI Affiliates party thereto have guaranteed the
payment in full of the U.S. Borrower’s obligations under the CKI Stock Purchase
Agreement.
“CKI Related Assets Pledge and Security Agreement” means the CKI Related Assets
Pledge and Security Agreement, dated as of the Closing Date, among the U.S.
Borrower, CKI and the CKI Affiliates in favor of the Collateral Agent, as it may
be amended, restated, supplemented or otherwise modified from time to time.
“CKI Security Agreement” means that certain Amended and Restated Pledge and
Security Agreement, dated as of May 6, 2010, among the U.S. Borrower, CKI, the
CKI Affiliates, the CKI Collateral Agent and Mr. Calvin Klein, pursuant to which
a First Priority Lien shall have been granted to the CKI Collateral Agent on the
Equity Interests in CKI and the CKI Affiliates and on any other assets of CKI
and the CKI Affiliates named therein, to secure the CKI Obligations as it may be
amended, restated, supplemented or otherwise modified from time to time.
“CKI Stock Purchase Agreement” means the Stock Purchase Agreement, dated as of
December 17, 2002, among the U.S. Borrower, CKI, the CKI Affiliates and the
sellers named therein, as it may be amended, restated, supplemented or otherwise
modified from time to time.

15
NY\6180200.13

--------------------------------------------------------------------------------

 

“CKI Trust” means the trust established pursuant to the Delaware Business Trust
Act, as amended, and the CKI Trust Agreement.
“CKI Trust Agreement” means the Trust Agreement, dated as of March 14, 1994,
between CKI and Wilmington Trust Company, relating to the CKI Trust, and the
other agreements related thereto.
“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Tranche A Term Loan Exposure, (b) Lenders having
Tranche B Term Loan Exposure, (c) Lenders having U.S. Revolving Exposure
(including the U.S. Swing Line Lender), (d) Lenders having European Revolving
Exposure, (e) Lenders having Canadian Revolving Exposure (including the Canadian
Swing Line Lender) and (f) Lenders having Incremental Term Loan Exposure of each
applicable Series, and (ii) with respect to Loans, each of the following classes
of Loans: (a) Tranche A Term Loans, (b) Tranche B Term Loans, (c) U.S. Revolving
Loans (including U.S. Swing Line Loans), (d) European Revolving Loans,
(e) Canadian Revolving Loans (including Canadian Swing Line Loans) and (f) each
Series of Incremental Term Loans.
“Closing Date” means February 13, 2013.
“Closing Date Ancillary Facility” means any Ancillary Facility, under and as
defined in the Existing PVH Credit Agreement, existing on the Closing Date and
listed on Schedule 2.26.
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit E‑1.
“Closing Date Mortgaged Property” means each Real Estate Asset listed on
Schedule 3.01(e).
“Closing Date Transactions” means the Acquisition, the repayment or refinancing
of the Existing Credit Facilities Indebtedness, the issuance of the 2022 Notes,
the entry into the Original Credit Agreement and the other Loan Documents and
the initial borrowing of the Loans under the Original Credit Agreement on the
Closing Date, the issuance of equity securities in connection with the
Acquisition, all transactions in connection with or related to the foregoing and
the payment of fees, costs and expenses relating to each of the foregoing.
“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Security Documents as security for the Obligations.
“Collateral Agent” has the meaning specified in the preamble hereto.
“Commitment” means any Revolving Commitment or Term Loan Commitment.
“Commodity Agreement” means any and all commodity swap agreements, cap
agreements, collar agreements, floor agreements, exchange agreements, forward
contracts, option contracts or other similar agreement or arrangement, each of
which is for the purpose of hedging the commodity exposure associated with the
operations of the Group and not for speculative purposes.

16
NY\6180200.13

--------------------------------------------------------------------------------

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
“Confidential Information Memorandum” means the Confidential Information
Memorandum of the U.S. Borrower, dated as of November 2012.
“Consent Solicitation” means the solicitation of consents to certain amendments
to the 2020 Notes Documents to increase the amount of senior secured debt
permitted to be incurred by the U.S. Borrower and its Subsidiaries thereunder.
“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Group on a consolidated basis equal to (i) Consolidated Net Income, plus, to
the extent reducing Consolidated Net Income, the sum, without duplication, of
amounts for (a) consolidated interest expense, (b) provisions for taxes based on
income, profits or capital, (c) total depreciation expense, (d) total
amortization expense, (e) other non-cash charges (including, without limitation,
any non-cash charges related to writing up inventory in connection with the
Acquisition, but excluding any non-cash charge to the extent that it represents
an accrual of or reserve for cash expenditures in any future period), (f) all
amounts in respect of extraordinary, unusual or non-recurring losses, expenses
or charges (including, without limitation, (A) any fees, expenses or charges
associated with or related to any restructurings (including restructuring
related to the Acquisition and, for the avoidance of doubt, the effect of
retention, headcount reductions, systems establishment costs, contract
termination costs and excess pension charges), (B) any fees, expenses or charges
relating to plant shutdowns, facility consolidations, business exits and
discontinued operations, (C) acquisition integration costs, (D) any
(i) severance, other employee termination benefits or relocation costs, expenses
or charges, (ii) one-time non-cash compensation charges recorded from grants of
stock options, restricted stock, restricted stock units, performance shares,
stock appreciation rights and other equity-based awards, in each case to
officers, directors and employees, (iii) the costs and expenses after the
Closing Date relating to the employment of terminated employees, (iv) lease
termination costs and (v) fees, expenses, charges or change in control payments
which, in each case under clauses (A) through (D) (other than clause (D)(ii)),
shall, if realized in connection with, resulting from, related to or in
anticipation of the Acquisition, not exceed $200,000,000 in the aggregate and
(E) any expenses or charges relating to any offering of Equity Interests,
Permitted Acquisition, or any Investment or Indebtedness permitted under this
Agreement, in each case under this clause (E), whether or not successful),
(g) any financial advisory fees, accounting fees, legal fees and other similar
advisory and consulting fees and related out-of-pocket expenses incurred by any
Group Member as a result of the Closing Date Transactions or the Consent
Solicitation, in an aggregate amount not to exceed $75,000,000, (h) with respect
to any four-Fiscal Quarter measurement period ending on or prior to the end of
the 12 full Fiscal Quarters following the Closing Date, the amount of cost
savings and other operating improvements and synergies projected by the U.S.
Borrower in good faith to be realized as a result of actions taken or
anticipated to be taken no later than the eight full Fiscal Quarters following
the Closing Date in connection with or as a result of the Acquisition
(calculated on a pro forma basis as though such cost savings and other operating

17
NY\6180200.13

--------------------------------------------------------------------------------

 

improvements and synergies had been realized on the first day of such period),
without duplication of the amount of actual benefits realized during such period
from such actions to the extent already included in the Consolidated Net Income
for such period, in an aggregate amount not to exceed $100,000,000 for any
four-Fiscal Quarter measurement period, (i) losses on agreements with respect to
Hedge Agreements and any related tax gains, in each case incurred in connection
with or as a result of the Acquisition, and (j) non-cash losses on agreements
with respect to Hedge Agreements, minus, (ii) to the extent included in
calculating Consolidated Net Income, the sum of (a) all amounts in respect of
extraordinary, unusual or nonrecurring gains, (b) gains on agreements with
respect to Hedge Agreements and any related tax gains, in each case incurred in
connection with or as a result of the Acquisition, (c) non-cash gains on
agreements with respect to Hedge Agreements, (d) cash payments made during such
period with respect to non-cash charges that were added back pursuant to
clause (e) above in a prior period, and (e) other non-cash gains increasing
Consolidated Net Income for such period (excluding any such non-cash gain to the
extent it represents the reversal of an accrual or reserve for potential cash
gain in any prior period). For the avoidance of doubt, Consolidated Adjusted
EBITDA shall be calculated to exclude any gain resulting from any debt
repurchase (including, for the avoidance of doubt, repurchases of Loans under
Section 2.13(c) or repurchases of the 2023 Debentures).
In addition, for purposes of making the calculation referred to above,
acquisitions (including the Acquisition), Investments, dispositions, mergers,
consolidations, operational improvements and discontinued operations (as
determined in accordance with GAAP) that have been made by any Group Member,
including through mergers or consolidations and including any related financing
transactions, during the relevant period or subsequent to such period and on or
prior to the date of such calculation (the “relevant transaction”), shall be
deemed to have occurred on the first day of the relevant period and (without
duplication of the pro forma adjustments provided for in the immediately
preceding paragraph with respect to the Acquisition) such calculation shall be
made giving pro forma effect to any cost savings and other operating
improvements and synergies in connection with such relevant transaction (without
duplication of actual benefits realized during such period from the same) that
are (a) factually supportable and determined in good faith by the U.S. Borrower,
as certified in an officer’s certificate signed by an Authorized Officer and
(b) do not exceed the actual cost savings expected in good faith to be realized
by the Group over the 12-month period following such relevant transaction.
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Group during such period determined on a consolidated basis
that, in accordance with GAAP, are or should be included in “purchase of
property and equipment” or similar items reflected in the consolidated statement
of cash flows of the Group; provided, that Consolidated Capital Expenditures
shall not include any expenditures (i) for replacements and substitutions of
fixed assets, capital assets or equipment to the extent made with Net Cash
Proceeds invested pursuant to Section 2.14(a) or 2.14(b) or (ii) which
constitute a Permitted Acquisition under Section 6.08.
“Consolidated Cash Interest Expense” means, for any period, total interest
expense payable in cash in such period (including that portion attributable to
Capital Leases in accordance with GAAP) of the Group on a consolidated basis
with respect to all outstanding Indebtedness of the

18
NY\6180200.13

--------------------------------------------------------------------------------

 

Group (net of cash interest income), excluding, however, any one time financing
fees (to the extent included in such Person’s consolidated interest expense for
such period).
“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Group on a consolidated basis that may properly be classified as
current assets in conformity with GAAP, excluding cash and Cash Equivalents.
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Group on a consolidated basis that may properly be
classified as current liabilities in conformity with GAAP, excluding the current
portion of long term debt.
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:
(i)    the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, (b) to the extent reducing Consolidated Net Income,
the sum, without duplication, of amounts for non-cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non-cash charge to the extent that it represents an accrual or reserve
for potential cash charge in any future period or amortization of a prepaid cash
charge that was paid in a prior period) and (c) the Consolidated Working Capital
Adjustment, minus
(ii)    the sum, without duplication, of (a) the amounts for such period paid in
cash of (1) scheduled repayments of Indebtedness to the extent actually made
(excluding for the avoidance of doubt, repayments of revolving loans or swing
line loans except to the extent the related revolving commitments are
permanently reduced in connection with such repayments and any purchases (or
repayments in connection therewith) of Loans pursuant to Section 2.13(c)) and
scheduled repayments of obligations under Capital Leases (excluding any interest
expense portion thereof), (2) Consolidated Capital Expenditures, and (3) to the
extent actually declared, Restricted Payments permitted by Section 6.04(d), and
(b) other non-cash gains increasing Consolidated Net Income for such period
(excluding any such non-cash gain to the extent it represents the reversal of an
accrual or reserve for potential cash gain in any prior period).
“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
the Group on a consolidated basis for such period taken as a single accounting
period determined in conformity with GAAP, minus (ii) (a) the net income of any
Person (other than a Group Member) in which any other Person (other than a Group
Member) has a joint interest to the extent that the declaration or payment of
dividends or similar distributions by that Person of that income is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Person, (b) the loss, if applicable, of any Person (other
than a Group Member) in which any other Person (other than a Group Member) has a
joint interest, (c) to the extent included in net income, the income (or loss)
of any Person accrued prior to the date it becomes a Group Member or is merged
into or consolidated with the Group or that Person’s assets are acquired by any
Group Member, (d) the income of any Subsidiary of the

19
NY\6180200.13

--------------------------------------------------------------------------------

 

U.S. Borrower to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary, (e) any after‑tax non-cash gains (or losses) attributable to
Asset Sales or returned surplus assets of any Pension Plan, (f) the CKI Amount
and the Itochu Amount to the extent not already reducing net income; provided
that, if during any period, the U.S. Borrower or any of its Subsidiaries repays
the Itochu Amount in whole, then for such period, the excess of the amount of
such amounts repaid over the regularly scheduled payment of the Itochu Amount
for such period shall not reduce net income, (g) the non-cash income (or loss)
related to one-time and ongoing mark-to-market gains (or losses) with respect to
the pension or postretirement plans of any Group Member resulting from a change
in accounting principle prior to or after the Closing Date and (h) (to the
extent not included in clauses (a) through (g) above) any net extraordinary
gains or net extraordinary losses. For the avoidance of doubt, cash amounts used
by the Borrowers to make purchases of debt (including purchases of Loans under
Section 2.13(c) and purchases of the 2023 Debentures) shall not reduce
Consolidated Net Income, nor will any non-cash gain associated with the
cancellation of such purchased debt increase Consolidated Net Income.
“Consolidated Total Assets” means as of any date of determination, the total
assets of the Group, determined in accordance with GAAP, as set forth on the
consolidated balance sheet of the U.S. Borrower as of such date (which
calculation shall give pro forma effect to any acquisition or Asset Sale by any
Group Member, in each case involving the payment or receipt by any Group Member
of consideration (whether in the form of cash or non-cash consideration) in
excess of $100,000,000 that has occurred since the date of such consolidated
balance sheet, as if such acquisition or Asset Sale had occurred on the last day
of the fiscal period covered by such balance sheet).
“Consolidated Total Net Debt” means, as at any date of determination, (a) the
aggregate stated balance sheet amount of all Indebtedness of the Group (or, if
higher, the par value or stated face amount of all such Indebtedness (other than
zero-coupon Indebtedness)), determined on a consolidated basis in accordance
with GAAP, exclusive of any contingent liability in respect of any letter of
credit, plus (b) to the extent not included in clause (a), any Indebtedness
relating to securitization of receivables generated by the Group (whether or not
such Indebtedness is on the balance sheet of the Group), minus (c) Unrestricted
Cash of the Group as of such date, in an aggregate amount not to exceed
$350,000,000. For the avoidance of doubt, Consolidated Total Net Debt will be
calculated to exclude all Indebtedness of the Group to ITOCHU Corporation
pursuant to the Itochu Agreement or otherwise related to such agreement and all
Indebtedness of the Group pursuant to the CKI Documents.
“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of the Group over Consolidated Current
Liabilities of the Group.
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded

20
NY\6180200.13

--------------------------------------------------------------------------------

 

the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided, that there shall be included
with respect to any Permitted Acquisition during such period an amount (which
may be a negative number) by which the Consolidated Working Capital acquired in
such Permitted Acquisition as at the time of such acquisition exceeds (or is
less than) Consolidated Working Capital at the end of such period.
“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Equity
Interests of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation with respect thereto) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.
“Continuing Directors” means individuals who on the Closing Date constituted the
Board of Directors of the U.S. Borrower (together with any new directors whose
election by such Board of Directors or whose nomination for election by the
stockholders of the U.S. Borrower was approved by a vote of a majority of the
directors of the U.S. Borrower then still in office who were either directors on
the Closing Date or whose election or nomination for election was previously so
approved).
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Contributing Guarantors” has the meaning set forth in Section 7.02(b).
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A‑2.
“Copyrights” has the meaning set forth in the U.S. Pledge and Security
Agreement.
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F-1 or Exhibit F-2, as applicable, delivered by a Loan Party pursuant
to Section 5.11 or by an Ancillary Borrower pursuant to Section 10.26.
“Covenant Transaction” has the meaning set forth in Section 1.04(c).
“Credit Date” means the date of a Credit Extension.

21
NY\6180200.13

--------------------------------------------------------------------------------

 

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.
“Crown” means the government of Canada, any provincial or territorial government
therein and any of their political subdivisions.
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk of the Group and not for speculative purposes.
“Debtor Relief Law” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, examinership,
reorganization or similar debtor relief laws of the United States or other
Relevant Jurisdiction from time to time in effect and affecting the rights of
creditors generally.
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
“Default Rate” has the meaning set forth in Section 2.10.
“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Revolving Commitment within three Business Days of the date required to be
funded by it hereunder, (b) notified the Borrower Representative, the
Administrative Agent or any Lender in writing, or has otherwise indicated
through a public statement, that it does not intend to comply with its funding
obligations hereunder and generally under agreements in which it commits to
extend credit, (c) failed, within three Business Days after receipt of a written
request from the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective
Revolving Commitments, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute or (e) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, custodian,
administrator, examiner, liquidator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, custodian,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, provided that a Lender shall
not qualify as a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or its parent company, or of
the exercise of control over such Lender or any Person controlling such Lender,
by a Governmental Authority or instrumentality thereof; provided that if the
Borrower Representative, the Administrative Agent, the applicable Swing Line
Lender and the applicable Issuing Bank agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set

22
NY\6180200.13

--------------------------------------------------------------------------------

 

forth therein (which may include arrangements with respect to any Cash
Collateralization of Letters of Credit and/or Swing Line Loans), that Lender
will, to the extent applicable, purchase that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the obligations of the Swing Line Lender
and/or the Issuing Bank and the funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Shares (without giving effect to Section 2.22),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
“Defaulting Revolving Lender” has the meaning set forth in Section 2.22.
“Designated Gross Amount” has the meaning set forth in Section 2.26(b)(ii).
“Designated Net Amount” has the meaning set forth in Section 2.26(b)(ii).
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for scheduled payments of dividends in cash or (iv) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Term Loan Maturity Date, except, in the case of
clauses (i) and (ii), if as a result of a change of control or asset sale, so
long as any rights of the holders thereof upon the occurrence of such a change
of control or asset sale event are subject to the prior Payment in Full of all
Obligations.
“Documentation Agent” means Royal Bank of Canada, as Documentation Agent,
together with its permitted successors in such capacity; provided, however, that
as and to the extent necessary to preserve the rights and obligations pursuant
to Article IX hereof or otherwise pursuant to the provisions hereof of Credit
Suisse Securities (USA) LLC, as Documentation Agent under the Original Credit
Agreement, “Documentation Agent” shall also refer to Credit Suisse Securities
(USA) LLC in its capacity as such.
“Dollar Equivalent” means, with respect to an amount denominated in Dollars,
such amount, and with respect to an amount denominated in any other Approved
Currency, the equivalent in Dollars of such amount determined at the Exchange
Rate on the applicable Valuation Date. In making the determination of the Dollar
Equivalent for purposes of determining the aggregate available Canadian
Revolving Commitments on any Credit Date, the Administrative Agent shall use the
Exchange Rate in effect at the date on which any U.S. Borrower requests the
extension of credit for such Credit Date pursuant to the provisions of this
Agreement.

23
NY\6180200.13

--------------------------------------------------------------------------------

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“Dutch Security Agreements” means (i) the Dutch law deed of pledge over
partnership interests in Trumpet C.V., dated the Closing Date, by and among
BassNet, Inc. and PVH Prince C.V. Holding Corp., as pledgors, the Collateral
Agent, as pledgee, and Trumpet C.V. as the partnership, (ii) the Dutch law deed
of pledge over a partnership interest in Arrow C.V., dated the Closing Date, by
and among Tommy Hilfiger U.S.A., Inc., as pledgor, the Collateral Agent, as
pledgee, and Arrow C.V., as the partnership, (iii) the Dutch law deed of pledge
over partnership interests in Tommy Holding C.V., dated the Closing Date, by and
among Tommy Hilfiger U.S.A., Inc. and the U.S. Borrower, as pledgors, the
Collateral Agent, as pledgee, and Tommy Holding C.V., as the partnership and
(iv) any other Dutch law deed of pledge of shares over the shares in any other
Dutch entities directly owned by the U.S. Borrower or any other U.S. Loan Party
required pursuant to Section 7.14 of the agreements described in the preceding
clauses (i) through (iii).
“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(ii) a commercial bank, insurance company, investment or mutual fund, European
Credit Management Limited (ECM) programs or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans in the ordinary course of business; provided, that
neither any Loan Party nor any Affiliate thereof, nor any Defaulting Lender,
shall be an Eligible Assignee.
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Group or any of their respective ERISA
Affiliates or with respect to which the Group or any of their respective ERISA
Affiliates has or would reasonably be expected to have liability, contingent or
otherwise, under ERISA.
“Engagement Letter” means that engagement letter, dated as of February 21, 2014,
among the U.S. Borrower, the Arrangers and the Bookrunners.
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order, decree
or directive (conditional or otherwise) by any Governmental Authority or any
other Person, arising (i) pursuant to any Environmental Law, (ii) in connection
with any actual or alleged violation of, or liability pursuant to, any
Environmental Law, (iii) in connection with any Hazardous Material, including
the presence or Release of, or exposure to, any Hazardous Materials and any
abatement, removal, remedial, corrective or other response action related to
Hazardous Materials or (iv) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.
“Environmental Laws” means any and all current or future foreign or domestic,
federal, state or local laws (including any common law), statutes, ordinances,
orders, rules, regulations, judgments or any other requirements of Governmental
Authorities relating to or imposing liability or standards of conduct with
respect to (i) environmental matters, (ii) the generation, use, storage,
transportation or disposal of, or exposure to, Hazardous Materials; or
(iii) occupational safety and

24
NY\6180200.13

--------------------------------------------------------------------------------

 

health, industrial hygiene, land use or the protection of human, plant or animal
health or welfare, in any manner applicable to any Group Member or any Facility.
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, the regulations promulgated thereunder and any successor
thereto.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of any Group Member
shall continue to be considered an ERISA Affiliate of such Group Member within
the meaning of this definition with respect to the period such entity was an
ERISA Affiliate of such Group Member and with respect to liabilities arising
after such period for which such Group Member could be liable under the Internal
Revenue Code or ERISA.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30‑day notice to the PBGC has been
waived by a regulation in effect on the Closing Date); (ii) the failure to meet
the minimum funding standard of Section 412 or 430 of the Internal Revenue Code
or Section 302 or 303 of ERISA with respect to any Pension Plan (whether or not
waived in accordance with Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA) or the failure to make by its due date a required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) a determination by the Pension Plan’s actuary that any
Pension Plan is, or is expected to be, in “at risk” status (as defined in
Section 430 of the Internal Revenue Code or Section 303 of ERISA); (iv) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (v) a determination
under and in accordance with said sections that any Multiemployer Plan is, or is
expected to be, in “critical” or “endangered” status under Section 432 of the
Internal Revenue Code or Section 305 of ERISA; (vi) the withdrawal by any Group
Member or any of its ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to any Group Member or any of its Affiliates pursuant to Section 4063
or 4064 of ERISA; (vii) the institution by the PBGC of proceedings to terminate
any Pension Plan, or the occurrence of any event or condition which is
reasonably likely to constitute grounds under ERISA for the termination of, or
the

25
NY\6180200.13

--------------------------------------------------------------------------------

 

appointment of a trustee to administer, any Pension Plan; (viii) the imposition
of liability on any Group Member or any of its ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (ix) the withdrawal of any Group Member or any of its
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefor, or the receipt by any Group Member or any of its
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(x) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or Section 303(k) of ERISA or a violation of Section 436 of the Internal
Revenue Code with respect to any Pension Plan; (xi) the occurrence of any
Foreign Plan Event or (xii) any other event or condition with respect to an
Employee Benefit Plan with respect to which any Group Member is likely to incur
liability other than in the ordinary course.
“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to or operation of the
Euro in one or more member states, being in part legislative measures to
implement the European and Monetary Union as contemplated in the Treaty on
European Union.
“Euro Equivalent” means, with respect to an amount denominated in Euros, such
amount, and with respect to an amount denominated in Dollars or any Other
Foreign Currency, the equivalent in Euros of such amount determined at the
Exchange Rate on the applicable Valuation Date. In making the determination of
the Euro Equivalent for purposes of determining the aggregate available European
Revolving Commitments on any Credit Date, the Administrative Agent shall use the
Exchange Rate in effect at the date on which the European Borrower requests the
extension of credit for such Credit Date pursuant to the provisions of this
Agreement.
“Eurocurrency Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurocurrency Rate.
“European Borrower” has the meaning specified in the preamble hereto.
“European Guaranteed Obligations” has the meaning set forth in Section 7.01(b).
“European Guarantor” means Tommy Hilfiger Europe B.V.
“European Issuing Bank” means an Issuing Bank that has agreed to issue European
Letters of Credit.
“European Letter of Credit” means any Bank Guarantee or any commercial or
standby letter of credit issued or to be issued by an Issuing Bank for the
account of any Foreign Subsidiary pursuant to Section 2.04(a)(ii) of this
Agreement, and any letter of credit issued and outstanding as of the Closing
Date and designated by the Borrower Representative as a “European Letter of
Credit” pursuant to a written notice delivered to the Administrative Agent on or
prior to the Closing Date; provided that the issuer thereof is a Revolving
Lender hereunder. Each such letter of credit so

26
NY\6180200.13

--------------------------------------------------------------------------------

 

designated shall be deemed to constitute a European Letter of Credit and a
Letter of Credit issued hereunder on the Closing Date for all purposes under
this Agreement and the other Loan Documents.
“European Letter of Credit Sublimit” means the lesser of (a) €125,000,000 and
(b) the aggregate unused amount of the European Revolving Commitments then in
effect.
“European Letter of Credit Usage” means, as at any date of determination, the
sum of (i) the Euro Equivalent of the maximum aggregate amount which is, or at
any time thereafter may become, available for drawing under all European Letters
of Credit then outstanding, and (ii) the Euro Equivalent of the aggregate amount
of all drawings under European Letters of Credit honored by an Issuing Bank and
not theretofore reimbursed by or on behalf of the European Borrower.
“European Loan Party” means the European Borrower and the European Guarantor.
“European Obligations” means the Obligations in respect of any European
Revolving Loan and any other Obligations of the European Borrower and the
European Guarantor.
“European Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any European Revolving Loan and to acquire participations in
European Letters of Credit hereunder, as reduced by the amount of any Ancillary
Commitment, and “European Revolving Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s European Revolving
Commitment, if any, is set forth on Schedule 1.01(c) or in the applicable
Assignment Agreement or Joinder Agreement, as applicable, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the European Revolving Commitments as of the Restatement
Date is €185,850,000.
“European Revolving Commitment Period” means the period from and including the
Closing Date to but excluding the European Revolving Commitment Termination Date
“European Revolving Commitment Termination Date” means the earliest to occur of
(i) the sixth anniversary of the Closing Date, which date is February 13, 2019,
(ii) the date the European Revolving Commitments are permanently reduced to zero
pursuant to Section 2.13(b) or 2.14 and (iii) the date of the termination of the
European Revolving Commitments pursuant to Section 8.01.
“European Revolving Exposure” means, with respect to any Lender as of any date
of determination, (i) prior to the termination of the European Revolving
Commitments, that Lender’s European Revolving Commitment; and (ii) after the
termination of the European Revolving Commitments, the sum of (a) the Euro
Equivalent of the aggregate outstanding principal amount of the European
Revolving Loans of that Lender, (b) in the case of an Issuing Bank, the Euro
Equivalent of the aggregate European Letter of Credit Usage in respect of all
European Letters of Credit issued by such Issuing Bank (net of any
participations by Lenders in such European Letters of Credit), (c) the Euro
Equivalent of the aggregate amount of all participations by that Lender in any
outstanding European Letters of Credit or any unreimbursed drawing under any
European Letter of Credit and (d) the Euro Equivalent of the aggregate amount of
all amounts borrowed from such Lender under any Ancillary Facility pursuant to
Section 2.26.

27
NY\6180200.13

--------------------------------------------------------------------------------

 

“European Revolving Loan” means Loans made by a Lender in respect of its
European Revolving Commitment to the European Borrower pursuant to
Section 2.02(b) and/or Section 2.24.
“Event of Default” means any of the conditions or events set forth in
Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Exchange Rate” means the rate at which any currency (the “Original Currency”)
may be exchanged into Dollars, Euros or another currency (the “Exchanged
Currency”), as set forth on such date on the relevant Reuters screen at or about
11:00 a.m. (London, England time) on such date. In the event that such rate does
not appear on the Reuters screen, the “Exchange Rate” with respect to such
Original Currency into such Exchanged Currency shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower Representative or, in
the absence of such agreement, such “Exchange Rate” shall instead be the
Administrative Agent’s spot rate of exchange in the interbank market where its
foreign currency exchange operations in respect of such Original Currency are
then being conducted, at or about 11:00 a.m. (local time), on such date for the
purchase of the Exchanged Currency, with such Original Currency for delivery two
Business Days later; provided, that if at the time of any such determination, no
such spot rate can reasonably be quoted, the Administrative Agent may use any
reasonable method as it deems applicable to determine such rate, and such
determination shall be conclusive absent manifest error.
“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means (i) any Tax imposed on the overall net income of a Person
(or franchise tax or minimum tax imposed in lieu thereof) by the jurisdiction in
which that Person is organized or in which that Person’s principal office
(and/or, in the case of a Lender, its applicable lending office) is located or
with which that Person has a present or former connection (other than any
connection arising solely from the acquisition and holding of any Loan and/or
Commitment

28
NY\6180200.13

--------------------------------------------------------------------------------

 

(including entering into or being a party to this Agreement), the receipt of
payments relating thereto, and/or the exercise of rights and remedies under this
Agreement or any other Loan Document); (ii) with respect to any Lender to a U.S.
Loan (other than a Lender that becomes a Lender pursuant to Section 2.23), any
Tax imposed pursuant to the laws of the United States of America or any
political subdivision thereof or therein that would apply if any payment were
made under any of the Loan Documents to such Lender on the day such Lender
becomes a Lender (or designates a new lending office), except to the extent such
Lender’s assignor (or such Lender, when it designates a new lending office) was
entitled to receive additional amounts pursuant to Section 2.20; (iii) with
respect to any Lender, any withholding Tax that is imposed on any payment to
such Lender on the day that such Lender becomes a Lender (or designates a new
lending office) by any jurisdiction, excluding any jurisdiction (other than the
United States of America or any political subdivision thereof, which shall be
governed by clause (ii) hereof) that would not have imposed such Tax but for the
fact that any of the Loan Parties is organized or has its principal office
located in such jurisdiction, or has a present or former connection with, or
makes or causes to be made any payment under any Loan Document through, such
jurisdiction on behalf of any Loan Party, except to the extent such Lender’s
assignor (or such Lender, when it designates a new lending office) was entitled
to receive additional amounts pursuant to Section 2.20; (iv) any Tax that is
attributable to a Lender’s failure to comply with Section 2.20(c) or (v) any
U.S. federal withholding Tax imposed by reason of a Lender’s failure to comply
with the requirements of Sections 1471 through 1474 of the Code (as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with)), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code or any legislation or
other official guidance or official requirements adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (“FATCA”).
“Existing Credit Facilities Indebtedness” means Indebtedness and other
obligations outstanding under (i) the Existing PVH Credit Agreement and (ii) the
Existing Warnaco Credit Facilities.
“Existing PVH Credit Agreement” means that certain Amended and Restated Credit
and Guaranty Agreement, dated as of March 2, 2011, among PVH Corp., Tommy
Hilfiger B.V., certain subsidiaries of the PVH Corp. party thereto as
guarantors, the lenders party thereto from time to time and Barclays Bank PLC,
as administrative agent and collateral agent.
“Existing Warnaco Credit Facilities” means (i) that certain Term Loan Agreement,
dated as of June 17, 2011, among Warnaco Inc., Calvin Klein Jeanswear Company,
Warnaco Swimwear Products Inc., the Acquired Business, the lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent and collateral agent,
(ii) that certain Credit Agreement, dated as of August 26, 2008 (as amended on
June 17, 2011 and November 11, 2011), among Warnaco Inc., the Acquired Business,
the lenders and issuers party thereto, Bank of America, N.A., as administrative
agent and collateral agent and (iii) that certain Credit Agreement, dated as of
August 26, 2008 (as amended on June 17, 2011 and November 11, 2011), among
Warnaco of Canada Company, the Acquired Business, the lenders and issuers party
thereto, Bank of America, N.A., as administrative agent and collateral agent.

29
NY\6180200.13

--------------------------------------------------------------------------------

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by any Group Member or any of its predecessors or Affiliates.
“Fair Share” has the meaning set forth in Section 7.02(b).
“Fair Share Contribution Amount” has the meaning set forth in Section 7.02(b).
“FATCA” has the meaning set forth in the definition of “Excluded Taxes”.
“FDIC” means the Federal Deposit Insurance Corporation and any successor
thereto.
“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (i) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to the Administrative Agent, in its capacity as a
Lender, on such day on such transactions as determined by the Administrative
Agent.
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
principal financial officer of the U.S. Borrower that such financial statements
fairly present, in all material respects, the financial condition of the Group
at the dates indicated and the results of their operations and their cash flows
for the periods indicated, subject to changes resulting from audit and normal
year‑end adjustments.
“Financial Plan” has the meaning set forth in Section 5.01(h).
“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of March 21, 2014, by and among the Borrowers, the Guarantors party thereto,
the Lenders party thereto, each Issuing Bank party thereto and Barclays Bank
PLC, as administrative agent and collateral agent under the Original Credit
Agreement.
“First Amendment Tranche A Term Loan Commitment” means the commitment of a
Lender to make or otherwise to fund a Tranche A Term Loan on the Restatement
Date. The amount of each Lender’s First Amendment Tranche A Term Loan
Commitment, if any, is set forth on Schedule 1.01(a) or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the First Amendment
Tranche A Term Loan Commitments as of the Restatement Date is $350,000,000.
“First Amendment Tranche B Term Loan Commitment” means the commitment of a
Lender to make or otherwise to fund a Tranche B Term Loan on the Restatement
Date. The amount of each Lender’s First Amendment Tranche B Term Loan
Commitment, if any, is set forth on Schedule 1.01(b) or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to

30
NY\6180200.13

--------------------------------------------------------------------------------

 

the terms and conditions hereof. The aggregate amount of the First Amendment
Tranche B Term Loan Commitments as of the Restatement Date is $250,000,000.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is not subject to
any other Lien on such Collateral, other than any Permitted Lien.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Group ending on the Sunday closest to
February 1 of each calendar year (or, if the fiscal year-end is changed to some
other date pursuant to Section 6.14, such other date).
“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.
“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.
“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.
“Foreign Currency Equivalent” means, with respect to an amount denominated in
Canadian Dollars or any Other Foreign Currency, such amount, and with respect to
an amount denominated in Dollars or Euros, the equivalent in Canadian Dollars or
such Other Foreign Currency of such amount determined at the Exchange Rate on
the applicable Valuation Date. In making the determination of the Foreign
Currency Equivalent for purposes of determining the aggregate available Canadian
Revolving Commitments on any Credit Date, the Administrative Agent shall use the
Exchange Rate in effect at the date on which the U.S. Borrower requests the
extension of credit for such Credit Date pursuant to the provisions of this
Agreement.
“Foreign Plan” means any Employee Benefit Plan, program, policy, arrangement or
agreement maintained or contributed to by any European Loan Party or any of
their respective Subsidiaries with respect to employees employed outside the
United States.
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (b) the failure to make the required contributions or
payments, under any applicable law, on or before the due date for such
contributions or payments, (c) the receipt of a notice from a Governmental
Authority relating to the intention to terminate any such Foreign Plan or to
appoint a trustee or similar official to administer any such Foreign Plan, or
alleging the insolvency of any such Foreign Plan, in each case which is
reasonably likely to result, directly or indirectly, in material liability to a
Loan Party, (d) the

31
NY\6180200.13

--------------------------------------------------------------------------------

 

incurrence of any material liability by any Loan Party or any their respective
Subsidiaries under applicable law on account of the complete or partial
termination of such Foreign Plan or the complete or partial withdrawal of any
participating employer therein, or (e) the occurrence of any transaction that is
prohibited under any applicable law and that would reasonably be expected to
result in the incurrence of any liability by any Loan Party or any of their
respective Subsidiaries, or the imposition on any Loan Party or any of their
respective Subsidiaries of any fine, excise tax or penalty resulting from any
noncompliance with any applicable law.
“Foreign Subsidiary” means (i) any Restricted Subsidiary that is not organized
under the laws of the United States, any State thereof or the District of
Columbia and (ii) any Restricted Subsidiary of a Subsidiary described in
clause (i).
“FQ1”, “FQ2”, “FQ3” and “FQ4” mean, when used with a numerical year designation,
the first, second, third or fourth Fiscal Quarters, respectively, of the
designated Fiscal Year of any Borrower (e.g., FQ4 2012 means the fourth Fiscal
Quarter of a Borrower’s 2012 Fiscal Year, which ends February 3, 2013).
“Funding Guarantor” has the meaning set forth in Section 7.02(b).
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof consistently applied.
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
“Governmental Authorization” means any permit, license, authorization,
certification, registration, approval, plan, directive, consent order or consent
decree of or from any Governmental Authority.
“Group” means, collectively, the U.S. Borrower and its Restricted Subsidiaries;
provided that, as used in Sections 5.01(a) and 5.01(b) with respect to the
financial statements required to be delivered thereunder, it shall mean the U.S.
Borrower and its consolidated Subsidiaries in accordance with GAAP.
“Group Member” means any of the U.S. Borrower or any of its Restricted
Subsidiaries.
“Group Member Adjusted EBITDA” means, for any period for any Group Member, the
amount of Consolidated Adjusted EBITDA attributable to such Group Member for
such period,

32
NY\6180200.13

--------------------------------------------------------------------------------

 

calculated on an unconsolidated basis and by excluding all intercompany items
(provided that, for the purpose of the determination of a Material Company
solely as such term is used in Section 8.01(f), 8.01(g), 8.01(h) or 8.01(l),
Group Member Adjusted EBITDA shall be calculated on a consolidated basis for
such Group Member and its Subsidiaries).
“Group Member Assets” means, for any Group Member, as of any date of
determination, the total assets of such Group Member, determined in accordance
with GAAP, calculated on an unconsolidated basis and by excluding all
intercompany items (provided that, for the purpose of the determination of a
Material Company solely as such term is used in Section 8.01(f), 8.01(g),
8.01(h) or 8.01(l), Group Member Assets shall be calculated on a consolidated
basis for such Group Member and its Subsidiaries).
“Guaranteed Obligations” has the meaning set forth in Section 7.01(b).
“Guarantor” means (i) with respect to the Obligations of the U.S. Borrower, each
U.S. Subsidiary that has become a party hereto as a Guarantor, (ii) with respect
to the Obligations of the European Borrower or any Ancillary Borrower, (x) the
U.S. Borrower, (y) each U.S. Subsidiary that has become a party hereto as a
Guarantor and (z) the European Guarantor and (iii) with respect to the
Obligations of any Restricted Subsidiary arising under any Hedge Agreement, Cash
Management Agreement or Treasury Transaction, the U.S. Borrower.
“Guaranty” means the guaranty of each Guarantor set forth in Article VII.
“Hazardous Materials” means any pollutant, contaminant, chemical, waste,
material or substance, exposure to which or Release of which is prohibited,
limited or regulated by any Governmental Authority or which may or could pose a
hazard to human health and safety or to the indoor or outdoor environment,
including petroleum, petroleum products, asbestos, urea formaldehyde,
radioactive materials, polychlorinated biphenyls and toxic mold.
“Hedge Agreement” means an Interest Rate Agreement, Commodity Agreement or a
Currency Agreement entered into with a Lender Counterparty.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.
“Historical Financial Statements of the Acquired Business” means as of the
Closing Date, (i) audited consolidated financial statements of the Acquired
Business consisting of balance sheets as of December 31, 2011 and January 1,
2011 and income statements and statements of stockholders’ equity and cash flows
for Fiscal Years 2009, 2010 and 2011 and an unqualified audit report relating
thereto, and (ii) unaudited consolidated financial statements of the Acquired
Business consisting of a balance sheet, income statement and statement of cash
flows for the nine months ended September 29, 2012.

33
NY\6180200.13

--------------------------------------------------------------------------------

 

“Historical Financial Statements of the U.S. Borrower” means as of the Closing
Date, (i) audited consolidated financial statements of the U.S. Borrower
consisting of balance sheets as of January 29, 2012 and January 30, 2011 and
income statements and statements of stockholders’ equity and cash flows for
Fiscal Years 2009, 2010 and 2011 and an unqualified audit report relating
thereto and (ii) unaudited consolidated financial statements of the U.S.
Borrower consisting of a balance sheet, income statement and statement of cash
flows for the nine months ended October 28, 2012.
“Increased Amount Date” has the meaning set forth in Section 2.24.
“Increased‑Cost Lender” has the meaning set forth in Section 2.23.
“Incremental Revolving Commitments” has the meaning set forth in Section 2.24.
“Incremental Revolving Loan” has the meaning set forth in Section 2.24.
“Incremental Revolving Loan Lender” has the meaning set forth in Section 2.24.
“Incremental Term Loan” has the meaning set forth in Section 2.24.
“Incremental Term Loan Commitments” has the meaning set forth in Section 2.24.
“Incremental Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Incremental Term
Loans of such Lender.
“Incremental Term Loan Lender” has the meaning set forth in Section 2.24.
“Incremental Term Loan Maturity Date” means the date on which Incremental Term
Loans of a Series shall become due and payable in full hereunder, as specified
in the applicable Joinder Agreement, including by acceleration or otherwise.
“Incremental Term Loan Note” means a promissory note in the form of Exhibit B‑5,
as it may be amended, restated, supplemented or otherwise modified from time to
time.
“Incurrence Test” means that, as of the applicable test date, the Net Leverage
Ratio as of such date, based on Consolidated Adjusted EBITDA for the most
recently ended period of four consecutive Fiscal Quarters of the Group for which
internal financial statements are available and Consolidated Total Net Debt as
of the applicable test date, shall be 3.00:1.00 or less.
“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a capitalized liability on a
balance sheet in conformity with GAAP; (iii) obligations evidenced by bonds,
debentures, notes or other similar instruments; (iv) any obligation owed for all
or any part of the deferred purchase price of property or services (excluding
trade accounts payable and accrued expenses in the ordinary course of business
which are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such Person and any such

34
NY\6180200.13

--------------------------------------------------------------------------------

 

obligations incurred under ERISA), which purchase price is (a) due more than six
months from the date of incurrence of the obligation in respect thereof or (b)
evidenced by a note or similar written instrument in each case to the extent
that the same would be required to be shown as a long term liability on a
balance sheet prepared in accordance with GAAP (it being understood that the
amount of any such obligation shall be calculated in each case, in accordance
with GAAP); (v) all indebtedness secured by any Lien on any property or asset
owned or held by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is nonrecourse to the credit
of that Person (provided that if the recourse to such Person in respect of such
indebtedness is limited solely to the property subject to such Lien, the amount
of such indebtedness shall be deemed to be the fair market value (as determined
in good faith by such Person) of the property subject to such Lien or the amount
of such indebtedness if less); (vi) the face amount of any letter of credit
issued for the account of that Person or as to which that Person is otherwise
liable for reimbursement of drawings; provided such letter of credit is issued
by a Person other than the U.S. Borrower and its Subsidiaries;
(vii) Disqualified Equity Interests, (viii) the net payments that such Person
would have to make in the event of any early termination, on the date
Indebtedness of such Person is being determined, in respect of any exchange
traded or over the counter derivative transaction, including any Hedge
Agreement, in each case, whether entered into for hedging or speculative
purposes; provided, that in no event shall obligations under any derivative
transaction be deemed “Indebtedness” for any purpose under Section 6.07 or for
the purpose of calculating the Incurrence Test or Net Leverage Ratio unless such
obligations relate to a derivatives transaction which has been terminated;
(ix) the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse in a factoring or similar transaction, other
than in any such case any thereof sold solely for purposes of collection of
delinquent accounts and (x) any Contingent Liability with respect to the
foregoing. The Indebtedness of any Person shall include the Indebtedness of any
other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such Person, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other necessary response action related to the
Release or presence of any Hazardous Materials), expenses and disbursements of
any kind or nature whatsoever (including any of the foregoing in connection with
any investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Group Member, its Affiliates or any other Person, whether or
not any such Indemnitee shall be designated as a party or a potential party
thereto, and any fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect, special or consequential and whether based
on any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Loan Documents or
the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions, the syndication of the credit facilities
provided for herein or the use or intended use of the proceeds thereof, or any

35
NY\6180200.13

--------------------------------------------------------------------------------

 

enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (ii) the Engagement Letter (and any related fee letter) delivered by
any Agent or any Lender to the U.S. Borrower with respect to the transactions
contemplated by this Agreement; (iii) any Environmental Claim relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of any Group Member; or (iv) any Loan or the use of
proceeds thereof.
“Indemnified Taxes” means any Taxes other than Excluded Taxes.
“Indemnitee” has the meaning set forth in Section 10.03(a).
“Installment” has the meaning set forth in Section 2.12(a).
“Installment Date” has the meaning set forth in Section 2.12(a).
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under the
United States, multinational or foreign laws or otherwise, including without
limitation, Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks, Trademark Licenses, Trade Secrets, and Trade Secret Licenses (as
each such term is defined in the U.S. Pledge and Security Agreement), and the
right to sue or otherwise recover for any past, present and future infringement,
dilution, misappropriation, or other violation or impairment thereof, including
the right to receive all proceeds therefrom, including without limitation
license fees, royalties, income, payments, claims, damages and proceeds of suit,
now or hereafter due and/or payable with respect thereto.
“Intellectual Property Security Agreements” has the meaning set forth in the
U.S. Pledge and Security Agreement and the CKI Related Assets Pledge and
Security Agreement, as applicable.
“Intercreditor Agreements” means the CKI Intercreditor Agreement and the 2023
Debentures Intercreditor Agreement.
“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four‑Fiscal-Quarter period
then ended to (ii) Consolidated Cash Interest Expense for such
four‑Fiscal-Quarter period.
“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan (including any Swing Line Loan) or any Canadian Prime Rate Loan (including
any Canadian Swing Line Loan), each March 31, June 30, September 30 and
December 31 of each year, commencing on the first such date to occur after the
Closing Date and the final maturity date of such Loan; and (ii) any Loan that is
a Eurocurrency Rate Loan, the last day of each Interest Period applicable to
such Loan; provided, that in the case of each Interest Period of longer than
three months “Interest Payment Date” shall also include each date that is three
months, or an integral multiple thereof, after the commencement of such Interest
Period.
“Interest Period” means, in connection with a Eurocurrency Rate Loan, an
interest period of one, two, three or six months (or, if available to all of the
Lenders, nine or 12 months), as selected

36
NY\6180200.13

--------------------------------------------------------------------------------

 

by the Borrowers in the applicable Borrowing Notice or Conversion/Continuation
Notice, (i) initially, commencing on the Credit Date or Conversion/Continuation
Date thereof, as the case may be; and (ii) thereafter, commencing on the day on
which the immediately preceding Interest Period expires; provided, that (a) if
an Interest Period would otherwise expire on a day that is not a Business Day,
such Interest Period shall expire on the next succeeding Business Day unless no
further Business Day occurs in such month, in which case such Interest Period
shall expire on the immediately preceding Business Day; (b) any Interest Period
in respect of a Eurocurrency Rate Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clauses (c) and (d), of this definition, end on the last Business Day of a
calendar month; (c) no Interest Period with respect to any portion of any Class
of Term Loans shall extend beyond such Class’s Term Loan Maturity Date; and
(d) no Interest Period with respect to any portion of any Class of Revolving
Loans shall extend beyond such Class’s Revolving Commitment Termination Date.
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the initial Interest Period with respect to any Borrowing of Tranche A
Term Loans or Tranche B Term Loans funded on the Restatement Date will be a
period commencing on the Restatement Date and ending on the end dates of the
Interest Periods in effect with respect to the Tranche A Term Loans or Tranche B
Term Loans, respectively, under the Original Credit Agreement.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the operations of the Group
and not for speculative purposes.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“Investment” means (i) any direct or indirect purchase or other acquisition by
any Group Member of, or of a beneficial interest in, any of the Securities of
any other Person (other than a U.S. Loan Party); (ii) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contributions by any Group Member to any other
Person (other than a U.S. Loan Party), including all Indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business and (iii) all
investments consisting of any exchange traded or over the counter derivative
transaction, including any Hedge Agreement, whether entered into for hedging or
speculative purposes. The amount of any Investment of the type described in
clauses (i) and (ii) shall be the original cost of such Investment plus the cost
of all additions thereto, without any adjustments for increases or decreases in
value, or write‑ups, write‑downs or write‑offs with respect to such Investment.

37
NY\6180200.13

--------------------------------------------------------------------------------

 

“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance of such Letter of Credit).
“Issuance Notice” means a notice substantially in the form of Exhibit A‑3.
“Issuing Bank” means each of Barclays, Bank of America, N.A. and The Bank of
Nova Scotia, as Issuing Bank hereunder, and any other Lender that has notified
the Administrative Agent that it has agreed to a request by the Borrower
Representative to become an Issuing Bank hereunder with respect to U.S. Letters
of Credit, European Letters of Credit or Canadian Letters of Credit, as
applicable, together with their respective permitted successors and assigns in
such capacity. Unless otherwise specified, in respect of any Letters of Credit,
“Issuing Bank” shall refer to the applicable Issuing Bank which has issued such
Letter of Credit. An Issuing Bank may perform its obligations hereunder through
any applicable branch thereof and such branch shall be treated as the applicable
Issuing Bank where applicable.
“Itochu Agreement” means that certain Stockholders’ Agreement, dated as of
December 27, 2007, among ITOCHU Corporation, Tommy Hilfiger B.V. (as successor
by merger to Tommy Hilfiger Group B.V.), Tommy Hilfiger Japan Corporation and
certain other parties signatory thereto.
“Itochu Amount” means, for any period, the payments paid or payable by any Group
Member for such period pursuant to the Itochu Agreement.
“Itochu Guarantee” means that certain Guarantee, dated as of January 12, 2012,
by the U.S. Borrower of certain obligations of Tommy Hilfiger B.V. (as successor
by merger to Tommy Hilfiger Group B.V.) under the Itochu Agreement for the
benefit of ITOCHU Corporation.
“Itochu Obligations” means all obligations of any nature of the U.S. Borrower or
any of its Subsidiary under or with respect to the Itochu Guarantee, the Itochu
Agreement and the preferred shares of Tommy Hilfiger Japan Corporation.
“Japanese Yen” means the lawful currency of Japan.
“Joinder Agreement” means an agreement substantially in the form of Exhibit I.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, that in no
event shall any corporate Subsidiary of any Person be considered to be a Joint
Venture to which such Person is a party.
“Judgment Currency” has the meaning set forth in Section 10.25.
“Landlord Consent” means, with respect to any Leasehold Property for which a
landlord’s consent is required prior to a U.S. Loan Party’s granting of a
Mortgage on such Leasehold Property, a letter, certificate or other instrument
in writing from the lessor under the related lease, pursuant to which, among
other things, the landlord consents to the granting of a Mortgage on such
Leasehold Property by the U.S. Loan Party tenant, such Landlord Consent to be in
form and substance

38
NY\6180200.13

--------------------------------------------------------------------------------

 

acceptable to the Collateral Agent in its reasonable discretion and sufficient
for the Collateral Agent to obtain a Title Policy with respect to such Mortgage.
“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement substantially in the form of Exhibit H with such
amendments or modifications as may be approved by the Collateral Agent.
“Leasehold Property” means any leasehold interest of any U.S. Loan Party as
lessee under any lease of real property, other than any lease with respect to
retail store locations and any such leasehold interest designated from time to
time by the Collateral Agent in its sole discretion as not being required to be
included in the Collateral.
“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement. Unless the context clearly
indicates otherwise, the term “Lenders” shall include the Swing Line Lender.
“Lender Counterparty” means (a) each Person counterparty to a Hedge Agreement,
Cash Management Agreement or Treasury Transaction who is (or at the time such
Hedge Agreement, Cash Management Agreement or Treasury Transaction was entered
into, was) a Lender, an Agent or an Affiliate of any thereof, (b) any Person
counterparty to a Hedge Agreement, Cash Management Agreement or Treasury
Transaction who was, at the time such agreement or transaction was entered into,
a lender or agent or an Affiliate of any thereof under and pursuant to the
Existing PVH Credit Agreement or the Original Credit Agreement, as applicable
and (c) any Person who is an Agent or a Lender (and any Affiliate thereof) as of
the Closing Date or the Restatement Date but subsequently, whether before or
after entering into a Hedge Agreement, Cash Management Agreement or Treasury
Transaction, ceases to be an Agent or a Lender, as the case may be.
“Letter of Credit” means a U.S. Letter of Credit, a Canadian Letter of Credit
and/or a European Letter of Credit, as applicable.
“Lien” means any lien, mortgage, pledge, assignment or transfer for security
purpose, security interest, charge or similar encumbrance of any kind (including
any agreement to give any of the foregoing, any conditional sale or other title
(or extended title) retention agreement, and any lease or license in the nature
thereof) and any option, trust or other preferential arrangement having the
practical effect of any of the foregoing; provided that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.
“Loan” means a Tranche A Term Loan, a Tranche B Term Loan, a Revolving Loan, a
Swing Line Loan and an Incremental Term Loan, which (i) in the case of Loans
denominated in Dollars, may be a Base Rate Loan or a Eurocurrency Rate Loan,
(ii) in the case of Loans denominated in Euros or an Other Foreign Currency,
shall be a Eurocurrency Rate Loan and (iii) in the case of Loans denominated in
Canadian Dollars, may be a Canadian Prime Rate Loan or a Eurocurrency Rate Loan.

39
NY\6180200.13

--------------------------------------------------------------------------------

 

“Loan Document” means any of this Agreement, the Notes, if any, the Security
Documents, the Intercreditor Agreements, the First Amendment, each Joinder
Agreement, any accession or joinder agreement to any Intercreditor Agreement,
any documents or certificates executed by the Borrowers in favor of any Issuing
Bank relating to Letters of Credit, any Ancillary Document, and all other
documents, instruments or agreements executed and delivered by a Loan Party for
the benefit of any Agent, any Issuing Bank or any Lender in connection herewith
on or after the Closing Date.
“Loan Party” means each Borrower and each Guarantor.
“Mandatory Costs” means the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule 1.01(f) hereto.
“Margin Stock” has the meaning given in Regulation U of the Board of Governors
as in effect from time to time.
“Market Disruption” means any Interest Rate Determination Date on which (i) the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), with respect to any
Eurocurrency Rate Loans, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of Adjusted Eurocurrency Rate, or (ii) before the close of business
in London on such Interest Rate Determination Date, the Administrative Agent
receives notifications from a Lender or Lenders (whose aggregate exposure in
respect of any Class of Loans exceeds 50% of that Class of Loans) that the cost
to it of obtaining matching deposits in the London interbank market would be in
excess of the Adjusted Eurocurrency Rate.
“Material Adverse Effect” means any event, development or circumstance that has
had or would reasonably be expected to have a material adverse effect on (i) the
business, assets, operations or financial condition of the Group (other than any
Securitization Subsidiary) taken as a whole; (ii) the ability of the Loan
Parties (taken as a whole) to pay the Obligations; or (iii) the rights and
remedies available to, or conferred upon, any Agent and any Lender or any other
Secured Party under any Loan Document in any manner (including the legality,
validity, binding effect or enforceability of the Loan Documents against the
Loan Parties) that would be prejudicial to the interests of the Secured Parties,
taken as a whole.
“Material Company” means (i) any Loan Party, (ii) any Group Member that is
listed in Schedule 1.01(g) or (iii) any Group Member that has (x) Group Member
Adjusted EBITDA or (y) Group Member Assets representing, respectively, 5% or
more of Consolidated Adjusted EBITDA or Consolidated Total Assets. For this
purpose:
(a)    the (i) Group Member Adjusted EBITDA and (ii) Group Member Assets will be
determined from its financial statements upon which the latest audited financial
statements of the Group have been based;

40
NY\6180200.13

--------------------------------------------------------------------------------

 

(b)    if a Subsidiary becomes a Group Member after the date on which the latest
audited financial statements of the Group have been prepared, the (i) Group
Member Adjusted EBITDA or (ii) Group Member Assets of that Subsidiary will be
determined from its latest financial statements;
(c)    the (i) Consolidated Adjusted EBITDA and (ii) Consolidated Total Assets
will be determined from its latest audited financial statements, adjusted (where
appropriate) to take into account pro forma adjustments of the type described in
the definition of “Consolidated Adjusted EBITDA” and “Consolidated Total
Assets”, as applicable; and
(d)    if a Material Company disposes of all or substantially all of its assets
to another Group Member, it will immediately cease to be a Material Company and
the other Group Member (if it is not already) will immediately become a Material
Company.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit or, for the avoidance of doubt, any CKI Obligations) of any one or more
of the Borrowers or any Subsidiary in an individual principal amount (or Net
Mark-to-Market Exposure) of $75,000,000 or more.
“Material Intellectual Property” means any Intellectual Property included in the
Collateral that is material to the business of any Group Member.
“Material Real Estate Asset” means any Real Estate Asset in respect of which a
U.S. Loan Party has an ownership interest with a fair market value in excess of
$15,000,000 as of the date of the acquisition thereof, but excluding all
Leasehold Properties (i) that are retail store locations, (ii) with respect to
which the aggregate payments under the terms of the applicable lease are less
than $15,000,000 per annum or whose termination dates under the terms of the
applicable lease are not greater than five years after the date of the
acquisition thereof, (iii) that, by the terms of their respective leases are
prohibited from, or the respective landlord does not otherwise grant consent to,
recording a Record Document, or (iv) with respect to which, notwithstanding the
U.S. Borrower’s commercially reasonable efforts to secure a Landlord Consent
pursuant to the terms of Section 5.12(c), such Landlord Consent shall not be
forthcoming from the applicable Landlord.
“Merger Sub” means Wand Acquisition Corp., a Delaware corporation.
“MLPFS” has the meaning specified in the preamble hereto.
“Moody’s” means Moody’s Investor Services, Inc.
“Mortgage” means one or more instruments of mortgage or leasehold mortgage
substantially in the form of Exhibit G, as it may be amended, restated,
supplemented or otherwise modified from time to time.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) or Section 4001(a)(3) of ERISA.

41
NY\6180200.13

--------------------------------------------------------------------------------

 

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Group for the applicable Fiscal Quarter or Fiscal Year and for the period
from the beginning of the then current Fiscal Year to the end of such period to
which such financial statements relate.
“Net Cash Proceeds” means (a) with respect to any Asset Sale, an amount equal
to: (i) cash payments (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by any Group Member from such Asset Sale, minus
(ii) any bona fide direct costs incurred in connection with such Asset Sale,
including (1) taxes paid or payable as a result thereof including transfer taxes
and income or gains taxes payable as a result of any gain recognized in
connection with such Asset Sale, (2) payment of the outstanding principal amount
of, premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is secured by a Lien on the stock or assets in question and that is
required to be repaid under the terms thereof as a result of such Asset Sale,
(3) a reasonable reserve established in accordance with GAAP retained by the
applicable Group Member, including, without limitation for any indemnification
payments (fixed or contingent) attributable to seller’s indemnities and
representations and warranties to purchaser in respect of such Asset Sale
undertaken by any Group Member in connection with such Asset Sale,
(4) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees incurred in connection therewith and (5) in
case of any such Asset Sale occurring in a jurisdiction other than the United
States, the amount of all taxes paid (or reasonably estimated to be payable) by
the Group Members that are directly attributable to the distribution of such
cash proceeds from such jurisdiction or to the repatriation of such cash
proceeds into the United States, but only to the extent the Group Members have
used commercially reasonable efforts to reduce or eliminate such taxes,
including by electing to prepay Loans in such a manner that would result in the
lowest possible amount of such taxes; provided, that no such net cash proceeds
shall constitute Net Cash Proceeds under this clause (a) in any Fiscal Year
until the aggregate amount of all such net cash proceeds received by a Group
Member in such Fiscal Year, taken together with all net cash payments or
proceeds of the type described in clause (b) below received by a Group Member in
such Fiscal Year, shall exceed a Dollar Equivalent of $50,000,000 (and
thereafter only net cash proceeds in excess of such amount shall constitute Net
Cash Proceeds under this clause (a)); (b) (i) any cash payments or proceeds
received by any Group Member (1) under any casualty insurance policy in respect
of a covered loss thereunder or (2) as a result of the taking of any assets of
any Group Member by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (ii) (1) any
actual and reasonable costs incurred by any Group Member in connection with the
adjustment or settlement of any claims of such Group Member in respect thereof,
(2) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in preceding clause (i)(2), including income taxes payable
as a result of any gain recognized in connection therewith and (3) in case of
any such event occurring in a jurisdiction other than the United States, the
amount of all taxes paid (or reasonably estimated to

42
NY\6180200.13

--------------------------------------------------------------------------------

 

be payable) by the Group Members that are directly attributable to the
distribution of such cash proceeds from such jurisdiction or to the repatriation
of such cash proceeds into the United States, but only to the extent the Group
Members have used commercially reasonable efforts to reduce or eliminate such
taxes, including by electing to prepay Loans in such a manner that would result
in the lowest possible amount of such taxes; provided, that (x) no net cash
proceeds calculated in accordance with this clause (b) realized in a single
transaction or series of transactions shall constitute Net Cash Proceeds under
this clause (b) unless such net cash proceeds shall exceed a Dollar Equivalent
of $10,000,000 and (y) no such net cash proceeds shall constitute Net Cash
Proceeds under this clause (b) in any Fiscal Year until the aggregate amount of
all such net cash proceeds received by a Group Member in such Fiscal Year, taken
together with all net cash payments or proceeds of the type described in
clause (a) above received by a Group Member in such Fiscal Year, shall exceed a
Dollar Equivalent of $50,000,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Cash Proceeds under this clause (b));
(c) with respect to any issuance or incurrence of Indebtedness (other than in
connection with a Qualified Securitization Financing) or any sale of Equity
Interests, the cash proceeds thereof, net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses; and (d) with respect to any
issuance or incurrence of Indebtedness in connection with a Qualified
Securitization Financing, the cash proceeds thereof, net of any related
Securitization Fees and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses, received directly or
indirectly from time to time in connection with such Qualified Securitization
Financing from Persons that are not Securitization Subsidiaries, including any
such cash proceeds received in connection with an increase in the outstanding
program or facility amount with respect to such Qualified Securitization
Financing, but excluding any cash collections from the Securitization Assets
backing such Qualified Securitization Financing that are reinvested (or deemed
to be reinvested) by such Persons in additional Securitization Assets without
any increase in the Indebtedness outstanding in connection with such Qualified
Securitization Financing.
“Net Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(i) Consolidated Total Net Debt as of such day to (ii) Consolidated Adjusted
EBITDA for the four‑Fiscal-Quarter period ending on such date.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (viii) of the definition thereof. As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness as of the
date of determination (assuming the Hedge Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement or
such other Indebtedness as of the date of determination (assuming such Hedge
Agreement or such other Indebtedness were to be terminated as of that date).
“Non-Consenting Lender” has the meaning set forth in Section 2.23.

43
NY\6180200.13

--------------------------------------------------------------------------------

 

“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.
“Non‑U.S. Lender” has the meaning set forth in Section 2.20(c).
“Note” means a Tranche A Term Loan Note, a Tranche B Term Loan Note, an
Incremental Term Loan Note, a Revolving Loan Note or a Swing Line Note.
“Notice” means a Borrowing Notice, an Issuance Notice, or a Conversion/
Continuation Notice.
“Obligations” means all obligations of every nature of each Loan Party,
including obligations from time to time owed to Secured Parties, under any Loan
Document, Hedge Agreement, Cash Management Agreement or Treasury Transaction
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Loan Party, would have accrued on
any Obligation, whether or not a claim is allowed against such Loan Party for
such interest in the related bankruptcy proceeding), reimbursement of amounts
drawn under Letters of Credit, payments for early termination of Hedge
Agreements, fees, expenses, indemnification or otherwise; provided, that at no
time shall Obligations include any Excluded Swap Obligations.
“Offer” has the meaning set forth in Section 2.13(c).
“Offer Loans” has the meaning set forth in Section 2.13(c).
“Organizational Documents” means with respect to any Person all formation,
organizational and governing documents, instruments and agreements, including
(i) with respect to any corporation, its certificate or articles of
incorporation or organization, its by‑laws, any memorandum of incorporation or
other constitutional documents, (ii) with respect to any limited partnership,
its certificate of limited partnership and its partnership agreement, (iii) with
respect to any general partnership, its partnership agreement (if any) and
(iv) with respect to any limited liability company, its certificate of
incorporation or formation (and any amendments thereto), certificate of
incorporation on change of name (if any), its memorandum and articles of
association (if any), its articles of organization (if any), the shareholders’
list (if any) and its limited liability company agreement or operating
agreement. In the event any term or condition of this Agreement or any other
Loan Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
“Original Credit Agreement” has the meaning set forth in the recitals hereto.
“Original Lenders” has the meaning set forth in the recitals hereto.
“Other Foreign Currencies” means Japanese Yen, Pounds Sterling and Swiss Francs,
in each case which are readily available in the amount required and freely
convertible into Euro in the relevant interbank market.

44
NY\6180200.13

--------------------------------------------------------------------------------

 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies (and interest,
fines, penalties and additions related thereto) arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.
“Participant Register” has the meaning set forth in Section 10.06(g)(iv).
“Patents” has the meaning set forth in the U.S. Pledge and Security Agreement.
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56.
“Payment in Full” or “Paid in Full” means the payment in full of all Obligations
(other than obligations under Hedge Agreements, Cash Management Agreements or
Treasury Transactions not yet due and payable and contingent obligations not yet
due and payable) and cancellation, expiration or Cash Collateralization of all
Letters of Credit and termination of all Commitments to lend under this
Agreement.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 or Section 430 of the Internal Revenue Code or
Section 302 or Section 303 of ERISA.
“Perfection Certificate” means a certificate in the form attached hereto as
Exhibit J (or any other form reasonably satisfactory to the Collateral Agent)
that provides information with respect to the personal or mixed property of each
U.S. Loan Party.
“Permitted Acquisition” means any acquisition by the U.S. Borrower and/or any of
its Wholly‑Owned Restricted Subsidiaries of, or any transaction that results in
the U.S. Borrower and/or any of its Wholly-Owned Restricted Subsidiaries owning,
whether by purchase, merger, exclusive inbound license, transfer of rights under
Copyright or otherwise, all or substantially all of the assets of, all of the
Equity Interests of, or a business line or unit or a division of, any Person;
provided, that:
(a)    immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;
(b)    all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;
(c)    in the case of the acquisition of Equity Interests, all of the Equity
Interests (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Subsidiary of the U.S. Borrower in connection with
such acquisition shall be owned 100.0% by the Loan Parties;

45
NY\6180200.13

--------------------------------------------------------------------------------

 

(d)    the Group shall be in compliance with the financial covenants set forth
in Sections 6.07(a) and 6.07(b) on a pro forma basis after giving effect to such
acquisition as of the last day of the Fiscal Quarter most recently ended;
(e)    the acquisition shall not result in the Group acquiring any interest,
direct or indirect, in any Loan; and
(f)    in the case of an acquisition involving Acquisition Consideration in
excess of $40,000,000, the Borrower Representative shall have delivered to the
Administrative Agent at least five Business Days prior to such acquisition, a
Compliance Certificate evidencing compliance with Sections 6.07(a) and 6.07(b)
as required under clause (d) above.
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person
or any Indebtedness incurred or issued to so modify, refinance, refund, renew or
extend such Indebtedness; provided, that (i) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized thereunder; (ii) (A) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the earlier of (x) the final maturity date of the Indebtedness being modified,
refinanced, refunded, renewed or extended and (y) the date that is 90 days after
the final maturity date of the Term Loans, and (B) has a Weighted Average Life
to Maturity equal to or greater than the Weighted Average Life to Maturity of,
the earlier of (x) the Indebtedness being modified, refinanced, refunded,
renewed or extended and (y) the Term Loans; (iii) at the time thereof, no
Default or Event of Default shall have occurred and be continuing; (iv) to the
extent such Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended and (v) the obligors in
respect of such Indebtedness being modified, refinanced, refunded, renewed or
extended are the obligors thereon and to the extent an additional obligor would
otherwise be permitted to incur such Indebtedness under another provision of
Section 6.01, such additional obligor may be an obligor thereon.
“Permitted Sale and Lease-Back” has the meaning set forth in Section 6.10.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Platform” has the meaning set forth in Section 5.01(m).

46
NY\6180200.13

--------------------------------------------------------------------------------

 

“Post-Closing Restructuring Transactions” means, collectively, the internal
restructuring transactions to be undertaken by the U.S. Borrower and its
Restricted Subsidiaries concurrently with, or within the 12-month period
following, the Closing Date, including (i) transfers of (x) any assets of any
direct or indirect Foreign Subsidiary of the Acquired Business or (y) the Equity
Interests of any direct or indirect Foreign Subsidiary of the Acquired Business
from the Acquired Business or any U.S. Subsidiary thereof to, in the case of
clause (x) or (y), Foreign Subsidiaries (direct or indirect) of the U.S.
Borrower, (ii) the formation of a new European holding company as an indirect
wholly-owned subsidiary of the U.S. Borrower and the contribution of some or all
of the U.S. Borrower’s direct or indirect Foreign Subsidiaries (including,
following the Closing Date, the direct and indirect foreign subsidiaries of the
Acquired Business) to such entity, (iii) any related incurrence of intercompany
Indebtedness (which shall be Subordinated Indebtedness if owed by a U.S. Loan
Party to a Foreign Subsidiary) and any related intercompany transactions that
the U.S. Borrower deems reasonably necessary or beneficial in connection
therewith. The pro forma summary corporate structure chart, after giving effect
to the Post-Closing Restructuring Transactions, is set forth on
Schedule 1.01(h).
“Pounds Sterling” means the lawful currency of the United Kingdom.
“Prime Rate” means the rate of interest publicly announced from time to time by
the Administrative Agent as its prime rate in effect at its principal office in
New York City. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent or any other Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.
“Principal Office” means, for each of the Administrative Agent, each Swing Line
Lender and each Issuing Bank, such Person’s “Principal Office” which, in the
case of the Administrative Agent, may include one or more separate offices with
respect to Approved Currencies as set forth on Schedule 1.01(d), or such other
office or office of a third party or sub-agent, as appropriate, as such Person
may from time to time designate in writing to the Borrowers, the Administrative
Agent and each Lender.
“Projections” has the meaning set forth in Section 4.08.
“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Tranche A Term Loans of any Lender, as the context
requires, the percentage obtained by dividing (x) the Tranche A Term Loan
Exposure of that Lender by (y) the aggregate Tranche A Term Loan Exposure of all
Lenders; (ii) with respect to all payments, computations and other matters
relating to all of the Tranche B Term Loans of any Lender, as the context
requires, the percentage obtained by dividing (x) the Tranche B Term Loan
Exposure of that Lender by (y) the aggregate Tranche B Term Loan Exposure of all
Lenders; (iii) with respect to all payments, computations and other matters
relating to the Revolving Commitment or Revolving Loans of any Lender or any
Letters of Credit issued or participations purchased therein by any Lender or
any participations in any Swing Line Loans purchased by any Lender, as the
context requires, the percentage obtained by dividing (x) (1) the U.S. Revolving
Exposure of that Lender by (2) the aggregate U.S. Revolving Exposure of all
Lenders, (y) (1) the European Revolving Exposure of that Lender by (2) the
aggregate European Revolving Exposure of all Lenders or (z) (1) the Canadian
Revolving Exposure

47
NY\6180200.13

--------------------------------------------------------------------------------

 

of that Lender by (2) the aggregate Canadian Revolving Exposure of all Lenders;
and (iv) with respect to all payments, computations, and other matters relating
to Incremental Term Loan Commitments or Incremental Term Loans of a particular
Series, the percentage obtained by dividing (x) the Incremental Term Loan
Exposure of that Lender with respect to that Series by (y) the aggregate
Incremental Term Loan Exposure of all Lenders with respect to that Series. For
all other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (i) an amount equal to the sum of the Tranche A
Term Loan Exposure, the Tranche B Term Loan Exposure, the Revolving Exposure and
the Incremental Term Loan Exposure of that Lender, by (ii) an amount equal to
the sum of the aggregate Tranche A Term Loan Exposure, the aggregate Tranche B
Term Loan Exposure, the aggregate Revolving Exposure and the aggregate
Incremental Term Loan Exposure of all Lenders.
“Qualified Securitization Financing” means any transaction or series of
transactions entered into by a Group Member pursuant to which such Group Member,
sells, conveys, contributes, assigns, grants an interest in or otherwise
transfers to a Securitization Subsidiary, Securitization Assets (and/or grants a
security interest in such Securitization Assets transferred or purported to be
transferred to such Securitization Subsidiary), and which Securitization
Subsidiary funds the acquisition of such Securitization Assets (i) with cash,
(ii) through the issuance to such Group Member of Seller’s Retained Interests or
an increase in such Seller’s Retained Interests, and/or (iii) with proceeds from
the sale, pledge or collection of Securitization Assets.
“RBCCM” means RBC Capital Markets.
“Real Estate Asset” means, at any time of determination, any interest (fee or
leasehold) then owned by any U.S. Loan Party in any real property.
“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Collateral Agent.
“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in the
Collateral Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third party purchasers and encumbrances of the affected
real property.
“Refunded Swing Line Loans” has the meaning set forth in Section 2.03(b)(iv).
“Register” has the meaning set forth in Section 2.07(b).
“Regulation” has the meaning set forth in Section 4.23.
“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

48
NY\6180200.13

--------------------------------------------------------------------------------

 

“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act.
“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time.
“Reimbursement Date” has the meaning set forth in Section 2.04(d)(i).
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
“Relevant Jurisdiction” means, in relation to a Loan Party: (i) its jurisdiction
of organization; (ii) any jurisdiction where any asset subject to or intended to
be subject to the Security Documents to be created by it is situated; and
(iii) any jurisdiction where it conducts its business.
“Replacement Lender” has the meaning set forth in Section 2.23.
“Repricing Event” means (i) any prepayment or repayment of Tranche B Term Loans
with the proceeds of, or any conversion of Tranche B Term Loans into, any new or
replacement tranche of term loans bearing interest with an “effective yield”
(taking into account, for example, upfront fees, interest rate spreads, interest
rate benchmarks floors and original interest discount, but excluding the effect
of any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such new or
replacement loans and without taking into account any fluctuations in the
Adjusted Eurocurrency Rate or comparable rate) less than the “effective yield”
applicable to the Tranche B Term Loans (as such comparative yields are
determined consistent with generally accepted financial practices) and (ii) any
amendment to this Agreement which reduces the “effective yield” applicable to
the Tranche B Term Loans (it being understood that (x) any prepayment premium
with respect to a Repricing Event shall apply to any required assignment by a
Non-Consenting Lender in connection with any such amendment pursuant to
Section 2.23(c), (y) in each case, the yield shall exclude any structuring,
commitment and arranger fees or other fees unless such similar fees are paid to
all lenders generally in the primary syndication of such new or replacement
tranche of term loans and shall include any rate floors and any upfront or
similar fees paid to all lenders generally in the primary syndication of such
new or replacement tranche of term loans or original issue discount payable with
respect to such new or replacement tranche of term loans) and (z) any such
repayment, prepayment, conversion or amendment shall only constitute a Repricing
Event to the extent that the primary purpose of such repayment, prepayment,
conversion or amendment, as reasonably determined by the U.S. Borrower in good
faith, is to reduce the “effective yield” applicable to the Tranche B Term
Loans.

49
NY\6180200.13

--------------------------------------------------------------------------------

 

“Required Lenders” means one or more Lenders having or holding Tranche A Term
Loan Exposure, Tranche B Term Loan Exposure, Incremental Term Loan Exposure
and/or Revolving Exposure and representing more than 50.0% of the sum of (i) the
aggregate Tranche A Term Loan Exposure of all Lenders, (ii) the aggregate
Tranche B Term Loan Exposure of all Lenders, (iii) the aggregate Revolving
Exposure of all Lenders and (iv) the aggregate Incremental Term Loan Exposure of
all Lenders.
“Required Prepayment Date” has the meaning set forth in Section 2.15(d).
“Restatement Date” means the date on which the conditions set forth in Section 3
of the First Amendment have been satisfied, which date is March 21, 2014.
“Restatement Transactions” means the redemption, defeasance, satisfaction and
discharge, repurchase or other repayment of up to $600,000,000 in aggregate
principal amount of the 2020 Notes, the entry into the First Amendment and all
transactions in connection therewith and related thereto and the payment of
fees, costs and expenses related to each of the foregoing.
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of any Group Member now
or hereafter outstanding, except (x) a dividend payable solely in shares of
Equity Interests (other than Disqualified Equity Interests) and (y) for the
avoidance of doubt, any dividend equivalent paid in respect of restricted stock
units issued by the U.S. Borrower pursuant to the 2006 Stock Incentive Plan, as
it may be amended, restated, supplemented or otherwise modified from time to
time, or any successor plan thereto; (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of any Group Member now or
hereafter outstanding, except any such payment, purchase or acquisition payable
solely in shares of Equity Interests (other than Disqualified Equity Interests);
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of any
Group Member now or hereafter outstanding; and (iv) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement or similar payment with respect to Subordinated Indebtedness (other
than if such Subordinated Indebtedness is owed by the U.S. Borrower to any
Restricted Subsidiary or owed by any Restricted Subsidiary to the U.S. Borrower
or any other Restricted Subsidiary and, with respect to amounts owing to
Restricted Subsidiaries that are not Loan Parties, in the ordinary course of
business).
“Restricted Subsidiary” means any Subsidiary of the U.S. Borrower other than an
Unrestricted Subsidiary.
“Revolving Commitment” means a U.S. Revolving Commitment, a Canadian Revolving
Commitment and/or a European Revolving Commitment, as applicable.
“Revolving Commitment Period” means the U.S. Revolving Commitment Period, the
Canadian Revolving Commitment Period or the European Revolving Commitment
Period, as applicable.

50
NY\6180200.13

--------------------------------------------------------------------------------

 

“Revolving Commitment Termination Date” means the U.S. Revolving Commitment
Termination Date, the Canadian Revolving Commitment Termination Date or the
European Revolving Commitment Termination Date, as applicable.
“Revolving Exposure” means, with respect to any Lender as of any date of
determination, the sum of such Lender’s U.S. Revolving Exposure, Canadian
Revolving Exposure and European Revolving Exposure.
“Revolving Lenders” means the Lenders having Revolving Exposure.
“Revolving Loan” means a U.S. Revolving Loan, a Canadian Revolving Loan and/or a
European Revolving Loan, as applicable.
“Revolving Loan Note” means a promissory note substantially in the form of
Exhibit B‑3, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Royal Bank” has the meaning specified in the preamble hereto.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.
“Sale and Lease-Back” has the meaning set forth in Section 6.10.
“Screen Rate” means, in relation to a Loan denominated in Dollars or Other
Foreign Currency, the ICE Benchmark Administration London Interbank Offered Rate
for the relevant currency and Interest Period, in relation to a Loan denominated
in Canadian Dollars, the Canadian Dealer Offered Rate for the relevant Interest
Period and in relation to a Loan denominated in Euros, the percentage rate per
annum determined by the Banking Federation of the European Union for the
relevant period, in each case, displayed on the appropriate page of the Reuters
screen. If the agreed page is replaced or service ceases to be available, the
Administrative Agent may specify another page or service displaying the
appropriate rate.
“SEC” means the United States Securities and Exchange Commission and any
successor Governmental Authority performing a similar function.
“Secured Parties” means the Agents, Lenders, Issuing Banks, the Lender
Counterparties and the Ancillary Lenders and shall include, without limitation,
all former Agents, Lenders, Issuing Banks, Lender Counterparties and Ancillary
Lenders to the extent that any Obligations owing to such Persons were incurred
while such Persons were Agents, Lenders, Issuing Banks, Lender Counterparties or
Ancillary Lenders and such Obligations have not been paid or satisfied in full.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit‑sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of Indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates

51
NY\6180200.13

--------------------------------------------------------------------------------

 

for the purchase or acquisition of, or any right to subscribe to, purchase or
acquire, any of the foregoing.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Securitization Assets” means any accounts receivable owed to a Group Member
(whether now existing or arising or acquired in the future) arising in the
ordinary course of business from the sale of goods or services, all collateral
securing such accounts receivable, all contracts and contract rights and all
guarantees or other obligations in respect of such accounts receivable, all
proceeds of such accounts receivable and other assets (including contract
rights) which are of the type customarily transferred or in respect of which
security interests are customarily granted in connection with securitizations of
accounts receivable and which are sold, conveyed, contributed, assigned, pledged
or otherwise transferred by such Group Member to a Securitization Subsidiary.
“Securitization Fees” means, with respect to any Qualified Securitization
Financing, distributions or payments made, or fees paid, directly or by means of
discounts with respect to any Indebtedness issued or sold in connection with
such Qualified Securitization Financing, to a Person that is not a
Securitization Subsidiary in connection with such Qualified Securitization
Financing.
“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant with respect to such Securitization Assets, including as a
result of a receivable or portion thereof becoming subject to any asserted
defense, dispute, off set, counterclaim or other dilution of any kind as a
result of any action taken by, any failure to take action by or any other event
relating to the seller, but in each case, not as a result of such receivable
being or becoming uncollectible for credit reasons.
“Securitization Subsidiary” means a wholly owned Subsidiary of the U.S. Borrower
(or another Person formed for the purposes of engaging in a Qualified
Securitization Financing in which any Group Member makes an Investment and to
which such Group Member transfers, contributes, sells, conveys or grants a
security interest in Securitization Assets) that engages in no activities other
than in connection with the acquisition and/or financing of Securitization
Assets of the Group, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the Board of
Directors of the U.S. Borrower (or a duly authorized committee thereof) or such
other Person (as provided below) as a Securitization Subsidiary and (a) no
portion of the Indebtedness or any other obligations (contingent or otherwise)
of which (i) is guaranteed by any Group Member, other than another
Securitization Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates any Group Member, other than
another Securitization Subsidiary, in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property or asset (other than
Securitization Assets) of any Group Member, other than another Securitization
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which no Group Member, other than another Securitization
Subsidiary, has any material contract, agreement, arrangement or

52
NY\6180200.13

--------------------------------------------------------------------------------

 

understanding other than (i) the applicable receivables purchase agreements and
related agreements, in each case, having reasonably customary terms, or (ii) on
terms which the U.S. Borrower reasonably believes to be no less favorable to the
applicable Group Member than those that might be obtained at the time from
Persons that are not Affiliates of the Group and (c) to which no Group Member
other than another Securitization Subsidiary, has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Any such designation by the Board of
Directors of the U.S. Borrower (or a duly authorized committee thereof) or such
other Person shall be evidenced to the Administrative Agent by delivery to the
Administrative Agent of a certified copy of the resolution of the Board of
Directors of the U.S. Borrower (or a duly authorized committee thereof) or such
other Person giving effect to such designation and a certificate executed by an
Authorized Officer certifying that such designation complied with the foregoing
conditions.
“Security Documents” means the U.S. Security Agreements, the Mortgages, the
Intellectual Property Security Agreements, the Landlord Personal Property
Collateral Access Agreements, if any, and all other instruments, documents and
agreements delivered by any U.S. Loan Party pursuant to this Agreement or any of
the other Loan Documents in order to grant to the Collateral Agent, for the
benefit of Secured Parties, a Lien on any assets or property of that U.S. Loan
Party as security for all or certain of the Obligations, including UCC financing
statements and amendments thereto and filings with the United States Patent and
Trademark Office and the United States Copyright Office; provided that no Dutch
Security Agreement shall be considered a Security Document (or, by virtue of
being a Security Document, a Loan Document), other than for purposes of
Article IX and Sections 10.02 and 10.03.
“Seller’s Retained Interests” means the debt or equity interests held by any
Group Member in a Securitization Subsidiary to which Securitization Assets have
been transferred, including any such debt or equity received as consideration
for or as a portion of the purchase price for the Securitization Assets
transferred, or any other instrument through which such Group Member has rights
to or receives distributions in respect of any residual or excess interest in
the Securitization Assets.
“Senior Secured Net Debt” means, at any date of determination, an amount equal
to (x) Consolidated Total Net Debt as of such date, minus (y) the aggregate
outstanding principal amount of any unsecured Indebtedness as of such date.
“Senior Secured Net Leverage Ratio” means the ratio as of the last day of any
Fiscal Quarter of (i) Senior Secured Net Debt as of such day to
(ii) Consolidated Adjusted EBITDA for the four‑Fiscal-Quarter period ending on
such date.
“Series” has the meaning set forth in Section 2.24.
“Series A Preferred Stock” means the Series A Convertible Preferred Stock of the
U.S. Borrower issued and outstanding as of the Closing Date.

53
NY\6180200.13

--------------------------------------------------------------------------------

 

“Software” means computer software of whatever kind or purpose, including code,
tools, developers kits, utilities, graphical user interfaces, menus, images,
icons, and forms, and all software stored or contained therein or transmitted
thereby, and related documentation.
“Solvency Certificate” means a Solvency Certificate of the principal financial
officer of the Borrower Representative substantially in the form of Exhibit E‑2.
“Solvent” means, with respect to the Group on a consolidated basis, that as of
the date of determination, (a) the sum of the Group’s debt (including contingent
liabilities) does not exceed the present fair saleable value of the Group’s
present assets; (b) the Group’s capital is not unreasonably small in relation to
its business as of the date of determination; and (c) the Group has not incurred
and does not intend to incur, or believe (nor should it reasonably believe) that
it will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise). For purposes of this definition, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under Statement of Financial Accounting Standard No. 5).
“Specified Representations” means those representations and warranties of the
Borrowers and the Guarantors in Sections 4.01(a), 4.01(b), 4.01(c)(i), 4.03,
4.04(a)(i), 4.04(a)(ii), 4.04(b) (solely with respect to the 2020 Notes and the
2023 Debentures), 4.06, 4.15, 4.16, 4.18, 4.19(b) and 4.22(b) (subject to the
proviso in Section 3.01(e)).
“Standard Securitization Undertakings” means representations, warranties,
covenants, Securitization Repurchase Obligations and indemnities entered into by
any Group Member that are reasonably customary in accounts receivable
securitization transactions.
“Subordinated European Intercompany Obligations” has the meaning set forth in
Section 7.07.
“Subordinated Indebtedness” means, with respect to the Obligations, any
Indebtedness of any Loan Party that is by its terms subordinated in right of
payment to any of the Obligations.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.0% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding;
provided, further, that for purposes of Articles IV and V, no Securitization
Subsidiary shall be considered a Subsidiary of the U.S. Borrower; provided,
further, that, notwithstanding anything contained herein or otherwise, for

54
NY\6180200.13

--------------------------------------------------------------------------------

 

purposes of this Agreement and any other Loan Document, the CKI Trust shall not
be considered a Subsidiary of the U.S. Borrower; and provided, further, that
unless the context otherwise requires, a Subsidiary shall mean a direct or
indirect Subsidiary of the U.S. Borrower.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swing Line Lender” means each of the Canadian Swing Line Lender and the U.S.
Swing Line Lender.
“Swing Line Loan” means a Canadian Swing Line Loan or a U.S. Swing Line Loan, as
applicable.
“Swing Line Note” means a promissory note substantially in the form of
Exhibit B‑4, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Syndication Agent” has the meaning set forth in the preamble.
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (and interest, fines, penalties and additions
related thereto) of any nature and whatever called, by whomsoever, on whomsoever
and wherever imposed, levied, collected, withheld or assessed.
“Term Lenders” means the Lenders having Tranche A Term Loan Exposure, Tranche B
Term Loan Exposure and Incremental Term Loan Exposure of each applicable Series.
“Term Loan” means a Tranche A Term Loan, a Tranche B Term Loan and an
Incremental Term Loan.
“Term Loan Commitment” means the Tranche A Term Loan Commitment, the Tranche B
Term Loan Commitment or the Incremental Term Loan Commitment of a Lender, and
“Term Loan Commitments” means such commitments of all Lenders.
“Term Loan Maturity Date” means the Tranche A Term Loan Maturity Date, the
Tranche B Term Loan Maturity Date and the Incremental Term Loan Maturity Date of
any Series of Incremental Term Loans.
“Terminated Lender” has the meaning set forth in Section 2.23.
“Title Company” has the meaning set forth in Section 5.12(d).
“Title Policy” has the meaning set forth in Section 5.12(d).
“Total Utilization of Canadian Revolving Commitments” means, as at any date of
determination, the Dollar Equivalent of the sum of (i) the aggregate principal
amount of all outstanding Canadian Revolving Loans (other than Canadian
Revolving Loans made for the purpose

55
NY\6180200.13

--------------------------------------------------------------------------------

 

of repaying any Refunded Swing Line Loans or reimbursing the applicable Issuing
Bank for any amount drawn under any Canadian Letter of Credit, but not yet so
applied), (ii) the aggregate principal amount of all outstanding Canadian Swing
Line Loans and (iii) the Canadian Letter of Credit Usage.
“Total Utilization of European Revolving Commitments” means, as at any date of
determination, the Euro Equivalent of the sum of (i) the aggregate principal
amount of all outstanding European Revolving Loans (other than European
Revolving Loans made for the purpose of reimbursing the applicable Issuing Bank
for any amount drawn under any European Letter of Credit, but not yet so
applied) and (ii) the European Letter of Credit Usage.
“Total Utilization of U.S. Revolving Commitments” means, as at any date of
determination, the Dollar Equivalent of the sum of (i) the aggregate principal
amount of all outstanding U.S. Revolving Loans (other than U.S. Revolving Loans
made for the purpose of repaying any Refunded Swing Line Loans or reimbursing
the applicable Issuing Bank for any amount drawn under any U.S. Letter of
Credit, but not yet so applied), (ii) the aggregate principal amount of all
outstanding U.S. Swing Line Loans and (iii) the U.S. Letter of Credit Usage.
“Trademarks” has the meaning set forth in the U.S. Pledge and Security
Agreement.
“Tranche A Term Loan” means a Tranche A Term Loan made by a Lender to the U.S.
Borrower (i) on the Closing Date pursuant to the Original Credit Agreement or
(ii) on the Restatement Date pursuant to Section 2.01(a)(i). The aggregate
amount of Tranche A Term Loans as of the Restatement Date after giving effect to
the making of the Tranche A Term Loans as of the Restatement Date, is
$1,986,250,000.
“Tranche A Term Loan Commitment” means the commitment of a Lender to make or
otherwise to fund a Tranche A Term Loan and “Tranche A Term Loan Commitments”
means such commitments of all Lenders in the aggregate. The amount of each
Lender’s Tranche A Term Loan Commitment as of the Closing Date and as of the
Restatement Date, if any, is set forth on Schedule 1.01(a) or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof.
“Tranche A Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche A Term Loans
of such Lender; provided, that at any time prior to the making of the Tranche A
Term Loans, the Tranche A Term Loan Exposure of any Lender shall be equal to
such Lender’s Tranche A Term Loan Commitment.
“Tranche A Term Loan Maturity Date” means the earlier of (i) the sixth
anniversary of the Closing Date, which date is February 13, 2019, and (ii) the
date on which all Tranche A Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise
“Tranche A Term Loan Note” means a promissory note substantially in the form of
Exhibit B‑1, as it may be amended, restated, supplemented or otherwise modified
from time to time.

56
NY\6180200.13

--------------------------------------------------------------------------------

 

“Tranche B Term Loan” means a Tranche B Term Loan made by a Lender to the U.S.
Borrower (i) on the Closing Date pursuant to the Original Credit Agreement or
(ii) on the Restatement Date pursuant to Section 2.01(a)(ii). The aggregate
amount of Tranche B Term Loans as of the Restatement Date after giving effect to
the making of the Tranche B Term Loans on such date, is $1,188,562,500.
“Tranche B Term Loan Commitment” means the commitment of a Lender to make or
otherwise to fund a Tranche B Term Loan and “Tranche B Term Loan Commitments”
means such commitments of all Lenders in the aggregate. The amount of each
Lender’s Tranche B Term Loan Commitment as of the Closing Date and as of the
Restatement Date, if any, is set forth on Schedule 1.01(b) or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof.
“Tranche B Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche B Term Loans
of such Lender; provided, that at any time prior to the making of the Tranche B
Term Loans, the Tranche B Term Loan Exposure of any Lender shall be equal to
such Lender’s Tranche B Term Loan Commitment.
“Tranche B Term Loan Maturity Date” means the earlier of (i) the seventh
anniversary of the Closing Date, which date is February 13, 2020, and (ii) the
date on which all Tranche B Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.
“Tranche B Term Loan Note” means a promissory note substantially in the form of
Exhibit B‑2, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Treasury Transaction” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price and not for speculative purposes.
“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan, a Eurocurrency Rate Loan or a Canadian Prime Rate Loan and
(ii) with respect to Swing Line Loans, a Base Rate Loan or a Canadian Prime Rate
Loan.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“UCP” means, with respect to any commercial Letter of Credit, the “Uniform
Customs and Practice for Documentary Credits” published by the International
Chamber of Commerce as Publication No. 600 (or such later version thereof as may
be in effect at the time of issuance of such commercial Letter of Credit).
“UK” means the United Kingdom.
“Unrestricted Cash” means, with respect to any Person, as of any date of
determination, cash or Cash Equivalents of such Person and its Restricted
Subsidiaries that would not appear as

57
NY\6180200.13

--------------------------------------------------------------------------------

 

“restricted”, in accordance with GAAP, on a consolidated balance sheet of such
Person and its Restricted Subsidiaries as of such date.
“Unrestricted Subsidiary” means any Subsidiary of the U.S. Borrower designated
by the Board of Directors of the U.S. Borrower (or a duly authorized committee
thereof) as an Unrestricted Subsidiary pursuant to Section 6.03 hereof
subsequent to the Closing Date, and any Subsidiary formed or acquired by an
Unrestricted Subsidiary following such Unrestricted Subsidiary’s designation.
“U.S. Borrower” has the meaning specified in the preamble hereto.
“U.S. Contributing Guarantors” has the meaning set forth in Section 7.02(b).
“U.S. Grantor” has the meaning specified in the U.S. Pledge and Security
Agreement or the CKI Related Assets Pledge and Security Agreement, as
applicable.
“U.S. Guaranteed Obligations” has the meaning set forth in Section 7.01(a).
“U.S. Guarantor” means each Guarantor that is a U.S. Subsidiary.
“U.S. Issuing Bank” means an Issuing Bank that has agreed to issue U.S. Letters
of Credit.
“U.S. Lender” has the meaning set forth in Section 2.20(c).
“U.S. Letter of Credit” means any commercial or standby letter of credit issued
or to be issued by an Issuing Bank for the account of the U.S. Borrower or any
of its Subsidiaries pursuant to Section 2.04(a)(i) of this Agreement, and any
letter of credit issued and outstanding as of the Closing Date and designated by
the Borrower Representative as a “U.S. Letter of Credit” pursuant to a written
notice delivered to the Administrative Agent on or prior to the Closing Date;
provided that the issuer thereof is a Revolving Lender hereunder or was, at the
time such letter of credit was issued, a lender under the Existing PVH Credit
Agreement. Each such letter of credit so designated shall be deemed to
constitute a U.S. Letter of Credit and a Letter of Credit issued hereunder on
the Closing Date (or, in the case of any letter of credit that was issued under
the Existing PVH Credit Agreement, such later date (if any) as specified in a
written notice delivered to the Administrative Agent on or prior to the Closing
Date (it being understood that the Administrative Agent may extend such later
date upon reasonable request by the Borrower Representative)) for all purposes
under this Agreement and the other Loan Documents.
“U.S. Letter of Credit Sublimit” means the lesser of (a) $370,000,000 and
(b) the aggregate unused amount of the U.S. Revolving Commitments then in
effect.
“U.S. Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all U.S. Letters of Credit then outstanding, and
(ii) the aggregate amount of all drawings under U.S. Letters of Credit honored
by an Issuing Bank and not theretofore reimbursed by or on behalf of the U.S.
Borrower.

58
NY\6180200.13

--------------------------------------------------------------------------------

 

“U.S. Loan” means a Tranche A Term Loan, a Tranche B Term Loan, and/or a U.S.
Revolving Loan, as applicable.
“U.S. Loan Party” means the U.S. Borrower and each U.S. Guarantor.
“U.S.-Owned Holdco” means any entity that (A) is disregarded as an entity
separate from its owner for U.S. federal tax purposes and is directly owned by
the U.S. Borrower or a U.S. Subsidiary, (B) is treated as a partnership for U.S.
federal tax purposes and all of the partners of which are domestic corporations
for U.S. federal tax purposes or (C) is a domestic corporation for U.S. federal
tax purposes, and, in the case of clause (A), (B) or (C), directly owns Equity
Interests in a Foreign Subsidiary and does not own any significant asset other
than Equity Interests and Securities of Foreign Subsidiaries.
“U.S. Pledge and Security Agreement” means the U.S. Pledge and Security
Agreement, dated as of the Closing Date, executed by the U.S. Borrower and each
U.S. Guarantor (other than CKI and the CKI Affiliates), as it may be amended,
restated, supplemented or otherwise modified from time to time.
“U.S. Refunded Swing Line Loans” has the meaning set forth in
Section 2.03(b)(iv).
“U.S. Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any U.S. Revolving Loan and to acquire participations in U.S.
Letters of Credit and Swing Line Loans hereunder and “U.S. Revolving
Commitments” means such commitments of all Lenders in the aggregate. The amount
of each Lender’s U.S. Revolving Commitment, if any, is set forth on
Schedule 1.01(c) or in the applicable Assignment Agreement or Joinder Agreement,
as applicable, subject to any adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the U.S. Revolving Commitments as of
the Restatement Date is $475,000,000.
“U.S. Revolving Commitment Period” means the period from and including the
Closing Date to but excluding the U.S. Revolving Commitment Termination Date.
“U.S. Revolving Commitment Termination Date” means the earliest to occur of
(i) the sixth anniversary of the Closing Date, which date is February 13, 2019,
(ii) the date the U.S. Revolving Commitments are permanently reduced to zero
pursuant to Section 2.13(b) or 2.14 and (iii) the date of the termination of the
U.S. Revolving Commitments pursuant to Section 8.01.
“U.S. Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the U.S. Revolving Commitments,
that Lender’s U.S. Revolving Commitment; and (ii) after the termination of the
U.S. Revolving Commitments, the sum of (a) the aggregate outstanding principal
amount of the U.S. Revolving Loans of that Lender, (b) in the case of an Issuing
Bank, the aggregate U.S. Letter of Credit Usage in respect of all U.S. Letters
of Credit issued by such Issuing Bank (net of any participations by Lenders in
such U.S. Letters of Credit), (c) the aggregate amount of all participations by
that Lender in any outstanding U.S. Letters of Credit or any unreimbursed
drawing under any U.S. Letter of Credit, (d) in the case of the U.S. Swing Line
Lender, the aggregate outstanding principal amount of all U.S. Swing Line

59
NY\6180200.13

--------------------------------------------------------------------------------

 

Loans (net of any participations therein by other Lenders), and (e) the
aggregate amount of all participations therein by that Lender in any outstanding
U.S. Swing Line Loans.
“U.S. Revolving Loan” means Loans made by a Lender in respect of its U.S.
Revolving Commitment to the U.S. Borrower pursuant to Section 2.02(a) and/or
Section 2.24.
“U.S. Security Agreements” means the U.S. Pledge and Security Agreement and the
CKI Related Assets Pledge and Security Agreement.
“U.S. Subsidiary” means any Restricted Subsidiary other than a Foreign
Subsidiary.
“U.S. Swing Line Lender” means Barclays in its capacity as the U.S. Swing Line
Lender hereunder, together with its permitted successors and assigns in such
capacity.
“U.S. Swing Line Loan” means a Loan made by the U.S. Swing Line Lender to the
U.S. Borrower pursuant to Section 2.03(a)(i).
“U.S. Swing Line Sublimit” means the lesser of (i) $25,000,000 and (ii) the
aggregate unused amount of U.S. Revolving Commitments then in effect.
“Valuation Date” means (i) the date two Business Days prior to the making,
continuing or converting of any Revolving Loan or the date of issuance or
continuation of any Letter of Credit and (ii) any other date designated by the
Administrative Agent or Issuing Bank.
“Waivable Mandatory Prepayment” has the meaning set forth in Section 2.15(d).
“Warnaco Material Adverse Effect” means any fact, circumstance, occurrence,
effect, change, event or development that (i) materially adversely affects the
business, properties, financial condition or results of operations of the
Acquired Business and its Subsidiaries, taken as a whole; provided, however,
that any fact, circumstance, occurrence, effect, change, event or development
arising from or related to (except, in the case of clause (a), (b), (c), (d),
(e), (f) or (j) below, to the extent disproportionately affecting the Acquired
Business and its Subsidiaries, taken as a whole, relative to other companies in
the industries in which the Acquired Business and its Subsidiaries operate, in
which case only the incremental disproportionate effect shall be taken into
account): (a) conditions affecting the United States economy, or any other
national or regional economy or the global economy generally, (b) political
conditions (or changes in such conditions) in the United States or any other
country or region in the world or acts of war, sabotage or terrorism (including
any escalation or general worsening of any such acts of war, sabotage or
terrorism) in the United States or any other country or region of the world
occurring after October 29, 2012, (c) changes in the financial, credit, banking
or securities markets in the United States or any other country or region in the
world (including any disruption thereof and any decline in the price of any
security or any market index), (d) changes required by GAAP or other accounting
standards (or interpretations thereof), (e) changes in any Laws (as defined in
the Acquisition Agreement) or other binding directives issued by any
Governmental Entity (as defined in the Acquisition Agreement) (or
interpretations thereof), (f) changes that are generally applicable to the
industries in which the Acquired Business and its Subsidiaries operate, (g) any
failure by the Acquired Business to meet

60
NY\6180200.13

--------------------------------------------------------------------------------

 

any internal or published projections, forecasts or revenue or earnings
predictions for any period ending on or after the date of the Acquisition
Agreement or any decline in the market price or trading volume of the stock of
the Acquired Business (provided that the underlying causes of any such failure
or decline may be considered in determining whether a Warnaco Material Adverse
Effect has occurred or would reasonably be expected to occur to the extent not
otherwise excluded by another exception herein), (h) the public announcement
(including as to the identity of the parties hereto) or consummation of the
Acquisition or any of the transactions contemplated by the Acquisition
Agreement, (i) changes in the credit rating of the Acquired Business (provided
that the underlying causes of such decline may be considered in determining
whether a Warnaco Material Adverse Effect has occurred or would reasonably be
expected to occur to the extent not otherwise excluded by another exception
herein), (j) the occurrence of natural disasters or (k) any action required by
the terms of the Acquisition Agreement or with the prior written consent or at
the direction of the other party, shall not be taken into account in determining
whether a Warnaco Material Adverse Effect has occurred or would reasonably be
expected to occur, or (ii) would prevent the Acquired Business from consummating
the transactions contemplated by the Acquisition Agreement.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.
“Wholly-Owned Restricted Subsidiary” means, with respect to any Person, any
other Person all of the Equity Interests of which (other than (x) directors’
qualifying shares and (y) shares issued to foreign nationals to the extent
required by applicable law) are owned by such Person directly and/or indirectly
through other wholly-owned Restricted Subsidiaries of such Person.
Section 1.02    Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP. Financial statements and other
information required to be delivered by the Borrower Representative to Lenders
pursuant to Sections 5.01(a) and 5.01(b) shall be prepared in accordance with
GAAP as in effect at the time of such preparation (and delivered together with
the reconciliation statements provided for in Section 5.01(d), if applicable).
Subject to the foregoing, calculations in connection with the definitions,
covenants and other provisions hereof shall utilize accounting principles and
policies in conformity with those used to prepare the Historical Financial
Statements of the U.S. Borrower; provided that in the event of any change in
accounting principles or policies with respect to the Group’s pension and
postretirement plans such calculations shall utilize those accounting principles
or policies with respect to the Group’s pension and postretirement plans in
effect at the time such calculations are made; provided, further, that if a
change in GAAP would materially change the calculation of the financial
covenants, standards or terms of this Agreement, (i) the Borrower Representative
shall provide prompt notice of such change to the

61
NY\6180200.13

--------------------------------------------------------------------------------

 

Administrative Agent and (ii) the Borrower Representative or the Administrative
Agent may request that such calculations continue to be made in accordance with
GAAP without giving effect to such change (in which case the Borrower
Representative, the Administrative Agent and the Lenders agree to negotiate in
good faith to amend the provisions hereof to eliminate the effect of such change
in GAAP, but until such amendment is entered into, the calculations shall be
made in accordance with those used to prepare the Historical Financial
Statements of the U.S. Borrower without giving effect to such change).
Section 1.03    Interpretation, Etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Article, Section, Schedule or Exhibit
shall be to an Article, a Section, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The word “will” shall be construed to have the same meaning and effect
as the word “shall”; and the words “asset” and “property” shall be construed as
having the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Securities, accounts and
contract rights. The terms lease and license shall include sub-lease and
sub-license, as applicable. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. Except as
otherwise expressly provided herein or therein, any reference in this Agreement
or any other Loan Document to any agreement, document or instrument shall mean
such agreement, document or instrument as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement or such Loan Document.
Section 1.04    Exchange Rates; Currency Equivalents; Basket Calculations.
(a)    The Administrative Agent or the Issuing Bank, as applicable, shall
determine the Exchange Rates as of each Valuation Date to be used for
calculating Euro Equivalent and Dollar Equivalent amounts of Credit Extensions
and amounts outstanding hereunder denominated in other Approved Currencies. Such
Exchange Rates shall become effective as of such Valuation Date and shall be the
Exchange Rates employed in converting any amounts between the applicable
currencies until the next Valuation Date to occur. Except for purposes of
financial statements delivered by the Borrower Representative hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be the Dollar
Equivalent of such currency as so determined by the Administrative Agent or the
Issuing Bank, as applicable.

62
NY\6180200.13

--------------------------------------------------------------------------------

 

(b)    Whenever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or a Canadian Prime Rate
Loan or the issuance, amendment or extension of a Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in Dollars or Euros,
but such borrowing, Eurocurrency Rate Loan, Canadian Prime Rate Loan or Letter
of Credit is denominated in another Approved Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar or Euro amount (rounded to
the nearest unit of such other Approved Currency, with 0.5 or a unit being
rounded upward), as determined by the Administrative Agent or the Issuing Bank,
as the case may be.
(c)    Notwithstanding the foregoing, for purposes of determining compliance
with Sections 6.01, 6.02, 6.04, 6.06, 6.08 and 6.10, (i) with respect to any
amount of cash on deposit, Indebtedness, Investment, Restricted Payment, Lien,
Asset Sale or Attributable Indebtedness (each, a “Covenant Transaction”) in a
currency other than Dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Covenant Transaction is incurred or made, and (ii) with respect to
any Covenant Transaction incurred or made in reliance on a provision that makes
reference to a percentage of Consolidated Total Assets, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in the
amount of Consolidated Total Assets occurring after the time such Covenant
Transaction is incurred or made in reliance on such provision.
(d)    For purposes of determining compliance with the Net Leverage Ratio, the
amount of any Indebtedness denominated in any currency other than Dollars will
be converted into Dollars based on the relevant currency exchange rate in effect
on the date of the financial statements on which the applicable Consolidated
Adjusted EBITDA is calculated. For purposes of determining compliance with
Sections 6.01, 6.02, 6.04, 6.06, 6.08 and 6.10, with respect to the amount of
any Covenant Transaction in a currency other than Dollars, such amount (i) if
incurred or made in reliance on a fixed Dollar basket, will be converted into
Dollars based on the relevant currency exchange rate in effect on the Closing
Date, and (ii) if incurred in reliance on a percentage basket, will be converted
into Dollars based on the relevant currency exchange rate in effect on the date
such Covenant Transaction is incurred or made and such percentage basket will be
measured at the time such Covenant Transaction is incurred or made.
(e)    For the avoidance of doubt, in the case of a Loan denominated in an
Approved Currency other than Dollars, except as expressly provided herein, all
interest and fees shall accrue and be payable thereon based on the actual amount
outstanding in such Approved Currency (without any translation into the Dollar
Equivalent thereof).
(f)    If at any time on or following the Closing Date all of the Participating
Member States that had adopted the Euro as their lawful currency on or prior to
the Closing Date cease to have the Euro as their lawful national currency unit,
then the U.S. Borrower, the Administrative Agent, and the Lenders will negotiate
in good faith to amend the Loan Documents to (a) follow any generally accepted
conventions and market practice with respect to redenomination of obligations
originally denominated in Euro, and (b) otherwise appropriately reflect the
change in currency.
Section 1.05    Dutch Terms. In this Agreement, where it relates to a European
Loan Party, a reference to:

63
NY\6180200.13

--------------------------------------------------------------------------------

 

(a)    a necessary action to authorize where applicable, includes without
limitation: any action requires to comply with the Dutch Works Councils Act (Wet
op de ondernemingsraden);
(b)    gross negligence means grove schuld;
(c)    willful misconduct means opzet;
(d)    a dissolution includes a Dutch entity being dissolved (ontbonden);
(e)    a moratorium includes surseance van betaling and granted a moratorium
includes surseance verleend;
(f)    any step or procedure taken in connection with insolvency proceedings
includes a Dutch entity having filed a notice under Section 36 of the 1990 Dutch
Tax Collection Act (Invorderingswet 1990);
(g)    a receiver includes a curator;
(h)    an administrator includes a bewindvoerder; and
(i)    an attachment includes a beslag.


ARTICLE II.    
LOANS AND LETTERS OF CREDIT


Section 2.01    Term Loans.
(a)    Loan Commitments. On the Closing Date, the Original Lenders made
Tranche A Term Loans to the U.S. Borrower in an aggregate principal amount equal
to $1,700,000,000 and Tranche B Term Loans to the U.S. Borrower in an aggregate
principal amount equal to $1,375,000,000. Subject to the terms and conditions
hereof,
(i)    each Lender severally agrees to make, on the Restatement Date, a
Tranche A Term Loan to the U.S. Borrower in an amount equal to its First
Amendment Tranche A Term Loan Commitment; and
(ii)    each Lender severally agrees to make, on the Restatement Date, a
Tranche B Term Loan to the U.S. Borrower in an amount equal to its First
Amendment Tranche B Term Commitment.
The U.S. Borrower may make only one borrowing under each of the First Amendment
Tranche A Term Loan Commitments and the First Amendment Tranche B Term Loan
Commitments, which shall be on the Restatement Date. Any amount borrowed under
this Section 2.01(a) and subsequently repaid or prepaid may not be reborrowed.
Subject to Sections 2.13(a) and 2.14, all

64
NY\6180200.13

--------------------------------------------------------------------------------

 

amounts owed hereunder with respect to the Tranche A Term Loans and the
Tranche B Term Loans shall be paid in full no later than the Tranche A Term Loan
Maturity Date and the Tranche B Term Loan Maturity Date, respectively. Each
Lender’s First Amendment Tranche A Term Loan Commitments and First Amendment
Tranche B Term Loan Commitments shall terminate immediately and without further
action on the Restatement Date after giving effect to the funding of such
Lender’s Tranche A Term Loans and Tranche B Term Loans on such date.
(b)    Borrowing Mechanics for Term Loans on the Restatement Date.
(i)    The Borrower Representative shall deliver to the Administrative Agent a
fully executed Borrowing Notice no later than one Business Day prior to the
Restatement Date in the case of a Term Loan that is a Base Rate Loan and that is
to be made on the Restatement Date as described in Section 2.01(a) and three
Business Days prior to the Restatement Date in the case of a Term Loan that is a
Eurocurrency Rate Loan and that is to be made on the Restatement Date as
described in Section 2.01(a), which notice shall, in each case, be revocable
prior to the Restatement Date by the Borrower Representative in its sole
discretion subject to Section 2.18(c)(i) below. Promptly upon receipt by the
Administrative Agent of such Borrowing Notice, the Administrative Agent shall
notify each Lender of the proposed borrowing.
(ii)    Each Lender shall make its Tranche A Term Loans and/or Tranche B Term
Loans, as the case may be, to be made on the Restatement Date pursuant to
Section 2.01(a), available to the Administrative Agent not later than 9:00 a.m.
(New York City time) on the Restatement Date by wire transfer of same day funds
in Dollars at the Principal Office designated by the Administrative Agent. The
Administrative Agent shall make the proceeds of such Tranche A Term Loans and
Tranche B Term Loans available to the U.S. Borrower on the Restatement Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Loans received by the Administrative Agent from Lenders to be credited to the
account of the U.S. Borrower at the Principal Office designated by the
Administrative Agent or to such other account as may be designated in writing to
the Administrative Agent by the U.S. Borrower.
Section 2.02    Revolving Loans.
(a)    U.S. Revolving Commitments. During the U.S. Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
U.S. Revolving Loans to the U.S. Borrower in an aggregate amount up to but not
exceeding such Lender’s U.S. Revolving Commitment; provided, that after giving
effect to the making of any U.S. Revolving Loans in no event shall the Total
Utilization of U.S. Revolving Commitments exceed the U.S. Revolving Commitments
then in effect. Loans in respect of the U.S. Revolving Commitments shall be
drawn in Dollars. Amounts borrowed pursuant to this Section 2.02(a) may be
repaid and reborrowed during the applicable Revolving Commitment Period. Each
Lender’s U.S. Revolving

65
NY\6180200.13

--------------------------------------------------------------------------------

 

Commitments shall expire on the U.S. Revolving Commitment Termination Date and
all U.S. Revolving Loans and all other amounts owed hereunder with respect to
the U.S. Revolving Loans and the U.S. Revolving Commitments shall be paid in
full no later than such date.
(b)    European Revolving Commitments. During the European Revolving Commitment
Period, subject to the terms and conditions hereof, each Lender severally agrees
to make European Revolving Loans to the European Borrower in an aggregate amount
up to but not exceeding such Lender’s European Revolving Commitment; provided,
that after giving effect to the making of any European Revolving Loans in no
event shall the Total Utilization of European Revolving Commitments exceed the
European Revolving Commitments then in effect. Loans in respect of the European
Revolving Commitments may be drawn in Euros or an Other Foreign Currency, as
specified in the Borrowing Notice. Amounts borrowed pursuant to this
Section 2.02(b) may be repaid and reborrowed during the applicable Revolving
Commitment Period. Each Lender’s European Revolving Commitments shall expire on
the European Revolving Commitment Termination Date and all European Revolving
Loans and all other amounts owed hereunder with respect to the European
Revolving Loans and the European Revolving Commitments shall be paid in full no
later than such date. Subject to the terms of this Agreement and the Ancillary
Documents, an Ancillary Lender may make available an Ancillary Facility to the
European Borrower or an Ancillary Borrower in place of all or part of its
European Revolving Commitments.
(c)    Canadian Revolving Commitments. During the Canadian Revolving Commitment
Period, subject to the terms and conditions hereof, each Lender severally agrees
to make Canadian Revolving Loans to the U.S. Borrower in an aggregate amount up
to but not exceeding such Lender’s Canadian Revolving Commitment; provided, that
after giving effect to the making of any Canadian Revolving Loans in no event
shall the Total Utilization of Canadian Revolving Commitments exceed the
Canadian Revolving Commitments then in effect. Loans in respect of the Canadian
Revolving Commitments may be drawn in Dollars or Canadian Dollars. Amounts
borrowed pursuant to this Section 2.02(c) may be repaid and reborrowed during
the applicable Revolving Commitment Period. Each Lender’s Canadian Revolving
Commitments shall expire on the Canadian Revolving Commitment Termination Date
and all Canadian Revolving Loans and all other amounts owed hereunder with
respect to the Canadian Revolving Loans and the Canadian Revolving Commitments
shall be paid in full no later than such date.
(d)    Borrowing Mechanics for Revolving Loans.
(i)    Except pursuant to Section 2.04(d), (x) U.S. Revolving Loans that are
Base Rate Loans and Canadian Revolving Loans that are Base Rate Loans or
Canadian Prime Rate Loans shall be made in a minimum amount of $5,000,000 (or,
with regard to Loans denominated in Canadian Dollars, the applicable Foreign
Currency Equivalent) and integral multiples of $1,000,000 (or, with regard to
Loans denominated in Canadian Dollars, the applicable Foreign Currency
Equivalent) in excess of that amount, (y) U.S. Revolving Loans and Canadian
Revolving Loans that are Eurocurrency Rate Loans shall be in a minimum

66
NY\6180200.13

--------------------------------------------------------------------------------

 

amount of $1,000,000 (or, with regard to Loans denominated in Canadian Dollars,
the applicable Foreign Currency Equivalent) and integral multiples of $1,000,000
(or, with regard to Loans denominated in Canadian Dollars, the applicable
Foreign Currency Equivalent) in excess of that amount and (z) European Revolving
Loans shall be in a minimum amount of €1,000,000 (or, with regard to Loans
denominated in Other Foreign Currencies, the applicable Foreign Currency
Equivalent) and integral multiples of €1,000,000 (or, with regard to Loans
denominated in Other Foreign Currencies, the applicable Foreign Currency
Equivalent) in excess of that amount.
(ii)    Whenever the U.S. Borrower desires that Lenders make Revolving Loans to
it, it shall deliver to the Administrative Agent a fully executed Borrowing
Notice no later than 10:00 a.m. (New York City time) (x) at least three Business
Days in advance of the proposed Credit Date in the case of a Eurocurrency Rate
Loan denominated in Dollars or Canadian Dollars and (y) at least one Business
Day in advance of the proposed Credit Date in the case of a Revolving Loan that
is a Base Rate Loan denominated in Dollars or a Revolving Loan that is a
Canadian Prime Rate Loan denominated in Canadian Dollars. Whenever the European
Borrower desires that Lenders make European Revolving Loans, it shall deliver to
the Administrative Agent a fully executed Borrowing Notice no later than
10:00 a.m. (London, England time) at least three Business Days in advance of the
proposed Credit Date. Except as otherwise provided herein, a Borrowing Notice
for a Revolving Loan that is a Eurocurrency Rate Loan shall be irrevocable on
and after the related Interest Rate Determination Date, and the applicable
Borrower shall be bound to make a borrowing in accordance therewith.
(iii)    Notice of receipt of each Borrowing Notice in respect of U.S. Revolving
Loans or Canadian Revolving Loans, together with the amount of each Lender’s Pro
Rata Share thereof, if any, together with the applicable interest rate, shall be
provided by the Administrative Agent to each applicable Lender by telefacsimile
with reasonable promptness, but (provided the Administrative Agent shall have
received such notice by 10:00 a.m. (New York City time)) not later than
2:00 p.m. (New York City time) on the same day as the Administrative Agent’s
receipt of such Notice from the U.S. Borrower. Each Lender shall make the amount
of its U.S. Revolving Loan or Canadian Revolving Loan, as applicable, available
to the Administrative Agent not later than 12:00 p.m. (New York City time) on
the applicable Credit Date by wire transfer of same day funds in the requested
Approved Currency, at the Principal Office designated by the Administrative
Agent.
(iv)    Notice of receipt of each Borrowing Notice in respect of European
Revolving Loans, together with the amount of each Lender’s Pro Rata Share
thereof, if any, together with the applicable interest rate, shall be provided
by the Administrative Agent to each applicable Lender by telefacsimile with
reasonable promptness, but (provided the Administrative Agent shall have
received such notice by 10:00 a.m. (London, England time)) not later than
2:00 p.m. (London, England time) on the same day as the Administrative Agent’s
receipt of such Notice from the European Borrower. Each Lender shall make the
amount of its European Revolving Loan available to the Administrative Agent not
later than 12:00 p.m. (London, England time) on the applicable Credit Date by
wire transfer of same

67
NY\6180200.13

--------------------------------------------------------------------------------

 

day funds in the requested Approved Currency, at the Principal Office designated
by the Administrative Agent.
(v)    Except as provided herein, upon satisfaction or waiver of the conditions
precedent specified herein, the Administrative Agent shall make the proceeds of
Revolving Loans available to the applicable Borrower on the applicable Credit
Date by causing an amount of same day funds in the requested Approved Currency
equal to the proceeds of all such Revolving Loans received by the Administrative
Agent from Lenders to be credited to the account of the applicable Borrower at
the Principal Office designated by the Administrative Agent or such other
account as may be designated in writing to the Administrative Agent by the
applicable Borrower or the Borrower Representative.
Section 2.03    Swing Line Loans.
(a)    Swing Line Loans Commitments.
(i)    From time to time during the U.S. Revolving Commitment Period, subject to
the terms and conditions hereof, the U.S. Swing Line Lender hereby agrees to
make U.S. Swing Line Loans to the U.S. Borrower in the aggregate amount up to
but not exceeding the U.S. Swing Line Sublimit; provided, that after giving
effect to the making of any U.S. Swing Line Loan, in no event shall the Total
Utilization of U.S. Revolving Commitments exceed the U.S. Revolving Commitments
then in effect. Amounts borrowed pursuant to this Section 2.03(a)(i) may be
repaid and reborrowed during the U.S. Revolving Commitment Period. The U.S.
Swing Line Lender’s Revolving Commitment shall expire on the U.S. Revolving
Commitment Termination Date. All U.S. Swing Line Loans and all other amounts
owed hereunder with respect to the U.S. Swing Line Loans shall be paid in full
on the earlier of (i) the date which is three days after the incurrence thereof
and (ii) the U.S. Revolving Commitment Termination Date; and
(ii)    From time to time during the Canadian Revolving Commitment Period,
subject to the terms and conditions hereof, the Canadian Swing Line Lender
hereby agrees to make Canadian Swing Line Loans to the U.S. Borrower in the
aggregate amount up to but not exceeding the Canadian Swing Line Sublimit;
provided, that after giving effect to the making of any Canadian Swing Line
Loan, in no event shall the Total Utilization of Canadian Revolving Commitments
exceed the Canadian Revolving Commitments then in effect. Amounts borrowed
pursuant to this Section 2.03(a)(ii) may be repaid and reborrowed during the
Canadian Revolving Commitment Period. The Canadian Swing Line Lender’s Canadian
Revolving Commitment shall expire on the Canadian Revolving Commitment
Termination Date. All Canadian Swing Line Loans and all other amounts owed
hereunder with respect to the Canadian Swing Line Loans shall be paid in full on
the earlier of (i) the date which is three days after the incurrence thereof and
(ii) the Canadian Revolving Commitment Termination Date.
(b)    Borrowing Mechanics for Swing Line Loans.
(i)    Swing Line Loans shall be made in a minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount.

68
NY\6180200.13

--------------------------------------------------------------------------------

 

(ii)    Whenever the U.S. Borrower desires that the U.S. Swing Line Lender make
a U.S. Swing Line Loan, the U.S. Borrower shall deliver to the Administrative
Agent a Borrowing Notice no later than 10:30 a.m. (New York City time) on the
proposed Credit Date. Whenever the U.S. Borrower desires that the Canadian Swing
Line Lender make a Canadian Swing Line Loan, the U.S. Borrower shall deliver to
the Administrative Agent a Borrowing Notice no later than 10:00 a.m. (New York
City time) on the proposed Credit Date.
(iii)    The applicable Swing Line Lender shall make the amount of its Swing
Line Loan available to the Administrative Agent not later than 1:00 p.m. (New
York City time) on the applicable Credit Date by wire transfer of same day funds
in Dollars or Canadian Dollars, at the Administrative Agent’s Principal Office.
Except as provided herein, upon satisfaction or waiver of the conditions
precedent specified herein, the Administrative Agent shall make the proceeds of
such Swing Line Loans available to the U.S. Borrower promptly upon receipt from
such Swing Line Lender on the applicable Credit Date by causing an amount of
same day funds in Dollars or Canadian Dollars equal to the proceeds of all such
Swing Line Loans received by the Administrative Agent from the applicable Swing
Line Lender to be credited to the account of the U.S. Borrower at the
Administrative Agent’s Principal Office, or to such other account as may be
designated in writing to the Administrative Agent by the U.S. Borrower.
(iv)    With respect to any Swing Line Loans which have not been voluntarily
prepaid by the U.S. Borrower pursuant to Section 2.13(a) or repaid pursuant to
Section 2.03(a), the applicable Swing Line Lender may at any time in its sole
and absolute discretion, deliver to the Administrative Agent (with a copy to the
U.S. Borrower), no later than 11:00 a.m. (New York City time) at least one
Business Day in advance of the proposed Credit Date, a notice (which shall be
deemed to be a Borrowing Notice given by the U.S. Borrower) requesting that
(x) with regard to any U.S. Swing Line Loan, each Lender holding a U.S.
Revolving Commitment make U.S. Revolving Loans that are Base Rate Loans to the
U.S. Borrower on such Credit Date in an amount equal to the amount of such U.S.
Swing Line Loans (the “U.S. Refunded Swing Line Loans”) outstanding on the date
such notice is given which the U.S. Swing Line Lender requests Lenders to
prepay, and (y) with regard to any Canadian Swing Line Loan, each Lender holding
a Canadian Revolving Commitment make Canadian Revolving Loans that are Base Rate
Loans or Canadian Prime Rate Loans, as applicable, to the U.S. Borrower on such
Credit Date in an amount equal to the amount of such Canadian Swing Line Loans
(the “Canadian Refunded Swing Line Loans” and, together with the U.S. Refunded
Swing Line Loans, the “Refunded Swing Line Loans”) outstanding on the date such
notice is given which the Canadian Swing Line Lender requests Lenders to prepay.
Anything contained in this Agreement to the contrary notwithstanding, (1) the
proceeds of such Revolving Loans made by the Lenders other than the applicable
Swing Line Lender shall be immediately delivered by the Administrative Agent to
the applicable Swing Line Lender (and not to the U.S. Borrower) and applied to
repay a corresponding portion of the applicable Refunded Swing Line Loans and
(2) on the day such Revolving Loans are made, the applicable Swing Line Lender’s
Pro Rata Share of the Refunded Swing Line Loans shall be deemed to be paid with
the proceeds of a Revolving Loan made by the applicable Swing Line Lender to the
U.S. Borrower, and such portion of the Swing Line Loans deemed to be so paid
shall no longer be outstanding as Swing Line

69
NY\6180200.13

--------------------------------------------------------------------------------

 

Loans and shall no longer be due under the applicable Swing Line Note of the
applicable Swing Line Lender but shall instead constitute part of the applicable
Swing Line Lender’s outstanding Revolving Loans to the U.S. Borrower and shall
be due under the applicable Revolving Loan Note issued by the U.S. Borrower to
the applicable Swing Line Lender. If any portion of any such amount paid (or
deemed to be paid) to the applicable Swing Line Lender should be recovered by or
on behalf of the U.S. Borrower from the applicable Swing Line Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.17.
(v)    If for any reason Revolving Loans are not made pursuant to
Section 2.03(b)(iv) in an amount sufficient to repay any amounts owed to the
applicable Swing Line Lender in respect of any outstanding Swing Line Loans on
or before the third Business Day after demand for payment thereof by the
applicable Swing Line Lender, (x) each Lender holding a U.S. Revolving
Commitment shall be deemed to, and hereby agrees to, have purchased a
participation in such outstanding U.S. Swing Line Loans in an amount equal to
its Pro Rata Share of the applicable unpaid amount together with accrued
interest thereon, and (y) each Lender holding a Canadian Revolving Commitment
shall be deemed to, and hereby agrees to, have purchased a participation in such
outstanding Canadian Swing Line Loans in an amount equal to its Pro Rata Share
of the applicable unpaid amount together with accrued interest thereon. Upon one
Business Day’s notice from the applicable Swing Line Lender, each Lender holding
a U.S. Revolving Commitment or a Canadian Revolving Commitment, as applicable,
shall deliver to the applicable Swing Line Lender an amount equal to its
respective participation in the applicable unpaid amount in same day funds at
the Principal Office of such Swing Line Lender. In order to evidence such
participation each Lender holding such a Revolving Commitment agrees to enter
into a participation agreement at the request of the applicable Swing Line
Lender in form and substance reasonably satisfactory to the applicable Swing
Line Lender. In the event any Lender holding such a Revolving Commitment fails
to make available to the applicable Swing Line Lender the amount of such
Lender’s participation as provided in this paragraph, the applicable Swing Line
Lender shall be entitled to recover such amount on demand from such Lender
together with interest thereon for three Business Days at the rate customarily
used by the applicable Swing Line Lender for the correction of errors among
banks and thereafter at the Base Rate or the Canadian Prime Rate, as applicable.
(vi)    Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to Section 2.03(b)(iv) and each Lender’s
obligation to purchase a participation in any unpaid Swing Line Loans pursuant
to the immediately preceding paragraph shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set‑off,
counterclaim, recoupment, defense or other right which such Lender may have
against the applicable Swing Line Lender, any Loan Party or any other Person for
any reason whatsoever; (B) the occurrence or continuation of a Default or Event
of Default; (C) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Loan Party;
(D) any breach of this Agreement or any other Loan Document by any party
thereto; or (E) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing; provided, that such

70
NY\6180200.13

--------------------------------------------------------------------------------

 

obligations of each Lender are subject to the condition that the applicable
Swing Line Lender had not received prior notice from the U.S. Borrower or the
Required Lenders that any of the conditions under Section 3.02 to the making of
the applicable Refunded Swing Line Loans or other unpaid Swing Line Loans were
not satisfied at the time such Refunded Swing Line Loans or unpaid Swing Line
Loans were made; and (2) no Swing Line Lender shall be obligated to make any
Swing Line Loans (A) if it has elected not to do so after the occurrence and
during the continuation of a Default or Event of Default, (B) it does not in
good faith believe that all conditions under Section 3.02 to the making of such
Swing Line Loan have been satisfied or waived by the Required Lenders or (C) at
a time when any Lender is a Defaulting Revolving Lender with U.S. Revolving
Commitments or Canadian Revolving Commitments, as applicable, unless the
applicable Swing Line Lender has entered into arrangements satisfactory to it
and the U.S. Borrower to eliminate the applicable Swing Line Lender’s risk with
respect to the Defaulting Revolving Lender’s participation in such Swing Ling
Loan, including by the U.S. Borrower cash collateralizing such Defaulting
Revolving Lender’s Pro Rata Share of the outstanding Swing Line Loans.
Section 2.04    Issuance of Letters of Credit and Purchase of Participations
Therein.
(a)    Letters of Credit.
(i)    During the U.S. Revolving Commitment Period, subject to the terms and
conditions hereof, each U.S. Issuing Bank agrees to issue U.S. Letters of Credit
for the account of the U.S. Borrower or any Restricted Subsidiary thereof in the
aggregate amount up to but not exceeding the U.S. Letter of Credit Sublimit;
provided, that (i) each U.S. Letter of Credit shall be denominated in Dollars;
(ii) the stated amount of each U.S. Letter of Credit shall not be less than
$2,000 or such lesser amount as is acceptable to the applicable Issuing Bank;
(iii) after giving effect to such issuance, in no event shall the Total
Utilization of U.S. Revolving Commitments exceed the U.S. Revolving Commitments
then in effect; (iv) after giving effect to such issuance, in no event shall the
U.S. Letter of Credit Usage exceed the U.S. Letter of Credit Sublimit then in
effect; (v) in no event shall any standby U.S. Letter of Credit have an
expiration date later than the earlier of (1) the U.S. Revolving Commitment
Termination Date and (2) the date which is one year from the date of issuance of
such standby Letter of Credit; and (vi) in no event shall any commercial U.S.
Letter of Credit have an expiration date later than the earlier of (1) the U.S.
Revolving Commitment Termination Date and (2) the date which is 180 days from
the date of issuance of such commercial Letter of Credit.
(ii)    During the European Revolving Commitment Period, subject to the terms
and conditions hereof, each European Issuing Bank agrees to issue European
Letters of Credit for the account of any Foreign Subsidiary in the aggregate
amount up to but not exceeding the European Letter of Credit Sublimit; provided,
that (i) each European Letter of Credit shall be denominated in Euros or an
Other Foreign Currency; (ii) the stated amount of each European Letter of Credit
shall not be less than €1,500 (or the applicable Foreign Currency Equivalent) or
such lesser amount as is acceptable to the applicable Issuing Bank; (iii) after
giving effect to such issuance, in no event shall the Total Utilization of
European Revolving Commitments exceed the European Revolving Commitments then in
effect; (iv) after giving effect to such issuance, in no event shall the
European Letter of Credit

71
NY\6180200.13

--------------------------------------------------------------------------------

 

Usage exceed the European Letter of Credit Sublimit then in effect; (v) in no
event shall any standby European Letter of Credit have an expiration date later
than the earlier of (1) the European Revolving Commitment Termination Date and
(2) the date which is one year from the date of issuance of such standby Letter
of Credit; and (vi) in no event shall any commercial European Letter of Credit
have an expiration date later than the earlier of (1) the European Revolving
Commitment Termination Date and (2) the date which is 180 days from the date of
issuance of such commercial Letter of Credit.
(iii)    During the Canadian Revolving Commitment Period, subject to the terms
and conditions hereof, each Canadian Issuing Bank agrees to issue Canadian
Letters of Credit for the account of the U.S. Borrower or any Restricted
Subsidiary thereof in the aggregate amount up to but not exceeding the Canadian
Letter of Credit Sublimit; provided, that (i) each Canadian Letter of Credit
shall be denominated in Dollars or Canadian Dollars; (ii) the stated amount of
each Canadian Letter of Credit shall not be less than $2,000 (or the applicable
Foreign Currency Equivalent) or such lesser amount as is acceptable to the
applicable Issuing Bank; (iii) after giving effect to such issuance, in no event
shall the Total Utilization of Canadian Revolving Commitments exceed the
Canadian Revolving Commitments then in effect; (iv) after giving effect to such
issuance, in no event shall the Canadian Letter of Credit Usage exceed the
Canadian Letter of Credit Sublimit then in effect; (v) in no event shall any
standby Canadian Letter of Credit have an expiration date later than the earlier
of (1) the Canadian Revolving Commitment Termination Date and (2) the date which
is one year from the date of issuance of such standby Letter of Credit; and
(vi) in no event shall any commercial Canadian Letter of Credit have an
expiration date later than the earlier of (1) the Canadian Revolving Commitment
Termination Date and (2) the date which is 180 days from the date of issuance of
such commercial Letter of Credit.
Subject to the foregoing, (i) an Issuing Bank may agree that a standby Letter of
Credit shall automatically be extended for one or more successive periods not to
exceed one year each; provided, that no Issuing Bank shall extend any such
Letter of Credit if it has received written notice that an Event of Default has
occurred and is continuing at the time such Issuing Bank must elect to allow
such extension; (ii) if the applicable Issuing Bank and the Administrative Agent
each consent in their sole discretion, the expiration date on any Letter of
Credit may extend beyond the applicable Revolving Commitment Termination Date;
provided, that if any such Letter of Credit is outstanding or the expiration
date is extended to a date after the date that is five Business Days prior to
the applicable Revolving Commitment Termination Date, the applicable Borrower
shall Cash Collateralize such Letter of Credit on or prior to the date that is
five Business Days prior to the applicable Revolving Commitment Termination
Date; and (iii) in the event that any Lender is a Defaulting Revolving Lender,
the applicable Issuing Bank shall not be required to issue any Letter of Credit
under the applicable Revolving Commitment unless such Issuing Bank has entered
into arrangements satisfactory to it and the applicable Borrower to eliminate
such Issuing Bank’s risk with respect to the participation in Letters of Credit
of the Defaulting Revolving Lender, including by cash collateralizing such
Defaulting Revolving Lender’s Pro Rata Share of the applicable Letter of Credit
Usage. Notwithstanding the foregoing, Barclays shall have no obligation to issue
commercial Letters of Credit unless separately agreed to by Barclays and the
Borrower Representative.
(b)    Notice of Issuance.

72
NY\6180200.13

--------------------------------------------------------------------------------

 

(i)    Whenever the U.S. Borrower or any Restricted Subsidiary thereof desires
the issuance of a Letter of Credit, the U.S. Borrower shall (x) in the case of
standby Letters of Credit, deliver to the Administrative Agent and the
applicable Issuing Bank an Issuance Notice (or such other notice as may be
agreed by such Issuing Bank) no later than 12:00 p.m. (New York City time) at
least three Business Days in advance of the proposed date of issuance, or such
shorter period as may be agreed to by the Issuing Bank in any particular
instance and (y) in the case of commercial Letters of Credit, deliver to the
applicable Issuing Bank an application therefor on the proposed date of
issuance. Such Issuance Notice shall specify if such Letter of Credit is
requested under the U.S. Revolving Commitments or the Canadian Revolving
Commitments. Upon satisfaction or waiver of the conditions set forth in
Section 3.02, the Issuing Bank shall issue the requested Letter of Credit only
in accordance with the Issuing Bank’s standard operating procedures. Upon the
issuance of any U.S. Letter of Credit or amendment or modification to a U.S.
Letter of Credit, the Issuing Bank shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Lender with a
U.S. Revolving Commitment, of such issuance, or amendment or modification and
the amount of such Lender’s respective participation in such U.S. Letter of
Credit pursuant to Section 2.04(e). Upon the issuance of any Canadian Letter of
Credit or amendment or modification to a Canadian Letter of Credit, the Issuing
Bank shall promptly notify the Administrative Agent, and the Administrative
Agent shall promptly notify each Lender with a Canadian Revolving Commitment, of
such issuance, amendment or modification to such Canadian Letter of Credit and
the amount of such Lender’s respective participation in such Canadian Letter of
Credit pursuant to Section 2.04(e).
(ii)    Whenever any Foreign Subsidiary desires the issuance of a Letter of
Credit, the European Borrower or the Borrower Representative shall (x) in the
case of standby Letters of Credit, deliver to the Administrative Agent and the
applicable Issuing Bank an Issuance Notice (or such other notice as may be
agreed by such Issuing Bank) no later than 12:00 p.m. (London, England time) at
least three Business Days in advance of the proposed date of issuance, or such
shorter period as may be agreed to by the Issuing Bank in any particular
instance and (y) in the case of commercial Letters of Credit, deliver to the
applicable Issuing Bank an application therefor on the proposed date of
issuance. Upon satisfaction or waiver of the conditions set forth in
Section 3.02, the Issuing Bank shall issue the requested Letter of Credit only
in accordance with the Issuing Bank’s standard operating procedures. Upon the
issuance of any European Letter of Credit or amendment or modification to a
European Letter of Credit, the Issuing Bank shall promptly notify the
Administrative Agent and each Lender with a European Revolving Commitment of
such issuance, or amendment or modification and the amount of such Lender’s
respective participation in such Letter of Credit pursuant to Section 2.04(e).
(c)    Responsibility of the Issuing Bank With Respect to Requests for Drawings
and Payments. In determining whether to honor any drawing under any Letter of
Credit by the beneficiary thereof, the applicable Issuing Bank shall be
responsible only to examine the documents delivered under such Letter of Credit
with reasonable care so as to ascertain whether they appear on their face to be
in accordance with the terms and conditions of such Letter of Credit. As between
the Borrowers and the applicable Issuing Bank, each Borrower assumes all risks
of the acts and omissions of, or misuse of the Letters of Credit issued by the
applicable Issuing Bank by, the respective beneficiaries of such Letters of
Credit. In furtherance and not in limitation of the

73
NY\6180200.13

--------------------------------------------------------------------------------

 

foregoing, the Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any of the Issuing Bank’s
rights or powers hereunder. Without limiting the foregoing and in furtherance
thereof, no action taken or omitted by an Issuing Bank under or in connection
with the Letters of Credit or any documents and certificates delivered
thereunder, if taken or omitted in good faith and in the absence of gross
negligence or willful misconduct (as determined by a final, non-appealable
judgment of a court of competent jurisdiction), shall give rise to any liability
on the part of such Issuing Bank to any Borrower; provided that the foregoing
shall not be construed to excuse such Issuing Bank from liability to the
Borrowers to the extent of any direct damages suffered by the Borrowers or any
of their Subsidiaries that are determined by a final, non-appealable judgment of
a court of competent jurisdiction to have been caused by such Issuing Bank’s
gross negligence or willful misconduct.
(d)    Reimbursement by the Borrowers of Amounts Drawn or Paid Under Letters of
Credit.
(i)    In the event an Issuing Bank has determined to honor a drawing under a
U.S. Letter of Credit or Canadian Letter of Credit, it shall immediately notify
the U.S. Borrower and the Administrative Agent, and the U.S. Borrower shall
reimburse the applicable Issuing Bank on or before the Business Day immediately
following the date on which such notice is received by the U.S. Borrower (the
“Reimbursement Date”) in an amount in the Approved Currency in which such Letter
of Credit was issued and in same day funds equal to the amount of such honored
drawing; provided, that anything contained herein to the contrary
notwithstanding, (x) unless the U.S. Borrower shall have notified the
Administrative Agent and the applicable Issuing Bank prior to 10:00 a.m. (New
York City time) on the Reimbursement Date that the U.S. Borrower intends to
reimburse the applicable Issuing Bank for the amount of such honored drawing
with funds other than the proceeds of Revolving Loans, the Borrower
Representative shall be deemed to have given a timely Borrowing Notice to the
Administrative Agent requesting (A) in the case of a U.S. Letter of Credit,
Lenders with U.S. Revolving Commitments to make U.S. Revolving Loans that are
Base Rate Loans on the Reimbursement Date in an amount in Dollars equal to the
amount of such honored drawing and (B) in the case of a Canadian Letter of
Credit, Lenders with Canadian Revolving Commitments to make Canadian Revolving
Loans that are Canadian Prime Rate Loans or Base Rate Loans, as applicable, on
the Reimbursement Date in an amount in Canadian Dollars or Dollars, as
applicable, equal to the amount of such honored

74
NY\6180200.13

--------------------------------------------------------------------------------

 

drawing (provided that, in respect of any honored drawing in an amount less than
$250,000 (or the Canadian Dollar equivalent), the U.S. Borrower shall reimburse
the applicable Issuing Bank for such amount in cash and shall not be entitled to
reimburse such drawing in accordance with this clause (x)) and (y) subject to
satisfaction or waiver of the conditions specified in Section 3.02, (A) Lenders
with U.S. Revolving Commitments shall, on the Reimbursement Date for any U.S.
Letter of Credit, make U.S. Revolving Loans that are Base Rate Loans in the
amount of such honored drawing and (B) Lenders with Canadian Revolving
Commitments shall, on the Reimbursement Date for any Canadian Letter of Credit,
make Canadian Revolving Loans that are Canadian Prime Rate Loans or Base Rate
Loans, as applicable, in an amount of such honored drawing, in each case, the
proceeds of which shall be applied directly by the Administrative Agent to
reimburse the applicable Issuing Bank for the amount of such honored drawing;
provided, further, that if for any reason proceeds of Revolving Loans are not
received by the applicable Issuing Bank on the Reimbursement Date in an amount
equal to the amount of such honored drawing, the U.S. Borrower shall reimburse
the Issuing Bank, on demand, in an amount in same day funds equal to the excess
of the amount of such honored drawing over the aggregate amount of such
Revolving Loans, if any, which are so received.
(ii)    In the event the Issuing Bank has determined to honor a drawing under a
European Letter of Credit, it shall immediately notify the applicable Foreign
Subsidiary, the European Borrower and the Administrative Agent, and the European
Borrower shall reimburse the Issuing Bank on or before the Reimbursement Date in
an amount in the Approved Currency in which such Letter of Credit was issued and
in same day funds equal to the amount of such honored drawing; provided, that
anything contained herein to the contrary notwithstanding, (i) unless the
European Borrower shall have notified the Administrative Agent and the Issuing
Bank prior to 10:00 a.m. (London, England time) on the Reimbursement Date that
the European Borrower intends to reimburse the Issuing Bank for the amount of
such honored drawing with funds other than the proceeds of Revolving Loans, the
Borrower Representative shall be deemed to have given a timely Borrowing Notice
to the Administrative Agent requesting Lenders with European Revolving
Commitments to make European Revolving Loans that are Eurocurrency Rate Loans
with an Interest Period of one month on the Reimbursement Date in an amount in
the applicable Approved Currency equal to the amount of such honored drawing
(provided that, in respect of any honored drawing in an amount less than
€250,000, the European Borrower shall reimburse the applicable Issuing Bank for
such amount in cash and shall not be entitled to reimburse such drawing in
accordance with this clause (i)), and (ii) subject to satisfaction or waiver of
the conditions specified in Section 3.02, Lenders with European Revolving
Commitments shall, on the Reimbursement Date for any European Letter of Credit,
make European Revolving Loans that are Eurocurrency Rate Loans with an Interest
Period of one month in the amount of such honored drawing, the proceeds of which
shall be applied directly by the Administrative Agent to reimburse the Issuing
Bank for the amount of such honored drawing; provided, further, that if for any
reason proceeds of European Revolving Loans are not received by the Issuing Bank
on the Reimbursement Date in an amount equal to the amount of such honored
drawing, the European Borrower shall reimburse the Issuing Bank, on demand, in
an amount in same day funds equal to the excess of the amount of such honored
drawing over the aggregate amount of such European Revolving Loans, if any,
which are so received.

75
NY\6180200.13

--------------------------------------------------------------------------------

 

Nothing in this Section 2.04(d) shall be deemed to relieve any Lender with a
Revolving Commitment from its obligation to make Revolving Loans on the terms
and conditions set forth herein, and each Borrower shall retain any and all
rights it may have against any such Lender resulting from the failure of such
Lender to make such Revolving Loans under this Section 2.04(d).
(e)    Lenders’ Purchase of Participations in Letters of Credit. Immediately
upon the issuance of each U.S. Letter of Credit, each Lender having a U.S.
Revolving Commitment shall be deemed to have purchased, and hereby agrees to
irrevocably purchase, from the applicable Issuing Bank a participation in such
U.S. Letter of Credit and any drawings honored thereunder in an amount equal to
such Lender’s Pro Rata Share (with respect to the U.S. Revolving Commitments) of
the maximum amount which is or at any time may become available to be drawn
thereunder. Immediately upon the issuance of each Canadian Letter of Credit,
each Lender having a Canadian Revolving Commitment shall be deemed to have
purchased, and hereby agrees to irrevocably purchase, from the applicable
Issuing Bank a participation in such Canadian Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Pro Rata Share (with
respect to the Canadian Revolving Commitments) of the maximum amount which is or
at any time may become available to be drawn thereunder. Immediately upon the
issuance of each European Letter of Credit, each Lender having a European
Revolving Commitment shall be deemed to have purchased, and hereby agrees to
irrevocably purchase, from the applicable Issuing Bank a participation in such
European Letter of Credit and any drawings honored thereunder in an amount equal
to such Lender’s Pro Rata Share (with respect to the European Revolving
Commitments) of the maximum amount which is or at any time may become available
to be drawn thereunder. In the event that the applicable Borrower shall fail for
any reason to reimburse the applicable Issuing Bank as provided in
Section 2.04(d), such Issuing Bank shall promptly notify each Lender with an
applicable Revolving Commitment of the unreimbursed amount of such honored
drawing and of such Lender’s respective participation therein based on such
Lender’s Pro Rata Share of the applicable Revolving Commitments. Each Lender
with a U.S. Revolving Commitment shall make available to the applicable Issuing
Bank an amount equal to its respective participation, in Dollars and in same day
funds, at the office of the Issuing Bank specified in such notice, not later
than 12:00 p.m. (New York City time) on the first Business Day (under the laws
of the jurisdiction in which such office of the Issuing Bank is located) after
the date notified by the Issuing Bank. Each Lender with a Canadian Revolving
Commitment shall make available to the applicable Issuing Bank an amount equal
to its respective participation, in Dollars or Canadian Dollars, as applicable,
and in same day funds, at the office of the Issuing Bank specified in such
notice, not later than 12:00 p.m. (New York City time) on the first Business Day
(under the laws of the jurisdiction in which such office of the Issuing Bank is
located) after the date notified by the Issuing Bank. Each Lender with a
European Revolving Commitment shall make available to the applicable Issuing
Bank an amount equal to its respective participation, in Euros or such Other
Foreign Currency, as applicable, and in same day funds, at the office of the
Issuing Bank specified in such notice, not later than 12:00 p.m. (London,
England time) on the first Business Day (under the laws of the jurisdiction in
which such office of the Issuing Bank is located) after the date notified by the
Issuing Bank. In the event that any Lender with a U.S. Revolving Commitment,
Canadian Revolving Commitment or European Revolving Commitment, as applicable,
fails to make available to the applicable Issuing Bank on such Business Day the
amount of such Lender’s participation in such Letter of Credit as provided in
this Section 2.04(e), the applicable Issuing Bank shall be entitled to recover
such amount on demand from such Lender together with interest thereon for three
Business Days at the rate customarily used by the Issuing Bank for the
correction of errors among banks and

76
NY\6180200.13

--------------------------------------------------------------------------------

 

thereafter, in respect of U.S. Letters of Credit, at the Base Rate, in respect
of Canadian Letters of Credit denominated in Canadian Dollars, at the Canadian
Prime Rate, in respect of Canadian Letters of Credit denominated in Dollars, at
the Base Rate, and in respect of European Letters of Credit, at the Eurocurrency
Rate for an Interest Period of one month. In the event the applicable Issuing
Bank shall have been reimbursed by other Lenders pursuant to this
Section 2.04(e) for all or any portion of any drawing honored by the Issuing
Bank under a Letter of Credit, the Issuing Bank shall distribute to each Lender
which has paid all amounts payable by it under this Section 2.04(e) with respect
to such honored drawing such Lender’s Pro Rata Share (with respect to the
applicable Revolving Commitments) of all payments subsequently received by the
applicable Issuing Bank from the applicable Borrower in reimbursement of such
honored drawing when such payments are received. Any such distribution shall be
made to a Lender at its primary address set forth below its name on
Schedule 1.01(d) or at such other address as such Lender may request.
(f)    Obligations Absolute. The obligation of (i) the U.S. Borrower to
reimburse each applicable Issuing Bank for drawings honored under the U.S.
Letters of Credit or Canadian Letters of Credit issued by it and to repay any
U.S. Revolving Loans or Canadian Revolving Loans made by Lenders pursuant to
Section 2.04(d), (ii) the European Borrower to reimburse the Issuing Bank for
drawings honored under the European Letters of Credit issued by it and to repay
any European Revolving Loans made by Lenders pursuant to Section 2.04(d) and
(iii) the Lenders under Section 2.04(e), in each case shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set‑off, defense or other right which any Borrower or any Lender may have
at any time against a beneficiary or any transferee of any Letter of Credit (or
any Persons for whom any such transferee may be acting), Issuing Bank, Lender or
any other Person or, in the case of a Lender, against any Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between any Borrower or one of
its Subsidiaries and the beneficiary for which any Letter of Credit was
procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by the applicable Issuing Bank under any Letter of Credit against presentation
of a draft or other document which does not substantially comply with the terms
of such Letter of Credit; (v) any adverse change in the business, general
affairs, assets, liabilities, operations, management, condition (financial or
otherwise), stockholders’ equity, results of operations or value of any Loan
Party; (vi) any breach hereof or any other Loan Document by any party thereto;
(vii) the fact that an Event of Default or a Default shall have occurred and be
continuing; or (viii) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing; provided that in each case payment by the
Issuing Bank under the applicable Letter of Credit shall not have been
determined by a final, non-appealable judgment of a court of competent
jurisdiction to have constituted gross negligence, bad faith or willful
misconduct of the Issuing Bank under the circumstances in question.
(g)    Indemnification. Without duplication of any obligation of the Borrowers
under Section 10.02 or 10.03, in addition to amounts payable as provided herein,
each Borrower hereby agrees to protect, indemnify, pay and save harmless the
Issuing Bank from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel) which any Issuing Bank may incur or be subject to

77
NY\6180200.13

--------------------------------------------------------------------------------

 

as a consequence, direct or indirect, of (i) the issuance of any Letter of
Credit by such Issuing Bank for the account of such Borrower, other than as a
result of (1) the gross negligence, bad faith or willful misconduct of the
Issuing Bank or (2) the dishonor by the Issuing Bank of a demand for payment
made in compliance with the provisions hereunder or under the Letter of Credit,
in each case, as determined by a final, non-appealable judgment of court of
competent jurisdiction, or (ii) the failure of such Issuing Bank to honor a
drawing under any such Letter of Credit as a result of any Governmental Act.
(h)    Resignation and Removal of Issuing Bank. An Issuing Bank may resign as
Issuing Bank upon 60 days prior written notice to the Administrative Agent, the
Lenders and the Borrower Representative. An Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank (provided that no consent of the replaced
Issuing Bank will be required if the replaced Issuing Bank has no Letters of
Credit or reimbursement Obligations with respect thereto outstanding) and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of such Issuing Bank. At the time any such replacement or
resignation shall become effective, the applicable Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank. From and after the
effective date of any such replacement or resignation, (i) any successor Issuing
Bank shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement or
resignation of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto to the extent that Letters of Credit issued by it remain
outstanding and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement or resignation, but shall not be required to issue
additional Letters of Credit or to renew existing Letters of Credit.
(i)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the applicable Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Section 2.05    Pro Rata Shares; Availability of Funds; Affiliates.
(a)    Pro Rata Shares. Except with respect to Tranche A Term Loans and
Tranche B Term Loans to be made on the Restatement Date pursuant to
Section 2.01(a), which Loans shall be made by Lenders simultaneously and
proportionately to their First Amendment Tranche A Term Loan Commitments and
First Amendment Tranche B Term Loan Commitments, respectively, as of the
Restatement Date, all Loans shall be made, and all participations purchased, by
Lenders simultaneously and proportionately to their respective Pro Rata Shares
of the applicable Class of Loans, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby nor shall any Term Loan Commitments or any Revolving Commitments
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.

78
NY\6180200.13

--------------------------------------------------------------------------------

 

(b)    Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and the Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to the Borrowers a corresponding
amount on such Credit Date. If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender together with interest thereon, for each day from such Credit Date until
the date such amount is paid to the Administrative Agent, at the customary rate
set by the Administrative Agent for the correction of errors among banks for
three Business Days and thereafter, if such Loan is in Dollars, at the Base
Rate, if such Loan is in Canadian Dollars, at the Canadian Prime Rate, and if
such Loan is in Euros or any Other Foreign Currency, at the rate certified by
the Administrative Agent to be its cost of funds (from any source which it may
reasonably select). If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower Representative and the applicable
Borrower shall immediately pay such corresponding amount to the Administrative
Agent together with interest thereon, for each day from such Credit Date until
the date such amount is paid to the Administrative Agent at the Base Rate if
such Loan is in Dollars, at the Canadian Prime Rate if such Loan is in Canadian
Dollars, and at the rate certified by the Administrative Agent to be its cost of
funds (from any source which it may reasonably select) if such Loan is in Euros
or any Other Foreign Currency. Nothing in this Section 2.05(b) shall be deemed
to relieve any Lender from its obligation to fulfill its Term Loan Commitments
and Revolving Commitments hereunder or to prejudice any rights that the
Borrowers may have against any Lender as a result of any default by such Lender
hereunder.
(c)    Affiliates. Each Lender may, at its option, make any Loan available to
the European Borrower by causing any foreign or domestic branch or Affiliate of
such Lender to make such Loan; provided that (i) any exercise of such option
shall not affect the obligation of the European Borrower to repay such Loan in
accordance with the terms of this Agreement and (ii) any Lender that exercises
such option shall not be entitled to receive any greater payment under
Section 2.19 or 2.20 than such Lender would have been entitled to receive had
such option not been exercised.
Section 2.06    Use of Proceeds. The proceeds of the Loans on the Closing Date
were applied by the U.S. Borrower, (a) together with proceeds from the issuance
of the 2022 Notes and cash on hand, to finance the Closing Date Transactions and
(b) for working capital or other general corporate purposes. The proceeds of the
Revolving Loans, Swing Line Loans, Letters of Credit and any loans under any
Ancillary Facility made after the Closing Date shall be applied by the
applicable Borrower for working capital or other general corporate purposes of
the U.S. Borrower or any of its Subsidiaries, including Permitted Acquisitions.
The proceeds of the Term Loans borrowed on the Restatement Date shall be used to
finance the Restatement Transactions. The proceeds of the Incremental Term Loans
shall be applied by the applicable Borrower for working capital or other general
corporate purposes of the U.S. Borrower and its Subsidiaries, including
Permitted Acquisitions. No portion of the proceeds of any Credit Extension shall
be used in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or Regulation
X of the Board of Governors or any other regulation thereof or to violate the
Exchange Act.

79
NY\6180200.13

--------------------------------------------------------------------------------

 

Section 2.07    Evidence of Debt; Register; Notes.
(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of each Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof.
(b)    Register. The Administrative Agent (or its agent or sub-agent appointed
by it) acting for this purpose as an agent of the Borrowers shall maintain at
its Principal Office a register for the recordation of the names and addresses
of Lenders and the Revolving Commitment and Loans of each Lender from time to
time (the “Register”). The Register shall be available for inspection by the
Borrower Representative at any reasonable time and from time to time upon
reasonable prior notice and upon request (which may not be made more than once
per month) the Administrative Agent shall provide a copy of the information in
the Register to the Borrower. The Administrative Agent shall record, or shall
cause to be recorded, in the Register the Revolving Commitments and the Loans in
accordance with the provisions of Section 10.06, and each repayment or
prepayment in respect of the principal amount of the Loans, and any such
recordation shall be conclusive and binding on each Borrower and each Lender,
absent manifest error. Each Borrower hereby designates the Administrative Agent
to serve as such Borrower’s agent solely for purposes of maintaining the
Register as provided in this Section 2.07, and each Borrower hereby agrees that,
to the extent the Administrative Agent serves in such capacity, the
Administrative Agent and its officers, directors, employees, agents, sub-agents
and Affiliates shall constitute “Indemnitees.”
(c)    Notes. If so requested by any Lender by written notice to the Borrower
Representative (with a copy to the Administrative Agent) at least five Business
Days prior to the Restatement Date, or at any time thereafter, each applicable
Borrower shall execute and deliver to such Lender (and/or, if applicable and if
so specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 10.06) on the Restatement Date (or, if such notice is
delivered after the Restatement Date, promptly after such Borrower’s receipt of
such notice) a Note or Notes to evidence such Lender’s Tranche A Term Loans,
Tranche B Term Loans, Incremental Term Loans, Revolving Loans or Swing Line
Loans, as the case may be.
Section 2.08    Interest on Loans.
(a)    Except as otherwise set forth herein, each Class of Loans shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
(i)    in the case of Tranche A Term Loans and Revolving Loans (other than a
European Revolving Loan):
(A)    if a Base Rate Loan, at the Base Rate plus the Applicable Margin;
(B)    if a Eurocurrency Rate Loan, at the Adjusted Eurocurrency Rate plus the
Applicable Margin; or
(C)    if a Canadian Prime Rate Loan, at the Canadian Prime Rate plus the
Applicable Margin;

80
NY\6180200.13

--------------------------------------------------------------------------------

 

(ii)    in the case of European Revolving Loans, at the Adjusted Eurocurrency
Rate plus the Applicable Margin and plus Mandatory Costs, if any;
(iii)    in the case of Swing Line Loans, at the Base Rate or the Canadian Prime
Rate, as applicable, plus the Applicable Margin; and
(iv)    in the case of Tranche B Term Loans:
(A)    if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or
(B)    if a Eurocurrency Rate Loan, at the Adjusted Eurocurrency Rate plus the
Applicable Margin.
(b)    The Type of Loan (except a Swing Line Loan, which can be made and
maintained as a Base Rate Loan or Canadian Prime Rate Loan only), and the
Interest Period with respect to any Eurocurrency Rate Loan shall be selected by
the applicable Borrower and notified to the Administrative Agent and Lenders
pursuant to the applicable Borrowing Notice or Conversion/Continuation Notice,
as the case may be. If on any day a Loan is outstanding with respect to which a
Borrowing Notice or Conversion/Continuation Notice has not been delivered to the
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan, if a Loan denominated in Dollars or Canadian Dollars, shall be a Base Rate
Loan or a Canadian Prime Rate Loan, as applicable, and, if a Loan denominated in
any other Approved Currency, shall be a Eurocurrency Rate Loan having an
Interest Period of one month.
(c)    In connection with Eurocurrency Rate Loans there shall be no more than
five Interest Periods outstanding at any time in respect of each of the
Tranche A Term Loans and the Tranche B Term Loans, no more than 10 Interest
Periods outstanding at any time in respect of the U.S. Revolving Loans, no more
than five Interest Periods outstanding at any time in respect of the Canadian
Revolving Loans, and no more than 10 Interest Periods outstanding at any time in
respect of the European Revolving Loans. In the event the Borrower
Representative fails to specify between a Base Rate Loan or a Eurocurrency Rate
Loan in the applicable Borrowing Notice or Conversion/Continuation Notice for
any Loan denominated in Dollars, such Loan (if outstanding as a Eurocurrency
Rate Loan) shall be automatically converted into a Base Rate Loan on the last
day of the then‑current Interest Period for such Loan (or if outstanding as a
Base Rate Loan shall remain as, or (if not then outstanding) shall be made as, a
Base Rate Loan). In the event the Borrower Representative fails to specify an
Interest Period for any Eurocurrency Rate Loan in the applicable Borrowing
Notice or Conversion/Continuation Notice, such Borrower shall be deemed to have
selected an Interest Period of one month. The Interest Periods in effect
immediately prior to the Restatement Date shall remain in effect with respect to
Loans outstanding immediately prior to the Restatement Date (or if new Interest
Periods are entered into in connection with the Restatement Date with respect to
such Loans outstanding immediately prior to the Restatement Date, the end dates
of such new Interest Periods shall be the same as the Interest Period end dates
with respect to such Loans immediately prior to the Restatement Date). As soon
as practicable after 10:00 a.m. (New York City time) or, with respect to Loans
in respect of European Revolving Commitments, 10:00 a.m. (London, England time),
on each Interest Rate Determination Date, the Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurocurrency Rate Loans for which

81
NY\6180200.13

--------------------------------------------------------------------------------

 

an interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to the Borrower Representative and each Lender. In the event that the
Borrower Representative fails to specify between a Canadian Prime Rate Loan and
a Eurocurrency Rate Loan in the applicable Borrowing Notice or
Conversion/Continuation Notice for any Loan denominated in Canadian Dollars,
such Loan (if outstanding as a Eurocurrency Rate Loan) shall be automatically
converted into a Canadian Prime Rate Loan on the last day of the then‑current
Interest Period for such Loan (or if outstanding as a Canadian Prime Rate Loan
shall remain as, or (if not then outstanding) shall be made as, a Canadian Prime
Rate Loan).
(d)    Interest payable pursuant to Section 2.08(a) shall be computed (i) in the
case of Base Rate Loans and Canadian Prime Rate Loans on the basis of a 365‑day
or 366‑day year, as the case may be and (ii) in the case of Eurocurrency Rate
Loans, on the basis of a 360‑day year, in each case for the actual number of
days elapsed in the period during which it accrues. In computing interest on any
Loan, the date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to a Term Loan, the last Interest
Payment Date with respect to such Term Loan or, with respect to a Base Rate Loan
or Canadian Prime Rate Loan being converted from a Eurocurrency Rate Loan, the
date of conversion of such Eurocurrency Rate Loan to such Base Rate Loan or
Canadian Prime Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan or Canadian Prime Rate Loan being
converted to a Eurocurrency Rate Loan, the date of conversion of such Base Rate
Loan or Canadian Prime Rate Loan to such Eurocurrency Rate Loan, as the case may
be, shall be excluded; provided, that if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.
(e)    Except as otherwise set forth herein, interest on each Loan shall accrue
on a daily basis and shall be payable in arrears (i) on each Interest Payment
Date with respect to interest accrued on and to each such payment date;
(ii) upon any prepayment of such Loan, whether voluntary or mandatory, to the
extent accrued on the amount being prepaid; provided, that with respect to any
voluntary prepayment of a Base Rate Loan and a Canadian Prime Rate Loan, accrued
interest shall instead be payable on the applicable Interest Payment Date and
(iii) at maturity of such Loan, including final maturity of such Loan.
(f)    The applicable Borrower agrees to pay to the Issuing Bank, with respect
to drawings honored under a Letter of Credit, interest on the amount paid by the
Issuing Bank in respect of each such honored drawing from the date such drawing
is honored to but excluding the date such amount is reimbursed by or on behalf
of the applicable Borrower at a rate equal to (i) for the period from the date
such drawing is honored to but excluding the applicable Reimbursement Date, the
rate of interest otherwise payable hereunder with respect to Revolving Loans
that are Base Rate Loans (or if such Letter of Credit is denominated in Canadian
Dollars, the Canadian Prime Rate) or, with respect to Letters of Credit
denominated in a currency other than Dollars or Canadian Dollars, Eurocurrency
Rate Loans with an Interest Period of one month, and (ii) thereafter, a rate
which is 2.00% per annum in excess of the rate of interest otherwise payable
hereunder with respect to such Revolving Loans.
(g)    Interest payable pursuant to Section 2.08(f) shall be computed on the
basis of a 365/366‑day year for the actual number of days elapsed in the period
during which it accrues, and

82
NY\6180200.13

--------------------------------------------------------------------------------

 

shall be payable on demand or, if no demand is made, on the date on which the
related drawing under a Letter of Credit is reimbursed in full. Promptly upon
receipt by the Issuing Bank of any payment of interest pursuant to
Section 2.08(f), the Issuing Bank shall distribute to each Lender, out of the
interest received by the Issuing Bank in respect of the period from the date
such drawing is honored to but excluding the date on which the Issuing Bank is
reimbursed for the amount of such drawing (including any such reimbursement out
of the proceeds of any Revolving Loans), the amount that such Lender would have
been entitled to receive in respect of the letter of credit fee that would have
been payable in respect of such Letter of Credit for such period if no drawing
had been honored under such Letter of Credit. In the event the Issuing Bank
shall have been reimbursed by Lenders for all or any portion of such honored
drawing, the Issuing Bank shall distribute to each Lender which has paid all
amounts payable by it under Section 2.04(e) with respect to such honored drawing
such Lender’s Pro Rata Share of any interest received by the Issuing Bank in
respect of that portion of such honored drawing so reimbursed by Lenders for the
period from the date on which the Issuing Bank was so reimbursed by Lenders to
but excluding the date on which such portion of such honored drawing is
reimbursed by the applicable Borrower.
(h)    The rate and time of payment of interest in respect of any Ancillary
Facility shall be determined by agreement between the relevant Ancillary Lender
and the Borrower under such Ancillary Facility based on normal market rates and
terms.
(i)    For purposes of disclosure pursuant to the Interest Act (Canada),
(i) whenever any interest under this Agreement is calculated using a rate based
on a year of 360 days or 365 days, as the case may be, the rate determined
pursuant to such calculation, when expressed as an annual rate, is equivalent to
(x) the applicable rate based on a year of 360 days or 365 days, as the case may
be, (y) multiplied by the actual number of days in the calendar year in which
the period for which such interest or fee is payable (or compounded) ends, and
(z) divided by 360 or 365, as the case may be, (ii) the principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement, and (iii) the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.
Section 2.09    Conversion/Continuation.
(a)    Subject to Section 2.18 and so long as no Default or Event of Default
shall have occurred and then be continuing, the Borrowers shall have the option:
(i)    to convert at any time all or any part of any Term Loan or Revolving Loan
denominated in Dollars or Canadian Dollars equal to $5,000,000 and integral
multiples of $1,000,000 in excess of that amount from one Type of Loan to
another Type of Loan; provided, that a Eurocurrency Rate Loan may only be
converted on the expiration of the Interest Period applicable to such
Eurocurrency Rate Loan unless the U.S. Borrower shall pay all amounts due under
Section 2.18 in connection with any such conversion; or
(ii)    upon the expiration of any Interest Period applicable to any
Eurocurrency Rate Loan, to continue all or any portion of such Loan equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount as a
Eurocurrency Rate Loan;
provided that, for the avoidance of doubt, no conversion or continuation of any
Loan pursuant to this Section 2.09 shall affect the currency in which such Loan
is denominated prior to any such

83
NY\6180200.13

--------------------------------------------------------------------------------

 

conversion or continuation and each such Loan shall remain outstanding
denominated in the currency originally issued.
(b)    The Borrower Representative shall deliver a Conversion/Continuation
Notice to the Administrative Agent no later than 10:00 a.m. (New York City time)
or, with respect to Loans in respect of European Revolving Commitments,
10:00 a.m. (London, England time), at least one Business Day in advance of the
proposed conversion date (in the case of a conversion to a Base Rate Loan or
Canadian Prime Rate Loan) and at least three Business Days in advance of the
proposed Conversion/Continuation Date (in the case of a conversion to, or a
continuation of, a Eurocurrency Rate Loan). Except as otherwise provided herein,
a Conversion/Continuation Notice for conversion to, or continuation of, any
Eurocurrency Rate Loans, shall be irrevocable on and after the related Interest
Rate Determination Date, and each Borrower shall be bound to effect a conversion
or continuation in accordance therewith.
Section 2.10    Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 8.01(a), 8.01(c) (in the case of a failure
to perform or comply with any term or condition contained in Section 6.07(a) or
6.07(b)), 8.01 (f), 8.01 (g) or 8.01 (h) and, at the request of the Required
Lenders, any other Event of Default, the principal amount of all Loans
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder, shall
thereafter bear interest (including post‑petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable on demand
at a rate (the “Default Rate”) that is 2.00% per annum in excess of the interest
rate otherwise payable hereunder with respect to the applicable Loans (or, in
the case of any such fees and other amounts, at a rate which is 2.00% per annum
in excess of the interest rate otherwise payable hereunder for Base Rate Loans
that are Revolving Loans); provided, that in the case of Eurocurrency Rate Loans
denominated in Dollars and Canadian Dollars, upon the expiration of the Interest
Period in effect at the time any such increase in interest rate is effective
such Eurocurrency Rate Loans shall thereupon become Base Rate Loans or Canadian
Prime Rate Loans, as applicable, and shall thereafter bear interest payable upon
demand at a rate which is 2.00% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans. Payment or acceptance of the
increased rates of interest provided for in this Section 2.10 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.
Section 2.11    Fees.
(a)    The U.S. Borrower agrees to pay to Lenders (other than Defaulting
Lenders) having U.S. Revolving Exposure and Canadian Revolving Exposure, as
applicable:
(i)    commitment fees equal to (1) the average of the daily difference between
(a) the U.S. Revolving Commitments and (b) the aggregate principal amount of
(x) all outstanding U.S. Revolving Loans plus (y) the U.S. Letter of Credit
Usage, times (2) the Applicable Revolving Commitment Fee Percentage;
(ii)    commitment fees equal to (1) the average of the daily difference between
(a) the Canadian Revolving Commitments and (b) the Dollar Equivalent of the
aggregate principal amount of (x) all outstanding Canadian Revolving Loans plus
(y) the Canadian Letter of Credit Usage, times (2) the Applicable Revolving
Commitment Fee Percentage;

84
NY\6180200.13

--------------------------------------------------------------------------------

 

(iii)    letter of credit fees equal to (1) the Applicable Margin for U.S.
Revolving Loans that are Eurocurrency Rate Loans, times (2) the average
aggregate daily maximum amount available to be drawn under all such U.S. Letters
of Credit (regardless of whether any conditions for drawing could then be met
and determined as of the close of business on any date of determination); and
(iv)    letter of credit fees equal to (1) the Applicable Margin for Canadian
Revolving Loans that are Eurocurrency Rate Loans, times (2) the Dollar
Equivalent of the average aggregate daily maximum amount available to be drawn
under all such Canadian Letters of Credit (regardless of whether any conditions
for drawing could then be met and determined as of the close of business on any
date of determination).
All fees referred to in this Section 2.11(a) shall be paid in Dollars to the
Administrative Agent at its Principal Office and upon receipt, the
Administrative Agent shall promptly distribute to each Lender that has Revolving
Exposure its Pro Rata Share thereof.
(b)    The European Borrower agrees to pay to Lenders (other than Defaulting
Lenders) having European Revolving Exposure:
(i)    commitment fees equal to (1) the average of the daily difference between
(a) the European Revolving Commitments and (b) the Euro Equivalent of the
aggregate principal amount of (x) all outstanding European Revolving Loans plus
(y) the European Letter of Credit Usage, times (2) the Applicable Revolving
Commitment Fee Percentage; and
(ii)    letter of credit fees equal to (1) the Applicable Margin for European
Revolving Loans, times (2) the Euro Equivalent of the average aggregate daily
maximum amount available to be drawn under all such European Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).
All fees referred to in this Section 2.11(b) shall be paid in Euros to the
Administrative Agent at its applicable Principal Office and upon receipt, the
Administrative Agent shall promptly distribute to each Lender that has Revolving
Exposure its Pro Rata Share thereof.
(c)    Letter of Credit Fronting Fees.
(i)    The U.S. Borrower agrees to pay directly to the applicable Issuing Bank,
for its own account, with respect to any standby U.S. Letters of Credit and
standby Canadian Letters of Credit a fronting fee in Dollars equal to 0.125% per
annum (or such lesser amount as may be agreed to by the Borrower Representative
and the applicable Issuing Bank), times the average aggregate daily maximum
amount available to be drawn under all such U.S. Letters of Credit and Canadian
Letters of Credit (determined as of the close of business on any date of
determination).
(ii)    The European Borrower agrees to pay directly to the applicable Issuing
Bank, for its own account, with respect to any standby European Letters of
Credit a fronting fee in Euros equal to 0.125% per annum (or such lesser amount
as may be agreed to by the

85
NY\6180200.13

--------------------------------------------------------------------------------

 

Borrower Representative and the applicable Issuing Bank), times the average
aggregate daily maximum amount available to be drawn under all such European
Letters of Credit (determined as of the close of business on any date of
determination).
(iii)    The applicable Borrower agrees to pay fees to be agreed with the
applicable Issuing Bank in respect of all commercial Letters of Credit.
(iv)    The applicable Borrower agrees to pay such documentary and processing
charges for any issuance, amendment, transfer or payment of a Letter of Credit
as are in accordance with the applicable Issuing Bank’s standard schedule for
such charges and as in effect at the time of such issuance, amendment, transfer
or payment, as the case may be.
(d)    All fees referred to in Sections 2.11(a), 2.11(b), 2.11(c)(i) and
2.11(c)(ii) shall be calculated on the basis of a 360‑day year and the actual
number of days elapsed and shall be payable quarterly in arrears on March 31,
June 30, September 30 and December 31 of each year during the applicable
Revolving Commitment Period, commencing on the first such date to occur after
the Closing Date, and on the applicable Revolving Commitment Termination Date.
(e)    In addition to any of the foregoing fees, the Borrowers agree to pay to
Agents such other fees (such as administrative agency fees) in the amounts and
at the times separately agreed upon. The rate and timing of fees in respect of
any Ancillary Facility shall be determined by agreement between the relevant
Ancillary Lender and the Borrower under such Ancillary Facility based on normal
market rates and terms. Certain fees separately agreed, if any, shall be payable
to the Lenders on the Closing Date as fee compensation for the funding of such
Lender’s Loans or availability of such Lender’s unfunded Revolving Commitment.
Such closing fees, if any, shall be in all respect earned, due and payable on
the Closing Date and non-refundable and non-creditable thereafter.
Section 2.12    Scheduled Payments.
(a)    The principal amounts of the Tranche A Term Loans shall be repaid in
consecutive quarterly installments (each, an “Installment”) in the aggregate
amounts set forth below on the dates set forth below (each, an “Installment
Date”), commencing on June 30, 2014:

86
NY\6180200.13

--------------------------------------------------------------------------------

 

Installment Date
Tranche A Term Loan Installments
June 30, 2014
$24,828,125
September 30, 2014
$24,828,125
December 31, 2014
$24,828,125
March 31, 2015
$24,828,125
June 30, 2015
$24,828,125
September 30, 2015
$24,828,125
December 31, 2015
$24,828,125
March 31, 2016
$24,828,125
June 30, 2016
$37,242,187.50
September 30, 2016
$37,242,187.50
December 31, 2016
$37,242,187.50
March 31, 2017
$37,242,187.50
June 30, 2017
$49,656,250
September 30, 2017
$49,656,250
December 31, 2017
$49,656,250
March 31, 2018
$49,656,250
June 30, 2018
$49,656,250
September 30, 2018
$49,656,250
December 31, 2018
$49,656,250
Tranche A Term Loan Maturity Date
Remainder



(b)    The principal amount of the Tranche B Term Loans outstanding on the
Tranche B Term Loan Maturity Date shall be repaid on such date, it being
understood and agreed that, as of the Restatement Date, the U.S. Borrower has,
through voluntary and mandatory prepayments of the Tranche B Term Loans under
the Original Credit Agreement prior to the Restatement Date, applied as provided
for in Section 2.15, reduced the Installments set forth in the Original Credit
Agreement such that the only remaining Installment is the outstanding principal
amount of the Tranche B Term Loans as of the Tranche B Term Loan Maturity Date.
(c)    Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Tranche A Term
Loans in accordance with Section 2.15; and (y) the Tranche A Term Loans and the
Tranche B Term Loans, together with all other amounts owed hereunder with
respect thereto, shall, in any event, be paid in full no later than the
Tranche A Term Loan Maturity Date and the Tranche B Term Loan Maturity Date,
respectively.
Section 2.13    Voluntary Prepayments/Commitment Reductions.
(a)    Voluntary Prepayments.
(i)    Any time and from time to time (1) with respect to Base Rate Loans or
Canadian Prime Rate Loans, the U.S. Borrower may prepay any such Loans on any
Business

87
NY\6180200.13

--------------------------------------------------------------------------------

 

Day in whole or in part, in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount; (2) with respect to
Eurocurrency Rate Loans, the applicable Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of, with
respect to Loans denominated in Dollars or Canadian Dollars and U.S. Revolving
Loans or Canadian Revolving Loans, $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, and, with respect to Loans denominated in
Euros and all European Revolving Loans, €5,000,000 and integral multiples of
€1,000,000 in excess of that amount; and (3) with respect to Swing Line Loans,
the U.S. Borrower may prepay any such Loans on any Business Day in whole or in
part in an aggregate minimum amount of $500,000, and in integral multiples of
$100,000 in excess of that amount, in each case, without premium or penalty
except as described in the immediately following sentence. In connection with
any Repricing Event that is consummated in respect of all or any portion of the
Tranche B Term Loans on or prior to the six-month anniversary of the Restatement
Date, the U.S. Borrower shall pay to the Administrative Agent, for the ratable
benefit of the Term Lenders having Tranche B Term Loan Exposure, a fee equal to
1.00% of the aggregate principal amount of the Tranche B Term Loans subject to
such Repricing Event (provided, that any prepayment of any Tranche B Term Loans
made in connection with a Change of Control shall not require the payment of the
1.00% fee otherwise required by this sentence).
(ii)    All such prepayments shall be made (1) upon not less than one Business
Day’s prior written notice in the case of Base Rate Loans or Canadian Prime Rate
Loans; (2) upon not less than three Business Days’ prior written notice in the
case of Eurocurrency Rate Loans and (3) upon written notice on the date of
prepayment, in the case of Swing Line Loans;
in each case given to the Administrative Agent or applicable Swing Line Lender,
as the case may be, by 12:00 p.m. (New York City time) (or, with respect to
repayments of European Revolving Loans, 12:00 p.m. (London, England time)) on
the date required (and the Administrative Agent or such Swing Line Lender, as
the case may be, shall promptly transmit such original notice by telefacsimile
or telephone to each Lender). Upon the giving of any such notice, the principal
amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein; provided that such a notice may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower Representative if such
condition is not satisfied. Any such voluntary prepayment shall be applied as
specified in Section 2.15(a).
(b)    Voluntary Commitment Reductions.
(i)    The Borrower Representative may, upon not less than three Business Days’
prior written notice to the Administrative Agent (which written notice the
Administrative Agent shall promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part, without premium or penalty, the U.S. Revolving
Commitments, the Canadian Revolving Commitments and/or the European Revolving
Commitments in an amount up to the amount by which (x) the U.S. Revolving
Commitments exceed the Total Utilization of U.S. Revolving Commitments, (y) the
Canadian Revolving Commitments exceed the Total

88
NY\6180200.13

--------------------------------------------------------------------------------

 

Utilization of Canadian Revolving Commitments or (z) the European Revolving
Commitments exceed the Total Utilization of European Revolving Commitments, as
applicable, at the time of such proposed termination or reduction; provided,
that any such partial reduction of the Revolving Commitments shall be in an
aggregate minimum amount of, with respect to U.S. Revolving Commitments and
Canadian Revolving Commitments, $5,000,000 and integral multiples of $1,000,000
in excess of that amount, and, with respect to European Revolving Commitments,
€5,000,000 and integral multiples of €1,000,000 in excess of that amount.
(ii)    The Borrower Representative’s notice to the Administrative Agent shall
designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction of the Revolving Commitments shall be effective on the date specified
in the Borrower Representative’s notice and shall reduce the applicable
Revolving Commitments of each Lender proportionately to its Pro Rata Share
thereof; provided that such a notice may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower Representative if such condition is not satisfied.
Notwithstanding anything to the contrary contained in this Section 2.13(b)(ii)
or any other provision of this Agreement, the Borrower Representative may reduce
the Revolving Commitment of any Defaulting Lender to an amount not less than the
applicable Revolving Exposure of such Defaulting Lender with respect to such
Revolving Commitment (it being understood that for purposes of determining such
Defaulting Lender’s Revolving Exposure pursuant to this sentence, such
Defaulting Lender’s Revolving Commitments shall be deemed to be terminated),
such reduction to be subject to the consent of the Administrative Agent (such
consent not to be unreasonably withheld, conditioned or delayed).
(c)    Below-Par Purchases. Notwithstanding anything to the contrary contained
in this Section 2.13 or any other provision of this Agreement and without
otherwise limiting the rights in respect of prepayments of the Loans of the U.S.
Borrower and its Subsidiaries, so long as no Default or Event of Default has
occurred and is continuing, the U.S. Borrower may repurchase outstanding Term
Loans pursuant to this Section 2.13(c) on the following basis:
(i)    The U.S. Borrower may make one or more offers (each, an “Offer”) to
repurchase all or any portion of the Tranche A Term Loans and/or Tranche B Term
Loans (such Term Loans, the “Offer Loans”); provided that, (A) the U.S. Borrower
delivers notice of its intent to make such Offer to the Administrative Agent at
least five Business Days in advance of the launch of any proposed Offer,
(B) upon the launch of such proposed Offer, the U.S. Borrower delivers an
irrevocable notice of such Offer to all applicable Term Lenders (with a copy to
the Administrative Agent) indicating (1) the last date on which such Offer may
be accepted, (2) the maximum Dollar amount of such Offer, and (3) the repurchase
price per Dollar of principal amount of such Offer Loans at which the U.S.
Borrower is willing to repurchase such Offer Loans (which price shall be below
par), (C) the maximum Dollar amount of each Offer shall be an amount reasonably
determined by the U.S. Borrower in consultation with the Administrative Agent
prior to the making of any such Offer; (D) the U.S. Borrower shall hold such
Offer open for a minimum period of days to be reasonably determined by the
Administrative Agent and the U.S. Borrower prior to the making of any such
Offer; (E) a Term Lender who elects to participate in the Offer may choose to
sell all

89
NY\6180200.13

--------------------------------------------------------------------------------

 

or part of such Term Lender’s Offer Loans; (F) such Offer shall be made to all
Term Lenders holding the Offer Loans on a pro rata basis in accordance with the
respective principal amount then due and owing to the Term Lenders; provided,
further that, if any Term Lender elects not to participate in the Offer, either
in whole or in part, the amount of such Term Lender’s Offer Loans not being
tendered shall be excluded in calculating the pro rata amount applicable to the
balance of such Offer Loans and (G) such Offer shall be conducted pursuant to
such procedures the Administrative Agent may establish in consultation with the
U.S. Borrower (which shall be consistent with this Section 2.13(c)) and that a
Lender must follow in order to have its Offer Loans repurchased, which
procedures may include a requirement that that the U.S. Borrower represent and
warrant that it does not have any material non-public information with respect
to any Loan Party (or its Subsidiaries) that could be material to a Lender’s
decision to participate in such Offer;
(ii)    With respect to all repurchases made by the U.S. Borrower, such
repurchases shall be deemed to be voluntary prepayments pursuant to this
Section 2.13 in an amount equal to the aggregate principal amount of such Term
Loans; provided that such repurchases shall not be subject to the provisions of
Section 2.13(a), 2.13(b) or 2.17;
(iii)    Upon the purchase by the U.S. Borrower of any Term Loans,
(A) automatically and without the necessity of any notice or any other action,
all principal and accrued and unpaid interest on the Term Loans so repurchased
shall be deemed to have been paid for all purposes and shall be cancelled and no
longer outstanding for all purposes of this Agreement and all other Loan
Documents (and in connection with any Term Loan purchased pursuant to this
Section 2.13(c), the Administrative Agent is authorized to make appropriate
entries in the Register to reflect such cancellation) and (B) the U.S. Borrower
will promptly advise the Administrative Agent of the total amount of Offer Loans
that were repurchased from each Lender who elected to participate in the Offer;
(iv)    Failure by the U.S. Borrower to make any payment to a Lender required by
an agreement permitted by this Section 2.13(c) shall not constitute an Event of
Default under Section 8.01(a);
(v)    No proceeds of any Revolving Loans may be used to purchase any Offer
Loans, and all amounts used to purchase Offer Loans shall be deemed to be a use
of the Available Amount; and
(vi)    The amount of such repurchases (based on the face value of the Term
Loans purchased thereby) shall be applied on a pro rata basis to reduce the
remaining Installments on the applicable Class of Term Loans pursuant to
Section 2.12.
Section 2.14    Mandatory Prepayments/Commitment Reductions.
(a)    Asset Sales. No later than 10 Business Days following the date of receipt
by any Group Member of any Net Cash Proceeds in respect of any Asset Sale
pursuant to Section 6.08(d), 6.08(j)(ii) or 6.08(k), the Term Loans shall be
repaid as set forth in Section 2.15(b) in an aggregate amount equal to such Net
Cash Proceeds; provided, that so long as no Default or Event of Default shall
have occurred and be continuing, the Borrower Representative shall have the
option, upon written notice to the Administrative Agent, directly or through one
or more of its Subsidiaries, to

90
NY\6180200.13

--------------------------------------------------------------------------------

 

invest or commit in writing to invest such Net Cash Proceeds within 365 days of
receipt thereof in assets useful in the business of one or more Group Members,
which investment may include the repair, restoration or replacement of the
applicable assets thereof or Permitted Acquisitions to the extent such
investments are otherwise permitted under this Agreement; provided, further,
that in the event such Net Cash Proceeds are committed in writing to be invested
prior to such 365th day, the Borrower Representative shall have the option to
invest such Net Cash Proceeds within 180 days after the expiration of such
initial 365-day period. Notwithstanding the foregoing, no Group Member shall be
required to repay the Term Loans with any such Net Cash Proceeds to the extent
the repatriation of such Net Cash Proceeds to fund such repayments would, in the
good faith judgment of the U.S. Borrower, result in material adverse tax
consequences to the U.S. Borrower or any of its Subsidiaries or conflict with
applicable law; provided that, in any event, the U.S. Borrower shall use
commercially reasonable efforts to eliminate such tax effects in order to make
such prepayments.
(b)    Insurance/Condemnation Proceeds. No later than 10 Business Days following
the date of receipt by any Group Member, or the Administrative Agent as loss
payee, of any Net Cash Proceeds of the type described in clause (b) of the
definition thereof, the Term Loans shall be repaid as set forth in
Section 2.15(b) in an aggregate amount equal to such Net Cash Proceeds;
provided, that so long as no Default or Event of Default shall have occurred and
be continuing, the Borrower Representative shall have the option, upon written
notice to the Administrative Agent, directly or through one or more of its
Subsidiaries to invest or commit in writing to invest such Net Cash Proceeds
within 365 days of receipt thereof in assets useful in the business of one or
more Group Member, which Investment may include the repair, restoration or
replacement of the applicable assets thereof or Permitted Acquisitions;
provided, further, that in the event such Net Cash Proceeds are committed in
writing to be invested prior to such 365th day, the Borrower Representative
shall have the option to invest such Net Cash Proceeds within 180 days after the
expiration of such initial 365-day period. Notwithstanding the foregoing, no
Group Member shall be required to repay the Term Loans with any such Net Cash
Proceeds to the extent the repatriation of such Net Cash Proceeds to fund such
repayments would, in the good faith judgment of the U.S. Borrower, result in
material adverse tax consequences to the U.S. Borrower or any of its
Subsidiaries or conflict with applicable law; provided that, in any event, the
U.S. Borrower shall use commercially reasonable efforts to eliminate such tax
effects in order to make such prepayments.
(c)    Issuance or Incurrence of Debt. No later than one Business Day following
the date of receipt by any Group Member of any Net Cash Proceeds from the
issuance or incurrence of any Indebtedness of any Group Member (other than with
respect to any Indebtedness permitted to be incurred pursuant to Section 6.01,
but including Indebtedness permitted to be incurred pursuant to
Sections 6.01(n)(i) and 6.01(n)(ii), the Net Cash Proceeds of which are required
to prepay Term Loans, which Net Cash Proceeds shall be applied not later than
five Business Days after receipt to the extent necessary to allow the Borrowers
to comply with Section 2.15(d)), the Term Loans shall be prepaid by the U.S.
Borrower as set forth in Section 2.15(b) in an aggregate amount equal to 100.0%
of such Net Cash Proceeds.
(d)    Consolidated Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending February 1, 2015), no later than 95 days after the end of such
Fiscal Year, the Term Loans shall be prepaid by the U.S. Borrower as set forth
in Section 2.15(b) in an aggregate amount equal to (i) 50% of such Consolidated
Excess Cash Flow minus (ii) voluntary repayments of the Term Loans in such
Fiscal Year pursuant to

91
NY\6180200.13

--------------------------------------------------------------------------------

 

Section 2.13(a) and voluntary repayments of Revolving Loans or Swing Line Loans
in such Fiscal Year to the extent the Revolving Commitments are permanently
reduced in connection with such repayments; provided, that if, as of the last
day of the most recently ended Fiscal Year, the Net Leverage Ratio (determined
for any such period by reference to the Compliance Certificate delivered
pursuant to Section 5.01(c) calculating the Net Leverage Ratio as of the last
day of such Fiscal Year) shall be (x) less than 2.75:1.00 but greater than or
equal to 2.25:1.00, the U.S. Borrower shall only be required to make the
prepayments and/or reductions otherwise required hereby in an amount equal to
(i) 25% of such Consolidated Excess Cash Flow minus (ii) voluntary repayments of
the Term Loans in such Fiscal Year pursuant to Section 2.13(a) and voluntary
repayments of Revolving Loans or Swing Line Loans in such Fiscal Year to the
extent the Revolving Commitments are permanently reduced in connection with such
repayments or (y) less than 2.25:1.00, no such payment shall be required.
(e)    Revolving Loans, Swing Line Loans and Letters of Credit. The applicable
Borrower shall from time to time (i) prepay first, the Swing Line Loans, and
second, the Revolving Loans and (ii) if all such Loans are prepaid without
exhausting the excess referred to below, Cash Collateralize outstanding Letters
of Credit, in each case, to the extent necessary so that (x) the Total
Utilization of U.S. Revolving Commitments shall not at any time exceed the U.S.
Revolving Commitments then in effect, (y) the Total Utilization of Canadian
Revolving Commitments shall not at any time exceed the Canadian Revolving
Commitments then in effect and (z) the Total Utilization of European Revolving
Commitments shall not at any time exceed the European Revolving Commitments then
in effect. Notwithstanding the foregoing, mandatory prepayments of Swing Line
Loans and Revolving Loans and Cash Collateralization of Letters of Credit that
would otherwise be required pursuant to this Section 2.14(e) solely as a result
of fluctuations in Exchange Rates from time to time shall only be required to be
made on the last Business Day of each month on the basis of the Exchange Rate in
effect on such Business Day.
(f)    Prepayment Certificate. Concurrently with any prepayment of the Term
Loans pursuant to Sections 2.14(a) through 2.14(d), the Borrower Representative
shall deliver to the Administrative Agent a certificate of an Authorized Officer
demonstrating the calculation of the amount of the applicable Net Cash Proceeds
or Consolidated Excess Cash Flow, as the case may be. In the event that the
Borrower Representative shall subsequently determine that the actual amount
received exceeded the amount set forth in such certificate, the U.S. Borrower
shall promptly make an additional prepayment of the Term Loans in an amount
equal to such excess, and the Borrower Representative shall concurrently
therewith deliver to the Administrative Agent a certificate of an Authorized
Officer describing such excess.
Section 2.15    Application of Prepayments/Reductions; Application of Proceeds
of Collateral.
(a)    Application of Voluntary Prepayments by Type of Loans. Any prepayment of
any Loan pursuant to Section 2.13(a) shall be applied to the Loans and
Installments, if applicable, as specified by the applicable Borrower in the
applicable notice of prepayment (and shall not be required to be applied pro
rata to all Loans or Installments); provided, further, that in the event the
applicable Borrower fails to specify the Loans to which any such prepayment
shall be applied, such prepayment shall be applied as follows:
first, to repay outstanding Swing Line Loans on a pro rata basis until paid in
full;

92
NY\6180200.13

--------------------------------------------------------------------------------

 

second, to repay outstanding Revolving Loans on a pro rata basis until paid in
full; and
third, to prepay the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof, which prepayments shall be
applied to the scheduled Installments of principal in accordance with
Section 2.15(c));
in each case, for the avoidance of doubt, allocated on a pro rata basis among
the applicable U.S. Loans, Canadian Revolving Loans and European Revolving
Loans.
(b)    Application of Mandatory Prepayments by Type of Loans. Any amount
required to be paid pursuant to Sections 2.14(a) through 2.14(d) shall be
applied to prepay Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof, which prepayments shall be
applied to the scheduled Installments of principal in accordance with
Section 2.15(c)).
(c)    Application to Installments. Any prepayment of the Tranche A Term Loans
pursuant to Sections 2.14(a) through 2.14(d), as applicable, shall be applied to
reduce in direct order of maturity the next four scheduled Installments of the
Tranche A Term Loans due and thereafter shall be applied on a pro rata basis to
reduce the scheduled remaining Installments of the Tranche A Term Loans. Any
prepayment of the Tranche B Term Loans pursuant to Sections 2.14(a) through
2.14(d), as applicable, shall be applied to reduce in direct order of maturity
the next four scheduled Installments of the Tranche B Term Loans due and
thereafter shall be applied on a pro rata basis to reduce the scheduled
remaining Installments of the Tranche B Term Loans (it being understood and
agreed that, as of the Restatement Date, the U.S. Borrower has, through
voluntary and mandatory prepayments of the Tranche B Term Loans under the
Original Credit Agreement prior to the Restatement Date, applied as provided for
in Section 2.15, reduced the Installments set forth in the Original Credit
Agreement such that the only remaining Installment is the outstanding principal
amount of the Tranche B Term Loans as of the Tranche B Term Loan Maturity Date).
(d)    Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, so long as any Tranche A Term Loans are outstanding, in the
event the Borrower Representative is required to make any mandatory prepayment
(a “Waivable Mandatory Prepayment”) of the Tranche B Term Loans pursuant to
Section 2.14, not less than five Business Days prior to the date (the “Required
Prepayment Date”) on which the Borrower Representative is required to make such
Waivable Mandatory Prepayment, the Borrower Representative shall notify the
Administrative Agent of the amount of such prepayment, and the Administrative
Agent shall promptly thereafter notify each Lender holding an outstanding
Tranche B Term Loan of the amount of such Lender’s Pro Rata Share of such
Waivable Mandatory Prepayment and such Lender’s option to refuse such amount.
Each such Lender may exercise such option by giving written notice to the
Borrower Representative and the Administrative Agent of its election to do so on
or before the third Business Day prior to the Required Prepayment Date (it being
understood that any Lender which does not notify the Borrower Representative and
the Administrative Agent of its election to exercise such option on or before
the third Business Day prior to the Required Prepayment Date shall be deemed to
have elected, as of such date, not to exercise such option). On the Required
Prepayment Date, the U.S. Borrower shall pay to the Administrative Agent the
amount of the Waivable Mandatory Prepayment, which amount shall be applied
(i) in an amount equal to that portion of the Waivable Mandatory Prepayment
payable to those Lenders that have elected not to exercise such option, to

93
NY\6180200.13

--------------------------------------------------------------------------------

 

prepay the Tranche B Term Loans of such Lenders (which prepayment shall be
applied to the scheduled Installments of principal of the Tranche B Term Loans
in accordance with Section 2.15(c)), and (ii) in an amount equal to that portion
of the Waivable Mandatory Prepayment otherwise payable to those Lenders that
have elected to exercise such option, to prepay the Tranche A Term Loans (which
prepayment shall be applied to the scheduled Installments of principal of the
Tranche A Term Loans in accordance with Section 2.15(c) and further applied to
the scheduled Installments of principal of the Tranche B Term Loans in
accordance with Section 2.15(c)).
(e)    Application of Prepayments of Loans to Base Rate Loans, Canadian Prime
Rate Loans and Eurocurrency Rate Loans. Considering each Class of Loans being
prepaid separately, any prepayment of U.S. Loans or Canadian Loans shall be
applied first to Base Rate Loans and Canadian Prime Rate Loans to the full
extent thereof before application to Eurocurrency Rate Loans, in each case in a
manner which minimizes the amount of any payments required to be made by the
U.S. Borrower pursuant to Section 2.18(c).
(f)    Application of Proceeds.
(i)    Except as expressly set forth in clause (ii) below, all proceeds received
by the Administrative Agent from the Collateral Agent in respect of any sale of,
any collection from, or other realization upon all or any part of the Collateral
or any asset pledged by any U.S. Loan Party pursuant to a Dutch Security
Agreement shall be applied in full or in part by the Administrative Agent
against, the Obligations in the following order of priority: first, to the
payment of all costs and expenses of such sale, collection or other realization,
including reasonable compensation to the Administrative Agent and its agents and
counsel, and all other expenses, liabilities and advances made or incurred by
the Administrative Agent in connection therewith, and all amounts for which the
Administrative Agent is entitled to indemnification hereunder (in its capacity
as the Administrative Agent and not as a Lender) and all advances made by the
Administrative Agent hereunder for the account of the applicable Loan Party, and
to the payment of all costs and expenses paid or incurred by the Administrative
Agent in connection with the exercise of any right or remedy hereunder, all in
accordance with the terms hereof; second, to the extent of any excess of such
proceeds, to repay any outstanding Swing Line Loans and amounts drawn under
Letters of Credit and not reimbursed by the applicable Borrower or the
applicable Revolving Lenders; third, to the extent of any excess of such
proceeds, to the payment of all other Obligations for the ratable benefit of the
Lenders and the Lender Counterparties holding such Obligations; and fourth, to
the extent of any excess of such proceeds, to the payment to or upon the order
of the applicable Loan Party or to whosoever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may direct.
(ii)    Subject to any security or quasi-security arising in connection with any
cash pooling, netting or set-off arrangement entered into by any Group Member in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances, all proceeds received by the Administrative Agent in
respect of any collection from, or other realization upon all or any part of the
assets of the European Borrower or the European Guarantor shall be applied in
full or in part by the Administrative Agent against, the European Obligations in
the following order of priority: first, to the payment of all costs and expenses
of such collection or other realization, including reasonable compensation to
the

94
NY\6180200.13

--------------------------------------------------------------------------------

 

Administrative Agent and its agents and counsel, and all other expenses,
liabilities and advances made or incurred by the Administrative Agent in
connection therewith, and all amounts for which the Administrative Agent is
entitled to indemnification hereunder (in its capacity as the Administrative
Agent and not as a Lender) and all advances made by the Administrative Agent
hereunder for the account of the applicable Loan Party, and to the payment of
all costs and expenses paid or incurred by the Administrative Agent in
connection with the exercise of any right or remedy hereunder, all in accordance
with the terms hereof; second, to the extent of any excess of such proceeds, to
repay any outstanding amounts drawn under European Letters of Credit and not
reimbursed by the European Borrower or the applicable Revolving Lenders; third,
to the extent of any excess of such proceeds, to the payment of all other
European Obligations for the ratable benefit of the Lenders and the Lender
Counterparties holding such European Obligations; and fourth, to the extent of
any excess of such proceeds, to the payment to or upon the order of the
applicable Loan Party or to whosoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.
(iii)    It is acknowledged and agreed that the Collateral Agent will distribute
proceeds of Collateral or asset pledged by any U.S. Loan Party pursuant to a
Dutch Security Agreement to the Administrative Agent and, as applicable, the
2023 Debentures Trustee, as required by the terms of the Security Documents or
the 2023 Debentures Intercreditor Agreement.
Section 2.16    General Provisions Regarding Payments.
(a)    All payments by the Borrowers of principal, interest, fees and other
Obligations shall be made, (i) with respect to U.S. Loans, Canadian Revolving
Loans denominated in Dollars, U.S. Revolving Commitments or Canadian Revolving
Commitments, in Dollars, (ii) with respect to Canadian Revolving Loans
denominated in Canadian Dollars, in Canadian Dollars, and (iii) with respect to
European Revolving Loans denominated in Euros or European Revolving Commitments
(including any commitment fees with respect to the undrawn portion thereof), in
Euros or, with respect to European Revolving Loans denominated in an Other
Foreign Currency, in the Other Foreign Currency in which such European Revolving
Loans are denominated, in each case in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition (other than any security
or quasi-security arising in connection with any cash pooling, netting or
set-off arrangement entered into by any Group Member in the ordinary course of
its banking arrangements for the purpose of netting debit and credit balances
(including any security or quasi-security granted in favor of the financial
institution with whom such arrangements are entered into in order to secure
obligations under such arrangements and including an ancillary facility which is
an overdraft comprising more than one account)), and delivered to the
Administrative Agent not later than 12:00 p.m. (New York City time) or, with
respect to European Revolving Loans or European Revolving Commitments,
12:00 p.m. (London, England time), on the date due at the Principal Office
designated by the Administrative Agent for the account of Lenders. For purposes
of computing interest and fees, funds received by the Administrative Agent after
that time on such due date shall be deemed to have been paid by the Borrowers on
the next succeeding Business Day.
(b)    All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans, Base Rate Loans or Canadian Prime Rate
Loans) shall be

95
NY\6180200.13

--------------------------------------------------------------------------------

 

accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.
(c)    The Administrative Agent (or its agent or sub-agent appointed by it)
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by the Administrative Agent.
(d)    Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurocurrency Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
(e)    Subject to the provisos set forth in the definition of “Interest Period”
as they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.
(f)    The Administrative Agent shall deem any payment by or on behalf of any
Borrower hereunder that is not made in same day funds prior to 12:00 p.m. (New
York City time) or, with respect to European Revolving Loans or European
Revolving Commitments, 12:00 p.m. (London, England time), to be a non‑conforming
payment. Any such payment shall not be deemed to have been received by the
Administrative Agent until the later of (i) the time such funds become available
funds, and (ii) the applicable next Business Day. The Administrative Agent shall
give prompt telephonic notice to the Borrower Representative and each applicable
Lender (confirmed in writing) if any payment is non‑conforming. Any
non‑conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.01(a).
(g)    If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.01, all payments or proceeds received by Agents hereunder in respect
of any of the Obligations, shall be applied in accordance with the application
arrangements described in Section 2.15(e).
(h)    If a CKI Blockage Event has occurred and is continuing, any payment,
including any prepayments or distribution of any kind or character (whether
required by this Agreement or optionally made by any Loan Party) shall be
accompanied by a certificate, duly executed by an Authorized Officer of the U.S.
Borrower stating that no part of such payment or distribution constitutes a CK
Distribution made in contravention of the CK Intercreditor Agreement, and such
reasonable evidence as the Administrative Agent may reasonably request
supporting such certification.
Section 2.17    Ratable Sharing. The Lenders to the U.S. Borrower agree among
themselves, on the one hand, and the Lenders to the European Borrower hereby
agree among

96
NY\6180200.13

--------------------------------------------------------------------------------

 

themselves, on the other hand, that, except as otherwise provided in the
Security Documents with respect to amounts realized from the exercise of rights
with respect to Liens on the Collateral, if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms hereof), through the exercise of any right of
set‑off or banker’s lien, by counterclaim or cross action or by the enforcement
of any right under the Loan Documents or otherwise, or as adequate protection of
a deposit treated as cash collateral under the Bankruptcy Code, receive payment
or reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of Letters of Credit, fees and other amounts then due
and owing to such Lender hereunder or under the other Loan Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify the Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of any Borrower
or otherwise, those purchases shall be rescinded and the purchase prices paid
for such participations shall be returned to such purchasing Lender ratably to
the extent of such recovery, but without interest. The provisions of this
Section 2.17 shall not be construed to apply to (a) any payment made by any
Borrower pursuant to and in accordance with the express terms of this Agreement
or payments made with proceeds of Collateral applied as set forth in
Section 2.15(e) or (b) any payment obtained by any Lender as consideration for
the assignment or sale of a participation in any of its Loans or other
Obligations owed to it. For the avoidance of doubt (a) no Lender to the European
Borrower shall make payments to a Lender to the U.S. Borrower pursuant to this
Section 2.17 and (b) the provisions of this Section 2.17 are subject to any
security or quasi-security arising in connection with any cash pooling, netting
or set-off arrangement entered into by any Group Member in the ordinary course
of its banking arrangements for the purpose of netting debit and credit
balances.
Section 2.18    Making or Maintaining Eurocurrency Rate Loans.
(a)    Inability to Determine Applicable Interest Rate. In the event of any
Market Disruption, the Administrative Agent shall on such date give notice (by
telefacsimile or by telephone confirmed in writing) to the Borrower
Representative and each Lender of such determination, whereupon (i) with respect
to Loans denominated in Dollars or Canadian Dollars, (x) no Loans may be made
as, or converted to, Eurocurrency Rate Loans until such time as the
Administrative Agent notifies the Borrower Representative and Lenders that the
circumstances giving rise to such notice no longer exist and (y) any Borrowing
Notice or Conversion/Continuation Notice given by the Borrower Representative
with respect to the Loans in respect of which such determination was made shall
be deemed to be rescinded by the Borrower Representative, and (ii) with respect
to Loans denominated in Euros or Other Foreign Currency, if the Administrative
Agent or the Borrower Representative so require, the Administrative Agent and
the Borrower Representative will negotiate in good faith for a period of not
more than 30 days in order to agree on a mutually acceptable substitute basis
for calculating the interest payable on the affected Eurocurrency Rate Loans
and, (x) if a substitute basis is agreed within that period between the
Administrative Agent and the

97
NY\6180200.13

--------------------------------------------------------------------------------

 

Borrower Representative, then it shall apply in accordance with its terms (and
may be retrospective to the beginning of the relevant Interest Period) and
(y) unless and until a substitute basis is so agreed, the interest payable to
such Lenders on the applicable Eurocurrency Rate Loans for the relevant Interest
Period will be the rate confirmed in writing to the Administrative Agent by that
Lender to be its cost of funds (from any source which it may reasonably select)
plus the Applicable Margin and, if applicable, Mandatory Costs.
(b)    Illegality. Notwithstanding any other provision herein, if the adoption
of or any change in any law, treaty, governmental rules, regulation or guideline
or order, or in the interpretation or application thereof shall make it unlawful
for any Lender to make or maintain Eurocurrency Rate Loans as contemplated by
this Agreement (such Lender an “Affected Lender”), (i) the Commitment of such
Lender hereunder to make Eurocurrency Rate Loans, continue Eurocurrency Rate
Loans as such and convert Base Rate Loans or Canadian Prime Rate Loans to
Eurocurrency Rate Loans shall forthwith be suspended until such time as it shall
no longer be unlawful for such Lender to make or maintain the affected Loan and
(ii) any such Lender’s Loans then outstanding as Eurocurrency Rate Loans
denominated in Dollars or Canadian Dollars, if any, shall be converted
automatically to Base Rate Loans or Canadian Prime Rate Loans, respectively, on
the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law. If any such
conversion of a Eurocurrency Rate Loan occurs on a day which is not the last day
of the then current Interest Period with respect thereto, the applicable
Borrower shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 2.18(c).
(c)    Compensation for Breakage or Non‑Commencement of Interest Periods. The
applicable Borrower shall compensate each Lender, upon written request by such
Lender (which request shall set forth the basis for requesting such amounts),
for all reasonable losses, expenses and liabilities (including any interest paid
by such Lender to Lenders of funds borrowed by it to make or carry its
Eurocurrency Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re‑employment of such funds but
excluding loss of anticipated profits) which such Lender actually sustains as a
direct result of any of the following circumstances: (i) if for any reason
(other than a default by such Lender) a borrowing of any Eurocurrency Rate Loan
does not occur on a date specified therefor in a Borrowing Notice, or a
conversion to or continuation of any Eurocurrency Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice; (ii) if any
prepayment or other principal payment of, or any conversion of, any of its
Eurocurrency Rate Loans occurs on a date prior to the last day of an Interest
Period applicable to that Loan; or (iii) if any prepayment of any of its
Eurocurrency Rate Loans is not made on any date specified in a notice of
prepayment given by the applicable Borrower or the Borrower Representative.
(d)    Booking of Eurocurrency Rate Loans. Any Lender may make, carry or
transfer Eurocurrency Rate Loans at, to or for the account of any of its branch
offices or the office of an Affiliate of such Lender.


Section 2.19    Increased Costs; Capital Adequacy.
(a)    Compensation For Increased Costs. In the event that any Lender (which
term shall include the Issuing Bank for purposes of this Section 2.19(a)) shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any

98
NY\6180200.13

--------------------------------------------------------------------------------

 

law, treaty or governmental rule, regulation or order, or any change therein or
in the interpretation, administration or application thereof (including,
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith regardless of the date
enacted, adopted or issued (but only to the extent actually implemented)), or
any determination of a court or Governmental Authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other governmental or quasi‑governmental authority (whether or
not having the force of law and including all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case, pursuant to Basel
III, regardless of the date enacted, adopted or issued (but only to the extent
actually implemented)): (i) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender (other than any such reserve or other
requirements with respect to Eurocurrency Rate Loans that are reflected in the
definition of Adjusted Eurocurrency Rate); or (ii) imposes any other condition
on or affecting such Lender (or its applicable lending office) or its
obligations hereunder or the London interbank market or the relevant off-shore
interbank market for any Approved Currency; and the result of any of the
foregoing is to increase the cost to such Lender of agreeing to make, making or
maintaining Loans hereunder or acquiring participations in, issuing or
maintaining Letters of Credit hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, the applicable Borrower shall promptly pay to
such Lender, upon receipt of the statement referred to in the next sentence,
such additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to the Borrower Representative (with a copy
to the Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Lender
under this Section 2.19(a), which statement shall be conclusive and binding upon
all parties hereto absent manifest error. For the avoidance of doubt, this
Section 2.19(a) shall not apply to any Taxes, which shall be governed by
Section 2.20.
(b)    Capital Adequacy Adjustment. In the event that any Lender (which term
shall include the Issuing Bank for purposes of this Section 2.19(b)) shall have
determined that the adoption, effectiveness, phase‑in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof in each case
that becomes effective after the date hereof, or compliance by any Lender (or
its applicable lending office) with any guideline, request or directive issued
or made after the date hereof regarding capital adequacy (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency (including, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and

99
NY\6180200.13

--------------------------------------------------------------------------------

 

Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case,
pursuant to Basel III, regardless in the case of clauses (i) and (ii) of the
date enacted, adopted or issued (but in the case of clauses (i) and (ii) only to
the extent actually implemented)), has or would have the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of, or with reference to, such Lender’s Loans or
Revolving Commitment or Letters of Credit, or participations therein or other
obligations hereunder with respect to the Loans or the Letters of Credit, to a
level below that which such Lender or such controlling corporation could have
achieved but for such adoption, effectiveness, phase‑in, applicability, change
or compliance (taking into consideration the policies of such Lender or such
controlling corporation with regard to capital adequacy), then from time to
time, within five Business Days after receipt by the Borrower Representative
from such Lender of the statement referred to in the next sentence, the
applicable Borrower shall pay to such Lender such additional amount or amounts
as shall compensate such Lender or such controlling corporation on an after‑tax
basis for such reduction. Such Lender shall deliver to the Borrower
Representative (with a copy to the Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender under this Section 2.19(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.
Section 2.20    Taxes; Withholding, Etc.
(a)    Payments to Be Free and Clear. All sums payable by or on behalf of any
Loan Party hereunder and under any other Loan Document shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding for or on account of, any Indemnified Tax or Other Tax imposed,
levied, collected, withheld or assessed by any Governmental Authority.
(b)    Withholding of Taxes. If any Loan Party or any other Person is required
by law to make any deduction or withholding for or on account of any Indemnified
Tax from any sum paid or payable by or on behalf of any Loan Party to the
Administrative Agent or any Lender (which term shall include the Issuing Bank
for purposes of this Section 2.20(b)) under any of the Loan Documents: (i) the
applicable Loan Party shall notify the Administrative Agent in writing of any
such requirement or any change in any such requirement as soon as the applicable
Loan Party becomes aware of it; (ii) the applicable Borrower shall pay any such
Indemnified Tax before the date on which penalties attach thereto, such payment
to be made (if the liability to pay is imposed on any Loan Party) for its own
account or (if that liability is imposed on the Administrative Agent or such
Lender) on behalf of and in the name of the Administrative Agent or such Lender,
as the case may be; (iii) the sum payable by such Loan Party in respect of which
the relevant deduction, withholding or payment is required shall be increased to
the extent necessary to ensure that, after the making of that deduction,
withholding or payment, the Administrative Agent or such Lender, as the case may
be, receives on the due date a net sum equal to what it would have received had
no such deduction, withholding or payment been required or made (after taking
into account any additional deduction, withholding or payment of any Indemnified
Taxes on such increased payment); and (iv) within 30 days after the due date of
payment of any Indemnified Tax which it is required

100
NY\6180200.13

--------------------------------------------------------------------------------

 

by clause (ii) above to pay, the applicable Loan Party shall deliver to the
Administrative Agent evidence satisfactory to the Administrative Agent and other
affected parties of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority.
(c)    Evidence of Exemption From Withholding Tax. Any Lender (which term shall
include the Issuing Bank for purposes of this Section 2.20(c)) that is entitled
to an exemption from or reduction of withholding Tax under the law of the
jurisdiction in which any Borrower is resident for tax purposes, or any treaty
to which such jurisdiction is a party, with respect to payments hereunder or
under any other Loan Document shall, to the extent it may lawfully do so,
deliver to such Borrower and the Administrative Agent, at the time or times
prescribed by applicable requirements of law and reasonably requested by such
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable requirements of law and any other
information as will permit such payments to be made without withholding or at a
reduced rate of withholding. If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of the foregoing sentence,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. Without limiting the generality of the foregoing, each Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code) for U.S. federal income tax purposes and that is a
Lender to a U.S. Loan (a “Non‑U.S. Lender”) (for this purpose, including any
Commitment with respect thereto) shall, to the extent it is legally entitled to
do so, deliver to the Administrative Agent for transmission to the Borrower
Representative, on or prior to the Closing Date (and, in the case of each Lender
listed on the signature pages of the First Amendment, on or prior to the
Restatement Date) or on or prior to the date of the Assignment Agreement
pursuant to which it becomes a Lender (in the case of each other Lender), and at
such other times as may be prescribed by law or as may be necessary in the
determination of the Borrower Representative or the Administrative Agent (each
in the reasonable exercise of its discretion), (i) two original copies of
Internal Revenue Service Form W‑8BEN (claiming the benefits of any applicable
income tax treaty), W‑8ECI, W‑8EXP and/or W‑8IMY (or, in each case, any
successor forms), properly completed and duly executed by such Lender, and such
other documentation required under the Internal Revenue Code or reasonably
requested by the Borrower Representative or the Administrative Agent to
establish that such Lender is not subject to (or is subject to a reduced rate
of) deduction or withholding of United States federal income tax with respect to
any payments to such Lender of principal, interest, fees or other amounts
payable under any of the Loan Documents or (ii) if such Lender is not a “bank”
or other Person described in Section 881(c)(3) of the Internal Revenue Code and
is relying on the so-called “portfolio interest exemption,” a Certificate re
Non‑Bank Status together with two original copies of Internal Revenue Service
Form W-8BEN (or

101
NY\6180200.13

--------------------------------------------------------------------------------

 

any successor form), properly completed and duly executed by such Lender, and
such other documentation required under the Internal Revenue Code or reasonably
requested by the Borrower Representative or the Administrative Agent to
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to any payments to such Lender of
interest payable under any of the Loan Documents. Each Lender that is a United
States person (as such term is defined in Section 7701(a)(30) of the Internal
Revenue Code) for United States federal income tax purposes (a “U.S. Lender”)
shall deliver to the Administrative Agent and the Borrower Representative on or
prior to the Closing Date (or, if later, on or prior to the date on which such
Lender becomes a party to this Agreement) two original copies of Internal
Revenue Service Form W‑9 (or any successor form), properly completed and duly
executed by such Lender, certifying that such U.S. Lender is entitled to an
exemption from United States backup withholding tax, or otherwise prove that it
is entitled to such an exemption. Each Lender required to deliver any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters pursuant to this Section 2.20(c) hereby agrees, from time to
time after the initial delivery by such Lender of such forms, certificates or
other evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly deliver to the Administrative Agent and
the Borrower Representative two new original copies of Internal Revenue Service
Form W‑8BEN, W‑8ECI, W‑8IMY, W‑8EXP and/or W‑9 (or, in each case, any successor
form), or a Certificate re Non‑Bank Status, as the case may be, properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by the
Borrower Representative or the Administrative Agent to confirm or establish that
such Lender is not subject to (or is subject to a reduced rate of) deduction or
withholding of United States federal income tax with respect to payments to such
Lender under the Loan Documents, or notify the Administrative Agent and the
Borrower Representative of its inability to deliver any such forms, certificates
or other evidence. No Borrower shall be required to pay any additional amount to
any Non‑U.S. Lender under Section 2.20(b)(iii) with respect to Indemnified Taxes
imposed by reason of such Lender’s failure (1) to deliver the forms,
certificates or other evidence required by this Section 2.20(c) or (2) to notify
the Administrative Agent and the Borrower Representative of its inability to
deliver any such forms, certificates or other evidence, as the case may be;
provided, that if such Lender shall have satisfied the requirements to deliver
forms, certificates or other evidence under this Section 2.20(c) on the
Restatement Date or on the date of the Assignment Agreement pursuant to which it
became a Lender, as applicable, nothing in this last sentence of Section 2.20(c)
shall relieve any Loan Party of its obligation to pay any additional amounts
pursuant to this Section 2.20 in the event that, as a result of any change in
any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof that becomes
effective after such date, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein.
(d)    Without limiting the provisions of Section 2.20(b), each Loan Party shall
timely pay all Other Taxes to the relevant Governmental Authorities in
accordance with applicable law. Each Loan Party or the Borrower Representative
shall deliver to the Administrative Agent official receipts or other evidence of
such payment reasonably satisfactory to the Administrative Agent in respect of
any Other Taxes payable hereunder promptly after payment of such Other Taxes.

102
NY\6180200.13

--------------------------------------------------------------------------------

 

(e)    If the Administrative Agent or a Lender (which term shall include the
Issuing Bank for purposes of this Section 2.20(e)) receives a refund of any
amount as to which a Borrower has made any payments pursuant to this
Section 2.20, the Administrative Agent or such Lender shall pay over any such
refund to such Borrower, net of such Lender’s expenses and out-of-pocket costs;
provided that such Borrower, upon the request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to the Borrower (including any
applicable interest, fees and penalties) in the event that the Administrative
Agent or such Lender is required to repay such refund to the relevant
Governmental Authority.
(f)    The Loan Parties shall jointly and severally indemnify the Administrative
Agent and any Lender (which term shall include Issuing Bank for purposes of this
Section 2.20(f)) for the full amount of Indemnified Taxes for which additional
amounts are required to be paid pursuant to Section 2.20(b) and Other Taxes, in
each case arising in connection with this Agreement or any other Loan Document
(including any such Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) paid by the
Administrative Agent or Lender or any of their respective Affiliates and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to such Loan Party shall be conclusive
absent manifest error. Such payment shall be due within 30 days of such Loan
Party’s receipt of such certificate.
Section 2.21    Obligation to Mitigate. Each Lender (which term shall include
the Issuing Bank for purposes of this Section 2.21) agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans or Letters of Credit, as the case may be, becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender to receive payments
under Section 2.18, 2.19 or 2.20, it shall, to the extent not inconsistent with
the internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions through another office of such Lender or (b) take such other
measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.18, 2.19 or 2.20 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Revolving Commitments, Loans or Letters
of Credit through such other office or in accordance with such other measures,
as the case may be, would not otherwise adversely affect the interests of such
Lender in any material respect; provided, that such Lender shall not be
obligated to utilize such other office pursuant to this Section 2.21 unless the
Borrower Representative agrees to pay all incremental expenses incurred by such
Lender as a result of utilizing such other office as described above. A
certificate as to the amount of any such expenses payable by the Borrower
Representative pursuant to this Section 2.21 (setting forth in reasonable detail
the basis for requesting such amount) submitted by such Lender to the Borrower
Representative (with a copy to the Administrative Agent) shall be conclusive
absent manifest error. For the avoidance of doubt, nothing in this Section 2.21
shall relieve any Lender from its obligations pursuant to Section 2.20(c) of
this Agreement.

103
NY\6180200.13

--------------------------------------------------------------------------------

 

Section 2.22    Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any obligations of any Lender to purchase
participations in or otherwise refinance or support any Swing Line Loans or
Letters of Credit exist at the time any Lender having a Revolving Commitment
becomes a Defaulting Lender (such Lender, a “Defaulting Revolving Lender”) then:
(a)    all obligations of the applicable Defaulting Revolving Lender to purchase
participations in or otherwise refinance or support such Swing Line Loans and
Letters of Credit shall be reallocated among the non-Defaulting Revolving
Lenders of the applicable Class in accordance with their respective Pro Rata
Share thereof, but only to the extent (i) (x) with respect to U.S. Swing Line
Loans and U.S. Letters of Credit, the sum of the non-Defaulting Revolving
Lenders’ Pro Rata Shares of the Total Utilization of U.S. Revolving Commitments
plus such Defaulting Revolving Lender’s Pro Rata Share of U.S. Revolving
Exposure does not exceed the total of all non-Defaulting Revolving Lenders’ U.S.
Revolving Commitments, (y) with respect to Canadian Swing Line Loans and
Canadian Letters of Credit, the sum of the non-Defaulting Revolving Lenders’ Pro
Rata Shares of the Total Utilization of Canadian Revolving Commitments plus such
Defaulting Revolving Lender’s Pro Rata Share of Canadian Revolving Exposure does
not exceed the total of all non-Defaulting Revolving Lenders’ Canadian Revolving
Commitments and (z) with respect to European Letters of Credit, the sum of the
non-Defaulting Revolving Lenders’ Pro Rata Shares of the Total Utilization of
European Revolving Commitments plus such Defaulting Revolving Lender’s Pro Rata
Share of European Revolving Exposure does not exceed the total of all
non-Defaulting Revolving Lenders’ European Revolving Commitments and (ii) in
each case, the conditions set forth in Section 3.02 are satisfied at such time;
it being understood that no reallocation will be made with respect to any
non-Defaulting Revolving Lender to the extent such reallocation causes such
non-Defaulting Revolving Lender’s Pro Rata Share of the Total Utilization of
U.S. Revolving Commitments, Total Utilization of Canadian Revolving Commitments
or Total Utilization of European Revolving Commitments, as applicable, to exceed
such Non-Defaulting Lender’s U.S. Revolving Commitment, Canadian Revolving
Commitment or European Revolving Commitment, as applicable;
(b)    if the reallocation described in Section 2.22(a) cannot, or can only
partially, be effected, the applicable Borrower shall (i) first, within one
Business Day following notice by the Administrative Agent, prepay any
outstanding Swing Line Loans to the extent the obligations of the applicable
Defaulting Revolving Lender to purchase participations in or otherwise refinance
or support Swing Line Loans have not been reallocated pursuant to
Section 2.22(a) and (ii) second, within three Business Days following notice by
the Administrative Agent, Cash Collateralize such Defaulting Revolving Lender’s
Pro Rata Share of the obligations to purchase participations in or otherwise
refinance or support Letters of Credit (after giving effect to any partial
reallocation pursuant to Section 2.22(a)) for so long as such obligations are
outstanding; and
(c)    if the obligations of the applicable Defaulting Revolving Lender to
purchase participations in or otherwise refinance or support Letters of Credit
are reallocated among the non-Defaulting Revolving Lenders pursuant to
Section 2.22(a), then the fees payable to the Lenders pursuant to Section 2.11
shall be adjusted in accordance with such non-Defaulting Revolving Lenders’ Pro
Rata Shares.

104
NY\6180200.13

--------------------------------------------------------------------------------

 

Section 2.23    Removal or Replacement of a Lender. Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased‑Cost Lender”) shall give notice to the Borrower Representative that
such Lender is an Affected Lender or that such Lender is entitled to receive
payments under Section 2.18, 2.19 or 2.20, (ii) the circumstances which have
caused such Lender to be an Affected Lender or which entitle such Lender to
receive such payments remain in effect, and (iii) such Lender shall fail to
withdraw such notice within five Business Days after the Borrower
Representative’s request for such withdrawal; or (b) (i) any Lender shall become
a Defaulting Lender, (ii) such Defaulting Lender’s default remains in effect and
(iii) such Defaulting Lender shall fail to cure the default as a result of which
it has become a Defaulting Lender within five Business Days thereafter; or
(c) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 10.05(b), the consent of Required Lenders shall have been obtained but
the consent of one or more of such other Lenders (each, a “Non‑Consenting
Lender”) whose consent is required shall not have been obtained; then, with
respect to each such Increased‑Cost Lender, Defaulting Lender or Non‑Consenting
Lender (the “Terminated Lender”), the Borrower Representative may, by giving
written notice to the Administrative Agent and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans and its
Revolving Commitments, if any, in full to one or more Eligible Assignees (each,
a “Replacement Lender”) in accordance with the provisions of Section 10.06 and
the applicable Borrower shall pay the fees, if any, payable thereunder in
connection with any such assignment from an Increased‑Cost Lender, a
Non-Consenting Lender or a Defaulting Lender; provided, that (1) on the date of
such assignment, the Replacement Lender shall pay to the Terminated Lender an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Terminated Lender, (B) an
amount equal to all unreimbursed drawings on Letters of Credit that have been
funded by such Terminated Lender, together with all then unpaid interest with
respect thereto at such time and (C) an amount equal to all accrued but
theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.11, such amounts to be calculated based on the Dollar Equivalent
thereof with respect to the U.S. Term Loans, U.S. Revolving Commitments or
Canadian Revolving Commitments and based on the Euro Equivalent thereof with
respect to the European Revolving Commitments; (2) on the date of such
assignment, the applicable Borrower shall pay any amounts payable to such
Terminated Lender pursuant to Section 2.18(c), 2.19 or 2.20 or otherwise as if
it were a prepayment and (3) in the event such Terminated Lender is a
Non‑Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non‑Consenting Lender; provided, that the applicable Borrower may not make such
election with respect to any Terminated Lender that is also the Issuing Bank
unless, prior to the effectiveness of such election, the applicable Borrower
shall have caused each outstanding Letter of Credit issued thereby to be
cancelled, replaced or Cash Collateralized. Upon the prepayment of all amounts
owing to any Terminated Lender and the termination of such Terminated Lender’s
Revolving Commitments, if any, such Terminated Lender shall no longer constitute
a “Lender” for purposes hereof; provided, that any rights of such Terminated
Lender to indemnification hereunder shall survive as to such Terminated Lender.
Each Lender agrees that if a Borrower exercises its option hereunder to cause an
assignment by such Lender as a Terminated Lender, such Lender shall, promptly
after receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in

105
NY\6180200.13

--------------------------------------------------------------------------------

 

accordance with Section 10.06. In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one Business Day
after receipt of such notice, each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.06 on
behalf of a Terminated Lender and any such documentation so executed by the
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 10.06.
Section 2.24    Incremental Facilities. The Borrower Representative may by
written notice to the Administrative Agent at any time after the Restatement
Date elect to request (A) prior to the Revolving Commitment Termination Date, an
increase to the existing Revolving Commitments (any such increase, the
“Incremental Revolving Commitments”) and/or (B) the establishment of one or more
new term loan commitments (the “Incremental Term Loan Commitments”), by an
aggregate amount not to exceed (1) the sum of (x) $1,350,000,000 plus (y) the
aggregate amount of all voluntary prepayments of Term Loans and Revolving Loans
pursuant to Section 2.13(a) (to the extent, in the case of voluntary prepayments
of Revolving Loans, there is an equivalent permanent reduction of the Revolving
Commitments pursuant to Section 2.13(b)), plus (z) the aggregate amount of
Revolving Commitments of any Lender that was a Defaulting Lender that have been
terminated, plus (2) an additional unlimited amount so long as, after giving pro
forma effect to the incurrence of such Incremental Revolving Commitments and/or
Incremental Term Loan Commitments and the consummation of any Investment or
acquisition, repayment of any Indebtedness or payment or making of any
Restricted Payment with the Net Cash Proceeds thereof (assuming a borrowing of
the maximum amount of Loans available thereunder, but otherwise excluding the
Net Cash Proceeds of any such Incremental Term Loan Commitments or Incremental
Revolving Commitments), the Senior Secured Net Leverage Ratio would not exceed
3.00:1.00, and, in each case, not less than $25,000,000 individually (or such
lesser amount which shall be approved by the Administrative Agent or such lesser
amount that shall constitute the maximum amount then permitted to be incurred
pursuant to clauses (1) and (2) above on such date of determination), and
integral multiples of $10,000,000 in excess of that amount. Each such notice
shall specify (A) the date (each, an “Increased Amount Date”) on which the
Borrower Representative proposes that the Incremental Revolving Commitments or
Incremental Term Loan Commitments, as applicable, shall be effective, which
shall be a date not less than 10 Business Days after the date on which such
notice is delivered to the Administrative Agent and (B) the identity of each
Lender or other Person that is an Eligible Assignee (each, an “Incremental
Revolving Loan Lender” or “Incremental Term Loan Lender”, as applicable) to whom
the Borrower Representative proposes any portion of such Incremental Revolving
Commitments or Incremental Term Loan Commitments, as applicable, be allocated
and the amounts of such allocations; provided that the Administrative Agent may
elect or decline to arrange such Incremental Revolving Commitments or
Incremental Term Loan Commitments in its sole discretion and any Lender
approached to provide all or a portion of the Incremental Revolving Commitments
or Incremental Term Loan Commitments may elect or decline, in its sole
discretion, to provide an Incremental Revolving Commitment or an Incremental
Term Loan Commitment. Such Incremental Revolving Commitments or Incremental Term
Loan Commitments shall become effective as of such Increased Amount Date;
provided that: (1) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such Incremental Revolving
Commitments or Incremental Term Loan Commitments, as applicable; (2) both before
and after giving effect to the incurrence of such Incremental Revolving

106
NY\6180200.13

--------------------------------------------------------------------------------

 

Commitments and/or Incremental Term Loan Commitments, each of the conditions set
forth in Section 3.02 shall be satisfied; (3) the U.S. Borrower shall be in pro
forma compliance with each of the covenants set forth in Section 6.07 as of the
last day of the most recently ended Fiscal Quarter after giving effect to such
Incremental Revolving Commitments or Incremental Term Loan Commitments, as
applicable, and the consummation of any Investment or acquisition, repayment of
any Indebtedness or payment or making of any Restricted Payment with the Net
Cash Proceeds thereof (assuming a borrowing of the maximum amount of Loans
available thereunder, but otherwise excluding the Net Cash Proceeds of any such
Incremental Term Loan Commitments or Incremental Revolving Commitments); (4) the
Incremental Revolving Commitments or Incremental Term Loan Commitments, as
applicable, shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the applicable Borrower, the Incremental Revolving
Loan Lender or Incremental Term Loan Lender, as applicable, and the
Administrative Agent, and each of which shall be recorded in the Register and
each Incremental Revolving Loan Lender and Incremental Term Loan Lender shall be
subject to the requirements set forth in Section 2.20(c); (5) the applicable
Borrower shall make any payments required pursuant to Section 2.18(c) in
connection with the Incremental Revolving Commitments; (6) the applicable
Borrower shall deliver or cause to be delivered any legal opinions or other
documents (including modifications of Mortgages and title insurance endorsements
or policies) as reasonably requested by the Administrative Agent in connection
with any such transaction; and (7) the applicable Borrower shall have paid all
fees and expenses owing to the Agents and the Lenders in respect of such
Incremental Revolving Commitments or Incremental Term Loan Commitments; provided
that, to the extent the proceeds of any Incremental Term Loans are being used to
finance a Permitted Acquisition or other Investment permitted hereunder, with
the consent of the Borrower Representative and the applicable Incremental Term
Loan Lender(s), clauses (1) and (2) above shall not apply so long as on the date
of the incurrence of such Incremental Term Loans, the Specified Representations
shall be true and correct in all material respects as of the date of such
incurrence except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date; (it being understood that to the extent any such representation and
warranty is already qualified by materiality or material adverse effect, such
representation and warranty will be true and correct in all respects). Any
Incremental Term Loans made on an Increased Amount Date shall be designated a
separate series (a “Series”) of Incremental Term Loans for all purposes of this
Agreement.
On any Increased Amount Date on which Incremental Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Lenders with Revolving Commitments of the same Class shall
assign to each of the Incremental Revolving Loan Lenders, and each of the
Incremental Revolving Loan Lenders shall purchase from each of such Lenders, at
the principal amount thereof (together with accrued interest), such interests in
the applicable Revolving Loans outstanding on such Increased Amount Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans will be held by existing Lenders with
Revolving Commitments of the same Class and Incremental Revolving Loan Lenders
ratably in accordance with their Revolving Commitments after giving effect to
the addition of such Incremental Revolving Commitments to the Revolving
Commitments of the applicable Class, (b) each Incremental Revolving Commitment
shall be deemed for all purposes a Revolving Commitment of the applicable Class
and each Loan made thereunder (an

107
NY\6180200.13

--------------------------------------------------------------------------------

 

“Incremental Revolving Loan”) shall be deemed, for all purposes, a Revolving
Loan of the applicable Class and (c) each Incremental Revolving Loan Lender
shall become a Lender with respect to the Incremental Revolving Commitment and
all matters relating thereto.
On any Increased Amount Date on which any Incremental Term Loan Commitments of
any Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Incremental Term Loan Lender of any Series shall make a
Loan to the U.S. Borrower (an “Incremental Term Loan”) in an amount equal to its
Incremental Term Loan Commitment of such Series and (ii) each Incremental Term
Loan Lender of any Series shall become a Lender hereunder with respect to the
Incremental Term Loan Commitment of such Series and the Incremental Term Loans
of such Series made pursuant thereto.
The Administrative Agent shall notify the Lenders promptly upon receipt of the
Borrower Representative’s notice of each Increased Amount Date and in respect
thereof (x) the Incremental Revolving Commitments and the Incremental Revolving
Loan Lenders or the Series of Incremental Term Loan Commitments and the
Incremental Term Loan Lenders of such Series, as applicable and (y) in the case
of each notice to any applicable Lender with Revolving Commitments, the
respective interests in such Lender’s Revolving Loans, in each case subject to
the assignments contemplated by this Section 2.24.
The terms and provisions of the Incremental Term Loans and Incremental Term Loan
Commitments of any Series shall be, except as otherwise set forth herein or in
the Joinder Agreement, identical to the Tranche B Term Loans. The terms and
provisions of the Incremental Revolving Loans shall be identical to the
Revolving Loans of the same Class. In the case of any Incremental Term Loans,
(i) the Weighted Average Life to Maturity of all Incremental Term Loans of any
Series shall be no shorter than the Weighted Average Life to Maturity of the
Tranche B Terms Loans, (ii) the applicable Incremental Term Loan Maturity Date
of each Series shall be no earlier than the final maturity of the Tranche B Term
Loans, and (iii) the yield and all other terms applicable to the Incremental
Term Loans of each Series shall be determined by the Borrower Representative and
the applicable new Lenders and shall be set forth in each applicable Joinder
Agreement; provided, however, that the yield applicable to the Incremental Term
Loans of any Series (after giving effect to all rate floors and all fees or
original issue discount payable to all Incremental Term Loan Lenders with
respect to such Incremental Term Loans) made within 12 months after the
Restatement Date, as reasonably determined by the Administrative Agent, shall
not be greater than the applicable interest rate (including the Applicable
Margin and rate floor) payable pursuant to the terms of this Agreement as
amended through the date of such calculation with respect to the Tranche B Term
Loans, plus 0.50% per annum unless (i) the interest rate with respect to the
Tranche B Term Loans is increased so as to cause the then applicable interest
rate under this Agreement on the Tranche B Term Loans to be not more than 0.50%
less than the yield then applicable to the Incremental Term Loans of such Series
(after giving effect to all rate floors and all fees or original issue discount
payable to all Incremental Term Loan Lenders with respect to such Incremental
Term Loans) and (ii) the interest rate with respect to Tranche A Term Loans is
increased by an amount equal to the amount of any increase in the interest rate
for Tranche B Term Loans pursuant to clause (i). Any Incremental Revolving Loans
will be documented solely as an increase to the Revolving Commitments of the
same Class without any change in terms, other than any change that is more

108
NY\6180200.13

--------------------------------------------------------------------------------

 

favorable to the Revolving Lenders and applies equally to all Revolving Loans
and Revolving Commitments of the same Class. Each Joinder Agreement may, without
the consent of any Lender other than the applicable Incremental Revolving Loan
Lender or Incremental Term Loan Lender, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the opinion
of the Administrative Agent to effect the provisions of this Section 2.24.
Section 2.25    Appointment of Borrower Representative. Each Borrower hereby
appoints the Borrower Representative as its agent, attorney-in-fact and
representative for the purpose of (i) making any borrowing requests or other
requests required under this Agreement, (ii) the giving and receipt of notices
by and to Borrowers under this Agreement, (iii) the delivery of all documents,
reports, financial statements and written materials required to be delivered by
Borrowers under this Agreement, and (iv) all other purposes incidental to any of
the foregoing. Each Borrower agrees that any action taken by the Borrower
Representative as the agent, attorney-in-fact and representative of the
Borrowers shall be binding upon each Borrower to the same extent as if directly
taken by such Borrower.
Section 2.26    Ancillary Facilities.
(a)    Type of Facility. An Ancillary Facility may be by way of: (i) an
overdraft facility; (ii) a guarantee, bonding, documentary or stand-by letter of
credit facility; (iii) a term loan facility; (iv) a derivatives facility; (v) a
foreign exchange facility; or (vi) any other facility or accommodation
reasonably necessary or useful in connection with the business of the Group or
any member thereof and which is agreed by the Borrower Representative with an
Ancillary Lender.
(b)    Availability.
(i)    If the European Borrower or any other Ancillary Borrower and a Lender
agree and except as otherwise provided in this Agreement, such Lender may
provide an Ancillary Facility on a bilateral basis in place of all or part of
that Lender’s unutilized European Revolving Commitment (which, except for the
purposes of determining the Required Lenders and for the purpose of
Section 2.23, shall be reduced by the amount of the Ancillary Commitment under
that Ancillary Facility).
(ii)    An Ancillary Facility shall not be made available unless, not later than
five Business Days prior to the Ancillary Commencement Date for such Ancillary
Facility, the Administrative Agent has been notified in writing by the Borrower
Representative that such Ancillary Facility has been established and specifying
(1) the proposed Ancillary Commencement Date and expiration date of the
Ancillary Facility; (2) the proposed type of Ancillary Facility to be provided;
(3) the proposed Ancillary Lender and Ancillary Borrower; (4) the proposed
Ancillary Commitment, the maximum amount of the Ancillary Facility and, if the
Ancillary Facility is an overdraft facility comprising more than one account,
its maximum gross amount (that amount being the “Designated Gross Amount”) and
its maximum net amount (that amount being the “Designated Net Amount”); and
(5) the proposed currency of the Ancillary Facility (if not denominated in
Euros).

109
NY\6180200.13

--------------------------------------------------------------------------------

 

(iii)    The Administrative Agent shall promptly notify the Ancillary Lender and
the other Lenders of the establishment of an Ancillary Facility. Subject to
compliance with clause (b)(ii) above, (x) the Lender concerned will become an
Ancillary Lender and (y) the Ancillary Facility will be available, with effect
from the date agreed by the Borrower Representative, the applicable Ancillary
Borrower and the Ancillary Lender.
(iv)    No amendment or waiver of a term of any Ancillary Facility shall require
the consent of any Lender other than the relevant Ancillary Lender unless such
amendment or waiver itself relates to or gives rise to a matter which would
require an amendment of or under this Agreement (including, for the avoidance of
doubt, under this Section 2.26). In such a case, the provisions of this
Agreement with regard to amendments and waivers will apply.
(c)    Terms of Ancillary Facilities.
(i)    Except as provided below, the terms of any Ancillary Facility will be
those agreed by the applicable Ancillary Lender and the applicable Ancillary
Borrower; provided that such terms (1) must be based upon normal commercial
terms at that time (except as varied by this Agreement); (2) may allow only the
applicable Ancillary Borrower to use the Ancillary Facility; (3) may not allow
the Ancillary Outstandings to exceed the Ancillary Commitment; (4) may not allow
the Ancillary Commitment of a Lender to exceed the European Revolving Commitment
of that Lender; and (5) shall require that the Ancillary Commitment shall be
reduced to zero, and that all Ancillary Outstandings shall be repaid (or cash
collateralized in a manner acceptable to the applicable Ancillary Lender) not
later than the European Revolving Commitment Termination Date (or such earlier
date as the European Revolving Commitment of the relevant Ancillary Lender is
reduced to zero).
(ii)    If there is any inconsistency between any term of an Ancillary Facility
and any term of this Agreement, this Agreement shall prevail except for
(x) Sections 2.08(d), 2.08(g), and 2.11(d) which shall not prevail for the
purposes of calculating fees, interest or commission relating to an Ancillary
Facility; (y) an Ancillary Facility comprising more than one account where the
terms of the Ancillary Documents shall prevail to the extent required to permit
the netting of balances on those accounts; and (z) where the relevant term of
this Agreement would be contrary to, or inconsistent with, the law governing the
relevant Ancillary Document, in which case that term of this Agreement shall not
prevail.
(iii)    Interest, commission and fees on Ancillary Facilities are dealt with in
Sections 2.08(h) and 2.11(e).
(d)    Repayment of Ancillary Facility.
(i)    An Ancillary Facility shall cease to be available on the European
Revolving Commitment Termination Date or such earlier date on which its
expiration occurs or on which it is cancelled in accordance with the terms of
this Agreement or the applicable Ancillary Facility.

110
NY\6180200.13

--------------------------------------------------------------------------------

 

(ii)    If an Ancillary Facility expires in accordance with its terms, the
Ancillary Commitment of the Ancillary Lender shall be reduced to zero (and such
Lender’s European Revolving Commitment shall be increased accordingly).
(iii)    No Ancillary Lender may demand repayment or prepayment of any amounts
or demand cash collateralization for any liabilities made available or incurred
by it under its Ancillary Facility (except where the Ancillary Facility is
provided on a net limit basis to the extent required to bring any gross
outstandings down to the net limit) unless (x) the European Revolving
Commitments have been cancelled in full, or all outstanding European Revolving
Loans have become due and payable in accordance with the terms of this
Agreement, or the Administrative Agent has declared all outstanding European
Revolving Loans immediately due and payable, or the expiration date of the
Ancillary Facility occurs; (y) it becomes unlawful in any applicable
jurisdiction for the Ancillary Lender to perform any of its obligations as
contemplated by this Agreement or to fund, issue or maintain its participation
in its Ancillary Facility; or (z) the Ancillary Outstandings (if any) under that
Ancillary Facility can be refinanced by a European Revolving Loan and the
Ancillary Lender gives sufficient notice to enable a European Revolving Loan to
be made to refinance those Ancillary Outstandings.
(iv)    For the purposes of determining whether or not the Ancillary
Outstandings under an Ancillary Facility mentioned in clause (d)(iii)(z) above
can be refinanced by a European Revolving Loan, (x) the European Revolving
Commitment of the Ancillary Lender will be increased by the amount of its
Ancillary Commitment; and (y) the European Revolving Loan may (so long as
clause (d)(iii)(x) above does not apply) be made irrespective of whether a
Default is outstanding or any other applicable condition precedent is not
satisfied (but only to the extent that the proceeds are applied in refinancing
those Ancillary Outstandings) and irrespective of whether the European Borrower
or the Borrower Representative shall have delivered a Borrowing Notice.
(v)    On the making of a European Revolving Loan to refinance Ancillary
Outstandings, (x) each Lender will participate in such European Revolving Loan
on a pro rata basis in accordance with its respective European Revolving
Commitment (as determined by the Administrative Agent); and (y) the relevant
Ancillary Facility shall be cancelled.
(vi)    In relation to an Ancillary Facility which comprises an overdraft
facility where a Designated Net Amount has been established, the Ancillary
Lender providing that Ancillary Facility shall only be obliged to take into
account for the purposes of calculating compliance with the Designated Net
Amount those credit balances which it is permitted to take into account by the
then current law and regulations in relation to its reporting of exposures to
applicable regulatory authorities as netted for capital adequacy purposes.
(e)    Ancillary Outstandings. Each Ancillary Borrower and each Ancillary Lender
agrees with and for the benefit of each Lender that (i) the Ancillary
Outstandings under any Ancillary Facility provided by that Ancillary Lender
shall not exceed the Ancillary Commitment applicable to that Ancillary Facility
and where the Ancillary Facility is an overdraft facility comprising more

111
NY\6180200.13

--------------------------------------------------------------------------------

 

than one account, Ancillary Outstandings under that Ancillary Facility shall not
exceed the Designated Net Amount in respect of that Ancillary Facility; and
(ii) where all or part of the Ancillary Facility is an overdraft facility
comprising more than one account, the Ancillary Outstandings (calculated on the
basis that the words in parentheses in paragraph (a) of the definition thereof
were deleted) shall not exceed the Designated Gross Amount applicable to that
Ancillary Facility.
(f)    Information. Each Ancillary Borrower and each Ancillary Lender shall,
promptly upon request by the Administrative Agent, supply the Administrative
Agent with any information relating to the operation of an Ancillary Facility
(including the Ancillary Outstandings) as the Administrative Agent may
reasonably request from time to time. The Ancillary Borrowers consents to all
such information being released to the Administrative Agent and the Lenders.
(g)    European Revolving Facility Commitment Amounts. Notwithstanding any other
term of this Agreement, each Lender shall ensure that at all times its European
Revolving Commitment (excluding for these purposes any reduction in a Lender’s
European Revolving Commitment attributable to the relevant Ancillary Commitment)
is not less than its Ancillary Commitment.
(h)    Affiliates of Lenders as Ancillary Lenders.
(i)    Subject to the terms of this Agreement, an Affiliate of a Lender may
become an Ancillary Lender. In such case, the Lender and its Affiliate shall be
treated as a single Lender having a European Revolving Commitment of the
relevant Lender.
(ii)    To become an Ancillary Lender hereunder, an Affiliate of a Lender must
be designated in the notice required in respect of the applicable Ancillary
Facility pursuant to Section 2.26(b)(ii) hereof or otherwise in a writing signed
by an Authorized Officer of the applicable Ancillary Borrower and delivered to
the Administrative Agent, and shall deliver to the Administrative Agent such
documentation as the Administrative Agent shall reasonably require.
(iii)    Each Lender shall ensure that each of its Affiliates that becomes an
Ancillary Lender will comply with any obligations imposed upon it pursuant to
this Agreement. Where this Agreement imposes an obligation on an Ancillary
Lender and the relevant Ancillary Lender is an Affiliate of a Lender which is
not a party to this Agreement, the relevant Lender shall ensure that the
obligation is performed by its Affiliate.
(i)    Closing Date Ancillary Facilities. The parties agree, notwithstanding
anything herein to the contrary, that each Closing Date Ancillary Facility shall
be an Ancillary Facility, each borrower thereunder shall be an Ancillary
Borrower and each lender thereunder shall be an Ancillary Lender, in each case
for all purposes hereunder, for so long as the applicable Ancillary Facility is
outstanding.
ARTICLE III.    
CONDITIONS PRECEDENT

112
NY\6180200.13

--------------------------------------------------------------------------------

 

Section 3.01    Closing Date. The obligation of each Lender to make a Credit
Extension under the Credit Agreement on the Closing Date became effective on the
date on which each of the conditions set forth in this Section 3.01 was
satisfied (or waived in accordance with Section 10.05), which date was
February 13, 2013. All capitalized terms used in this Section 3.01, and all
Section references used in this Section 3.01, shall have the meanings assigned
to such terms in, and refer to Sections of, the Original Credit Agreement.
(a)    Loan Documents. The Administrative Agent shall have received each of the
Credit Agreement, the U.S. Security Agreements, the CKI Intercreditor Joinder
Agreement, the 2023 Debentures Intercreditor Agreement and the Intellectual
Property Security Agreements, in each case, executed and delivered by each
applicable Loan Party.
(b)    Organizational Documents; Incumbency. The Administrative Agent shall have
received in relation to each Loan Party (1) copies of each Organizational
Document and, to the extent applicable, certified as of a recent date by the
appropriate governmental official; (2) corporate or entity certificates
incorporating, without limitation, signature and incumbency certificates of the
officers, managers, members and/or directors of such Person executing the Loan
Documents to which it is a party; (3) to the extent applicable, resolutions of
the Board of Directors (which, in the case of each European Loan Party, shall be
its board of managing directors) approving and authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party or by which it or its assets may be bound as of the Closing Date,
certified (to the extent required under applicable law or customary in
accordance with local law or practice) as of the Closing Date by its secretary,
its assistant secretary, director or any other competent officer or appropriate
person as being in full force and effect without modification or amendment;
(4) to the extent required under applicable law, the relevant entity’s
Organizational Documents or internal regulations or, customary in accordance
with local law or practice, a copy of resolutions from the general meeting of
shareholders or its partners approving and authorizing the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; and (5) to the
extent required under applicable law or customary in accordance with local law
or practice, a good standing certificate from the applicable Governmental
Authority of its jurisdiction of incorporation, organization or formation, dated
a recent date prior to the Closing Date.
(c)    Representations and Warranties. The Acquisition Agreement Representations
shall be true and correct in all respects on the Closing Date and the Specified
Representations shall be true and correct in all material respects on the
Closing Date (except for Specified Representations already qualified by
materiality or material adverse effect, which Specified Representations will be
true and correct in all respects).
(d)    Existing Indebtedness. The Administrative Agent shall have received
customary payoff letters and security releases confirming the repayment in full
of (1) the Indebtedness outstanding under the Existing PVH Credit Agreement and
(2) any U.S. secured indebtedness of

113
NY\6180200.13

--------------------------------------------------------------------------------

 

the Acquired Business that the U.S. Borrower elects to repay in connection with
the Closing Date Transactions and the termination or release of all liens and
security interests related thereto.
(e)    Collateral.
(1)    The Collateral Agent shall have received all certificates representing
securities pledged under the U.S. Pledge and Security Agreement to the extent
certificated, accompanied by instruments of transfer and undated stock powers
endorsed in blank;
(2)    All Uniform Commercial Code or other applicable personal property and
financing statements reasonably requested by the Collateral Agent to be filed,
registered or recorded to perfect the Liens intended to be created by any
Security Document shall have been delivered to the Collateral Agent for filing,
registration or recording;
(3)    The U.S. Borrower shall deliver to the Collateral Agent a completed
Perfection Certificate, executed and delivered by an Authorized Officer of each
U.S. Loan Party, together with all attachments contemplated thereby;
(4)    The Collateral Agent shall have received the results of a recent lien
search in each of the jurisdictions in which UCC financing statements or other
filings or recordations are necessary to evidence or perfect security interests
in all assets of the U.S. Loan Parties and such lien search shall reveal no
Liens on any of the assets of the U.S. Loan Parties, except for Liens permitted
by Section 6.02 or Liens to be discharged on or prior to the Closing Date; and
(5)    The Collateral Agent shall have received fully executed Intellectual
Property Security Agreements, in proper form for filing or recording in the
United States Copyright Office or the United States Patent and Trademark Office,
as applicable, memorializing and recording the encumbrance of the registrations
and applications for United States Trademarks, Copyrights and Patents listed in
Schedules II.B.1, II.B.2 and II.B.3 of the Perfection Certificate (including
Exhibits B-1, B-2 and B-3 thereto, but excluding, for the avoidance of doubt,
those Trademarks, Copyrights and Patents, if any, in the name of the CKI Trust);
provided, however, that to the extent any security interest in the intended
Collateral or any deliverable related to the perfection of security interests in
the intended Collateral (other than any Collateral the security interest in
which may be perfected by the filing of a UCC financing statement, by
intellectual property filings with the United States Patent and Trademark Office
or the United States Copyright Office or by the possession of stock certificates
(or equivalent certificated equity interests) of U.S. Subsidiaries of the U.S.
Borrower), is not or cannot be provided and/or perfected on the Closing Date
(1) without undue burden or expense or (2) after the U.S. Borrower’s use of
commercially reasonable efforts to do so, then the provision and/or perfection
of such security interest(s) or deliverable shall not constitute a condition
precedent to the obligation of any Lender to make a Credit Extension on the
Closing Date, but shall be required to be delivered within no

114
NY\6180200.13

--------------------------------------------------------------------------------

 

later than 90 days after the Closing Date (or such later date as may be
reasonably agreed by the Administrative Agent).
(f)    Financial Statements. The Administrative Agent shall have received from
the U.S. Borrower (1) the Historical Financial Statements of the U.S. Borrower
and the Historical Financial Statements of the Acquired Business and (2) (a) a
pro forma consolidated statement of income of the U.S. Borrower and its
Subsidiaries for the Fiscal Year ended January 29, 2012, (b) (x) a pro forma
consolidated balance sheet of the U.S. Borrower and its Subsidiaries as of the
last day of the Fiscal Quarter ended October 28, 2012 and (y) a pro forma
consolidated statement of income of the U.S. Borrower and its Subsidiaries for
the nine-month period ended on October 28, 2012, together with, in the case of
this clause (y), a corresponding statement for the corresponding period of the
prior year and (c) a pro forma consolidated income statement for the
twelve-month period ended on October 28, 2012, in each case prepared after
giving effect to the Closing Date Transactions as if the Closing Date
Transactions had occurred as of such date or at the beginning of such period, as
applicable; it being acknowledged and agreed that the U.S. Borrower’s or the
Acquired Business’s, as applicable, filing of any (a) required audited financial
statements with respect to the U.S. Borrower or the Acquired Business, as
applicable, on Form 10-K or (b) required unaudited financial statements with
respect to the U.S. Borrower or the Acquired Business, as applicable, on
Form 10-Q, in each case, satisfies the requirements under clause (1) of this
Section 3.01(f).
(g)    Opinions of Counsel to Loan Parties. The Agents and the Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of Wachtell, Lipton, Rosen & Katz, as New York
counsel to the Loan Parties, Prickett, Jones & Elliot, P.A., as Delaware counsel
to the Loan Parties, Katten Muchin Rosenman LLP, as California counsel to the
Loan Parties, Fennemore Craig Jones Vargas, as Nevada counsel to the Loan
Parties, De Brauw Blackstone Westbroek New York B.V., P.C., as Dutch counsel to
the Loan Parties, Loyens & Loeff (USA) B.V., as Dutch counsel to the
Administrative Agent, the Lenders and the other Secured Parties, Mark D.
Fischer, as general counsel of the U.S. Loan Parties, Angela Kranz, as general
counsel of the European Loan Parties and Jay Dubiner, as general counsel of the
Acquired Business and its Subsidiaries, in each case as to such matters as are
customary for financings of this type, dated as of the Closing Date and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent (and each Loan Party hereby instructs such counsel to deliver such
opinions to the Agents and the Lenders).
(h)    Fees. The U.S. Borrower shall have paid all fees and reasonable expenses
(including, without limitation, legal fees and expenses) of the Arrangers, the
Administrative Agent and the Lenders as and to the extent (1) required pursuant
to the terms of the Commitment Letter and that certain amended and restated fee
letter, dated November 20, 2012, between the Arrangers, the Bookrunners and the
U.S. Borrower and (2) invoiced to the U.S. Borrower at least two Business Days
prior to the Closing Date.
(i)    Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate from the U.S. Borrower in the form of Exhibit E-2.

115
NY\6180200.13

--------------------------------------------------------------------------------

 

(j)    Closing Date Certificate. The Borrower Representative shall have
delivered to the Administrative Agent an executed Closing Date Certificate,
together with all attachments thereto, and which shall include certifications to
the effect that:
(i)    (1) except as set forth in the Filed Company SEC Documents (as defined in
the Acquisition Agreement as in effect on October 29, 2012) (excluding any
disclosures in the Filed Company SEC Documents that are set forth under the
headings “Risk Factors” or disclosure of risks set forth in any “forward-looking
statements” disclaimer or any other statements that are similarly cautionary,
nonspecific or predictive in nature; it being understood that any factual
information contained within such headings, disclosure or statements shall not
be excluded) or in the Warnaco Disclosure Letter (as defined in the Acquisition
Agreement as in effect on October 29, 2012), from January 1, 2012 to the date of
the Acquisition Agreement, there has not occurred any fact, circumstance,
effect, change, event or development that, individually or in the aggregate, has
had or would reasonably be expected to have a Warnaco Material Adverse Effect
and (2) during the period from the date of the Acquisition Agreement to the
Closing Date, there shall not have occurred any fact, circumstance, effect,
change, event or development that, individually or in the aggregate, has had or
would reasonably be expected to have a Warnaco Material Adverse Effect;
(ii)    each of the conditions precedent described in this Section 3.01 shall
have been satisfied on the Closing Date (except that no opinion need be
expressed as to Administrative Agent’s or Required Lenders’ satisfaction with
any document, instrument or other matter); and
(iii)    the Acquisition shall have been consummated or will be consummated
substantially concurrently with the initial funding hereunder in accordance with
the Acquisition Agreement and no amendment, modification or waiver of any term
thereof that is materially adverse to any interest of the Arrangers or the
Lenders shall have been made or granted, as the case may be, without the written
consent of at least two Arrangers.
(k)    Bank Regulatory Information. To the extent requested in writing to the
U.S. Borrower at least 10 Business Days prior to the Closing Date, the Lenders
shall have received at least five days prior to the Closing Date all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.
Section 3.02    Conditions to Each Credit Extension.
(a)    Conditions Precedent. The obligation of each Lender to make any Loan, or
each Issuing Bank to issue any Letter of Credit, on any Credit Date (including
with respect to the obligation of each Lender to make a Term Loan on the
Restatement Date but except with respect to incurrence of Incremental Term Loan
Commitments, as provided in the applicable Joinder Agreement), are subject to
the satisfaction, or waiver in accordance with Section 10.05, of the following
conditions precedent:

116
NY\6180200.13

--------------------------------------------------------------------------------

 

(i)    the Administrative Agent shall have received a fully executed and
delivered Borrowing Notice or Issuance Notice, as the case may be;
(ii)    with respect to the making of any Revolving Loan, after making the
Credit Extensions requested on such Credit Date, (x) the Total Utilization of
U.S. Revolving Commitments shall not exceed the U.S. Revolving Commitments then
in effect, (y) the Total Utilization of European Revolving Commitments shall not
exceed the European Revolving Commitments then in effect and (z) the Total
Utilization of Canadian Revolving Commitments shall not exceed the Canadian
Revolving Commitments then in effect, in each case, as applicable;
(iii)    as of such Credit Date, the representations and warranties contained
herein and in the other Loan Documents shall be true and correct in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; provided, that to the extent any such representation or
warranty is already qualified by materiality or Material Adverse Effect, such
representation or warranty shall be true and correct in all respects; and
(iv)    as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute a Default or an Event of Default.
(b)    Notices. Any Notice shall be executed by an Authorized Officer of the
Borrower Representative or the applicable Borrower in a writing delivered to the
Administrative Agent.
Section 3.03    Restatement Date. This Agreement shall become effective on and
as of the first Business Day when each of the conditions set forth in Section 3
of the First Amendment shall have been satisfied.
ARTICLE IV.    
REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders and the Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Borrower and each
other Loan Party (in the case of each Loan Party, solely with respect to itself)
represents and warrants to each Lender and the Issuing Bank, on the Closing Date
and on each Credit Date that the following statements are true and correct:
Section 4.01    Organization; Requisite Power and Authority; Qualification. Each
Group Member (a) is duly organized, duly incorporated or formed, (b) is validly
existing and, if applicable, in good standing under the laws of its jurisdiction
of organization, (c) has all requisite power and authority (i) to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby and (ii) except where failure to have such power and
authority

117
NY\6180200.13

--------------------------------------------------------------------------------

 

would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, to own and operate its properties and assets and to
carry on its business as now conducted and as proposed to be conducted, and
(d) is qualified to do business and, if applicable, in good standing in every
jurisdiction where any material portion of its assets are located and wherever
necessary to carry out its material business and operations, except where the
failure to be so qualified would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 4.02    Equity Interests and Ownership. The Equity Interests of each
Group Member have been duly authorized and validly issued and are fully paid and
non‑assessable. Except as set forth on Schedule 4.02, as of the Closing Date,
there is no existing option, warrant, call, right, commitment or other agreement
to which any Group Member is a party requiring, and there is no membership
interest or other Equity Interests of any Group Member outstanding which upon
conversion or exchange would require, the issuance by any Group Member of any
additional membership interests or other Equity Interests of any Group Member or
other Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Equity Interests of
any Group Member. Schedule II.A.1 of the Perfection Certificate delivered on the
Closing Date sets forth the ownership interest of each Group Member in its
respective Subsidiaries as of the Closing Date after giving effect to the
Acquisition.
Section 4.03    Due Authorization. The execution, delivery and performance by
each Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of each such Loan Party.
Section 4.04    No Conflict. The execution, delivery and performance by each
Loan Party of the Loan Documents to which it is a party and the consummation of
the transactions contemplated by the Loan Documents do not and will not
(a) violate (i) any provision of any law or any governmental rule or regulation
applicable to any such Loan Party, (ii) any of the Organizational Documents of
any such Loan Party or (iii) any order, judgment or decree of any court or other
agency of government binding on such Loan Party, except in the case of each of
clauses (a)(i) and (a)(iii) to the extent any such violation would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
such Loan Party except to the extent such conflict, breach or default would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (c) result in or require the creation or imposition of any Lien
upon any of the properties or assets of such Loan Party (other than any
Permitted Liens); or (d) require any approval or consent of the stockholders,
members or partners, except for such approvals or consents which have been
obtained and except for any such approvals or consents the failure of which to
obtain would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
Section 4.05    Governmental Consents. The execution, delivery and performance
by each Loan Party of the Loan Documents to which it is a party and the
incurrence by the Loan Parties of their Obligations thereunder, the issuance of
Letters of Credit and the granting of security with respect to their Obligations
thereunder do not and will not require any registration with, consent or

118
NY\6180200.13

--------------------------------------------------------------------------------

 

approval of, or notice to, or other action to, with or by, any Governmental
Authority except for (i) filings and recordings with respect to the Collateral
to be made, or otherwise delivered to the Collateral Agent for filing and/or
recordation, as of or after the Closing Date, (ii) those that have been obtained
or made and are in full force and effect and (iii) those the failure of which to
obtain or make, would not individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 4.06    Binding Obligation. Each Loan Document has been duly executed
and delivered by each Loan Party that is a party thereto and, assuming due
execution by each of the other parties to such Loan Document, is the legally
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its respective terms, except as may be limited by
(i) public policy or bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally, (ii) equitable principles relating to enforceability (whether
considered at a proceeding in law or in equity) or (iii) any general rules of
law referred to in any legal opinion provided to any Agent or any Lender (or its
respective counsel) with respect to such Loan Document pursuant to this
Agreement or any other Loan Document.
Section 4.07    Historical Financial Statements. The Historical Financial
Statements of the U.S. Borrower (and, to the knowledge of any Authorized Officer
of the U.S. Borrower, the Historical Financial Statements of the Acquired
Business) were prepared in conformity with GAAP and fairly present, in all
material respects, the consolidated financial position, of the U.S. Borrower and
its consolidated Subsidiaries and the Acquired Business and its consolidated
Subsidiaries, respectively, as of the dates thereof and their consolidated
results of operations and cash flows, for the periods then ended. As of the
Closing Date, no Group Member has any contingent liability or liability for
Taxes, long‑term lease or unusual forward or long‑term commitment that is not
reflected in the Historical Financial Statements of the U.S. Borrower or the
Historical Financial Statements of the Acquired Business, respectively, or the
notes thereto and which in any such case is material in relation to the
business, operations, properties, assets, or financial condition of the Group
taken as a whole.
Section 4.08    Projections. On and as of the Closing Date, the projections of
the Group for Fiscal Year 2013 and each Fiscal Year thereafter through and
including Fiscal Year 2018 provided to the Lenders in the Confidential
Information Memorandum (or supplement thereto) (the “Projections”) are based on
good faith estimates by the management of the U.S. Borrower and the assumptions
set forth therein; provided, that the Projections are not to be viewed as facts
and that actual results during the period or periods covered by the Projections
may differ from such Projections and that the differences may be material.
Section 4.09    No Material Adverse Change. Since February 3, 2013, no event,
circumstance or change has occurred that has caused, either individually or in
the aggregate, a Material Adverse Effect.
Section 4.10    Adverse Proceedings, Etc. There are no Adverse Proceedings
pending or, to the knowledge of any Authorized Officer of any Borrower,
threatened in writing, individually or in the aggregate, that would reasonably
be expected to have a Material Adverse Effect. No Group

119
NY\6180200.13

--------------------------------------------------------------------------------

 

Member (a) is in violation of any applicable laws (but excluding any
Environmental Laws, which are subject to Section 4.13) that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect or
(b) is in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.
Section 4.11    Payment of Taxes. All material Tax returns and reports of the
Group required to be filed by any of them have been accurately and timely filed,
and all material Taxes due and payable and all assessments, fees, Taxes and
other governmental charges upon any Group Members and their respective
properties, assets, income, businesses and franchises which are due and payable
have been paid when due and payable, except Taxes that are being contested in
good faith by appropriate proceedings and for which reserves or other
appropriate provisions, if any, have been made in accordance with GAAP.
Section 4.12    Properties.
(a)    Title. Each Group Member has (i) good, sufficient and legal title to (in
the case of fee interests in real property), (ii) valid leasehold interests in
(in the case of leasehold interests in real or personal property), (iii) valid
licensed rights in (in the case of licensed interests in Material Intellectual
Property) and (iv) good title to (in the case of all other personal property)
all of their respective properties and assets reflected in the Historical
Financial Statements of the U.S. Borrower or, to the knowledge of any Authorized
Officer of the U.S. Borrower, the Historical Financial Statements of the
Acquired Business, as applicable, referred to in Section 4.07 and in the most
recent financial statements delivered pursuant to Section 5.01, in each case
except for (A) assets disposed of since the date of such financial statements in
the ordinary course of business or as otherwise permitted under Section 6.08,
(B) minor defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes or (C) where the failure to have such title, interest or
rights would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens other than Permitted Liens.
(b)    Real Estate. As of the Closing Date, Schedule 4.12 contains a true and
complete list of all Material Real Estate Assets (other than retail store
locations) and a description of each material lease or sublease affecting each
Closing Date Mortgaged Property of any Loan Party, of which such Loan Party is
the landlord.
(c)    Flood Zone Properties. As of the Restatement Date, no Mortgage in effect
as of the Restatement Date encumbers improved real property that is, as of the
Restatement Date, located in a Flood Zone (except any such property as to which
flood insurance has been obtained and is in full force and effect as required by
this Agreement).
Section 4.13    Environmental Matters. Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect:
(a) each Group Member is in

120
NY\6180200.13

--------------------------------------------------------------------------------

 

compliance with all applicable Environmental Laws; (b) each Group Member has
obtained and maintained in full force and effect all Governmental Authorizations
required pursuant to Environmental Laws for the operation of their respective
business; (c) there are no conditions, occurrences, violations of Environmental
Law, or presence or Releases of Hazardous Materials which would reasonably be
expected to form the basis of an Environmental Claim against any Group Member or
related to any Real Estate Assets; (d) there are no pending Environmental Claims
against any Group Member, and no Group Member has received any written
notification of any alleged violation of, or liability pursuant to,
Environmental Law or responsibility for the Release or threatened Release of, or
exposure to, any Hazardous Materials; and (e) no Lien (other than a Permitted
Lien) imposed pursuant to any Environmental Law has attached to any Collateral
and, to the knowledge of any Authorized Officer of any Borrower, no conditions
exist that would reasonably be expected to result in the imposition of such a
Lien on any Collateral.
Section 4.14    No Defaults. No Group Member is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Contractual Obligations, except where the consequences,
direct or indirect, of such default or defaults, if any, would not reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing or would reasonably be expected to occur as a result
of any Credit Extension or performance of any transaction under the Loan
Documents.
Section 4.15    Governmental Regulation. No Group Member is subject to
regulation under the Investment Company Act of 1940. No Group Member is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.
Section 4.16    Margin Stock. No Group Member is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No part of the proceeds of the Loans
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock or for any purpose
that violates, or is inconsistent with, the provisions of Regulation T, U or X
of the Board of Governors.
Section 4.17    Employee Benefit Plans. Each Group Member and each of their
respective ERISA Affiliates are in compliance with all applicable provisions and
requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan, other
than as would not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan which is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and nothing has occurred subsequent to the issuance of such
determination letter which would cause such Employee Benefit Plan to lose its
qualified status, in each case, other than as would not reasonably be expected
to have a Material Adverse Effect. No material liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Employee Benefit
Plan (other than in the ordinary course) or any

121
NY\6180200.13

--------------------------------------------------------------------------------

 

trust established under Title IV of ERISA has been or is expected to be incurred
by any Group Member or any of their respective ERISA Affiliates with respect to
any Employee Benefit Plan. No ERISA Event or Foreign Plan Event has occurred or
is reasonably expected to occur where such ERISA Event or Foreign Plan Event
would reasonably be expected to have a Material Adverse Effect. The present
value of the aggregate benefit liabilities under each Pension Plan sponsored,
maintained or contributed to by any Group Member or any of their respective
ERISA Affiliates (determined as of the end of the most recent plan year on the
basis of the actuarial assumptions specified for funding purposes in the most
recent actuarial valuation for such Pension Plan) did not exceed the aggregate
current fair market value of the assets of such Pension Plan, where such
circumstance would reasonably be expected to have a Material Adverse Effect. As
of the most recent valuation date for each Multiemployer Plan, the potential
liability of the Group and its ERISA Affiliates for a complete withdrawal from
such Multiemployer Plan (within the meaning of Section 4203 or Section 4205 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, does not exceed $25,000,000. Each Group Member and
each of their ERISA Affiliates have materially complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan. To the extent applicable, each Foreign Plan
has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, rules, regulations and orders of
any Governmental Authority and has been maintained, where required, in good
standing with applicable regulatory authorities, other than as would reasonably
be expected to have a Material Adverse Effect. Except as set forth on
Schedule 4.17(a), each Foreign Plan which is required under all applicable laws,
rules, regulations and orders of any Governmental Authority to be funded
satisfies in all material respects any applicable funding standard under all
applicable laws, rules, regulations and orders of any Governmental Authority.
For each Foreign Plan which is not funded or which is not required to be fully
funded under all applicable laws, rules regulations and orders of any
Governmental Authority, the unfunded obligations of such Foreign Plan are
properly accrued in all material respects. Except as set forth on
Schedule 4.17(b), neither any Loan Party nor any of its Subsidiaries is or has
at any time been the employer, or connected or associated with the employer (as
those terms are used in the UK Pensions Act 2004) in relation to a UK defined
benefit pension plan.
Section 4.18    Solvency. On the Restatement Date, the U.S. Borrower and each of
its Subsidiaries are, on a consolidated basis, Solvent.
Section 4.19    Compliance with Statutes, Etc. Each Group Member is in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its assets and property (but
excluding any Environmental Laws, which are subject to Section 4.13), except
such non‑compliance that, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect. To the extent applicable,
each Loan Party is in compliance, in all material respects, with (a) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (b) the PATRIOT Act. No part of the proceeds of the Loans
shall be used, directly or indirectly, for any

122
NY\6180200.13

--------------------------------------------------------------------------------

 

payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
Section 4.20    Disclosure. No representation or warranty of any Loan Party
contained in any Loan Document or in any other documents, certificates or
written statements furnished to any Agent or Lender by any Group Member (or by
its agents on its behalf) for use in connection with the transactions
contemplated hereby contains, when considered together with the information in
the U.S. Borrower’s Annual Report on Form 10-K for Fiscal Year 2012 and the
Acquired Business’s Annual Report on Form 10-K for fiscal year 2011 and their
respective Quarterly Reports on Form 10-Q and Current Reports on Form 8-K, in
each case as filed with the SEC (in the case of Forms 10-Q and 8-K, after the
date of the applicable Form 10-K and prior to the Restatement Date)), at the
time furnished any untrue statement of a material fact or omits to state a
material fact (known to it, or to the Borrower Representative in the case of any
document not furnished by it) necessary in order to make the statements
contained herein or therein (when furnished and taken as a whole) not materially
misleading in light of the circumstances in which the same were made; provided,
that this representation with respect to information regarding the Acquired
Business provided prior to the Closing Date is made to the best of each Loan
Party’s knowledge. Any projections and pro forma financial information contained
in such materials are based upon good faith estimates and assumptions believed
by the U.S. Borrower to be reasonable at the time made, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results and such differences may be
material.
Section 4.21    Intellectual Property.
(a)    Except where the failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or except
where the failure to do so is a result of a transaction or transactions
permitted by this Agreement, each of the Loan Parties (i) as of the later of the
date of the Perfection Certificate and the date of the then-most-recent
amendment of or supplement to such Perfection Certificate pursuant to a
Counterpart Agreement or pursuant to Section 5.01(j)(ii), 5.13 or otherwise, is
the sole and exclusive owner of the entire right, title, and interest in and to
all of the Intellectual Property then listed on Schedule II.B of the Perfection
Certificate (including Exhibits B-1, B-2 and B-3 thereto) (as such Schedule and
such Exhibits may be amended or supplemented from time to time after the Closing
Date pursuant to a Counterpart Agreement or pursuant to Section 5.01(j)(ii),
5.13 or otherwise), and possesses all rights to sue at law or in equity for any
infringement, misappropriation or other impairment thereof, including the right
to receive all royalties, license fees, proceeds and damages therefrom, free and
clear of all Liens, claims and licenses, except for Permitted Liens and
(ii) owns or, pursuant to written agreement, has the valid right to use and,
where such Loan Party does so, sublicense others to use, all other Intellectual
Property used in or necessary to conduct its business (including granting of
outbound licenses of such rights). All Material Intellectual Property of each
Loan Party is subsisting and has not been adjudged invalid or unenforceable, in
whole or in part, nor, in the case of Patents, is any of the Intellectual
Property the subject of a reexamination proceeding, and each Loan Party

123
NY\6180200.13

--------------------------------------------------------------------------------

 

has performed all acts and has paid all renewal, maintenance, and other fees and
taxes required to maintain each and every registration and application of
Copyrights, Patents and Trademarks of such Loan Party constituting Material
Intellectual Property in full force and effect. No holding, decision, ruling, or
judgment has been rendered in any action or proceeding before any court or
administrative authority challenging the validity, enforceability, or scope of,
or any Loan Party’s right to register, own or use, any Material Intellectual
Property of such Loan Party, and no such action or proceeding is pending or, to
the knowledge of any Authorized Officer of any Borrower, threatened, nor does
any Loan Party know of any valid basis for any such action, except as would not
reasonably be expected to have a Material Adverse Effect. Except where the
failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) all registrations, issuances and
applications for Copyrights, Patents and Trademarks of each Loan Party are
standing in the name of such Loan Party (or the CKI Trust), and (ii) all
exclusive Copyright Licenses constituting Material Intellectual Property in
respect of registered Copyrights, if any, have been properly recorded in the
United States Copyright Office or, where appropriate, any foreign counterpart.
To the knowledge of any Authorized Officer of any Borrower, the use of Material
Intellectual Property by such Loan Party does not infringe or misappropriate the
rights of any person, except as would not reasonably be expected to have a
Material Adverse Effect.
(b)    Except where the failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, each Loan
Party has been using appropriate statutory notice of registration in connection
with its use of registered Trademarks, proper marking practices in connection
with its use of Patents, and appropriate notice of copyright in connection with
the publication of Copyrights. Except where the failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, each Loan Party has taken commercially reasonable steps to
protect the confidentiality of its Trade Secrets in accordance with industry
standards. Except where the failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, each Loan
Party controls the nature and quality of all products sold and all services
rendered by it under or in connection with its Trademarks, in each case
consistent with industry practices, and has taken all commercially reasonable
actions necessary to ensure that all licensees of the Trademarks owned by such
Loan Party comply with such Loan Party’s standards of quality, in each case, to
the extent such Trademarks constitute Material Intellectual Property.
(c)    To the knowledge of any Authorized Officer of any Borrower, (i) the
conduct of such Loan Party’s business does not infringe, misappropriate, dilute
or otherwise violate any Intellectual Property right of any other Person, except
where such infringement, misappropriation, dilution or other violation would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (ii) no claim exists that the use of any Material
Intellectual Property owned or used by any Loan Party (or any of its respective
licensees) infringes, misappropriates, dilutes or otherwise violates the
asserted rights of any other Person. To the knowledge of any Authorized Officer
of any Borrower, no Person is infringing, misappropriating, diluting or
otherwise violating any rights in any Intellectual Property owned, licensed or
used by such Loan Party, or any of its respective licensees, except where such
infringement, misappropriation, dilution or other violation would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No settlement or consents, covenants not to sue, co-existence
agreements, non-assertion

124
NY\6180200.13

--------------------------------------------------------------------------------

 

assurances, or releases have been entered into by any Loan Party or bind any
Loan Party in a manner that could adversely affect such Loan Party’s rights to
own, license, transfer, or use any of the Material Intellectual Property in a
manner consistent with the way such Loan Party conducts its business as of the
Closing Date.
(d)    Neither the execution, delivery or performance of this Agreement and the
other Loan Documents, nor the consummation of the Closing Date Transactions and
the other transactions contemplated hereby and thereby, will alter, impair or
otherwise affect or require the consent, approval or other authorization of any
other person in respect of any ownership, contractual or other right of any Loan
Party in any Material Intellectual Property.
(e)    Except where the failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, each Loan
Party has taken commercially reasonable actions to maintain the secrecy and
security of its and its Subsidiaries material Software, networks and databases,
and to the knowledge of any Authorized Officer of any Borrower, none of the
Software owned by the Loan Party or its Subsidiaries and material to their
businesses contains any open source code where the consequences of containing
such code would reasonably be expected to have a Material Adverse Effect.
Section 4.22    Ranking; Security.
(a)    Each Loan Party’s obligations under the Loan Documents ranks at least
equally in right of payment with all of its unsecured and unsubordinated
obligations, other than those that are mandatorily preferred by law applying to
companies generally and other than with respect to the CKI Obligations and the
2023 Debentures Obligations to the extent set forth in the CKI Intercreditor
Agreement.
(b)    Each Security Document creates the security interest that it purports to
create and such security interests are valid and effective in all material
respects to the extent required therein.
Section 4.23    Centre of Main Interests and Establishments. Each Loan Party
whose jurisdiction of incorporation is in a member state of the European Union
has its “centre of main interest” (as that term is used in Article 3(l) of The
Council of the European Union Regulation No. 1346/2000 on Insolvency Proceedings
(the “Regulation”)) in its jurisdiction of incorporation and has no
“establishment” (as that term is used in Article 2(h) of the Regulation) in any
other jurisdiction.
Section 4.24    European Loan Parties. As of the Restatement Date, no European
Loan Party has established a Works Council (ondernemingsraad) nor has it
received any request to establish a Works Council, nor is it in the process of
establishing one.
Section 4.25    OFAC. To the knowledge of the U.S. Borrower, neither the U.S.
Borrower nor any of its Subsidiaries nor any of their respective directors or
senior officers is on the list of Specially Designated Nationals and Blocked
Persons issued by the Office of Foreign Assets Control of the U.S. Department of
the Treasury.

125
NY\6180200.13

--------------------------------------------------------------------------------

 

ARTICLE V.    
AFFIRMATIVE COVENANTS
Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until Payment in Full of the Obligations, such Loan Party shall, and
shall cause each of its Restricted Subsidiaries to:
Section 5.01    Financial Statements and Other Reports. In the case of the
Borrower Representative, deliver to the Administrative Agent (which shall
furnish to each Lender):
(a)    Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year (or, if earlier, the date required to be filed with the SEC, giving
effect to any extension permitted by the SEC), commencing with the Fiscal
Quarter in which the Closing Date occurred, the consolidated balance sheets of
the Group as at the end of such Fiscal Quarter and the related consolidated
statements of income and cash flows of the Group for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, commencing
with the first Fiscal Quarter for which such corresponding figures are
available, and a Narrative Report with respect thereto, all in reasonable
detail, together with a Financial Officer Certification (the Borrower
Representative being permitted to satisfy the requirements of this
Section 5.01(a) by delivery of the U.S. Borrower’s quarterly report on Form 10-Q
(or any successor form), and all supplements or amendments thereto, as filed
with the SEC);
(b)    Annual Financial Statements. As soon as available, and in any event
within 90 days after the end of each Fiscal Year (or, if earlier, the date
required to be filed with the SEC, giving effect to any extension permitted by
the SEC), commencing with the Fiscal Year in which the Closing Date occurred,
(i) the consolidated balance sheets of the Group as at the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows of the Group for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year,
commencing with the first Fiscal Year for which such corresponding figures are
available, and a Narrative Report with respect thereto, all in reasonable
detail, together with a Financial Officer Certification (the Borrower
Representative being permitted to satisfy the requirements of this clause (i) by
delivery of the U.S. Borrower’s annual report on Form 10-K (or any successor
form), and all supplements or amendments thereto, as filed with the SEC); and
(ii) with respect to such consolidated financial statements a report thereon of
Ernst & Young LLP or another independent certified public accountant of
recognized national standing selected by the U.S. Borrower (which report and/or
the accompanying financial statements shall be unqualified as to going concern
and scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
the Group as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards) together, to the extent available
pursuant to such accountant’s internal policies, with a

126
NY\6180200.13

--------------------------------------------------------------------------------

 

written statement by such independent certified public accountants (which
statement may be limited to accounting matters and disclaim responsibility for
legal interpretations) that to the best of such accountant’s knowledge, as of
the dates of the financial statements being furnished, no Default has occurred
under the covenants set forth in Section 6.07 and if such a Default has
occurred, specifying the nature and extent thereof;
(c)    Compliance Certificate. (i) Together with each delivery of financial
statements of the Group pursuant to Sections 5.01(a) and 5.01(b), a duly
executed and completed Compliance Certificate, (ii) together with each delivery
of financial statements pursuant to Sections 5.01(a) and 5.01(b), consolidated
financial statements of income and cash flows and the related consolidated
balance sheet covering the same periods reflecting adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries, if any, from such financial
statements delivered pursuant to Sections 5.01(a) and 5.01(b), and (iii) within
10 Business Days following any CKI Blockage Event, a duly executed and completed
Compliance Certificate with respect to the most recently ended Fiscal Quarter
for which a Compliance Certificate has been delivered that shall, in the case of
this clause (iii), exclude CKI and any CKI Affiliate from any calculation of
Consolidated Adjusted EBITDA;
(d)    Statements of Reconciliation after Change in Accounting Principles. If,
as a result of any change in accounting principles and policies from those used
in the preparation of the financial statements described in clause (i) of the
definition of “Historical Financial Statements of the U.S. Borrower” prior to
giving effect to the Closing Date Transactions (other than any change in
accounting principles or policies with respect to inventory valuation (x) from
the weighted average cost method to the first in, first out method or (y) from
the first in, first out method to the weighted average cost method), the
consolidated financial statements of the Group delivered pursuant to
Section 5.01(a) or 5.01(b) shall differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change (or as promptly as practicable thereafter), one or more statements
of reconciliation for all such prior financial statements in form and substance
reasonably satisfactory to the Administrative Agent;
(e)    Notice of Default. Promptly upon any Authorized Officer of any Borrower
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to any Loan Party with respect
thereto; (ii) that any Person has given any notice to any Loan Party or any of
its Subsidiaries or taken any other action with respect to any event or
condition set forth in Section 8.01(b); (iii) of the occurrence of any event or
change that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect; or (iv) the occurrence of any CKI Blockage Event, a
certificate of an Authorized Officer specifying the nature and period of
existence of such condition, event or change, or specifying the notice given and
action taken by any such Person and the nature of such claimed Event of Default,
Default, default, event or condition, and what action the applicable Group
Member has taken, is taking and proposes to take with respect thereto;

127
NY\6180200.13

--------------------------------------------------------------------------------

 

(f)    Notice of Litigation. Promptly upon any Authorized Officer of any
Borrower obtaining knowledge of (i) any Adverse Proceeding not previously
disclosed in writing by the Borrower Representative to the Lenders or (ii) any
development in any Adverse Proceeding that, in the case of either clause (i) or
(ii), would be reasonably expected to have a Material Adverse Effect, or seeks
to enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated hereby, or the
exercise of rights or performance of obligations under any Loan Document,
written notice thereof together with such other information as may be reasonably
available to the U.S. Borrower to enable the Lenders and their counsel to
evaluate such matters;
(g)    Pension Plans; ERISA. (i) Promptly (but in any event within three days)
upon the occurrence of or upon any Authorized Officer of any Loan Party becoming
aware of the forthcoming occurrence of (A) any material ERISA Event, (B) the
adoption of any new Pension Plan or Foreign Plan that provides pension benefits
by any Loan Party, any of its Subsidiaries or any of their respective ERISA
Affiliates, (C) the adoption of an amendment to a Pension Plan or Foreign Plan
that provides pension benefits if such amendment results in a material increase
in benefits or unfunded liabilities or (D) the commencement of contributions by
any Loan Party, any of its Subsidiaries or any of their respective ERISA
Affiliates to a Multiemployer Plan or Pension Plan or Foreign Plan that provides
pension benefits, a written notice specifying the nature thereof, what action
any Loan Party, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; (ii) with reasonable
promptness (but in any event within three days after filing), copies of all
notices received by any Loan Party, any of its Subsidiaries or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (iii) copies of such other documents or governmental reports or
filings relating to any Employee Benefit Plan as the Administrative Agent shall
reasonably request;
(h)    Financial Plan. As soon as practicable and in any event no later than 60
days after the beginning of each Fiscal Year commencing with the Fiscal Year
following the Fiscal Year in which the Closing Date occurred, a consolidated
plan and financial forecast for such Fiscal Year and each Fiscal Year (or
portion thereof) thereafter through the final maturity date of the Loans (a
“Financial Plan”), including a forecasted consolidated balance sheet and
forecasted consolidated statements of income and cash flows of the Group for
each Fiscal Quarter of such Fiscal Year and each other Fiscal Year, and an
explanation of the assumptions on which such forecasts are based;
(i)    Notice Regarding CKI Documents. Promptly, and in any event within 10
Business Days after any CKI Document is amended in any material respect, copies
of such amendment to the Administrative Agent;
(j)    Information Regarding Collateral.
(i)    the Borrower Representative shall furnish to the Collateral Agent prompt
written notice of any change (A) in any U.S. Loan Party’s corporate or entity
name, (B) in any U.S. Loan Party’s type of organization, (C) in any U.S. Loan
Party’s jurisdiction of organization or (D) in any U.S. Loan Party’s Federal
Taxpayer Identification Number or

128
NY\6180200.13

--------------------------------------------------------------------------------

 

state organizational identification number. Each U.S. Loan Party agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made (or will be made under any statutory period) under the
UCC or otherwise that are required in order for the Collateral Agent to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Collateral as contemplated in the Security Documents;
(ii)    at the time of delivery of annual financial statements pursuant to
Section 5.01(b) (commencing with the financial statements delivered with respect
to the Fiscal Year ending February 2, 2014), each U.S. Loan Party shall deliver
(which delivery may be by electronic means) to the Collateral Agent a supplement
to Schedule II.B of the Perfection Certificate (including Exhibits B-1, B-2 and
B-3 thereto) which shall list any registrations or applications for registration
of Intellectual Property that were acquired after the later of the Closing Date
and the date of the most recent supplement (if any) delivered pursuant to this
Section 5.01(j)(ii) by any Group Member that is, or pursuant to Section 5.11
becomes, a U.S. Loan Party; provided that this Section 5.01(j)(ii) shall not
limit the requirements of Section 5.13; and
(iii)    each U.S. Loan Party also agrees promptly to notify (or to have the
Borrower Representative notify on its behalf) the Collateral Agent if any
material portion of the Collateral is damaged or destroyed;
(k)    Annual Collateral Verification. Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.01(b), each U.S. Loan Party shall deliver to the Collateral Agent a
certificate of its Authorized Officer confirming that there has been no change
in the information set forth in the Perfection Certificate since the Closing
Date or the date of the most recent certificate delivered pursuant to this
Section 5.01(k) and/or identifying such changes; provided, however, that (i) the
first such certificate required to be delivered pursuant to this Section 5.01(k)
shall be with respect to the Fiscal Year ending February 2, 2014 and (ii) there
shall be no requirement to update Schedule II.A.1 or Schedule II.B of the
Perfection Certificate;
(l)    Management Letters. Promptly after the receipt thereof by the U.S.
Borrower, a copy of any “management letter” received by the U.S. Borrower from
its certified public accountants and the management’s response thereto;
(m)    Certification of Public Information. Each Borrower and each Lender
acknowledge that certain of the Lenders may be “public-side” Lenders (Lenders
that do not wish to receive material non-public information with respect to any
Group Member or its Securities, and who may be engaged in investment and other
market-related activities with respect to such Group Member’s Securities) and,
if documents or notices required to be delivered pursuant to this Section 5.01
or otherwise are being distributed through IntraLinks, SyndTrak or another
relevant website or other information platform (the “Platform”), any document or
notice that the Borrower Representative has indicated contains Non-Public
Information shall not be posted on that portion of the Platform designated for
such public-side Lenders. The Borrower Representative hereby agrees that (w) all
information that is to be made available to public-side Lenders shall be clearly
and conspicuously

129
NY\6180200.13

--------------------------------------------------------------------------------

 

marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking information
“PUBLIC,” the Borrower Representative shall be deemed to have authorized the
Administrative Agent, the Arrangers, the Issuing Banks and the Lenders to treat
such Information as not containing any Non-Public Information with respect to
the Borrowers or their Securities for purposes of United States federal and
state securities laws (provided, however, that such information shall be treated
as set forth in Section 10.17); (y) all information marked “PUBLIC” is permitted
to be made available through a portion of the Platform designated for such
public-side Lenders; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Information that is not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated for such
public-side Lenders. Notwithstanding the foregoing, the Borrower Representative
shall be under no obligation to mark any Information “PUBLIC.”
(n)    Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by any Group Member to their security holders acting in such
capacity and (ii) all regular, periodic and current reports and all registration
statements and prospectuses, if any, filed by any Group Member with any
Securities exchange or with the SEC; provided that to the extent such
information is filed with the SEC such information shall be deemed to have been
provided under this clause (ii) and (B) such other information and data with
respect to any Group Member as from time to time may be reasonably requested by
the Administrative Agent or any Lender through the Administrative Agent.
Section 5.02    Existence. Except as otherwise permitted under Section 6.08, at
all times preserve and keep in full force and effect its existence and all
rights and franchises, licenses and permits material to its business; provided,
that no Loan Party (other than any Borrower with respect to existence) or any of
its Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if (a) failure to do so would not reasonably be
expected to result in a Material Adverse Effect, or (b) such Person’s management
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of such Person.
Section 5.03    Payment of Taxes and Claims. Pay all Taxes imposed upon it or
any of its properties or assets or in respect of any of its income, businesses
or franchises before any penalty or fine accrues thereon, and all claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, that no such Tax or claim need be paid
to the extent it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as adequate reserves or
other appropriate provisions as shall be required in conformity with GAAP shall
have been made therefor.
Section 5.04    Maintenance of Properties. (a) In the case of material tangible
properties used in the business of the Loan Parties and their Restricted
Subsidiaries, maintain or cause to be maintained such tangible properties in
good repair, working order and condition, ordinary wear and tear excepted, and
from time to time shall make or cause to be made all appropriate repairs,
renewals

130
NY\6180200.13

--------------------------------------------------------------------------------

 

and replacements thereof; and (b) in the case of intangible material properties
that are used or useful in the business of the Loan Parties and their Restricted
Subsidiaries, maintain such intangible properties as valid and enforceable, in
each case except as would not reasonably be expected to result in a Material
Adverse Effect.
Section 5.05    Insurance. In the case of the Borrower Representative, maintain
or cause to be maintained, with financially sound and reputable insurers, such
public liability insurance, third party property damage insurance, business
interruption insurance and casualty insurance with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of the Loan
Parties and their Restricted Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self‑insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as are customary for such Persons. Without limiting
the generality of the foregoing, the Borrower Representative shall maintain or
cause to be maintained (i) flood insurance that covers each Real Estate Asset
subject to a mortgage in favor of Collateral Agent, for the benefit of Secured
Parties, that is located in a Flood Zone, in each case in compliance with any
applicable regulations of the Board of Governors, (ii) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance with respect to a Loan Party shall (i) name the Secured
Parties as additional insured parties thereunder as their interests may appear,
(ii) in the case of each casualty insurance policy, contain a loss payable
clause or endorsement, satisfactory in form and substance to the Collateral
Agent, that names the Collateral Agent, on behalf of the Secured Parties, as the
loss payee thereunder and (iii) provide that the insurer affording coverage
(with respect to property and liability insurance) will provide for at least 30
days’ prior written notice to the Collateral Agent of any cancellation of such
policy (and to the extent practicable after use of commercially reasonable
efforts by the U.S. Borrower, any material modification of such policy).
Section 5.06    Books and Records; Inspections. Maintain proper books of record
and accounts in conformity in all material respects with GAAP. Each Loan Party
shall, and shall cause each of its Subsidiaries to, permit any authorized
representatives designated by the Administrative Agent to visit and inspect any
of the properties of any Loan Party and any of its respective Subsidiaries, to
examine and inspect, its and their financial and accounting records and, with
the prior consent of an Authorized Officer of the Loan Party, to discuss its and
their affairs, finances and accounts with its and their officers and independent
public accountants, all upon reasonable notice and at such reasonable times
during normal business hours and as often as may reasonably be requested (but,
so long as no Default or Event of Default shall have occurred or be continuing,
no more often than once per Fiscal Year).
Section 5.07    Compliance with Material Contractual Obligations and Laws.
Comply with the requirements of all material Contractual Obligations and all
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws), in each case, noncompliance with which would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

131
NY\6180200.13

--------------------------------------------------------------------------------

 

Section 5.08    Environmental.
(a)    Environmental Disclosure. In the case of the Borrower Representative,
deliver to the Administrative Agent and the Lenders:
(i)    as soon as practicable following receipt thereof, copies of all
environmental assessments, audits, investigations, analyses and reports of any
kind or character, whether prepared by personnel of any Group Member or by any
independent consultants, Governmental Authorities or other Persons, with respect
to significant environmental matters at any Facility or with respect to any
Environmental Claims;
(ii)    promptly upon knowledge of any Authorized Officer of any Borrower
thereof, written notice relating to (1) any Release required to be reported to
Governmental Authority under any applicable Environmental Laws, (2) any remedial
action taken by any Loan Party or any other Person in response to (A) any
Hazardous Materials the existence of which has a reasonable possibility of
resulting in one or more Environmental Claims having, individually or in the
aggregate, a Material Adverse Effect or (B) any Environmental Claims that,
individually or in the aggregate, have a reasonable possibility of resulting in
a Material Adverse Effect, (3) any occurrence or condition on any real property
adjoining or in the vicinity of any Facility that could cause such Facility or
any part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws in a
manner that, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect or (4) the imposition or written threat of any
imposition of any Lien (other than a Permitted Lien) on any Collateral pursuant
to any Environmental Law;
(iii)    as soon as practicable following the sending or receipt thereof by any
Group Member, a copy of (1) any and all material written communications with
respect to any Environmental Claims that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect, (2) any report
sent to any Governmental Authority or other material written communications
regarding a Release required to be reported to such Governmental Authority that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect and (3) any material written communications responding
to any request for information from any Governmental Authority that suggests
such Governmental Authority is investigating whether any Group Member may be
potentially responsible for any Hazardous Materials Activity that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect;
(iv)    written notice (delivered in each instance as soon as practicable)
describing in reasonable detail (1) any proposed acquisition of stock, assets,
or other property by any Group Member that would reasonably be expected to
expose any Group Member to, or result in, Environmental Claims that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and (2) any proposed action to be taken by any Group Member to
modify current operations in a manner that would reasonably be expected to
subject any Group Member to Environmental Claims that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect; and

132
NY\6180200.13

--------------------------------------------------------------------------------

 

(v)    with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 5.08(a).
(b)    Environmental Claims, Etc. Promptly take any and all actions necessary to
(i) cure any violation of applicable Environmental Laws by such Group Member
that would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (ii) conduct any investigative or remedial action that
may be required pursuant to applicable Environmental Laws by such Group Member
that would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (iii) make an appropriate response to any
Environmental Claim against such Group Member and discharge any obligations it
may have to any Person thereunder where failure to do so would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(c)    Environmental Compliance. Use and operate all of its Facilities in
compliance with all Environmental Laws, keep all necessary Governmental
Authorizations required pursuant to any Environmental Laws, and handle all
Hazardous Materials in compliance with all Environmental Laws, in each case
except where the failure to comply with the terms of this clause would not
reasonably be expected to have a Material Adverse Effect.
Section 5.09    Maintenance of Ratings. In the case of the U.S. Borrower, at all
times use commercially reasonable efforts to maintain public corporate family
and public corporate credit ratings issued by Moody’s and S&P and public ratings
issued by Moody’s and S&P with respect to the credit facilities hereunder.
Section 5.10    Intellectual Property.
(a)    No Loan Party shall do any act or omit to do any act which would
reasonably be expected to cause any Material Intellectual Property, so long as
it remains Material Intellectual Property, to lapse, or become abandoned,
canceled, dedicated to the public, forfeited, unenforceable or otherwise
impaired, or which would adversely affect the validity, grant, or enforceability
of the security interest granted therein. No Loan Party shall, with respect to
any Trademarks constituting Material Intellectual Property, cease the use of any
of such Trademarks, except in the ordinary course of business, or fail to
maintain the level of the quality of products sold and services rendered under
any of such Trademark at a level at least substantially consistent with the
quality of such products and services as of the Closing Date, and such Loan
Party shall take all commercially reasonable steps necessary to insure that
licensees of such Trademarks use such consistent standards of quality. Each Loan
Party shall, within 30 days of the creation or acquisition or exclusive license
of any copyrightable work that is included in the Material Intellectual
Property, apply to register the Copyright in the United States Copyright Office
or, where appropriate, any foreign counterpart and, in the case of an exclusive
Copyright License in respect of a registered Copyright constituting Material
Intellectual Property, record such license, in the United States Copyright
Office or, where appropriate, any foreign counterpart. Each Loan Party shall
take all reasonable steps, including in any proceeding before the United States
Patent and Trademark Office, the United States Copyright Office, any state
registry or any foreign counterpart of the foregoing, to pursue any application
and

133
NY\6180200.13

--------------------------------------------------------------------------------

 

maintain any registration or issuance of each Trademark, Patent, and Copyright
owned by any Loan Party and constituting Material Intellectual Property.
(b)    Each U.S. Loan Party shall promptly notify the Collateral Agent if it
knows that any item of Material Intellectual Property, so long as it remains
Material Intellectual Property, has become (i) abandoned or dedicated to the
public or placed in the public domain, (ii) invalid or unenforceable,
(iii) subject to any adverse determination or development regarding any U.S.
Loan Party’s ownership, registration or use or the validity or enforceability of
such item of Intellectual Property (including any adverse development with
respect to any action or proceeding in the United States Patent and Trademark
Office, the United States Copyright Office, any state registry, any foreign
counterpart of the foregoing, or any court) or (iv) the subject of any reversion
or termination rights.
(c)    Except as provided in or permitted under Section 6.02 or, solely with
respect to the creation of a Lien securing the Obligations, Section 6.05, each
U.S. Loan Party shall use best efforts so as not to permit the inclusion in any
contract to which it hereafter becomes a party of any provision that could or
may in any way materially impair or prevent the creation of a security interest
in, or the assignment of, such U.S. Loan Party’s ownership interests in any
Intellectual Property acquired under such contracts that would become Material
Intellectual Property.
(d)    In the event that any Material Intellectual Property owned by any Loan
Party is infringed, misappropriated, diluted or otherwise violated by a third
party and such infringement, misappropriation, dilution or other violation would
reasonably be expected to have a Material Adverse Effect, such Loan Party shall
promptly take all commercially reasonable actions to stop such infringement,
misappropriation, dilution or other violation and protect its rights in such
Material Intellectual Property including, but not limited to, the initiation of
a suit for injunctive relief and to recover damages.
Section 5.11    Subsidiaries.
(a)    In the case of the Borrower Representative, in the event that any Person
becomes a U.S. Subsidiary of the U.S. Borrower after the Closing Date,
(x) promptly cause such Person to become a U.S. Guarantor hereunder and a U.S.
Grantor under the U.S. Pledge and Security Agreement or the CKI Related Assets
Pledge and Security Agreement, as applicable, by executing and delivering to the
Administrative Agent and the Collateral Agent a Counterpart Agreement, and
(y) promptly take all such actions and execute and deliver, or cause to be
executed and delivered, all documents, as are similar to those described in
Section 3.01(b) and clauses (i) and (ii) set forth below, in order to grant and
to perfect a First Priority Lien in favor of the Collateral Agent, for the
benefit of the Secured Parties, under the applicable Security Documents, in the
personal property Collateral of such new U.S. Subsidiary and in the Equity
Interests owned by any such new U.S. Subsidiary (provided that in no event shall
(1) more than 66% of the voting Equity Interests of any Foreign Subsidiary
directly owned by a U.S. Subsidiary or more than 66% of the Equity Interests of
any U.S.-Owned Holdco be required to be so pledged as security for the
Obligations of the U.S. Borrower and (2) any pledge of the Equity Interests of
any other Foreign Subsidiary be required as security for the Obligations of the
U.S. Borrower):

134
NY\6180200.13

--------------------------------------------------------------------------------

 

(i)    evidence satisfactory to the Collateral Agent of the compliance by each
such new U.S. Subsidiary of its obligations under the U.S. Security Agreements
(including its obligations to execute and deliver UCC financing statements and
originals of securities, instruments and chattel paper as provided therein); and
(ii)    fully executed and notarized Intellectual Property Security Agreements,
if applicable, in proper form for filing or recording in the United States
Copyright Office or the United States Patent and Trademark Office, as
applicable, memorializing and recording the encumbrance of the registrations and
applications for United States Trademarks, Copyrights and Patents of each such
Person.
(b)    With respect to each new U.S. Subsidiary, the Borrower Representative
shall promptly send to the Collateral Agent written notice setting forth with
respect to such Person (i) the date on which such Person became a Group Member
and (ii) all of the data required to be set forth in Schedule 4.02 with respect
to all Subsidiaries of the U.S. Borrower; and such written notice shall be
deemed to supplement Schedule 4.02 for all purposes hereof.
Section 5.12    Additional Material Real Estate Assets. In the event that any
U.S. Loan Party acquires a Material Real Estate Asset or a Real Estate Asset
owned or leased on the Closing Date becomes a Material Real Estate Asset and
such interest has not otherwise been made subject to the Lien of the Security
Documents in favor of the Collateral Agent, for the benefit of Secured Parties,
in the case of such U.S. Loan Party, promptly take to the fullest extent
commercially practical all such actions and execute and deliver, or cause to be
executed and delivered, all such mortgages, documents, instruments, agreements,
opinions and certificates similar to those described in Sections 5.12(a) through
5.12(e) with respect to each such Material Real Estate Asset that the Collateral
Agent shall reasonably request in order to create in favor of the Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority security interest
in such Material Real Estate Assets:
(a)    a fully executed and notarized Mortgage, in proper form for recording in
the appropriate places in the applicable jurisdiction;
(b)    an opinion of counsel (which counsel shall be reasonably satisfactory to
the Collateral Agent) admitted in the state in which such Material Real Estate
Asset is located with respect to the enforceability of the form of Mortgage to
be recorded in such state and such other matters as the Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Collateral Agent;
(c)    in the case of each Leasehold Property, (i) a Landlord Consent if the
applicable landlord has delivered a Landlord Consent after the U.S. Borrower’s
use of commercially reasonable efforts to obtain such Landlord Consent (provided
that the U.S. Borrower shall not be required to expend any funds or grant any
concession to obtain such Landlord Consent), and (ii) evidence that such
Leasehold Property is a Recorded Leasehold Interest;
(d)    an ALTA mortgagee title insurance policy or unconditional commitment
therefor issued by one or more title companies (the “Title Company”) reasonably
satisfactory to the Collateral

135
NY\6180200.13

--------------------------------------------------------------------------------

 

Agent with respect to such Material Real Estate Asset (each, a “Title Policy”),
in an amount not less than 110% of the fair market value of such Material Real
Estate Asset insuring the title to such Material Real Estate Asset vested in the
applicable U.S. Loan Party and insuring the Collateral Agent that the relevant
Mortgage creates a valid and enforceable First Priority mortgage Lien on such
Material Real Estate Asset encumbered thereby, which Title Policy (i) shall
include all endorsements reasonably requested by the Collateral Agent and
(ii) shall provide for affirmative insurance and such reinsurance as the
Collateral Agent may reasonably request, all of the foregoing in form and
substance reasonably satisfactory to the Collateral Agent; and evidence
satisfactory to the Collateral Agent that the applicable U.S. Loan Party has
(A) delivered to the Title Company all certificates, consents and affidavits
required by the Title Company in connection with the issuance of the applicable
Title Policy and (B) paid to the Title Company or to the appropriate
Governmental Authorities all expenses and premiums of the Title Company and all
other sums required in connection with the issuance of the applicable Title
Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgage in the
applicable real property records; together with a title report issued by a title
company with respect thereto, dated as of a date reasonably satisfactory to the
Collateral Agent and copies of all recorded documents listed as exceptions to
title or otherwise referred to therein, each in form and substance reasonably
satisfactory to the Collateral Agent; and
(e)    (i) a completed Flood Certificate with respect to each such Material Real
Estate Asset, which Flood Certificate shall (A) be addressed to the Collateral
Agent, (B) be completed by a company which has guaranteed the accuracy of the
information contained therein, and (C) otherwise comply with the Flood Program;
(ii) evidence describing whether the community in which such Material Real
Estate Asset is located participates in the Flood Program; (iii) if any Flood
Certificate states that such Material Real Estate Asset is located in a Flood
Zone, the Borrower Representative’s written acknowledgement of receipt of
written notification from the Collateral Agent (A) as to the existence of such
Material Real Estate Asset, and (B) as to whether the community in which such
Material Real Estate Asset is located is participating in the Flood Program; and
(iv) if such Material Real Estate Asset is located in a Flood Zone and is
located in a community that participates in the Flood Program, evidence that the
applicable U.S. Loan Party has obtained a policy of flood insurance that is in
compliance with all applicable regulations of the Board of Governors.
Section 5.13    Additional Collateral. With respect to any assets or property
acquired after the Closing Date by any Group Member that is, or pursuant to
Section 5.11 becomes, a U.S. Loan Party (other than (x) any assets or property
described in Section 5.11 or 5.12 and (y) any assets or property subject to a
Lien expressly permitted by Section 6.02) as to which the Collateral Agent, for
the benefit of the Secured Parties, does not have a perfected First Priority
Lien, promptly (i) execute and deliver to the Collateral Agent such amendments
to the Security Documents or such new Security Documents as the Collateral Agent
deems necessary or advisable to grant to the Collateral Agent, for the benefit
of the applicable Secured Parties, a perfected First Priority Lien in such
assets or property and (ii) take all actions necessary or advisable to grant to
the Collateral Agent, for the benefit of the applicable Secured Parties, a
perfected First Priority Lien in such assets or property, including without
limitation, authorizing the Collateral Agent to file UCC financing statements in
such jurisdictions as may be required by the U.S. Security Agreements, or by law
or

136
NY\6180200.13

--------------------------------------------------------------------------------

 

as may be requested by the Collateral Agent. Notwithstanding anything in this
Section 5.13 or in Section 5.11, 5.12 or 5.14 to the contrary, Sections 5.11,
5.12, 5.13 and 5.14 shall not (x) apply to any property or Subsidiary created or
acquired after the Closing Date, as applicable, as to which the Administrative
Agent has determined in its sole discretion that the collateral value thereof is
insufficient to justify the difficulty, time and/or expense of obtaining a
perfected security interest therein or (y) require a grant or perfection of a
security interest in any asset excluded by the applicable security document.
Section 5.14    Further Assurances. At any time or from time to time upon the
request of the Administrative Agent, at the expense of the U.S. Loan Parties,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent or the Collateral Agent may
reasonably request in order to effect fully the purposes of the Loan Documents
or to more fully perfect or renew the rights of the Administrative Agent or the
Lenders with respect to the Collateral (or with respect to any additions thereto
or replacements or proceeds thereof or with respect to any other property or
assets hereafter acquired by any U.S. Loan Party which may be deemed to be part
of the Collateral). In furtherance and not in limitation of the foregoing, each
U.S. Loan Party shall take such actions as the Administrative Agent or the
Collateral Agent may reasonably request from time to time to ensure that the
Obligations are guaranteed by the U.S. Guarantors and are secured by the assets
of each U.S. Loan Party in each case, to the extent otherwise required by this
Agreement. Upon the exercise by the Administrative Agent or the Collateral Agent
of any power, right, privilege or remedy pursuant to this Agreement or the other
Loan Documents which required any consent, approval, recording, qualification or
authorization of any Governmental Authority, the U.S. Borrower or the applicable
U.S. Loan Party will execute and deliver, or will cause the execution and
delivery of, all applications, certifications, instruments and other documents
and papers that the Administrative Agent or the Collateral Agent may be required
to obtain from such U.S. Loan Party for such consent, approval, recording,
qualification or authorization.
ARTICLE VI.    
NEGATIVE COVENANTS
Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until Payment in Full of the Obligations, such Loan Party shall not,
nor shall it cause or permit any of its Restricted Subsidiaries to:
Section 6.01    Indebtedness. Create, incur, assume or guaranty, or otherwise
become or remain liable with respect to any Indebtedness, except:
(a)    the Obligations;
(b)    (i) Indebtedness in respect of the 2023 Debentures, (ii) Indebtedness of
the U.S. Borrower in respect of the 2020 Notes in an aggregate principal amount
not to exceed $600,000,000 and guaranty obligations of any U.S. Guarantor in
respect of such Indebtedness, (iii) Indebtedness of the U.S. Borrower in respect
of the 2022 Notes in an aggregate principal amount not to exceed $700,000,000
and guaranty obligations of any U.S. Guarantor in respect of such Indebtedness
and (iv) any Permitted Refinancing of the Indebtedness described in clause (i),
(ii) or (iii);

137
NY\6180200.13

--------------------------------------------------------------------------------

 

(c)    Indebtedness of any Restricted Subsidiary owed to any Borrower or to any
other Restricted Subsidiary, or of any Borrower owed to any Restricted
Subsidiary or any other Borrower; provided, that (i) all such Indebtedness owed
to a U.S. Loan Party shall, if owed by a U.S. Subsidiary, be evidenced by an
intercompany note and be subject to a First Priority Lien pursuant to the
Security Documents, (ii) such Indebtedness shall be unsecured and if owed by
(x) a U.S. Loan Party to a Foreign Subsidiary or (y) a Foreign Subsidiary to the
U.S. Borrower or a U.S. Subsidiary and not subject to a First Priority Lien
pursuant to the Security Documents, shall be subordinated in right of payment to
the payment in full of the Obligations in a manner consistent with the
subordination provisions set forth in Section 7.07 and shall be Subordinated
Indebtedness hereunder, (iii) any payment by any such Guarantor under any
guaranty of the Obligations shall result in a pro tanto reduction of the amount
of any Indebtedness owed by such Guarantor to such Borrower or to any of the
other Guarantors for whose benefit such payment is made and (iv) such
Indebtedness is permitted as an Investment under Section 6.06;
(d)    (1) unsecured Indebtedness of the U.S. Borrower and guaranty obligations
of any U.S. Guarantor in respect of such Indebtedness; provided, that such
Indebtedness (a) matures at least three months after the maturity date of the
Term Loans, (b) has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of the Term Loans, (c) does not contain
maintenance covenants that are more restrictive than Sections 6.07(a) and
6.07(b) and (d) if guaranteed, is guaranteed only by the U.S. Guarantors;
provided, that both immediately prior and after giving effect to the incurrence
thereof, (x) no Default or Event of Default shall exist or result therefrom and
(y) the U.S. Borrower shall be in compliance with the covenants set forth in
Sections 6.07(a) and 6.07(b) after giving pro forma effect to the incurrence of
such Indebtedness and the consummation of any Investment or acquisition,
repayment of any Indebtedness or payment or making of any Restricted Payment
with the Net Cash Proceeds thereof, but otherwise excluding the Net Cash
Proceeds of any such Indebtedness and (2) any Permitted Refinancings of such
Indebtedness;
(e)    Indebtedness incurred by any Group Member arising from agreements
providing for indemnification, adjustment of purchase price, other compensation
or similar obligations (including, Indebtedness consisting of the deferred
purchase price of assets or property acquired in a Permitted Acquisition), in
connection with Permitted Acquisitions, permitted Investments or permitted
dispositions of any business, assets or Subsidiary of any Group Member;
(f)    Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal bonds or similar obligations incurred in
the ordinary course of business;
(g)    Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;
(h)    guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of any Group Member;
(i)    guaranties by (i) any Borrower of Indebtedness of a Guarantor or any
other Borrower or guaranties by a Guarantor of Indebtedness of any Borrower or
any other Guarantor with respect, in each case, to Indebtedness otherwise
permitted to be incurred by such Borrower or such Guarantor

138
NY\6180200.13

--------------------------------------------------------------------------------

 

pursuant to this Section 6.01 (other than Sections 6.01(b), 6.01(c), 6.01(d) and
6.01(n)(i)); provided, that if the Indebtedness that is being guarantied
pursuant to clause (i) of this Section 6.01(i) is unsecured and/or subordinated
to the Obligations, the guaranty shall also be unsecured and/or subordinated to
the Obligations, (ii) any Group Member that is not a Loan Party of Indebtedness
of any other Group Member that is not a Loan Party, (iii) the U.S. Borrower of
Indebtedness of any Group Member that is not a Loan Party incurred in the
ordinary course of business on ordinary business terms so long as such
Indebtedness is otherwise permitted to be incurred under Section 6.01(j),
6.01(r) or 6.01(s) to the extent such guaranties are unsecured and otherwise
permitted as an Investment under Section 6.06 (other than Section 6.06(q)) and
(iv) any Foreign Subsidiary of Indebtedness of any other Foreign Subsidiary;
(j)    Indebtedness existing on the Restatement Date and drawings in respect of
debt commitments under each agreement, in each case, which is described in
Schedule 6.01 and any Permitted Refinancing thereof;
(k)    Indebtedness (i) in an amount not to exceed at any one time outstanding
$150,000,000 (or 1.50% of Consolidated Total Assets, if greater), which is
incurred with respect to Capital Leases or constitutes purchase money
Indebtedness to finance the acquisition, lease, construction or improvement of
assets or property and any Permitted Refinancing in respect thereof; provided,
that any such Indebtedness shall be secured only by the asset acquired, leased,
constructed or improved in connection with the incurrence of such Indebtedness,
be incurred within 270 days of the acquisition, lease, construction or
improvement of the relevant equipment or other asset and constitute not less
than 75.0% of the aggregate consideration paid with respect to such acquisition,
lease, construction or improvement, (ii) constituting Attributable Indebtedness
with respect to any Sale and Lease-Back permitted under Section 6.10 in an
amount not to exceed at any one time outstanding $75,000,000 (or 0.75% of
Consolidated Total Assets, if greater) or (iii) consisting of obligations with
respect to Capital Leases of property, plant and equipment of any Subsidiary of
the U.S. Borrower organized in Japan;
(l)    (i) (1) Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Loan Party or becomes or is merged into
or consolidated with a Subsidiary after the Closing Date or (2) Indebtedness
attaching to assets that are acquired by any Group Member after the Closing Date
as the result of a Permitted Acquisition; provided, that (x) such Indebtedness
existed at the time such Person became a Loan Party or became or was merged into
or consolidated with a Subsidiary or at the time such assets were acquired and,
in each case, was not created in contemplation thereof and (y) such Indebtedness
is not guaranteed in any respect by any Group Member (other than (A) by any such
Person that so becomes a Subsidiary or (B) to the extent any Group Member is
otherwise permitted to guaranty such Indebtedness under another provision under
this Section 6.01) and (ii) any Permitted Refinancing thereof;
(m)    Indebtedness of the type described in clause (viii) of the definition
thereof with respect to interest rates, commodity exposure or foreign exchange
rates, or any Treasury Transaction; provided that in each case such Indebtedness
shall not have been entered into for speculation purposes;

139
NY\6180200.13

--------------------------------------------------------------------------------

 

(n)    (i) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to any of the Borrowers or the Guarantors,
(ii) Indebtedness of a Group Member consisting of Standard Securitization
Undertakings; provided that, in each case, the Net Cash Proceeds with respect to
such Indebtedness are used to repay Term Loans and will be applied as set forth
in Section 2.15(c) and (iii) Indebtedness incurred with respect to any
disposition of accounts receivable in connection with receivables factoring
arrangements in the ordinary course of business;
(o)    Indebtedness owing to any insurance company in connection with the
financing of any insurance premiums permitted by such insurance company in the
ordinary course of business;
(p)    Indebtedness incurred in the ordinary course of business with respect to
surety and appeal bonds, performance and insurance bonds and similar
obligations;
(q)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided that such Indebtedness (i) is
extinguished within five Business Days of its incurrence or (ii) if in respect
of credit or purchase cards, is extinguished within 60 days of its incurrence;
(r)    other Indebtedness of Subsidiaries (other than a Securitization
Subsidiary) that are not Loan Parties and Indebtedness incurred on behalf of or
representing guaranties of Indebtedness of Joint Ventures in an amount not to
exceed at any one time outstanding $125,000,000 (or 1.25% of Consolidated Total
Assets, if greater);
(s)    other Indebtedness of any Group Member (other than a Securitization
Subsidiary) in an aggregate amount not to exceed at any one time outstanding
$375,000,000 (or 3.50% of Consolidated Total Assets, if greater);
(t)    Indebtedness arising as a result of (the establishment of) a fiscal unity
(fiscale eenheid) between (i) European Loan Parties incorporated in the
Netherlands or (ii) Restricted Subsidiaries that are not Loan Parties
incorporated in the Netherlands;
(u)    Indebtedness pursuant to a declaration of joint and several liability
used for the purpose of section 2:403 of the Dutch Civil Code (and any residual
liability under such declaration arising pursuant to section 2:404(2) of the
Dutch Civil Code);
(v)    Indebtedness representing the deferred obligation to purchase common
stock or common stock options permitted under Section 6.04(c);
(w)    Indebtedness arising under any domination and/or profit transfer
agreement (Beherrschungs und/oder Gewinnabführungsvertrag) with a Restricted
Subsidiary incorporated in Germany which was in force on the Restatement Date;

140
NY\6180200.13

--------------------------------------------------------------------------------

 

(x)    Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade-related letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;
(y)    Indebtedness of the U.S. Borrower in respect of letters of credit issued
by the U.S. Borrower for its own account or for the account of any other Group
Member; provided that neither the Administrative Agent nor any Lender shall have
any direct or indirect liability with respect to any such letter of credit,
whether as a guarantor, confirming bank or otherwise;
(z)    Indebtedness, if any, in respect of the CKI Obligations and the Itochu
Obligations and any Permitted Refinancing of the Itochu Obligations;
(aa)    unsecured Indebtedness in respect of obligations of any Group Member to
pay the deferred purchase price of goods or services or progress payments in
connection with such goods and services; provided that such obligations are
incurred in connection with open accounts extended by suppliers on customary
trade terms (which require that all such payments be made within 60 days after
the incurrence of the related obligations) in the ordinary course of business,
and not in connection with the borrowing of money or any Hedge Agreement or
Treasury Transaction;
(bb)    Indebtedness representing deferred compensation to employees of any
Group Member incurred in the ordinary course of business;
(cc)    Indebtedness incurred as part of the Post-Closing Restructuring
Transactions, so long as such Indebtedness is otherwise permitted to be incurred
under Section 6.01(c);
(dd)    guaranties by the U.S. Borrower of Indebtedness of a Foreign Subsidiary
that is not a Loan Party of the type described in Section 6.01(m); and
(ee)    all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in Sections 6.01(a) through 6.01(dd) above.
Section 6.02    Liens. Create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of any Loan Party or any
of its Restricted Subsidiaries, whether now owned or hereafter acquired or
licensed, or any income, profits or royalties therefrom, except:
(a)    Liens granted pursuant to any Loan Document in favor of the Collateral
Agent for the benefit of Secured Parties;
(b)    Liens for Taxes to the extent obligations with respect to such Taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and so long as adequate reserves or other appropriate
provisions as shall be required in conformity with GAAP shall have been made
therefore and Liens for Taxes not yet due and payable;
(c)    statutory Liens of landlords, banks (and rights of set‑off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any

141
NY\6180200.13

--------------------------------------------------------------------------------

 

such Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) of ERISA or a violation of Section 436 of the Internal Revenue
Code), in each case incurred in the ordinary course of business (i) for amounts
not yet overdue or (ii) for amounts that are overdue and that (in the case of
any such amounts overdue for a period in excess of 10 days) are being contested
in good faith by appropriate proceedings, so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts;
(d)    Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return‑of‑money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
(e)    easements, rights‑of‑way, restrictions, encroachments, and other defects
or irregularities in title, in each case which do not and will not interfere in
any material respect with the ordinary conduct of the business of any Group
Member;
(f)    any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder and covering only the assets so leased;
(g)    Liens solely on any cash earnest money deposits made by any Group Member
in connection with any letter of intent or purchase agreement permitted
hereunder;
(h)    Liens evidenced by the filing of precautionary UCC financing statements
relating solely to operating leases of personal property entered into in the
ordinary course of business;
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(j)    any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
(k)    any reservations, limitations, exceptions, provisos and conditions, if
any, expressed in any original grants from the Crown, including, without
limitation, the reservation of any mines and minerals in the Crown or in any
other Person;
(l)    licenses or sublicenses (including licenses or sublicenses of Patents,
Copyrights, Trademarks and other Intellectual Property rights), leases or
subleases granted by any Group Member in the ordinary course of business which
does not materially interfere with the business of the Group Members taken as a
whole;
(m)    Liens in favor of vendors of goods arising as a matter of law securing
the payment of the purchase price therefor so long as such Liens attach only to
the purchased goods or, where customary in the local market, Liens arising from
a contract securing (i) the payment of the purchase

142
NY\6180200.13

--------------------------------------------------------------------------------

 

price of goods, (ii) the performance of any work or (iii) the fulfillment of any
obligation arising out of the non-compliance with such contract;
(n)    Liens existing on the Restatement Date which are described in
Schedule 6.02 and replacements, renewals or extensions of such Liens; provided,
that such Lien shall not apply to additional property other than
(A) after-acquired property that is related to the property covered by such Lien
and (B) proceeds and products thereof and such Lien shall secure only those
obligations it secures on the Restatement Date and extensions, renewals and
replacements thereof that, to the extent constituting Indebtedness, qualify as a
Permitted Refinancing thereof;
(o)    Liens arising under any retention of title, hire purchase or conditional
sale arrangement or arrangements having similar effect in respect of goods
supplied to a Group Member in the ordinary course of trading and on the
supplier’s standard or usual terms and arising as a result or omission by any
Group Member, including, for the avoidance of doubt, verlängerte
Eigentumsvorbehalte and erweiterte Eigentumsvorbehalte;
(p)    Liens securing Indebtedness permitted pursuant to Section 6.01(k);
provided, that any such Lien shall encumber only the property subject to the
underlying lease, after-acquired property that is required to be pledged
pursuant to such underlying lease on customary terms and proceeds and products
thereof;
(q)    Liens securing Indebtedness permitted by Section 6.01(l) and any
extensions, renewals and replacements thereof that, to the extent constituting
Indebtedness, qualify as a Permitted Refinancing thereof; provided, that any
such Lien shall encumber only assets and property of the Person so acquired or
only attach to those assets which secured such Indebtedness at the time such
assets were acquired by the Group other than (A) after-acquired property that is
directly related to the property secured by such Lien and (B) proceeds and
products thereof;
(r)    Liens arising from judgments in circumstances not constituting an Event
of Default under Section 8.01(i);
(s)    Liens on Securitization Assets or a Securitization Subsidiary’s other
assets arising in connection with a Qualified Securitization Financing;
(t)    Liens arising by virtue of any statutory, contractual or common law
provision relating to banker’s liens, rights of set-off or similar rights
(i) relating to the establishment of depository relations in the ordinary course
of business with banks not given in connection with the issuance of Indebtedness
and (ii) relating to pooled deposit or sweep accounts of any Group Member to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Group;
(u)    any Lien created pursuant to the general conditions of a bank operating
in The Netherlands based on the general conditions drawn up by the Netherlands
Bankers’ Association (Nederlandse Vereniging van Banken) and the Consumers Union
(Consumentenbond) or pursuant to any other general conditions of, or any
contractual arrangement with, any such bank to substantially the same effect;

143
NY\6180200.13

--------------------------------------------------------------------------------

 

(v)    Liens arising out of consignment or similar arrangements for the sale by
any Group Member of goods through third parties in the ordinary course of
business;
(w)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(x)    (i) Liens granted pursuant to the CKI Security Agreement to secure the
CKI Obligations, which are senior to the Lien in favor of the Collateral Agent
pursuant to the terms of the CKI Intercreditor Agreement; and (ii) Liens on cash
of any Foreign Subsidiary granted to secure Itochu Obligations in an aggregate
amount not to exceed ¥1,325,000,000;
(y)    Liens that are disclosed in (i) a Title Policy or (ii) any other title
insurance policies delivered to the Collateral Agent in connection with
mortgages on Material Real Estate Assets executed pursuant to Section 5.13 after
the Closing Date (unless the Lien described in this clause (ii) is otherwise
prohibited under this Agreement and is capable of being discharged by a Loan
Party in a commercially practicable manner) and any replacement, extension or
renewal of any such Lien; provided, that such replacement, extension or renewal
Lien shall not cover any property other than the property that was subject to
such Lien prior to such replacement, extension or renewal; provided, further,
that the Indebtedness and other obligations secured by such replacement,
extension or renewal Lien are permitted by this Agreement;
(z)    Liens securing Attributable Indebtedness incurred under Section 6.01(k)
pursuant to any Sale and Lease-Back permitted under Section 6.10;
(aa)    Liens securing obligations in respect of letters of credit, bank
guarantees, warehouse receipts or similar instruments issued to support
performance obligations (other than obligations for principal, premium,
interest, penalties, fees, indemnifications, reimbursements and other amounts
payable in respect of Indebtedness) and trade-related letters of credit, in each
case, outstanding on the Closing Date or issued thereafter in the ordinary
course of business and covering the goods (or the documents of title in respect
of such goods) financed by such letters of credit, banker’s acceptances or bank
guarantees and the proceeds and products thereof;
(bb)    Liens securing Indebtedness permitted by Section 6.01(r); provided that
any such Liens shall only attach to the assets of the entity incurring such
Indebtedness;
(cc)    Liens in favor of the U.S. Borrower or any other Loan Party; provided
that if any such Lien shall cover any Collateral, the holder of such Lien shall
execute and deliver to the Administrative Agent a subordination agreement in
form and substance reasonably satisfactory to the Administrative Agent;
(dd)    (i) solely to the extent equal and ratable Liens are required pursuant
to the terms of the 2023 Debentures Indenture, Liens securing the 2023
Debentures Obligations which Liens are granted pursuant to the Loan Documents,
the CKI Security Agreement or any other security agreement the terms of which
are no more favorable to the holders of the 2023 Debentures Obligations than the
terms of the U.S. Pledge and Security Agreement and (ii) Liens securing any
Permitted Refinancing of the 2023 Debentures Obligations, which Liens are
granted pursuant to

144
NY\6180200.13

--------------------------------------------------------------------------------

 

the Loan Documents, the CKI Security Agreement or any other security agreement
the terms of which are no more favorable to the holders of the 2023 Debentures
Obligations than the terms of the U.S. Pledge and Security Agreement; it being
agreed that in the case of clauses (i) and (ii), with respect to such Loan
Documents or other security agreements contemplated by such clauses entered into
after the Closing Date, the Administrative Agent and the Collateral Agent shall
enter into intercreditor agreements as may be reasonably requested by the
Borrower Representative and acceptable to the Administrative Agent and the
Collateral Agent to give effect to the requirements of clause (i) or (ii) above,
as applicable; and
(ee)    other Liens securing Indebtedness or other obligations in an aggregate
amount not to exceed at any one time outstanding $200,000,000 (or 1.75% of
Consolidated Total Assets, if greater).
Section 6.03    Designation of Subsidiaries. Designate any Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary, except that the U.S. Borrower may at any time designate any
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that:
(a)    immediately after such designation, no Default or Event of Default shall
have occurred and be continuing or shall be caused thereby and the Group shall
be in compliance with the financial covenants set forth in Sections 6.07(a) and
6.07(b), in each case on a pro forma basis;
(b)    with respect to any Subsidiary to be designated as an Unrestricted
Subsidiary, such Subsidiary or any of its Subsidiaries does not own any Equity
Interests or Indebtedness of or have any Investment in, or own or hold any Lien
on any property of, any other Subsidiary of the U.S. Borrower which is not a
Subsidiary of the Subsidiary to be so designated or otherwise an Unrestricted
Subsidiary;
(c)    with respect to any Subsidiary to be designated as an Unrestricted
Subsidiary, such Subsidiary is not party to any agreement, contract, arrangement
or understanding with any Borrower or any Restricted Subsidiary unless the terms
of any such agreement, contract, arrangement or understanding are no less
favorable to such Borrower or such Restricted Subsidiary than those that might
be obtained at the time from Persons who are not Affiliates of the Borrowers;
(d)    with respect to any Subsidiary to be designated as an Unrestricted
Subsidiary, such Subsidiary is a Person with respect to which neither any
Borrower nor any Restricted Subsidiaries has any direct or indirect obligation
(1) to subscribe for additional Equity Interests or (2) to maintain or preserve
such Person’s financial condition or to cause such Person to achieve any
specified levels of operating results;
(e)    with respect to any Subsidiary to be designated as an Unrestricted
Subsidiary, such Subsidiary has not guaranteed or otherwise directly or
indirectly provided credit support for any Indebtedness of any Borrower or any
Restricted Subsidiaries;
(f)    with respect to any Subsidiary to be designated as an Unrestricted
Subsidiary, neither any Borrower nor any Restricted Subsidiary will at any time
(i) provide a guarantee of, or similar

145
NY\6180200.13

--------------------------------------------------------------------------------

 

credit support to, any Indebtedness of such Subsidiary (including any
undertaking, agreement or instrument evidencing such Indebtedness), (ii) be
directly or indirectly liable for any Indebtedness of such Subsidiary or
(iii) be directly or indirectly liable for any Indebtedness which provides that
the holder thereof may (upon notice, lapse of time or both) declare a default
thereon (or cause the payment thereof to be accelerated or payable prior to its
final scheduled maturity) upon the occurrence of a default with respect to any
other Indebtedness that is Indebtedness of such Subsidiary (including any
corresponding right to take enforcement action against such Subsidiary);
(g)    no Restricted Subsidiary may be designated as an Unrestricted Subsidiary
if it was previously designated as an Unrestricted Subsidiary;
(h)    any designation of a Restricted Subsidiary to an Unrestricted Subsidiary
shall be deemed an Investment under Section 6.06 in an amount equal to the fair
market value of the Subsidiary so designated; and
(i)    any such designation shall be evidenced by providing notice to the
Administrative Agent of the copy of the resolution of the U.S. Borrower’s Board
or Directors (or duly authorized committee thereof) giving effect to such
designation and a certificate of an Authorized Officer certifying that such
designation complies with the foregoing requirements.
Section 6.04    Restricted Payments. Directly or indirectly declare, order, pay,
make or set apart any sum for any Restricted Payment except that:
(a)    any Subsidiary of any Borrower may declare and pay dividends, repurchase
its Equity Interests, or make other distributions to each direct owner of Equity
Interests of such Subsidiary; provided that, in the case of a Subsidiary that is
a not a Wholly-Owned Restricted Subsidiary, such dividends, repurchases or other
distributions are made to all owners of such Subsidiary’s Equity Interests on a
pro rata basis (or more favorable basis from the perspective of the Group
Members) based on their relative ownership interests;
(b)    the U.S. Borrower may make regularly scheduled payments of principal and
interest in respect of any Subordinated Indebtedness in accordance with the
terms of and only to the extent required by the documentation governing such
Subordinated Indebtedness and any Subordinated Indebtedness may be refinanced
pursuant to a Permitted Refinancing thereof;
(c)    the U.S. Borrower may purchase, repurchase, retire, redeem or otherwise
acquire its common stock or common stock options from present or former
officers, directors or employees of the Group in connection with any management
equity subscription agreement, any compensation, retirement, disability,
severance or benefit plan or agreement, any employment agreement or any other
similar plans or agreements; provided, that the aggregate amount of payments
under this Section 6.04(c) (net of any proceeds received by the U.S. Borrower
subsequent to the Closing Date in connection with resales of any common stock or
common stock options so purchased or acquired) shall not exceed $15,000,000 in
any calendar year;
(d)    so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the U.S. Borrower may declare and pay
cash dividends with respect to

146
NY\6180200.13

--------------------------------------------------------------------------------

 

(i) its common stock in an annual amount not to exceed $0.20 per outstanding
share of common stock and (ii) its Series A Preferred Stock in an annual amount
of up to $0.20 per share of common stock that would be issuable upon conversion
of any outstanding share of Series A Preferred Stock (subject, in the case of
each of clauses (i) and (ii), to adjustment for any stock split, reverse stock
split, stock dividend or similar occurrence so that the aggregate amount of
dividends payable after such transaction is the same as the amount payable
immediately prior to such transaction);
(e)    the U.S. Borrower may pay any dividend or distribution within 60 days
after the date of declaration thereof, if at the date of declaration such
payment would have complied with the provisions of this Agreement (including the
other provisions of this Section 6.04);
(f)    the U.S. Borrower may make Restricted Payments in respect of Subordinated
Indebtedness; provided that (i) the amount of such Restricted Payments pursuant
to this Section 6.04(f) does not exceed (x) $50,000,000 during the term of this
Agreement (or 1.0% of Consolidated Total Assets, if greater) plus (y) if the
Incurrence Test is satisfied on a pro forma basis, an amount equal to the
Available Amount, (ii) such Restricted Payments are made from proceeds from the
substantially concurrent issuance, sale or exchange by the U.S. Borrower of
Equity Interests or (iii) such Restricted Payment results from the conversion of
all or any portion of the Subordinated Indebtedness to Equity Interests of the
U.S. Borrower;
(g)    so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the U.S. Borrower and any of its
Restricted Subsidiaries may make other Restricted Payments in an aggregate
amount not to exceed (i) $200,000,000 (or 1.75% of Consolidated Total Assets, if
greater) during the term of this Agreement plus (ii) if the Incurrence Test is
satisfied on a pro forma basis, an amount equal to the Available Amount;
provided that, after giving effect to the consummation of such Restricted
Payment and any financing thereof, the Group shall be in compliance with the
financial covenants set forth in Sections 6.07(a) and 6.07(b);
(h)    (i) any Group Member may make Restricted Payments in respect of the
Itochu Obligations and (ii) any Group Member (other than the U.S. Borrower) may
make Restricted Payments in connection with the Post-Closing Restructuring
Transactions;
(i)    the U.S. Borrower may make repurchases of Equity Interests deemed to
occur upon exercise of options, warrants, restricted stock units or similar
rights if such Equity Interests represents all or a portion of the exercise
price thereof or deemed to occur in connection with the satisfaction of any
withholding tax obligation incurred relating to the vesting or exercise of such
options, warrants, restricted stock units or similar rights; and
(j)    the U.S. Borrower and any of its Restricted Subsidiaries may make other
Restricted Payments so long as (i) no Default or Event of Default shall have
occurred and be continuing or shall be caused thereby and (ii) the Net Leverage
Ratio shall be no greater than 3.00:1.00 on a pro forma basis after giving
effect to such Restricted Payment.
Section 6.05    Restrictions on Subsidiary Distributions; No Further Negative
Pledges. Except as arising under any Loan Document, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Restricted

147
NY\6180200.13

--------------------------------------------------------------------------------

 

Subsidiary of any Borrower to (a) pay dividends or make any other distributions
on any of such Subsidiary’s Equity Interests owned by such Borrower or any other
Restricted Subsidiary of any Borrower, (b) repay or prepay any Indebtedness owed
by such Restricted Subsidiary to any Borrower or any other Restricted Subsidiary
of any Borrower, (c) make loans or advances to any Borrower or any other
Restricted Subsidiary of any Borrower, (d) transfer, lease or license any of its
property or assets to any Borrower or any other Restricted Subsidiary of any
Borrower or (e) create or assume any Lien upon any of its properties or assets,
whether now owned or hereafter acquired, to secure the Obligations, other than
encumbrances and restrictions (i) in agreements evidencing Indebtedness
permitted by Section 6.01 and agreements relating to Liens permitted by
Section 6.02 that impose restrictions on the property subject to such Liens,
(ii) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements and
agreements similar to any of the foregoing (provided that such restrictions are
limited to the assets or property subject to such leases, licenses, joint
venture or similar agreements), (iii) created by virtue of any sale, transfer,
lease or other disposition of, or any agreement with respect thereto, any
specific property, assets or Equity Interests permitted to be so transferred
under this Agreement, (iv) contained in the 2023 Debentures Indenture, the CKI
Documents, the Itochu Agreement, and any agreement related to the obligations of
the U.S. Borrower and any of its Subsidiaries to the China JV, (v) with respect
to any Restricted Subsidiary organized under the laws of Japan, imposed pursuant
to an agreement restricting (A) the creation or assumption of any Lien upon such
Restricted Subsidiary’s inventory and receivables or (B) the transfer of assets
of any such Restricted Subsidiary, in each case in the ordinary course of
business, (vi) existing under or by reason of applicable law, rule or
regulation, (vii) on the use of cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business, (viii) in any
agreement in effect at the time a Person becomes a Subsidiary of the U.S.
Borrower, provided that the agreement in which such restrictions are contained
was not entered into in contemplation of such Person becoming a Subsidiary of
the U.S. Borrower, (ix) contained in agreements in effect on the Restatement
Date and described in Schedule 6.05 and (x) in any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in
clauses (i) through (ix) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the U.S. Borrower, no more
restrictive with respect to the restrictions referred to in clauses (a) through
(e) above than prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.
Section 6.06    Investments. Make or own any Investment in any Person, including
any Joint Venture, except:
(a)    Investments in cash and Cash Equivalents and Investments that were Cash
Equivalents when made;
(b)    (i) Investments owned as of the Restatement Date in any Restricted
Subsidiary, (ii) Investments made after the Restatement Date in any Loan Party
(other than, in the case of this clause (ii), Investments made by any U.S. Loan
Party in a European Loan Party or an Ancillary Borrower) and (iii) guarantees by
the U.S. Borrower of Indebtedness of any Foreign Subsidiary permitted under
Section 6.01(j);

148
NY\6180200.13

--------------------------------------------------------------------------------

 

(c)    deposits, prepayments, advances in the form of a prepayment of expenses
and other credits to suppliers made in the ordinary course of business
consistent with the past practices of the Group;
(d)    Investments to the extent that payment for such Investments is made with
Equity Interests of the U.S. Borrower;
(e)    Investments that are acquired after the Closing Date by any Group Member
as a result of (i) a Permitted Acquisition; provided that such Investments
existed at the time of the Permitted Acquisition and were not made in
contemplation thereof or (ii) a sale or disposition of assets by a Group Member
to another Group Member (to the extent such disposition is not prohibited by
Section 6.08 hereof);
(f)    to the extent constituting an Investment, Consolidated Capital
Expenditures in the ordinary course of business;
(g)    loans and advances to employees, consultants or directors (managing or
otherwise) of the Group made in the ordinary course of business in an aggregate
principal amount at any one time outstanding not to exceed $15,000,000;
(h)    Permitted Acquisitions permitted pursuant to Section 6.08;
(i)    Investments in existence on, or pursuant to legally binding written
commitments in existence on, the Restatement Date as described in Schedule 6.06
and, in each case, any extensions, modifications or renewals thereof so long as
the amount of any Investment made pursuant to this Section 6.06(i) is not
increased at any time above the amount of such Investment existing or committed,
as applicable, on the Restatement Date;
(j)    Hedge Agreements and Treasury Transactions which constitute Investments;
(k)    accounts, chattel paper and notes receivable arising from the sale or
lease of goods or the performance of services in the ordinary course of
business;
(l)    Investments received by any Group Member in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, suppliers and customers
arising in the ordinary course of business;
(m)    other Investments in an aggregate amount not to exceed at any one time
outstanding (i) $275,000,000 (or 2.50% of Consolidated Total Assets, if
greater), plus (ii) to the extent not included in the Available Amount, 100.0%
of the aggregate cash dividends and distributions received by any Group Member
from such Investments, plus (iii) an amount equal to the Available Amount at
such time; provided that no Investment may be made pursuant to this
Section 6.06(m) if, at the time such Investment is made, an Event of Default
shall have occurred and be continuing or shall be caused thereby;
(n)    Investments in Joint Ventures in an aggregate amount not to exceed at any
one time outstanding (i) $100,000,000 (or 1.00% of Consolidated Total Assets, if
greater), plus, (ii) to the

149
NY\6180200.13

--------------------------------------------------------------------------------

 

extent not included in the Available Amount, 100.0% of the aggregate cash
dividends and distributions received by any Group Member from the Joint
Ventures;
(o)    Investments arising out of the receipt by any Group Member of noncash
consideration for the sale of assets permitted under Section 6.08;
(p)    guaranties by any Group Member of operating leases (other than
obligations with respect to Capital Leases) or of other obligations, that do not
constitute Indebtedness, in each case entered into by the applicable Group
Member in the ordinary course of business;
(q)    guaranties permitted under Section 6.01 (except to the extent such
guaranty is expressly subject to this Section 6.06);
(r)    Investments made pursuant to the CKI Trust Agreement;
(s)    Investments consisting of the redemption, purchase, repurchase or
retirement of any Equity Interests permitted under Section 6.04;
(t)    the Acquisition;
(u)    Investments by any Foreign Subsidiary in any other Group Member;
(v)    Investments as part of the Post-Closing Restructuring Transactions; and
(w)    other Investments so long as (i) no Default or Event of Default shall
have occurred and be continuing or shall be caused thereby and (ii) the Net
Leverage Ratio shall be no greater than 3.00:1.00 on a pro forma basis after
giving effect to such Investment.
Section 6.07    Financial Covenants. In the case of the U.S. Borrower:
(a)    Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the
last day of any Fiscal Quarter to be less than the correlative ratio indicated:

150
NY\6180200.13

--------------------------------------------------------------------------------

 

Fiscal Quarter
Interest Coverage Ratio
FQ1 2014
5.00 : 1.00
FQ2 2014
5.00 : 1.00
FQ3 2014
5.00 : 1.00
FQ4 2014
5.00 : 1.00
FQ1 2015
5.50 : 1.00
FQ2 2015
5.50 : 1.00
FQ3 2015
5.50 : 1.00
FQ4 2015
5.50 : 1.00
FQ1 2016
5.75 : 1.00
FQ2 2016
5.75 : 1.00
FQ3 2016
5.75 : 1.00
FQ4 2016
5.75 : 1.00
FQ1 2017 and thereafter
6.00 : 1.00



(b)    Net Leverage Ratio. Permit the Net Leverage Ratio as of the last day of
any Fiscal Quarter to exceed the correlative ratio indicated:

151
NY\6180200.13

--------------------------------------------------------------------------------

 

Fiscal Quarter
Net Leverage Ratio
FQ1 2014
4.25 : 1.00
FQ2 2014
4.25 : 1.00
FQ3 2014
4.25 : 1.00
FQ4 2014
4.25 : 1.00
FQ1 2015
3.75 : 1.00
FQ2 2015
3.75 : 1.00
FQ3 2015
3.75 : 1.00
FQ4 2015
3.75 : 1.00
FQ1 2016
3.50 : 1.00
FQ2 2016
3.50 : 1.00
FQ3 2016
3.50 : 1.00
FQ4 2016
3.50 : 1.00
FQ1 2017
3.25 : 1.00
FQ2 2017
3.25 : 1.00
FQ3 2017
3.25 : 1.00
FQ4 2017
3.25 : 1.00
FQ1 2018 and thereafter
3.00 : 1.00



Section 6.08    Fundamental Changes; Disposition of Assets; Acquisitions. Enter
into any transaction of merger or consolidation, or liquidate, wind‑up or
dissolve itself (or suffer any liquidation or dissolution) or convey, sell,
lease or license, exchange, transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed, or
acquire by purchase or otherwise (other than the Acquisition, purchases or other
acquisitions of inventory, materials and equipment and Consolidated Capital
Expenditures in the ordinary course of business) all or substantially all of the
assets of, all of the Equity Interests of, or a business line or unit or a
division of, any Person, except:
(a)    (i) any Group Member may be merged or consolidated with or into any other
Group Member, or be liquidated, wound up or dissolved, or all or any part of its
business, assets or property may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to any
other Group Member; provided, that (w) in the case of a merger or consolidation
of a Group Member that is not a Loan Party with or into a Borrower or any
Guarantor, such Borrower or Guarantor, as applicable, shall be the continuing or
surviving Person, (x) in the case of a merger or consolidation of a Guarantor
with or into a U.S. Guarantor, a U.S. Guarantor shall be the continuing or
surviving Person, (y) in the case of a merger or consolidation of any Loan Party
with or into the U.S. Borrower, the U.S. Borrower shall be the continuing or
surviving Person and (z) in the case of a merger or consolidation of the
European Guarantor with or into the European Borrower, the European Borrower
shall be the continuing or surviving Person, and (ii) any Restricted

152
NY\6180200.13

--------------------------------------------------------------------------------

 

Subsidiary may merge with any other person in order to effect an Investment
permitted pursuant to Section 6.06 so long as the continuing or surviving person
shall be a Restricted Subsidiary, which shall be a U.S. Loan Party or European
Loan Party, as applicable, if the merging Restricted Subsidiary was a U.S. Loan
Party or a European Loan Party, and which, if such transaction involves a U.S.
Loan Party, together with each of its Restricted Subsidiaries, shall have
complied with the requirements of Sections 5.11, 5.12 and 5.13, as applicable
and if such transaction involves (x) the U.S. Borrower, the U.S. Borrower shall
be the continuing or surviving Person and (y) a U.S. Guarantor (but not the U.S.
Borrower), a U.S. Guarantor shall be the continuing or surviving Person;
(b)    (i) any Group Member (other than the U.S. Borrower in the case of a
disposition of all of its assets) may dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the U.S. Borrower or any U.S. Guarantor;
(ii) any Group Member that is a Foreign Subsidiary (other than the European
Borrower in the case of a disposition of all its assets) may dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to any other Group
Member and (iii) any Group Member that is not a Loan Party may dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to another Group
Member that is not a Loan Party;
(c)    (i) sales or other dispositions of assets that do not constitute Asset
Sales and (ii) transactions undertaken among the U.S. Borrower and its
Restricted Subsidiaries as part of the Post-Closing Restructuring Transactions;
(d)    (i) Asset Sales, the proceeds of which (valued at the principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
Securities and valued at fair market value in the case of other non-cash
proceeds) when aggregated with the proceeds of all other Asset Sales made
pursuant to this clause (i) in any Fiscal Year, are less than (x) 2.0% of
Consolidated Total Assets plus (y) an amount equal to any unutilized portion of
the amount permitted under clause (i)(x) for any preceding Fiscal Year; provided
that in no event shall the proceeds of any Asset Sale, when aggregated with the
proceeds of all other Asset Sales made pursuant to this clause (i) in any Fiscal
Year, exceed 5.0% of Consolidated Total Assets; and (ii) certain Asset Sales
described by the Borrower Representative in a written notice to the
Administrative Agent on or prior to the Closing Date; provided that, in the case
of each of clauses (i) and (ii), (1) the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the Board of Directors of the U.S. Borrower (or a
duly authorized committee thereof)), (2) except in the case of any Asset Sale to
any Restricted Subsidiary, no less than 75.0% thereof shall be paid in cash or
Cash Equivalents and (3) except in the case of any Asset Sale to any Restricted
Subsidiary, the Net Cash Proceeds thereof shall be applied as required by
Section 2.14(a);
(e)    any Group Member may sell or discount, in each case without recourse and
in the ordinary course of business, accounts receivable arising in the ordinary
course of business (x) which are overdue, or (y) which such Group Member may
reasonably determine are difficult to collect but only in connection with the
compromise or collection thereof consistent with prudent business practice (and
not as part of any bulk sale or financing of receivables);
(f)    any Group Member may enter into licenses or sublicenses of Software,
Trademarks and other Intellectual Property and general intangibles in the
ordinary course of business and which do not materially interfere with the
business of the Group Members taken as a whole;

153
NY\6180200.13

--------------------------------------------------------------------------------

 

(g)    (i) any disposition of Securitization Assets to a Securitization
Subsidiary in connection with a Qualified Securitization Financing and (ii) any
disposition of accounts receivable in connection with receivables factoring
arrangements in the ordinary course of business;
(h)    dispositions of cash and Cash Equivalents;
(i)    Permitted Acquisitions; provided, that the consideration in respect of
such Permitted Acquisitions of Persons that do not become U.S. Loan Parties, or
of assets that are not acquired by U.S. Loan Parties, which consideration is
funded directly or indirectly with Investments by U.S. Loan Parties, shall not
exceed an aggregate amount of 5.0% of Consolidated Total Assets (determined at
the time of such Permitted Acquisition) over the term of this Agreement;
(j)    (i) Permitted Sale and Lease-Backs and (ii) Sale and Lease-Backs
otherwise permitted by Section 6.10(ii); provided that the Net Cash Proceeds of
Sale and Lease-Backs (other than Permitted Sale and Lease-Backs) shall be
applied as required by Section 2.14(a); provided, further, that, in the case of
clause (ii), the net proceeds received by the applicable Group Member are at
least equal to the fair market value of such asset or Investment (as determined
by the U.S. Borrower’s Board of Directors (or a duly authorized committee
thereof));
(k)    sales or other dispositions of the Equity Interests of, or other
ownership interests in or assets or property, including Indebtedness, or other
securities of, any Joint Venture (including the China JV); provided that, in
each case, the net proceeds received by the applicable Group Member are at least
equal to the fair market value of such asset or Investment (as determined by the
U.S. Borrower’s Board of Directors (or a duly authorized committee thereof));
(l)    any lease, assignment or sublease in the ordinary course of business
which does not materially interfere with the business of the Group Members taken
as a whole; and
(m)    Investments made in accordance with Section 6.06 and Restricted Payments
made in accordance with Section 6.04.
Section 6.09    [Reserved].
Section 6.10    Sales and Lease‑Backs. Become or remain liable as lessee or as a
guarantor or other surety with respect to any lease of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, which such
Loan Party (a) has sold or transferred or is to sell or to transfer to any other
Person (other than to any Group Member), (b) intends to use for substantially
the same purpose as any other property which has been or is to be sold or
transferred by such Loan Party to any Person (other than to any Group Member) in
connection with such lease or (c) is to sell or transfer to any other Person
(other than to any Group Member) who has or will advance funds to such Loan
Party on the security of such property or rental obligations of such Loan Party
(a “Sale and Lease-Back”), excluding (i) any such arrangement to the extent that
any Attributable Indebtedness incurred in connection therewith does not exceed
$75,000,000 (or 0.75% of Consolidated Total Assets, if greater) (such
transaction, a “Permitted Sale and Lease-Back”) and (ii) any other Sale and
Lease-Back so long as such Group Member would be entitled to incur the
Attributable Indebtedness with respect to such Sale and Lease-Back under
Section 6.01, create a

154
NY\6180200.13

--------------------------------------------------------------------------------

 

Lien on the property securing such Attributable Indebtedness under Section 6.02
and the proceeds of such transaction are applied in accordance with
Section 2.14(a).
Section 6.11    Transactions with Shareholders and Affiliates. Enter into or
permit to exist any transaction (including the purchase, sale, lease or exchange
of any property, the rendering of any service or the payment of any management,
advisory or similar fees) with any Affiliate of any Group Member on terms that
are less favorable to such Group Member than those that might be obtained in a
comparable arm’s length transaction at the time from a Person who is not an
Affiliate; provided, that the foregoing restriction shall not apply to (a) any
transaction between or among any Group Members; (b) reasonable and customary
fees and indemnities paid to directors, officers and employees of any Group
Member and compensation arrangements for directors, officers and other employees
of any Group Member entered into in the ordinary course of business; (c) any
issuance of securities, or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment arrangements, stock
options and stock ownership plans in the ordinary course of business;
(d) (x) any employment agreements entered into by any Group Member in the
ordinary course of business and any transaction pursuant thereto and (y) any
employee compensation, benefit plan or arrangement, any health, disability or
similar insurance plan which covers employees, and any reasonable employment
contract and transaction pursuant thereto; (e) any Restricted Payment permitted
by Section 6.04; (f) any Investment permitted under Section 6.06; (g) any
transactions pursuant to agreements in existence on the Restatement Date and set
forth in Schedule 6.11 and any amendment thereto to the extent such amendment is
not adverse to the Lenders in any material respect; (h) any transactions between
any Group Member and the China JV or any of its Affiliates; (i) any transaction
between any Group Member and Apax Partners L.P. or any of its Affiliates;
(j) any transaction with a Joint Venture for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice; (k) any transaction entered into by a
Person prior to the time such Person becomes a Group Member or is merged or
consolidated into a Group Member (provided such transaction is not entered into
in contemplation of such event); (l) any transactions between any Group Member
and Pepe Jeans SL (or any successor or replacement sales and collection agent
and franchisee in Spain and Portugal); (m) any transaction between a Group
Member and a Securitization Subsidiary pursuant to a Qualified Securitization
Financing; (n) any satisfaction or discharge of the Itochu Obligations; (o) any
transactions between any Group Member and ITOCHU Corporation or any Joint
Venture of any Group Member, in each case in the ordinary course of business;
(p) any transactions between any Group Member and the CKI Trust pursuant to the
CKI Trust Agreement; and (q) cost sharing arrangements deemed appropriate by the
U.S. Borrower to allocate properly the costs of future maintenance and
development of Intellectual Property of any Group Member.
Section 6.12    Conduct of Business. From and after the Closing Date, engage in
any business (either directly or through a Restricted Subsidiary) other than the
businesses engaged in by the Group Members on the Closing Date or any extension
of such businesses consistent with industry developments and any business
ancillary, complementary or related thereto.
Section 6.13    Amendments or Waivers of Organizational Documents and Certain
Other Documents. Agree to (a) any material amendment, restatement, supplement or
other modification to or waiver of any of its Organizational Documents which
would be materially adverse

155
NY\6180200.13

--------------------------------------------------------------------------------

 

to the interests of the Lenders, taken as a whole, (b) any amendment,
restatement, supplement or other modification to or waiver (other than any such
amendment, restatement, supplement or other modification or waiver as may be
required pursuant to the CK Letter Agreement as in effect on the Closing Date)
(i) of Section 4.17(c)(iv) or Section 4.18 of the CKI Security Agreement (or any
definition in the CKI Security Agreement that would have the effect of amending,
supplementing or otherwise modifying such Sections or the effect or existence of
a CKI Blockage Event), in each case that would be materially adverse to the
interests of the U.S. Borrower and its Subsidiaries, taken as a whole, or
(ii) of any provision of any CKI Document that has the effect of (w) requiring
any Person to become a CK Grantor (as defined in the CKI Intercreditor Agreement
as of the Closing Date) that would not be required to become a CK Grantor in
accordance with the terms of the First Lien Collateral Documents (as defined in
the CKI Intercreditor Agreement as of the Closing Date), (x) adding additional
CK Collateral (as defined in the CKI Intercreditor Agreement as of the Closing
Date) that would not be required to become CK Collateral (as defined in the CKI
Intercreditor Agreement as of the Closing Date) pursuant to the terms of the
First Lien Collateral Documents (as defined in the CKI Intercreditor Agreement
as of the Closing Date), (y) increasing the amount of, or adjusting the
calculation of, the Klein Obligations (as defined in the CKI Intercreditor
Agreement as of the Closing Date) in any manner unless such adjustment could
only decrease the amount of the Klein Obligations as of such date (it being
understood that this Section 6.13 shall not prohibit the making of any one-time
consent payment by any Group Member in respect of any amendment, restatement,
supplement or other modification or waiver to any CKI Documents) or
(z) decreasing the amount of the Maximum Second Lien Amount (as defined in the
CKI Intercreditor Agreement as of the Closing Date) or (c) any amendment,
restatement, supplement, waiver or other modification of the terms of the 2020
Notes or the 2022 Notes which would be materially adverse to the Lenders.
Section 6.14    Fiscal Year. Change its Fiscal Year-end from the Sunday closest
to February 1 of each calendar year or change its method of determining Fiscal
Quarters; provided that the Loan Parties and their Restricted Subsidiaries may
change their Fiscal Year-end (and make corresponding changes to their method of
determining Fiscal Quarters) so long as (i) the U.S. Borrower provides to the
Administrative Agent such audited financials as are required to be submitted to
the SEC and at the times required thereby and (ii) notwithstanding any change in
Fiscal Year-end, the U.S. Borrower will make (x) any payment required pursuant
to Section 2.14(d) with respect to the Fiscal Year in which such change is made
on the date required pursuant to Section 2.14 without giving effect to such
change, and (y) without duplication of any amount already paid with respect to
such period, any additional payment pursuant to Section 2.14(d) payable at the
time the audited financial statements are delivered for the transition period as
set forth in clause (i) (it being understood and agreed that subsequent to such
payment (or in the event that no such financial statements are required to be
delivered), further payments pursuant to Section 2.14(d) will occur no later
than 95 days after the end of such changed Fiscal Year).
Section 6.15    Centre of Main Interests and Establishments. No Loan Party whose
jurisdiction is in a member state of the European Union shall deliberately
change its “centre of main interest” (as that term is used in the Regulation) in
a manner that would reasonably be expected to result in a Material Adverse
Effect.

156
NY\6180200.13

--------------------------------------------------------------------------------

 

ARTICLE VII.    
GUARANTY
Section 7.01    Guaranty of the Obligations.
(a)    Subject to the provisions of Section 7.02, each Guarantor (which, for
purposes of this Article VII, shall include the U.S. Borrower) other than the
European Guarantor jointly and severally hereby irrevocably and unconditionally
guaranties to the Administrative Agent for the ratable benefit of the Secured
Parties the due and punctual payment in full of all Obligations of the Borrowers
and each other Guarantor (and, in the case of the U.S. Borrower, all Obligations
of any Restricted Subsidiary arising under any Hedge Agreement, Cash Management
Agreement or Treasury Transaction) when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)
or any comparable provision of any other Debtor Relief Law) (the “U.S.
Guaranteed Obligations”).
(b)    Subject to the provisions of Sections 7.02 and 7.13, the European
Guarantor hereby irrevocably and unconditionally guaranties to the
Administrative Agent for the ratable benefit of the Secured Parties the due and
punctual payment in full of all Obligations of the Ancillary Borrowers and the
European Borrower when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (the “European
Guaranteed Obligations” and, together with the U.S. Guaranteed Obligations, the
“Guaranteed Obligations”).
Section 7.02    Limitation on Liability; Contribution by Guarantors.
(a)    Notwithstanding the foregoing, each Guarantor, and by acceptance of the
benefits hereof, the Administrative Agent and each other Secured Party, hereby
confirms that it is the intention of all such Persons that each Guaranty and the
Guaranteed Obligations of each Guarantor hereunder not constitute a fraudulent
conveyance for purposes of the Bankruptcy Code or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to each Guaranty and the
Guaranteed Obligations of each Guarantor hereunder. To effectuate the foregoing
intention, the Administrative Agent and the Secured Parties hereby irrevocably
agree that the Guaranteed Obligations of each Guarantor hereunder at any time
shall be limited to the maximum amount as will result in the Guaranteed
Obligations of such Guarantor hereunder not constituting a fraudulent transfer
or conveyance.
(b)    The U.S. Borrower and each U.S. Guarantor (the “U.S. Contributing
Guarantors”) and the European Guarantor (together with the U.S. Contributing
Guarantors, the “Contributing Guarantors”) desire to allocate among themselves,
in a fair and equitable manner, the U.S. Guaranteed Obligations and European
Guaranteed Obligations, respectively, arising under this Guaranty; provided that
nothing in this Section 7.02 shall operate or be construed to allocate to the
European Guarantor or the European Borrower any Obligation of the U.S. Borrower
or the U.S.

157
NY\6180200.13

--------------------------------------------------------------------------------

 

Guarantors or to permit any payment by the European Guarantor, the European
Borrower or any Ancillary Borrower to reduce any Obligations of the U.S.
Borrower or the U.S. Guarantors (other than the U.S. Borrower’s or any U.S.
Guarantor’s Guaranty hereunder of the Obligations of the European Borrower or
any Ancillary Borrower). Accordingly, in the event any payment or distribution
is made on any date by a Guarantor (a “Funding Guarantor”) under this Guaranty
such that its Aggregate Payments exceed its Fair Share as of such date, such
Funding Guarantor shall be entitled to a contribution from each of the other
applicable Contributing Guarantors in an amount sufficient to cause each such
Contributing Guarantor’s Aggregate Payments to equal its Fair Share as of such
date. “Fair Share” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Guarantor to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the U.S. Guaranteed Obligations or European Guaranteed
Obligations, as applicable. “Fair Share Contribution Amount” means, with respect
to a Contributing Guarantor as of any date of determination, the maximum
aggregate amount of the obligations of such Contributing Guarantor under this
Guaranty that would not render its obligations hereunder or thereunder subject
to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any comparable applicable provisions of
any Debtor Relief Law; provided, that solely for purposes of calculating the
Fair Share Contribution Amount with respect to any Contributing Guarantor for
purposes of this Section 7.02, any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Contributing Guarantor.
“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including in respect of this
Section 7.02), minus (2) the aggregate amount of all payments received on or
before such date by such Contributing Guarantor from the other applicable
Contributing Guarantors as contributions under this Section 7.02. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among the applicable Contributing Guarantors of their obligations
as set forth in this Section 7.02 shall not be construed in any way to limit the
liability of any Contributing Guarantor hereunder. Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 7.02.
(c)    In addition to the foregoing, the Guaranteed Obligations of CKI and the
CKI Affiliates shall be limited to the amount permitted to be guaranteed (and
secured) thereby pursuant to the CKI Security Agreement, as in effect on the
Closing Date.
Section 7.03    Payment by Guarantors.
(a)    Subject to Sections 7.02 and 7.14, the U.S. Borrower and the U.S.
Guarantors hereby jointly and severally agree, in furtherance of the foregoing
and not in limitation of any other right which any Secured Party may have at law
or in equity against any of them by virtue hereof, that upon the failure of any
Borrower to pay any of the U.S. Guaranteed Obligations when and as the

158
NY\6180200.13

--------------------------------------------------------------------------------

 

same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a), or any comparable provision of any
other Debtor Relief Law), the U.S. Borrower and the U.S. Guarantors, as
applicable, shall upon demand pay, or cause to be paid, in cash, to the
Administrative Agent for the ratable benefit of the Secured Parties, an amount
equal to the sum of the unpaid principal amount of all U.S. Guaranteed
Obligations then due as aforesaid, accrued and unpaid interest on such U.S.
Guaranteed Obligations (including interest which, but for any Borrower’s
becoming the subject of a case under the Bankruptcy Code or any other Debtor
Relief Law, would have accrued on such U.S. Guaranteed Obligations, whether or
not a claim is allowed against such Borrower for such interest in the related
bankruptcy case or analogous proceeding under any Debtor Relief Law) and all
other U.S. Guaranteed Obligations then owed to the Secured Parties as aforesaid.
(b)    Subject to Sections 7.02, 7.13 and 7.14, the European Guarantor hereby
agrees, in furtherance of the foregoing and not in limitation of any other right
which any Secured Party may have at law or in equity against the European
Guarantor by virtue hereof, that upon the failure of the European Borrower or
any Ancillary Borrower to pay any of the European Guaranteed Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a), or any comparable
provision of any other Debtor Relief Law), the European Guarantor shall upon
demand pay, or cause to be paid, in cash, to the Administrative Agent for the
ratable benefit of the Secured Parties, an amount equal to the sum of the unpaid
principal amount of all European Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such European Guaranteed Obligations (including
interest which, but for the European Borrower’s or any Ancillary Borrower’s
becoming the subject of a case under the Bankruptcy Code or any other Debtor
Relief Law, would have accrued on such European Guaranteed Obligations, whether
or not a claim is allowed against the European Borrower of such Ancillary
Borrower for such interest in the related bankruptcy case or analogous
proceeding under any Debtor Relief Law) and all other European Guaranteed
Obligations then owed to the Secured Parties as aforesaid.
Section 7.04    Liability of Guarantors Absolute. Each Guarantor agrees that, to
the maximum extent permitted by applicable law, its obligations hereunder are
irrevocable, absolute, independent and unconditional and shall not be affected
by any circumstance which constitutes a legal or equitable discharge of a
Guarantor or surety other than Payment in Full of the applicable Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees, to the maximum extent permitted by applicable
law, as follows:
(a)    this Guaranty is a guaranty of payment when due and not of
collectability;
(b)    this Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;
(c)    the Administrative Agent may enforce this Guaranty upon the occurrence of
an Event of Default notwithstanding the existence of any dispute between any
Borrower and any Secured Party with respect to the existence of such Event of
Default;

159
NY\6180200.13

--------------------------------------------------------------------------------

 

(d)    the obligations of each Guarantor hereunder are independent of the
obligations of each Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of each Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against such Borrower or any of such other
guarantors and whether or not such Borrower is joined in any such action or
actions;
(e)    payment by any Guarantor of a portion, but not all, of the applicable
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the applicable Guaranteed Obligations
which has not been paid. Without limiting the generality of the foregoing, if
the Administrative Agent is awarded a judgment in any suit brought to enforce
any Guarantor’s covenant to pay a portion of the applicable Guaranteed
Obligations, such judgment shall not be deemed to release such Guarantor from
its covenant to pay the portion of the applicable Guaranteed Obligations that is
not the subject of such suit, and such judgment shall not, except to the extent
satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the applicable Guaranteed
Obligations;
(f)    any Secured Party, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Secured Party in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Secured Party may have against any such
security, in each case as such Secured Party in its discretion may determine
consistent herewith, the applicable Hedge Agreement, Cash Management Agreement
or Treasury Transaction and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any Borrower or any security for the Guaranteed Obligations; and (vi) exercise
any other rights available to it under the Loan Documents or any Hedge
Agreements, Cash Management Agreements or Treasury Transactions; and
(g)    this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than Payment in Full
of the applicable Guaranteed Obligations), including the occurrence of any of
the following, whether or not any Guarantor shall have had notice

160
NY\6180200.13

--------------------------------------------------------------------------------

 

or knowledge of any of them: (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Loan Documents, any Hedge Agreements, any Cash Management Agreements or any
Treasury Transactions, at law, in equity or otherwise) with respect to the
Guaranteed Obligations or any agreement relating thereto, or with respect to any
other guaranty of or security for the payment of the Guaranteed Obligations;
(ii) any rescission, waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
events of default) hereof, any of the other Loan Documents, any of the Hedge
Agreements, Cash Management Agreements or Treasury Transactions or any agreement
or instrument executed pursuant thereto, or of any other guaranty or security
for the Guaranteed Obligations, in each case whether or not in accordance with
the terms hereof or such Loan Document, such Hedge Agreement, such Cash
Management Agreement, such Treasury Transaction or any agreement relating to
such other guaranty or security; (iii) the Guaranteed Obligations, or any
agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect (other than with respect to defense of payment or
performance in full); (iv) the application of payments received from any source
(other than payments received pursuant to the other Loan Documents, any of the
Hedge Agreements, any of the Cash Management Agreements, any Treasury
Transaction or from the proceeds of any security for the Guaranteed Obligations,
except to the extent such security also serves as Collateral for Indebtedness
other than the Guaranteed Obligations) to the payment of Indebtedness other than
the Guaranteed Obligations, even though any Secured Party might have elected to
apply such payment to any part or all of the Guaranteed Obligations; (v) any
Secured Party’s consent to the change, reorganization or termination of the
corporate structure or existence of any Group Member and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses (other than defense of payment
or performance in full), set‑offs or counterclaims which any Borrower may allege
or assert against any Secured Party in respect of the Guaranteed Obligations,
including failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury; and
(viii) any other act or omission, or delay to do any other act, which may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Guaranteed Obligations.
Section 7.05    Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of the Secured Parties: (a) any right to require any Secured Party, as a
condition of payment or performance by such Guarantor, to (i) proceed against
any Borrower, any other guarantor (including any other Guarantor) of the
applicable Guaranteed Obligations or any other Person, (ii) proceed against or
exhaust any security held from any Borrower, any such other guarantor or any
other Person, (iii) proceed against or have resort to any balance of any deposit
account or credit on the books of any Secured Party in favor of any Borrower,
any such other guarantor or any other Person, or (iv) pursue any other remedy in
the power of any Secured Party whatsoever; (b) any defense arising by reason of
the incapacity, lack of authority or any disability or other defense of any
Borrower or any other guarantor (including any other Guarantor) including any
defense based on or arising out of the lack of validity or the unenforceability
of the Guaranteed Obligations or any agreement or instrument relating thereto or
by reason of the cessation of the liability of any Borrower or any such other
guarantor from any cause other than Payment in Full of the applicable Guaranteed

161
NY\6180200.13

--------------------------------------------------------------------------------

 

Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any Secured Party’s errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to bad faith; (e) (i) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of such
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set‑offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Secured Party protect,
secure, perfect or insure any security interest or Lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, or under any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to any Borrower and notices of any of the matters referred
to in Section 7.04 and any right to consent to any thereof; and (g) any defenses
(other than defense of payment or performance in full) or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.
Section 7.06    Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
applicable Guaranteed Obligations shall have been Paid in Full, each Guarantor
hereby waives any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against any applicable Borrower or any
other Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against any applicable Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Secured Party now has or may hereafter have against any Borrower, and
(c) any benefit of, and any right to participate in, any collateral or security
now or hereafter held by any Secured Party. In addition, until the applicable
Guaranteed Obligations shall have been Paid in Full, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the applicable Guaranteed
Obligations, including any such right of contribution as contemplated by
Section 7.02. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
any Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Secured Party may have against any
Borrower, to all right, title and interest any Secured Party may have in any
such collateral or security, and to any right any Secured Party may have against
such other guarantor. If any amount shall be paid to any Guarantor on account of
any such subrogation, reimbursement, indemnification or contribution rights at
any time when all applicable Guaranteed Obligations shall not have been Paid in
Full, such amount shall be held in trust for the Administrative Agent on behalf
of the Secured Parties and shall forthwith be paid over to the Administrative
Agent for the benefit of the Secured Parties to be credited and applied

162
NY\6180200.13

--------------------------------------------------------------------------------

 

against the applicable Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.
Section 7.07    Subordination of Certain Intercompany Obligations. Each European
Loan Party and each Ancillary Borrower hereby subordinates any and all debts,
liabilities and other obligations owed to it by any U.S. Loan Party (the
“Subordinated European Intercompany Obligations”) to the Guaranteed Obligations
to the extent and in the manner hereinafter set forth in this Section 7.07:
(a)    Prohibited Payments, Etc. So long as no Event of Default shall have
occurred and be continuing, such European Loan Party or such Ancillary Borrower,
as applicable, may receive payments from any U.S. Loan Party on account of the
Subordinated European Intercompany Obligations (provided that the making of such
payments by the applicable obligor are not prohibited by the terms of this
Agreement) and demand, accept or take any action to collect any payment on
account of the Subordinated European Intercompany Obligations.
(b)    Prior Payment of Guaranteed Obligations. In any proceeding under the
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law relating to any other Loan Party, each European Loan
Party and each Ancillary Borrower agrees that the Secured Parties shall be
entitled to receive Payment in Full in cash of all Guaranteed Obligations before
such European Loan Party or such Ancillary Borrower, as applicable, receives
payment of any Subordinated European Intercompany Obligations.
(c)    Turn-Over. After the occurrence and during the continuation of any Event
of Default, each European Loan Party or Ancillary Borrower, as applicable,
shall, if the Administrative Agent so requests, collect, enforce and receive
payments on account of the Subordinated European Intercompany Obligations as
trustee for the Secured Parties and deliver such payments to the Administrative
Agent (for the benefit of the applicable Secured Parties) on account of the
Guaranteed Obligations, together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such European Loan Party or such Ancillary Borrower (if any) under
the other provisions of this Agreement.
(d)    Administrative Agent Authorization. After the occurrence and during the
continuation of any Event of Default, the Administrative Agent is authorized and
empowered (but under no obligation), in its discretion, (i) in the name of each
European Loan Party and each Ancillary Borrower, to collect and enforce, and to
submit claims in respect of, the Subordinated European Intercompany Obligations
and to apply any amounts received thereon to the Guaranteed Obligations, and
(ii) to require each European Loan Party and each Ancillary Borrower to
(A) collect and enforce, and to submit claims in respect of, the Subordinated
European Intercompany Obligations and (B) pay any amounts received on such
Subordinated European Intercompany Obligations to the Administrative Agent for
application to the Guaranteed Obligations.
Section 7.08    Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the U.S. Guaranteed Obligations and European
Guaranteed Obligations, respectively, shall have been Paid in Full. Each
Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

163
NY\6180200.13

--------------------------------------------------------------------------------

 

Section 7.09    Authority of Guarantors or the Borrowers. It is not necessary
for any Secured Party to inquire into the capacity or powers of any Guarantor or
any Borrower or the officers, directors or any agents acting or purporting to
act on behalf of any of them.
Section 7.10    Financial Condition of the Borrowers. Any Credit Extension may
be made to any Borrower or continued from time to time, and any Hedge
Agreements, Cash Management Agreements and Treasury Transactions may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of such Borrower or,
with respect to any Hedge Agreements, Cash Management Agreements and Treasury
Agreements, the U.S. Borrower or any of its Subsidiaries party thereto, at the
time of any such grant or continuation or at the time such Hedge Agreement, Cash
Management Agreement or Treasury Agreement is entered into, as the case may be.
No Secured Party shall have any obligation to disclose or discuss with any
Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of such obligor. Each Guarantor has adequate means to obtain
information from each such obligor on a continuing basis concerning the
financial condition of each such obligor and its ability to perform its
obligations under the Loan Documents, any Hedge Agreements, any Cash Management
Agreements or any Treasury Transactions, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of each
such obligor and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Secured Party to disclose any matter, fact or thing relating
to the business, operations or conditions of any such obligor now known or
hereafter known by any Secured Party.
Section 7.11    Bankruptcy, Etc.
(a)    The obligations of the Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding (or analogous proceeding under any Debtor Relief Law), voluntary or
involuntary, involving the bankruptcy, insolvency, examinership, receivership,
reorganization, liquidation or arrangement of any Borrower or any other
Guarantor or by any defense which any Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.
(b)    Each Guarantor acknowledges and agrees that any interest on any portion
of the applicable Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in Section 7.11(a) (or, if interest on any
portion of the applicable Guaranteed Obligations ceases to accrue by operation
of law by reason of the commencement of such case or proceeding, such interest
as would have accrued on such portion of the applicable Guaranteed Obligations
if such case or proceeding had not been commenced) shall be included in the
applicable Guaranteed Obligations because it is the intention of the Guarantors
and Secured Parties that the Guaranteed Obligations which are guaranteed by the
Guarantors pursuant hereto should be determined without regard to any rule of
law or order which may relieve any Borrower of any portion of such Guaranteed
Obligations. The Guarantors shall permit any trustee in bankruptcy, receiver,
debtor in possession, assignee for the benefit of creditors or similar Person
under any Debtor Relief Law to pay the Administrative Agent, or allow the claim
of the Administrative Agent in respect of, any such interest accruing after the
date on which such case or proceeding is commenced.

164
NY\6180200.13

--------------------------------------------------------------------------------

 

(c)    In the event that all or any portion of the Guaranteed Obligations are
paid by any Borrower, the obligations of the Guarantors with respect to such
amounts hereunder shall be reinstated, as the case may be, in the event that all
or any part of such payment(s) are rescinded or recovered directly or indirectly
from any Secured Party as a preference, fraudulent transfer or otherwise, and
any such payments which are so rescinded or recovered shall constitute
Guaranteed Obligations for all purposes hereunder.
Section 7.12    Discharge of Guaranty Upon Sale of Guarantor. If all of the
Equity Interests of any Guarantor or any of its successors in interest hereunder
shall be sold or otherwise disposed of or such Guarantor ceases to be a
Restricted Subsidiary, in each case in accordance with the terms hereof or as
otherwise consented to by the Required Lenders (or such other Lenders as may be
required to give such consent under Section 10.05), the Guaranty of such
Guarantor or such successor in interest, as the case may be, hereunder and all
security interests granted in the Collateral by such Guarantor to secure such
Guaranty shall automatically be discharged and released without any further
action by any Secured Party or any other Person effective as of the time of such
transaction. Upon request of the Borrower Representative, the Administrative
Agent and the Collateral Agent shall take, and the Lenders hereby authorize the
Administrative Agent and the Collateral Agent to take, such actions as shall be
reasonably requested to evidence the termination and release of such Guaranty
and such security interests in the Collateral.
Section 7.13    European Guarantor Limitations. In respect of the European
Guarantor, the guarantee under this Article VII (including the contribution
requirements under Section 7.02) does not apply to (or, in the case of
Section 7.02, will not create) any liability to the extent that it would result
in this guarantee constituting unlawful financial assistance prohibited by
section 2:98c of the Dutch Civil Code.
Section 7.14    Subordination of the Guaranteed Obligations. Notwithstanding
anything herein or in any other Loan Document to the contrary, the Collateral
Agent, for itself and on behalf of each Secured Party, and each Guarantor hereby
agrees that the Guaranteed Obligations of CKI and the CKI Affiliates shall be
subordinated in right of payment to the CKI Obligations and 2023 Debentures
Obligations to the extent set forth in Section 2.3 of the CKI Intercreditor
Agreement.
ARTICLE VIII.    
EVENTS OF DEFAULT
Section 8.01    Events of Default. If any one or more of the following
conditions or events occur:
(a)    Failure to Make Payments When Due. Failure by any Borrower to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise unless the failure to make such a payment is caused
solely by administrative or technical error and payment is made within three
Business Days of the due date therefor; (ii) within five Business Days after the
date when due any amount payable to the Issuing Bank in reimbursement of any
drawing under a Letter of Credit; or (iii) any interest on any Loan or any fee
or any other amount due hereunder within five Business Days after the date due;
or

165
NY\6180200.13

--------------------------------------------------------------------------------

 

(b)    Default Under Other Agreements. (i) Failure of any Loan Party or any of
their respective Subsidiaries (other than a Securitization Subsidiary or an
Unrestricted Subsidiary) to pay when due any principal of or interest on or any
other amount (other than customary reimbursement of fees and expenses),
including any payment in settlement, payable in respect of one or more items of
Material Indebtedness (other than Indebtedness referred to in Section 8.01(a),
or the CKI Obligations, which are the subject of Section 8.01(n)) beyond the
grace period, if any, provided therefor; or (ii) breach or default by any Loan
Party with respect to any other material term of (1) one or more items of
Material Indebtedness or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Material Indebtedness, in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or
(c)    Breach of Certain Covenants. (i) Failure of any Loan Party to perform or
comply with any term or condition contained in Section 2.06, Section 5.01(e),
Section 5.02 (solely as to the existence of any Borrower) or Article VI, or
(ii) failure of any Loan Party to perform or comply with any term or condition
in Section 5.01(a), 5.01(b) or 5.01(c), and in the case of this clause (ii),
such default shall not have been remedied or waived within 15 days; or
(d)    Breach of Representations, Etc. Any representation, warranty,
certification or other statement made or deemed made by any Loan Party in any
Loan Document or in any statement or certificate at any time given by any Loan
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
(e)    Other Defaults Under Loan Documents; Dutch Security Agreements. Any Loan
Party shall default in the performance of or compliance with any term contained
herein or any of the other Loan Documents or any Dutch Security Agreement, other
than any such term referred to in any other subsection of this Section 8.01, and
such default shall not have been remedied or waived within 30 days after receipt
by the Borrower Representative of notice from the Administrative Agent or any
Lender of such default; or
(f)    Involuntary Bankruptcy, Appointment of Receiver, Creditor’s Process, Etc.
(i) A court of competent jurisdiction shall enter a decree or order for relief
in respect of any Material Company, other than any Material Company organized
under the laws of Germany, in an involuntary case (or analogous proceeding under
any Debtor Relief Law) under the Bankruptcy Code or under any other Debtor
Relief Law now or hereafter in effect, which decree or order is not stayed; or
any other similar relief shall be granted under any applicable federal or state
law; (ii) (x) an involuntary case (or analogous proceeding under any Debtor
Relief Law) shall be commenced against any Material Company (other than any
Material Company organized under the laws of Germany) under the Bankruptcy Code
or under any other applicable Debtor Relief Law now or hereafter in effect; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, examiner,
liquidator, conservator, custodian or other officer having similar powers over
any Material Company (other than any Material Company organized under the

166
NY\6180200.13

--------------------------------------------------------------------------------

 

laws of Germany), or over all or a substantial part of its property, shall have
been entered; or (y) there shall have occurred the involuntary appointment of an
interim receiver, trustee, examiner, liquidator, conservator or other custodian
of any Material Company (other than any Material Company organized under the
laws of Germany) for all or a substantial part of its property; or a warrant of
or order for attachment, execution or similar process shall have been issued
against any substantial part of the property of any Material Company (other than
any Material Company organized under the laws of Germany), and any such event
described in this clause (ii) shall continue for 60 days without having been
dismissed or discharged; or (iii) any expropriation, attachment, sequestration,
distress or execution (including by way of executory attachment (executioriaal
beslag) or interlocutory attachment (conservatoir beslag) or any analogous
process) in any jurisdiction affects any asset or assets of a Material Company
(other than any Material Company organized under the laws of Germany) exceeding
an aggregate value of €37,792,895 (or its equivalent) unless such process is
either being contested in good faith and/or proven to be frivolous or vexatious
and is discharged within 20 Business Days after commencement; or
(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Any Material
Company (other than any Material Company organized under the laws of Germany)
shall have an order for relief entered with respect to it or shall commence a
voluntary case (or analogous proceeding under any Debtor Relief Law) under the
Bankruptcy Code or under any other Debtor Relief Law now or hereafter in effect,
or shall consent to the entry of an order for relief in an involuntary case (or
analogous proceeding under any Debtor Relief Law), or to the conversion of an
involuntary case to a voluntary case (or analogous proceeding under any Debtor
Relief Law), under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee, examiner, liquidator, conservator or
other custodian for all or a substantial part of its property; or any Material
Company shall make a general assignment for the benefit of creditors; (ii) any
Material Company (other than any Material Company organized under the laws of
Germany) shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the Board of Directors
(or similar governing body) or shareholders of any Loan Party or any of its
Subsidiaries, or any committee thereof shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 8.01(f); or (iii) a European Loan Party shall have filed a notice under
Section 36 of the Dutch Tax Collection Act (Invorderingswet 1990); or
(h)    German Proceedings. Without limitation of Section 8.01(f) or 8.01(g),
with respect to any Material Company organized under the laws of Germany: (i) an
involuntary petition for insolvency proceedings in respect of its assets (Antrag
auf Eröffnung eines Insolvenzverfahrens) is filed and not dismissed within 60
days; (ii) any event occurs which constitutes a cause for the initiation of
insolvency proceedings (Eröffnungsgrund) as set forth in Section 17
(Zahlungsunfähigkeit) or 19 (Überschuldung) of the German Insolvency Act
(Insolvenzordnung); (iii) the commencing of negotiations with one or more of its
creditors with a view to the general readjustment or rescheduling of its
Indebtedness (other than customary adjustments of payment terms with suppliers);
(iv) an insolvency court taking steps as set out in Section 21 of the German
Insolvency Act (Insolvenzordnung); or (v) a court order for commencement of
insolvency proceedings (Insolvenzeröffnungsbeschluss) or for rejection of
insolvency proceedings due to lack of funds (Abweisungsbeschluss mangels Masse)
is made; or

167
NY\6180200.13

--------------------------------------------------------------------------------

 

(i)    Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving (i) in any individual case an amount in
excess of $75,000,000 or (ii) in the aggregate at any time an amount in excess
of $75,000,000 (in either case to the extent not covered by insurance by a
solvent and unaffiliated insurance company) shall be entered or filed against
any Loan Party or any of its Restricted Subsidiaries or any of their respective
assets and shall remain undischarged, unvacated, unbonded or unstayed for a
period of 60 days thereafter (or in any event later than five days prior to the
date of any proposed sale thereunder); or
(j)    Employee Benefit Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably be expected to
result in a Material Adverse Effect; or
(k)    Change of Control. A Change of Control occurs; or
(l)    Guarantees, Security Documents and other Loan Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect with respect to a Material Company (other than in accordance
with its terms) or, with respect to a Material Company, shall become null and
void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Security Document ceases to be in full force and effect (other
than by reason of a release of Collateral in accordance with the terms hereof or
thereof or the satisfaction in full of the Obligations in accordance with the
terms hereof) or shall become null and void, or the Collateral Agent shall not
have or shall cease to have a valid and perfected Lien in any Collateral
purported to be covered by the Security Documents with the priority required by
the relevant Security Document, in each case for any reason other than the
failure of the Collateral Agent or any Secured Party to take any action within
its control; provided that this clause (ii) shall not apply to any Security
Document the invalidity of which would not reasonably be considered prejudicial
to the interests of the Secured Parties taken as a whole, or (iii) any Loan
Party shall contest the validity or enforceability of any Loan Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Loan Document to which it is a
party or shall contest the validity or perfection of any Lien in any Collateral
purported to be covered by the Security Documents; or
(m)    Expropriation. There occurs any seizure, expropriation, nationalization,
intervention or other action by or on behalf of any governmental, regulatory or
other authority or other person in relation to any Group Member or any of its
assets that would reasonably be expected to have a Material Adverse Effect; or
(n)    CKI Related Matters. (i) An event described in Section 8.01(f) or 8.01(g)
shall occur with respect to the CKI Trust, (ii) the CKI Trust or the CKI Trust
Agreement or other operative documents with respect to the CKI Trust shall be
modified, amended or altered in any manner which would have a material adverse
effect on the CKI Trust or otherwise be materially disadvantageous to the
interests of the Lenders, taken as a whole, (iii) the CKI Intercreditor
Agreement shall cease to be in full force and effect (other than in accordance
with its terms or with the consent of the Required Lenders), (iv) the Design
Services Purchase Payment (as defined in the CKI Stock Purchase Agreement) shall
not be paid when due (beyond any applicable grace period) or the CKI

168
NY\6180200.13

--------------------------------------------------------------------------------

 

Liquidated Damages Amount under the CKI Stock Purchase Agreement shall become
due and payable (provided that, if such CKI Liquidated Damages Amount has become
due and payable solely arising from an Event of Default under the CKI Security
Agreement with respect to which no cure period applies, such acceleration of the
CKI Liquidated Damages Amount shall not be an Event of Default hereunder unless
such amount remains unpaid for 30 days); or (v) a CKI Blockage Event shall have
occurred and pro forma for such occurrence, the U.S. Borrower would not be in
compliance with the financial covenants set forth in Section 6.07 after
excluding CKI and the CKI Affiliates from Consolidated Adjusted EBITDA (provided
that such Event of Default may be cured upon delivery by the Borrower
Representative of a Compliance Certificate in accordance with
Section 5.01(c)(iii) demonstrating compliance with the financial covenants set
forth in Section 6.07 after excluding CKI and the CKI Affiliates from
Consolidated Adjusted EBITDA);
THEN, (1) upon the occurrence of any Event of Default described in
Section 8.01(f), 8.01(g) or 8.01(h), automatically, and (2) upon the occurrence
and during the continuance of any other Event of Default, at the request of (or
with the consent of) Required Lenders, (A) the Revolving Commitments, if any, of
each Lender having such Revolving Commitments, the obligation of each Issuing
Bank to issue any Letter of Credit, the obligation of the Swing Line Lender to
make any Swing Line Loan and the obligation to make loans under any Ancillary
Facility shall immediately terminate; (B) each of the following shall
immediately become due and payable, in each case without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by each Loan Party: (i) the unpaid principal amount of and accrued
interest on the Loans, (ii) an amount equal to the maximum amount that may at
any time be drawn under all Letters of Credit then outstanding (regardless of
whether any beneficiary under any such Letter of Credit shall have presented, or
shall be entitled at such time to present, the drafts or other documents or
certificates required to draw under such Letters of Credit), (iii) all amounts
due under any Ancillary Facility and (iv) all other Obligations; provided, that
the foregoing shall not affect in any way the obligations of Lenders under
Section 2.03(b)(v) or 2.04(e); (C) the Administrative Agent may cause the
Collateral Agent to enforce any and all Liens and security interests created
pursuant to Security Documents; (D) the Administrative Agent shall direct the
Borrower Representative to pay (and each Borrower hereby agrees upon receipt of
such notice, or upon the occurrence of any Event of Default specified in
Sections 8.01(f), 8.01(g) and 8.01(h) to pay) to the Administrative Agent such
additional amounts of cash as reasonably requested by the Issuing Bank, to be
held as security for each Borrower’s reimbursement Obligations in respect of
Letters of Credit then outstanding; and (E) the Administrative Agent and the
Collateral Agent may exercise on behalf of themselves, the Lenders, the Issuing
Bank and the other Secured Parties all rights and remedies available to the
Administrative Agent, the Collateral Agent, the Lenders and the Issuing Bank
under the Loan Documents or under applicable law or in equity.
ARTICLE IX.    
AGENTS
Section 9.01    Appointment of Agents. Each of MLPFS and CGMI are hereby
appointed as a Co-Syndication Agent hereunder, and each Lender hereby authorizes
MLPFS and CGMI to act as the Co-Syndication Agents in accordance with the terms
hereof and the other Loan Documents. Barclays is hereby appointed as the
Administrative Agent and the Collateral Agent hereunder and

169
NY\6180200.13

--------------------------------------------------------------------------------

 

under the other Loan Documents and each Lender hereby authorizes Barclays to act
as the Administrative Agent and the Collateral Agent in accordance with the
terms hereof and the other Loan Documents. Royal Bank is hereby appointed as the
Documentation Agent hereunder, and each Lender hereby authorizes Royal Bank to
act as the Documentation Agent in accordance with the terms hereof and the other
Loan Documents. Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Loan Documents, as applicable.
The provisions of this Article IX (other than as expressly provided herein) are
solely for the benefit of the Agents and the Lenders and no Loan Party shall
have any rights as a third party beneficiary of any of the provisions of this
Article IX (other than as expressly provided herein). In performing its
functions and duties hereunder, each Agent shall act solely as an agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for any Group
Member. Each Syndication Agent and the Documentation Agent, without consent of
or notice to any party hereto, may assign any and all of its rights or
obligations hereunder to any of its Affiliates. Notwithstanding any other
provision of this Agreement or any provision of any other Loan Document, each of
the Arrangers, the Bookrunners, the Co-Syndication Agents and the Documentation
Agent are named as such for recognition purposes only, and in their respective
capacities as such shall have no duties, responsibilities or liabilities with
respect to this Agreement or any other Loan Document; it being understood and
agreed that each of the Arrangers, the Bookrunners, the Co-Syndication Agents
and the Documentation Agent shall be entitled to all indemnification and
reimbursement rights in favor of the Agents provided herein and in the other
Loan Documents and all of the other benefits of this Article IX.
Section 9.02    Powers and Duties. Each Lender irrevocably authorizes each Agent
to take such action on such Lender’s behalf and to exercise such powers, rights
and remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. In
the event that any obligations (other than the Obligations) are permitted to be
incurred hereunder and secured by Liens permitted to be incurred hereunder on
all or a portion of the Collateral, each Lender authorizes the Administrative
Agent and the Collateral Agent to enter into intercreditor agreements,
subordination agreements and amendments to the Security Documents to reflect
such arrangements on terms acceptable to the Administrative Agent and Collateral
Agent. Each Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Loan Documents. Each Agent may exercise
such powers, rights and remedies and perform such duties by or through its
agents or employees. No Agent shall have, by reason hereof or any of the other
Loan Documents, a fiduciary relationship or other implied duties in respect of
any Lender, any Loan Party or any other Person; and nothing herein or any of the
other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or any
of the other Loan Documents except as expressly set forth herein or therein.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement and in the other Loan Documents with reference to any
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under the agency doctrine of any applicable law. Instead,
such term is used merely as a matter of market custom, and is intended to create
or reflect only an administrative relationship between independent contracting
parties.

170
NY\6180200.13

--------------------------------------------------------------------------------

 

Section 9.03    General Immunity.
(a)    No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Loan Document,
or for the creation, perfection or priority of any Lien, or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to the Lenders or by or on behalf of any Loan Party or to any Agent or
Lender in connection with the Loan Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Loan Party or
any other Person liable for the payment of any Obligations, nor shall any Agent
be required to ascertain or inquire as to the performance or observance of any
of the terms, conditions, provisions, covenants or agreements contained in any
of the Loan Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or as to the
value or sufficiency of any Collateral or as to the satisfaction of any
condition set forth in Article III or elsewhere herein (other than confirm
receipt of items expressly required to be delivered to such Agent) or to inspect
the properties, books or records of any Group Member or to make any disclosures
with respect to the foregoing. Anything contained herein to the contrary
notwithstanding, the Administrative Agent shall not have any liability arising
from confirmations of the amount of outstanding Loans or the Letter of Credit
Usage or the component amounts thereof.
(b)    Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the Lenders (i) for any action
taken or omitted by any Agent (A) under or in connection with any of the Loan
Documents or (B) with the consent or at the request of the Required Lenders (or,
if so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement) except to the extent caused by such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction or (ii) for any failure of any
Loan Party to perform its obligations under this Agreement or any other Loan
Document. No Agent shall, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose or be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by such Agent or any of its Affiliates in any
capacity. Each Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection herewith or
any of the other Loan Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent shall
have received instructions in respect thereof from Required Lenders (or such
other Lenders as may be required to give such instructions under Section 10.05)
and, upon receipt of such instructions from Required Lenders (or such other
Lenders, as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions and shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law. Without prejudice to the generality of the foregoing, (i) each Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys

171
NY\6180200.13

--------------------------------------------------------------------------------

 

(who may be attorneys for a Group Member), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting hereunder or any of the other Loan
Documents in accordance with the instructions of Required Lenders (or such other
Lenders as may be required to give such instructions under Section 10.05).
(c)    Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may perform any and all of its duties and exercise its rights and powers
under this Agreement or under any other Loan Document by or through any one or
more sub-agents appointed by it. Each of the Administrative Agent, the
Collateral Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Affiliates.
The exculpatory, indemnification and other provisions of this Section 9.03 and
of Section 9.06 shall apply to any of the Affiliates of the Administrative Agent
or the Collateral Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent or Collateral Agent, as
applicable. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 9.03 and of
Section 9.06 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by the Administrative
Agent or the Collateral Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Loan Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to the Administrative Agent and not to any
Loan Party, Lender or any other Person and no Loan Party, Lender or any other
Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent; provided, that the
Administrative Agent and Collateral Agent shall be responsible for all acts of
each of their respective sub-agents, and each Loan Party, Secured Party and
other Person shall have the same rights against the Administrative Agent or
Collateral Agent, as applicable, as if the Administrative Agent or Collateral
Agent, as applicable, had performed the duties and exercised the rights and
powers under this Agreement or any other Loan Document that its sub-agent
performed or exercised.
(d)    Notice of Default or Event of Default. No Agent shall be deemed to have
knowledge of any Default or Event of Default unless and until written notice
describing such Default or Event of Default is given to such Agent by a Loan
Party or a Lender. In the event that the Administrative Agent shall receive such
a notice, the Administrative Agent shall give notice thereof to the Lenders,
provided that failure to give such notice shall not result in any liability on
the part of the Administrative Agent.
Section 9.04    Agents Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, any

172
NY\6180200.13

--------------------------------------------------------------------------------

 

Agent in its individual capacity as a Lender hereunder. With respect to its
participation in the Loans and the Letters of Credit, each Agent shall have the
same rights and powers hereunder in its capacity as a Lender as any other Lender
and may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with the U.S. Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the U.S. Borrower for services in connection herewith and
otherwise without having to account for the same to Lenders. The Lenders
acknowledge that pursuant to such activities, the Agents or their Affiliates may
receive information regarding any Loan Party or any Affiliate of any Loan Party
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the Agents and
their Affiliates shall be under no obligation to provide such information to
them.
Section 9.05    Lenders’ Representations, Warranties and Acknowledgment.
(a)    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Group in connection
with Credit Extensions hereunder and that it has made and shall continue to make
its own appraisal of the creditworthiness of the Group. No Agent shall have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.
(b)    Each Lender, by delivering its signature page to the Original Credit
Agreement (or, if applicable, the First Amendment), an Assignment Agreement or a
Joinder Agreement and funding its Tranche A Term Loans, Tranche B Term Loans,
Revolving Commitments and/or Revolving Loans on the Closing Date, the
Restatement Date or thereafter or by the funding of any Incremental Term Loans
or Incremental Revolving Loans, as the case may be, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by any Agent, Required Lenders or
Lenders, as applicable on the Closing Date, the Restatement Date or as of the
date of funding of such Loans.
Section 9.06    Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent to the extent that such Agent
shall not have been reimbursed by any Loan Party (and without limiting its
obligation to do so), for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including counsel fees and disbursements) or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against such
Agent in exercising its powers, rights and remedies or performing its duties
hereunder or under the other Loan Documents or otherwise in its capacity as
Agent in any way relating to or arising out of this Agreement or the other Loan
Documents; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages,

173
NY\6180200.13

--------------------------------------------------------------------------------

 

penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct, as determined by a
final, non-appealable judgment of a court of competent jurisdiction. If any
indemnity furnished to any Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, that in no event shall this
sentence require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s Pro Rata Share thereof; and provided,
further, that this sentence shall not be deemed to require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement described in the proviso
in the immediately preceding sentence.
Section 9.07    Successor Administrative Agent, Collateral Agent and Swing Line
Lender.
(a)    The Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to the Lenders and the Borrower
Representative. The Administrative Agent shall have the right to appoint a
financial institution to act as the Administrative Agent and/or the Collateral
Agent hereunder, subject to the reasonable satisfaction of the Borrower
Representative and the Required Lenders, and the Administrative Agent’s
resignation shall become effective on the earlier of (i) the acceptance of such
successor Administrative Agent by the Borrower Representative and the Required
Lenders or (ii) the thirtieth day after such notice of resignation. Upon any
such notice of resignation, if a successor Administrative Agent has not already
been appointed by the retiring Administrative Agent, Required Lenders shall have
the right, upon five Business Days’ notice to the Borrower Representative, to
appoint a successor Administrative Agent. If neither Required Lenders nor the
Administrative Agent have appointed a successor Administrative Agent, then the
Required Lenders shall be deemed to have succeeded to and become vested with all
the rights, powers, privileges and duties of the retiring Administrative Agent;
provided, that until a successor Administrative Agent is so appointed by
Required Lenders or the Administrative Agent, the Administrative Agent, by
notice to the Borrower Representative and Required Lenders, may retain its role
as the Collateral Agent under any Security Document. Except as provided in the
preceding sentence, any resignation of Barclays or its successor as the
Administrative Agent pursuant to this Section 9.07 shall also constitute the
resignation of Barclays or its successor as the Collateral Agent. After any
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Section 9.07 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
hereunder. Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Security Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Loan Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative

174
NY\6180200.13

--------------------------------------------------------------------------------

 

Agent of the security interests created under the Security Documents, whereupon
such retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. If the Administrative Agent is retaining its role as
Collateral Agent, the actions enumerated in the preceding sentence will be
modified to account for such retained role. Any successor Administrative Agent
appointed pursuant to this Section 9.07 shall, upon its acceptance of such
appointment, become the successor Collateral Agent for all purposes hereunder.
If Barclays or its successor as the Administrative Agent pursuant to this
Section 9.07 has resigned as the Administrative Agent but retained its role as
the Collateral Agent and no successor Collateral Agent has become the Collateral
Agent pursuant to the immediately preceding sentence, Barclays or its successor
may resign as the Collateral Agent upon notice to the Borrower Representative
and Required Lenders at any time.
(b)    In addition to the foregoing, the Collateral Agent may resign at any time
by giving 30 days’ prior written notice thereof to Lenders and the Loan Parties.
The Administrative Agent shall have the right to appoint a financial institution
as the Collateral Agent hereunder, subject to the reasonable satisfaction of the
Borrower Representative and the Required Lenders and the Collateral Agent’s
resignation shall become effective on the earlier of (i) the acceptance of such
successor Collateral Agent by the Borrower Representative and the Required
Lenders or (ii) the thirtieth day after such notice of resignation. Upon any
such notice of resignation, if a successor Collateral Agent has not already been
appointed by the retiring Collateral Agent, Required Lenders shall have the
right, upon five Business Days’ notice to the Administrative Agent, to appoint a
successor Collateral Agent. Upon the acceptance of any appointment as the
Collateral Agent hereunder by a successor Collateral Agent, the successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent under
this Agreement and the Security Documents, and the retiring Collateral Agent
under this Agreement shall promptly (i) transfer to such successor Collateral
Agent all sums, Securities and other items of Collateral held hereunder or under
the Security Documents, together with all records and other documents necessary
or appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement and the Security Documents, and
(ii) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the security interests created
under the Security Documents, whereupon such retiring Collateral Agent shall be
discharged from its duties and obligations under this Agreement and the Security
Documents. After any retiring Collateral Agent’s resignation hereunder as the
Collateral Agent, the provisions of this Agreement and the Security Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Security Documents while it was the Collateral Agent
hereunder.
(c)    Any resignation of Barclays or its successor as the Administrative Agent
pursuant to this Section shall also constitute the resignation of Barclays or
its successor as the Swing Line Lender and Issuing Bank, and any successor
Administrative Agent appointed pursuant to this Section 9.07 shall, upon its
acceptance of such appointment, become the successor to the Swing Line Lender
and an Issuing Bank (in accordance with Section 2.04(h)) for all purposes
hereunder. In such event (i) the U.S. Borrower shall prepay any outstanding
Swing Line Loans made by the retiring Administrative Agent in its capacity as
Swing Line Lender, (ii) upon such prepayment, the retiring Administrative Agent
and Swing Line Lender shall surrender any Swing Line Note held by

175
NY\6180200.13

--------------------------------------------------------------------------------

 

it to the U.S. Borrower for cancellation and (iii) the U.S. Borrower shall
issue, if so requested by the successor Administrative Agent and the Swing Line
Lender, a new Swing Line Note to the successor Administrative Agent and the
successor Swing Line Lender, in the principal amount of the Swing Line Sublimit
then in effect and with other appropriate insertions.
Section 9.08    Security Documents and Guaranty.
(a)    Agents under Security Documents and Guaranty. Each Secured Party hereby
further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of Secured Parties with respect to the Guaranty, the
Collateral and the Security Documents; provided, that, except as expressly set
forth herein, neither the Administrative Agent nor the Collateral Agent shall
owe any fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any
other obligation whatsoever to any holder of Obligations. Subject to
Section 10.05, without further written consent or authorization from any Secured
Party, the Administrative Agent or the Collateral Agent, as applicable may
execute any documents or instruments necessary (i) in connection with a sale or
disposition of assets permitted by this Agreement, to release any Lien
encumbering any item of Collateral that is the subject of such sale or other
disposition of assets or to which Required Lenders (or such other Lenders as may
be required to give such consent under Section 10.05) have otherwise consented
or (ii) to release any Guarantor from the Guaranty pursuant to Section 7.12 or
with respect to which Required Lenders (or such other Lenders as may be required
to give such consent under Section 10.05) have otherwise consented.
(b)    Right to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Loan Documents to the contrary notwithstanding, the Borrowers, the
Administrative Agent, the Collateral Agent and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Security Documents
may be exercised solely by the Collateral Agent and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Collateral Agent
at such sale or other disposition.
(c)    Rights under Hedge Agreements. No Hedge Agreement shall create (or be
deemed to create) in favor of any Lender Counterparty that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Guarantor under the Loan Documents except as expressly
provided in Sections 2.15(f) and 10.05(c)(v) of this Agreement. By accepting the
benefits of the Collateral, such Lender Counterparty shall be deemed to have
appointed

176
NY\6180200.13

--------------------------------------------------------------------------------

 

the Collateral Agent as its agent and agreed to be bound by the Loan Documents
as a Secured Party, subject to the limitations set forth in this
Section 9.08(c).
(d)    Release of Collateral and Guarantees, Termination of Loan Documents.
(i)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Obligations have been Paid in Full, this Agreement and
all other Loan Documents, all guarantee obligations provided for in any Loan
Document and all security interests granted pursuant to any Loan Document shall
automatically terminate, and upon request of the Borrower Representative, the
Administrative Agent and the Collateral Agent shall (without notice to, or vote
or consent of, any Lender or any Lender Counterparty) take such actions as shall
be reasonably requested to evidence the release of its security interest in all
Collateral, and to evidence the release of all guarantee obligations provided
for in any Loan Document. Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation,
examinership, receivership or reorganization of any Borrower or any Guarantor,
or upon or as a result of the appointment of a receiver, intervenor, liquidator,
examiner or conservator of, or trustee or similar officer for, any Borrower or
any Guarantor or any substantial part of its property, or otherwise, all as
though such payment had not been made.
(ii)    Upon any disposition of property permitted by this Agreement, any
security interest in such property provided for in any Security Document shall
be deemed to be automatically released and such property shall automatically
revert to the applicable Loan Party with no further action on the part of any
Person. The Collateral Agent shall, at the applicable Loan Party’s expense,
execute and deliver or otherwise authorize the filing of such documents as such
Loan Party shall reasonably request, in form and substance reasonably
satisfactory to the Collateral Agent, including financing statement amendments
to evidence such release.
(iii)    Notwithstanding anything to the contrary contained in any Security
Document or any other Loan Document, in the event that the Collateral Agent
exercises any of its rights or remedies under the Loan Documents with respect to
Collateral that is the subject of a Trademark license agreement entered into by
the U.S. Borrower or any of its Subsidiaries, the Lenders hereby agree that the
Collateral Agent shall, and the Collateral Agent hereby agrees that it shall,
exercise such rights and remedies subject to the obligation to pay royalties and
the restrictions on the marketing, sale and distribution of such goods, in each
case, that are contained in the applicable licensing agreement; provided that
such restrictions are in the nature of customary restrictions intended to
preserve the rights of the applicable licensors in the licensed Intellectual
Property, preserve the prestige, image and goodwill of the licensed Intellectual
Property and the licensor and/or avoid the infringement of the rights of any
third party, including, without limitation, any other licensee of the applicable
licensor. At the request of the U.S. Borrower or any of its Subsidiaries from
time to time, the Lenders hereby agree that the Collateral Agent shall be
authorized to, and the

177
NY\6180200.13

--------------------------------------------------------------------------------

 

Collateral Agent hereby agrees that it shall, execute and deliver to the U.S.
Borrower acknowledgments of the Lenders’ and the Collateral Agent’s agreements
pursuant to the foregoing sentence, for the benefit of the applicable licensor.
Section 9.09    Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If any payment has been made to
any Lender by the Administrative Agent without the applicable withholding Tax
being withheld from such payment and the Administrative Agent has paid over the
applicable withholding Tax to the Internal Revenue Service or any other
Governmental Authority, or the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred, provided that nothing in this
Section 9.09 shall impose any obligation on any Loan Party.
Section 9.10    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under the Bankruptcy Code or other applicable law or
any other judicial proceeding relative to any Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the other Secured Parties (including
fees, disbursements and other expenses of counsel) allowed in such judicial
proceeding and (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same. Any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and other
Secured Party to make such payments to the Administrative Agent. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or other
Secured Party any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or other Secured Party to
authorize the Administrative Agent to vote in respect of the claim of such
Person or in any such proceeding.
Section 9.11    Administrative Agent’s “Know Your Customer” Requirements. Each
Lender shall promptly, upon the request of the Administrative Agent, provide
such documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself) in order for the Administrative Agent to carry
out and be satisfied it has complied with all necessary “know

178
NY\6180200.13

--------------------------------------------------------------------------------

 

your customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Loan Documents.
ARTICLE X.    
MISCELLANEOUS
Section 10.01    Notices.
(a)    Notices Generally. Any notice or other communication herein required or
permitted to be given to a Loan Party, the Collateral Agent, the Administrative
Agent, the Swing Line Lender or the Issuing Bank, shall be sent to such Person’s
address as set forth on Schedule 1.01(d) or in the other relevant Loan Document,
and in the case of any Lender, the address as indicated on Schedule 1.01(d) or
otherwise indicated to the Administrative Agent in writing. Except as otherwise
set forth in Section 10.01(b) below, each notice hereunder shall be in writing
and may be personally served or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
telefacsimile, ordinary or registered post, or three Business Days after
depositing it in the ordinary or prepaid post or United States mail with postage
prepaid and properly addressed; provided, that no notice to any Agent shall be
effective until received by such Agent; provided, further, that any such notice
or other communication shall at the request of the Administrative Agent be
provided to any sub-agent appointed pursuant to Section 9.03(c) hereto as
designated by the Administrative Agent from time to time.
(b)    Electronic Communications.
(i)    Notices and other communications to the Administrative Agent, the
Collateral Agent, the Swing Line Lender, the Lenders and any Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by the Administrative Agent, the Collateral Agent, the Swing
Line Lender, each Lender and each Issuing Bank, as applicable; provided, that
the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, each
other Agent and the Borrower Representative hereby agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that any Borrowing Notice or notice of an
Event of Default shall be promptly confirmed by facsimile. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided, that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient and (ii) notices or communications
posted to an internet or intranet website shall be deemed

179
NY\6180200.13

--------------------------------------------------------------------------------

 

received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
(ii)    Each Loan Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of the Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.
(iii)    The Platform and any Approved Electronic Communications are provided
“as is” and “as available”. None of the Agents nor any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications. Each party hereto agrees that no Agent has
any responsibility for maintaining or providing any equipment, Software,
services or any testing required in connection with any Approved Electronic
Communication or otherwise required for the Platform. In no event shall any
Agent nor any of the Agent Affiliates have any liability to any Loan Party, any
Lender or any other Person for damages of any kind, whether or not based on
strict liability and including (A) direct damages, losses or expenses (whether
in tort, contract or otherwise) arising out of any Loan Party’s or any Agent’s
transmission of communications through the internet, except to the extent the
liability of any such Person if found in a final ruling by a court of competent
jurisdiction to have resulted from such Person’s gross negligence or willful
misconduct or (B) indirect, special, incidental or consequential damages.
(iv)    Each Loan Party, each Lender, the Issuing Bank and each Agent agrees
that the Administrative Agent may, but shall not be obligated to, store any
Approved Electronic Communications on the Platform in accordance with the
Administrative Agent’s customary document retention procedures and policies.
(v)    All uses of the Platform shall be governed by and subject to, in addition
to this Section 10.01, separate terms and conditions posted or referenced in
such Platform and related agreements executed by the Lenders and their
Affiliates in connection with the use of such Platform.
(c)    Change of Address. Any party hereto may changes its address or telecopy
number for notices and other communications hereunder by written notice to the
other parties hereto.
Section 10.02    Expenses. Whether or not the transactions contemplated hereby
are consummated, each Borrower agrees to pay promptly (a) all the actual and
reasonable out-of-pocket

180
NY\6180200.13

--------------------------------------------------------------------------------

 

costs and expenses incurred by the Agents and the Arranger in connection with
the negotiation, preparation and execution of the Loan Documents and any
consents, amendments, supplements, waivers or other modifications thereto;
(b) the reasonable fees, expenses and disbursements of counsel to the Agents (in
each case including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Loan Documents and
any consents, amendments, supplements, waivers or other modifications thereto
and any other documents or matters requested by any Borrower; provided that
reasonable attorney’s fees shall be limited to one primary counsel and, if
reasonably required by the Administrative Agent, one local counsel per
jurisdiction and one specialist counsel per specialty, provided, further, that
no such limitation shall apply if counsel for the Administrative Agent
determines in good faith that there is a conflict of interest that requires
separate representation for any Agent or Lender; (c) all the actual costs and
reasonable out-of-pocket expenses of creating, perfecting, recording,
maintaining and preserving Liens in favor of the Collateral Agent, for the
benefit of Secured Parties, including filing and recording fees, expenses and
Taxes, stamp or documentary Taxes, search fees, title insurance premiums and
reasonable fees, expenses and disbursements of counsel to the Collateral Agent
and the Administrative Agent; (d) all the actual costs and reasonable
out-of-pocket expenses (including the reasonable fees, expenses and
disbursements of any appraisers, consultants, advisors and agents employed or
retained by the Collateral Agent and its counsel) in connection with the custody
or preservation of any of the Collateral; (e) all other actual costs and
reasonable out-of-pocket expenses incurred by each Agent in connection with the
syndication of the Loans and Commitments and the transactions contemplated by
the Loan Documents and any consents, amendments, supplements, waivers or other
modifications thereto; and (f) all actual costs and reasonable out-of-pocket
expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel) and costs of settlement, incurred by any Agent or any Lender
in enforcing any Obligations of or in collecting any payments due from any Loan
Party hereunder or under the other Loan Documents (including in connection with
the sale, lease or license of, collection from, or other realization upon any of
the Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work‑out” or pursuant to any insolvency or bankruptcy cases or
proceedings. All amounts due under this Section 10.02 shall be due and payable
promptly after demand therefor.
Section 10.03    Indemnity.
(a)    In addition to the payment of expenses pursuant to Section 10.02, whether
or not the transactions contemplated hereby are consummated, each Loan Party
agrees to defend (subject to Indemnitees’ rights to selection of counsel),
indemnify, pay and hold harmless, each Agent, Arranger, Bookrunner, any other
agent or co-agent (if any) designated by the Bookrunners with respect to the
credit facilities hereunder, Issuing Bank, Swing Line Lender and Lender and the
officers, partners, members, directors, trustees, shareholders, advisors,
employees, representatives, attorneys, controlling persons, agents and
Affiliates of each Agent, Arranger, Bookrunner, other agent or co-agent (if any)
designated by the Bookrunners with respect to the credit facilities hereunder,
Issuing Bank, Swing Line Lender and Lender (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided, that no Loan Party shall
have any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities (a) arise from (i) the
gross negligence or willful misconduct of such Indemnitee or any

181
NY\6180200.13

--------------------------------------------------------------------------------

 

of such Indemnitee’s Affiliates or any of its or their respective partners,
trustees, shareholders, officers, directors, employees, advisors,
representatives, agents, attorneys, controlling persons or members or (ii) a
material breach of such Indemnitee’s (or any of its Affiliates, partners,
trustees, shareholders, officers, directors, employees, advisors,
representatives, agents, attorneys, controlling persons and members) obligations
under the Loan Documents, in each case, as determined by a final, non-appealable
judgment of a court of competent jurisdiction, (b) arise out of any dispute
among Indemnitees (other than a dispute involving claims against the
Administrative Agent, the Collateral Agent, an Arranger or a Bookrunner, in each
case in their respective capacities as such) that did not involve actions or
omissions of the Loan Parties or their Affiliates or (c) arise in connection
with any settlement entered into by such Indemnitee without the prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed)
of the Loan Parties (provided, however, that the foregoing indemnity will apply
to any such settlement in the event the Loan Parties were offered the ability to
assume the defense of the action that was the subject matter of such settlement
and elected not to assume the defense); provided, further, that in connection
therewith, the Loan Parties shall only be responsible for the fees, charges and
disbursements of a single counsel selected by the Administrative Agent for all
Indemnitees and of such special and local counsel as the Administrative Agent
may deem appropriate in its good faith discretion, except that if any Indemnitee
reasonably concludes that its interests conflict or are reasonably likely to
conflict with those of other Indemnitees and notifies the Loan Parties of such
conflict, the Loan Parties shall also be responsible for the fees, charges and
disbursements of one separate counsel for such conflicted Indemnitees; provided,
further, that in respect of a European Loan Party, the Guaranty of the European
Guarantor (including the contribution requirements in respect of the indemnity
in this Section 10.03) does not apply to any Indemnified Liability to the extent
that it would result in this indemnity constituting unlawful financial
assistance prohibited by section 2:98c of the Dutch Civil Code. To the extent
that the undertakings to defend, indemnify, pay and hold harmless set forth in
this Section 10.03 may be unenforceable in whole or in part because they are
violative of any law or public policy, the applicable Loan Party shall to the
extent permitted by law contribute the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them.
(b)    To the extent permitted by applicable law, no Loan Party or Indemnitee
shall be responsible or liable to any Person for any special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) alleged as arising out of, in connection with,
as a result of or in any way related to this Agreement or any Loan Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, the transmission of
information through the Internet, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith; provided that
the foregoing does not otherwise modify the obligations of the Loan Parties set
forth in this Section 10.03. Each Loan Party and each Indemnitee, as applicable,
hereby waives, releases and agrees not to sue upon any such claim or any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
(c)    All amounts due under this Section 10.03 shall be due and payable within
five days after demand therefor.

182
NY\6180200.13

--------------------------------------------------------------------------------

 

Section 10.04    Set‑Off. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuation of any Event of Default each Lender is
hereby authorized by each Loan Party at any time or from time to time to the
fullest extent permitted by law and subject to the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed), without notice
to any Loan Party or to any other Person (other than the Administrative Agent),
any such notice being hereby expressly waived to the fullest extent permitted by
applicable law, to set-off and to appropriate and to apply any and all deposits
(time or demand, provisional or final, general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by such Lender to or for the credit or the account of any Loan Party
against and on account of the obligations and liabilities of any Loan Party to
such Lender hereunder, the Letters of Credit and participations therein and
under the other Loan Documents, including all claims of any nature or
description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Loan Document, irrespective of whether
or not (i) such Lender shall have made any demand hereunder or (ii) such
obligations and liabilities, or any of them, may be contingent or unmatured.
Section 10.05    Amendments and Waivers.
(a)    Required Lenders’ Consent. Subject to the additional requirements of
Sections 10.05(b) and 10.05(c), no amendment, supplement, modification,
termination or waiver of any provision of the Loan Documents, or consent to any
departure by any Loan Party therefrom, shall in any event be effective without
the written concurrence of the Required Lenders and the U.S. Borrower (it being
understood that delivery of an executed counterpart of a signature page to the
applicable amendment, supplement, modification, termination or waiver by
facsimile or other electronic transmission will be effective as delivery of an
original executed counterpart thereof); provided that (x) any Defaulting Lender
shall be deemed not to be a “Lender” for purposes of calculating the Required
Lenders (including the granting of any consents or waivers) with respect to any
of the Loan Documents and (y) the Administrative Agent and the Borrower
Representative may amend, modify or supplement this Agreement to cure any error
(including, but not limited to, typographical error, incorrect cross-reference
or incorrectly-named defined term), defect, ambiguity, inconsistency or any
other error or omission of a technical nature, and such amendment, modification
or supplement shall become effective without any further action or consent of
any other Lender if the same is not objected to in writing by the Required
Lenders to the Administrative Agent within 10 Business Days following receipt of
notice thereof.
(b)    Affected Lenders’ Consent. Without the written consent of each Lender
(other than a Defaulting Lender) that would be directly and adversely affected
thereby, no amendment, supplement, modification, termination, or consent shall
be effective if the effect thereof would:
(i)    extend the scheduled final maturity of any Loan or Note;
(ii)    waive, reduce or postpone any scheduled repayment (but not prepayment)
of principal;
(iii)    [reserved];

183
NY\6180200.13

--------------------------------------------------------------------------------

 

(iv)    reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder (it being understood that any change
to the definition of Net Leverage Ratio or in the component definitions thereof
shall not constitute a reduction in the rate of interest); provided, further,
that only the consent of the Required Lenders shall be necessary to amend the
Default Rate in Section 2.10 or to waive any obligation of any Borrower to pay
interest at the Default Rate;
(v)    waive or extend the time for payment of any such interest, fees or
premiums, it being understood that only the consent of the Required Lenders
shall be necessary to rescind an acceleration of Obligations after acceleration
thereof pursuant to Section 8.01 hereof;
(vi)    reduce or forgive the principal amount of any Loan or any reimbursement
Obligation in respect of any Letter of Credit;
(vii)    amend, modify, terminate or waive any provision of Section 2.13(b)(ii),
Section 2.13(c)(i) to the extent relating to the requirement to make Offers to
all Lenders in a Class, Section  2.15 (except to the extent provided for in
Section 10.05(c)(iii)), Section  2.16(c), Section  2.17, this Section 10.05(b),
Section 10.05(c) or any other provision of this Agreement that expressly
provides that the consent of all Lenders is required;
(viii)    consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under any Loan Document except as expressly provided in
any Loan Document;
(ix)    amend the definition of “Required Lenders” or amend Section 10.05(a) in
a manner that has the same effect as an amendment to such definition or the
definition of “Pro Rata Share”; provided that with the consent of Required
Lenders, additional extensions of credit pursuant hereto may be included in the
determination of “Required Lenders” or “Pro Rata Share” on substantially the
same basis as the Term Loan Commitments, the Term Loans, the Revolving
Commitments and the Revolving Loans are included on the Closing Date;
(x)    release all or substantially all of the Collateral or all or
substantially all of the Guarantors (by value) from the Guaranty except as
expressly provided in the Loan Documents or any Intercreditor Agreement;
(xi)    amend or modify any provision of Section 10.06 in a manner that further
restricts assignments thereunder;
(xii)    amend or modify any Intercreditor Agreement in a manner that would
adversely affect the priority of the Liens of the Collateral Agent or the
Subordination of any Indebtedness to the Obligations; or

184
NY\6180200.13

--------------------------------------------------------------------------------

 

(xiii)    change the stated currency in which any Borrower is required to make
payments of principal, interest, fees or other amounts hereunder or under any
other Loan Document;
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
and adversely affected thereby with respect to any amendment described in
clauses (vii), (viii), (ix), (x) and (xii).
(c)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall:
(i)    increase any Commitment of any Lender over the amount thereof then in
effect or extend the outside date for such Commitment without the consent of
such Lender; provided that no amendment, modification or waiver of any condition
precedent, covenant, Default or Event of Default shall be deemed to constitute
an increase in any Commitment of any Lender;
(ii)    amend, modify, terminate or waive any provision hereof relating to
(x) the U.S. Swing Line Sublimit or the U.S. Swing Line Loans without the
consent of the U.S. Swing Line Lender, or (y) the Canadian Swing Line Sublimit
or the Canadian Swing Line Loans without the consent of the Canadian Swing Line
Lender;
(iii)    alter the required application of any repayments or prepayments as
between Classes pursuant to Section 2.15 without the consent of Lenders holding
more than 50.0% of the aggregate Tranche A Term Loan Exposure of all Lenders,
Tranche B Term Loan Exposure of all Lenders, Revolving Exposure of all Lenders
or Incremental Term Loan Exposure of all Lenders, as applicable, of each Class
which is being allocated a lesser repayment or prepayment as a result thereof;
provided, that Required Lenders may waive, in whole or in part, any prepayment
so long as the application, as between Classes, of any portion of such
prepayment which is still required to be made is not altered;
(iv)    amend, modify, terminate or waive any obligation of Lenders relating to
the purchase of participations in Letters of Credit as provided in
Section 2.04(e) without the written consent of the Administrative Agent and of
the Issuing Bank;
(v)    amend, modify or waive this Agreement or any Security Document so as to
alter the ratable treatment of Obligations arising under the Loan Documents and
Obligations arising under Hedge Agreements or the definition of “Lender
Counterparty,” “Hedge Agreement,” “Obligations,” or “Secured Obligations” (as
defined in any applicable Security Document) in each case in a manner adverse to
any Lender Counterparty with Obligations then outstanding without the written
consent of any such Lender Counterparty;
(vi)    amend, modify, terminate or waive any provision of Article IX as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the consent of such
Agent;

185
NY\6180200.13

--------------------------------------------------------------------------------

 

(vii)    amend any condition for Credit Extensions set forth in Section 3.02
without the consent of applicable Lenders holding more than 50% of the aggregate
U.S. Revolving Exposure, 50% of the aggregate Canadian Revolving Exposure or 50%
of the aggregate European Revolving Exposures, as applicable;
(viii)    without limiting the provisions of Section 10.05(b), amend, modify,
terminate or waive any provision hereof that would materially,
disproportionately and adversely affect the obligation of any Borrower to make
any payment of Revolving Loans without the consent of Lenders holding more than
50% of the aggregate Revolving Exposure of all Lenders (or if such amendment,
modification or waiver affects only the European Revolving Loans, only the
Canadian Revolving Loans or only the U.S. Revolving Loans, 50% of the aggregate
Revolving Exposure of the relevant Class);
(ix)    without limiting the provisions of Section 10.05(b), amend, modify,
terminate or waive any provision hereof that would materially,
disproportionately and adversely affect the obligation of any Borrower to make
payment of Term Loans without the consent of Lenders holding more than 50.0% of
the aggregate Term Loans of all Lenders (or if such amendment, modification or
waiver affects only a specific Class of Term Loans, 50% of the aggregate Term
Loans of the relevant Class); and
(x)    (i) the Commitment or Loan of any Defaulting Lender may not be increased
or extended and the principal of any Loan of a Defaulting Lender may not be
reduced, in each case without the consent of such Lender and (ii) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of each such Defaulting Lender.
(d)    Execution of Amendments, Etc. The Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
supplements, modifications, waivers or consents on behalf of such Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. In the case of any waiver, subject to
any conditions or qualifications set forth therein, the parties hereto shall be
restored to their former positions and rights hereunder and under the other Loan
Documents, and, subject to any conditions or qualifications set forth therein,
any Default or Event of Default waived shall be deemed to be cured and not
continuing, but no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right or consequence in respect thereof. No
notice to or demand on any Loan Party in any case shall entitle any Loan Party
to any other or further notice or demand in similar or other circumstances. Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 10.05 shall be binding upon each Lender at the time
outstanding, each future Lender and, if signed by a Loan Party, on such Loan
Party.
Notwithstanding anything to the contrary provided herein, no consent of any
Lender shall be required in connection with the making of any amendment to any
Loan Document of the type described in Section 2.24 hereof which states in such
Section that no consent of any Lender, other than the applicable Incremental
Revolving Loan Lender or Incremental Term Loan Lender, is required.

186
NY\6180200.13

--------------------------------------------------------------------------------

 

Section 10.06    Successors and Assigns; Participations.
(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the respective successors and assigns. No Loan Party’s rights
or obligations hereunder nor any interest therein may be assigned or delegated
by any Loan Party without the prior written consent of all Lenders (and any
purported assignment or delegation without such consent shall be null and void)
and no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 10.06.
(b)    Register. Each Borrower, each Guarantor, the Administrative Agent and
Lenders shall deem and treat the Persons listed as Lenders in the Register as
the holders and owners of the corresponding Commitments and Loans listed therein
for all purposes hereof, and no assignment or transfer of any such Commitment or
Loan shall be effective, in each case, unless and until recorded in the Register
following receipt of a fully executed Assignment Agreement effecting the
assignment or transfer thereof, together with the required forms and
certificates regarding Tax matters and any fees payable in connection with such
assignment, in each case, as provided in Section 10.06(d). Each assignment shall
be recorded in the Register promptly following receipt by the Administrative
Agent of the fully executed Assignment Agreement and all other necessary
documents and approvals, prompt notice thereof shall be provided to the Borrower
and a copy of such Assignment Agreement shall be maintained, as applicable. The
date of such recordation of a transfer shall be referred to herein as the
“Assignment Effective Date.” Any request, authority or consent of any Person
who, at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.
(c)    Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, that pro rata assignments shall not be required and
each assignment shall be of a uniform, and not varying, percentage of all rights
and obligations under and in respect of any applicable Loan and any related
Commitments):
(i)    to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to the Administrative
Agent; and
(ii)    to any Person meeting the criteria of clause (ii) of the definition of
the term of “Eligible Assignee” upon giving of notice to the Borrower
Representative and the Administrative Agent and, in the case of assignments of
Revolving Loans or Revolving Commitments to any such Person, consented to by the
Borrower Representative (provided that the Borrower Representative shall be
deemed to have consented to assignments made during the initial syndication of
the Revolving Commitments to Lenders previously approved by the Borrower
Representative and to any other such assignment unless it shall object thereto
by written notice to the Administrative Agent within five Business Days after
having received notice thereof), the Administrative Agent, the applicable
Issuing Bank and the applicable Swing Line Lender (each such consent not to be
(x) unreasonably withheld or delayed or (y) in the case of the Borrower
Representative, required at any time an Event of

187
NY\6180200.13

--------------------------------------------------------------------------------

 

Default described in Section 8.01(a), 8.01(f), 8.01(g) or 8.01(h) has occurred
and is continuing); provided, that each such assignment pursuant to this
Section 10.06(c)(ii) shall be in an aggregate amount of not less than
(A) $5,000,000 (or such lesser amount as may be agreed to by the Borrower
Representative and the Administrative Agent or as shall constitute the aggregate
amount of the Revolving Commitments and Revolving Loans of the assigning Lender)
with respect to the assignment of the Revolving Commitments and Revolving Loans
and (B) $500,000 (or such lesser amount as may be agreed to by the Borrower
Representative and the Administrative Agent or as shall constitute the aggregate
amount of the Tranche A Term Loan, Tranche B Term Loan or Incremental Term Loans
of a Series of the assigning Lender) with respect to the assignment of Term
Loans; provided, that the Related Funds of any individual Lender may aggregate
their Loans for purposes of determining compliance with such minimum assignment
amounts.
(d)    Mechanics. Assignments and assumptions of Loans and Commitments by
Lenders shall be effected by manual execution and delivery to the Administrative
Agent of an Assignment Agreement. Assignments made pursuant to the foregoing
provision shall be effective as of the Assignment Effective Date. In connection
with all assignments there shall be delivered to the Administrative Agent such
forms, certificates or other evidence, if any, with respect to United States
federal income Tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver pursuant to Section 2.20(c), together with
payment to the Administrative Agent of a registration and processing fee of
$3,500 (except that no such registration and processing fee shall be payable
(x) in connection with an assignment elected or caused by a Borrower pursuant to
Section 2.23, (y) in connection with an assignment by or to Barclays or any
Affiliate thereof or (z) in the case of an assignee which is already a Lender or
is an Affiliate or Related Fund of a Lender or a Person under common management
with a Lender).
(e)    Representations and Warranties of Assignee. Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or
loans such as the applicable Commitments or Loans, as the case may be; and
(iii) it shall make or invest in, as the case may be, its Commitments or Loans
for its own account in the ordinary course and without a view to distribution of
such Commitments or Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this Section 10.06, the disposition of such Commitments or
Loans or any interests therein shall at all times remain within its exclusive
control).
(f)    Effect of Assignment. Subject to the terms and conditions of this
Section 10.06, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof, including under Section 10.08)
and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and

188
NY\6180200.13

--------------------------------------------------------------------------------

 

obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, that anything contained in any of the Loan
Documents to the contrary notwithstanding, (y) the Issuing Bank shall continue
to have all rights and obligations thereof with respect to such Letters of
Credit until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Revolving Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to the Administrative Agent for cancellation, and
thereupon the applicable Borrower shall issue and deliver new Notes, if so
requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new Revolving
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with the requirements of this Section 10.06
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.06(g). Any assignment by a Lender pursuant to this Section 10.06
shall not in any way constitute or be deemed to constitute a novation,
discharge, rescission, extinguishment or substitution of the Indebtedness
hereunder, and any Indebtedness so assigned shall continue to be the same
obligation and not a new obligation.
(g)    Participations.
(i)    Each Lender shall have the right at any time to sell one or more
participations to any Person (other than any Group Member or any of their
respective Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation: provided, that (A) such Lender’s obligations shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (C) each Borrower, the
Administrative Agent, each Issuing Bank and each of the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
agreements and obligations.
(ii)    The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Commitment Termination Date) in which such
participant is participating or the amortization schedule therefor, or reduce
the rate or extend the time of payment of interest or fees thereon (except in
connection with a waiver of applicability of any post‑default increase in
interest rates) or reduce the principal amount thereof, or increase the amount
of the participant’s participation over the amount thereof then in effect (it
being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Commitment shall not constitute a change in the terms
of such participation, and that an increase in any Commitment or Loan shall be

189
NY\6180200.13

--------------------------------------------------------------------------------

 

permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (B) consent to the
assignment or transfer by any Loan Party of any of its rights and obligations
under this Agreement or (C) release all or substantially all of the Guarantors
or the Collateral under the Security Documents (except as expressly provided in
the Loan Documents) supporting the Loans hereunder in which such participant is
participating.
(iii)    Each Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(c);
provided, that such participant agrees to be subject to Sections 2.19 and 2.20
as if it were a Lender; provided, further, that (x) a participant shall not be
entitled to receive any greater payment under Section 2.19 or 2.20 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such participant is made with the Borrower Representative’s prior written
consent and (y) a participant shall not be entitled to the benefits of
Section 2.20 unless such participant agrees, for the benefit of the Borrowers,
to comply with Section 2.20 as though it were a Lender; provided, further, that,
except as specifically set forth in clause (x) of this sentence, nothing herein
shall require any notice to the Borrower Representative or any other Person in
connection with the sale of any participation. To the extent permitted by law,
each participant also shall be entitled to the benefits of Section 10.04 as
though it were a Lender; provided, that such participant agrees to be subject to
Section 2.17 as though it were a Lender. A participant shall not be entitled to
the benefits of Section 2.20 to the extent such participant fails to comply with
Section 2.20(c).
(iv)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each participant and the principal amounts of
each participant’s interest in the Commitments, Loans and other Obligations held
by it (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit, or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such Commitments, Loans and other
Obligations as the owner thereof for all purposes of this Agreement
notwithstanding any notice to the contrary.
(h)    Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.06 any Lender
may pledge (without the consent of any Borrower or the Administrative Agent) all
or any portion of its Loans, the other Obligations owed by or to such Lender,
and its Notes, if any, to secure obligations of such Lender including to any
Federal Reserve Bank as collateral security pursuant to Regulation A of the
Board of Governors

190
NY\6180200.13

--------------------------------------------------------------------------------

 

and any operating circular issued by such Federal Reserve Bank; provided, that
no Lender, as between any Borrower and such Lender, shall be relieved of any of
its obligations hereunder as a result of any such assignment and pledge;
provided, further, that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee, be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.
(i)    Act on the Financial Supervision. In order to comply with the Dutch
Financial Supervision Act (Wet op het financieel toezicht), the amount
transferred under this Section 10.06 shall include a portion outstanding from
the European Borrower of at least €100,000 (or its equivalent in other
currencies) or such other amount as may be required from time to time under the
Dutch Financial Supervision Act (or implementing legislation) or if less, the
new Lender shall confirm in writing to the Loan Parties that it is a
professional market party (professionele marktpartij) within the meaning of the
Dutch Financial Supervision Act.
Section 10.07    Independence of Covenants, Etc. All covenants, conditions and
other terms hereunder and under the other Loan Documents shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, conditions or other terms, the fact that it would be
permitted by an exception to, or would otherwise be within the limitations of,
another covenant, condition or other term shall not avoid the occurrence of a
Default or an Event of Default if such action is taken or condition exists.
Section 10.08    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Loan Party set forth in Sections 2.18(c), 2.19, 2.20, 10.02
and 10.03 and the agreements of Lenders set forth in Sections 2.17, 9.03(b),
9.06 and 9.09 shall survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination hereof.
Section 10.09    No Waiver; Remedies Cumulative. No failure or delay or course
of dealing on the part of any Agent or any Lender in the exercise of any power,
right or privilege hereunder or under any other Loan Document shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege. The rights, powers and remedies given to each
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Loan Documents or any of the Hedge
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy. Without limiting the generality of
the foregoing, the making of any Credit Extension shall not be construed as a
waiver of any Default or Event of Default, regardless of whether any Agent,
Issuing Bank or Lender may have had notice or knowledge of such Default or Event
of Default at the time of the making of any such Credit Extension.

191
NY\6180200.13

--------------------------------------------------------------------------------

 

Section 10.10    Marshalling; Payments Set Aside. Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any Loan
Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Loan Party makes a payment or payments to
the Administrative Agent or Lenders (or to the Administrative Agent, on behalf
of Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
Section 10.11    Severability. In case any provision in or obligation hereunder
or under any other Loan Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby (it being
understood that the invalidity, illegality or unenforceability of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity, legality or enforceability of such provision in any other
jurisdiction). The parties hereto shall endeavor in good faith negotiations to
replace any invalid, illegal or unenforceable provisions with valid, legal and
enforceable provisions the economic effect of which comes as close as reasonably
possible to that of the invalid, illegal or unenforceable provisions.
Section 10.12    Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.
Section 10.13    Table of Contents and Headings. The Table of Contents hereof
and Article and Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose,
modify or amend the terms or conditions hereof, be used in connection with the
interpretation of any term or condition hereof or be given any substantive
effect.
Section 10.14    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES THAT WOULD

192
NY\6180200.13

--------------------------------------------------------------------------------

 

RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK.
Section 10.15    CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
LOAN PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, HEREBY EXPRESSLY
AND IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY
AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED BY LAWS OTHER
THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT
THERETO); (B) WAIVES (i) JURISDICTION AND VENUE OF COURTS IN ANY OTHER
JURISDICTION IN WHICH IT MAY BE ENTITLED TO BRING SUIT BY REASON OF ITS PRESENT
OR FUTURE DOMICILE OR OTHERWISE AND (ii) ANY DEFENSE OF FORUM NON CONVENIENS;
(C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.01;
(D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (E) AGREES THAT THE AGENTS AND THE LENDERS RETAIN THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION
WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY DOCUMENT OR THE ENFORCEMENT
OF ANY JUDGMENT.
Section 10.16    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES
TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON

193
NY\6180200.13

--------------------------------------------------------------------------------

 

THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT
OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.
Section 10.17    Confidentiality. Each Agent and each Lender (which term shall
for the purposes of this Section 10.17 include the Issuing Bank) shall hold all
non‑public information regarding the Group and their businesses identified as
such by the Borrower Representative and obtained by such Agent or such Lender
pursuant to the requirements hereof in accordance with such Agent’s and such
Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by the Borrower Representative that, in
any event, the Administrative Agent may not disclose such information other than
to the Lenders and each Agent, provided, that each Lender may make
(i) disclosures of such information to Affiliates or Related Funds of such
Lender or Agent and to its and their respective officers, directors, employees,
representatives, agents and advisors (and to other Persons authorized by a
Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this
Section 10.17); provided, that, prior to any disclosure, such Affiliates,
Related Funds, officers, directors, employees, representatives, agents and
advisors and other persons be instructed to preserve the confidentiality of any
confidential information relating to the Loan Parties received by it from any
Agent or any Lender, (ii) disclosures of such information reasonably required by
(A) any pledgee referred to in Section 10.06(h), (B) any bona fide or potential
assignee, transferee or participant in connection with the contemplated
assignment, transfer or participation of any Loans or any participations
therein, (C) any bona fide or potential direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to any Borrower and its obligations or (D) any direct or
indirect investor or prospective investor in a Related Fund; provided, that such
pledgees, assignees, transferees, participants, counterparties, advisors and
investors are advised of and agree to be bound by either the provisions of this
Section 10.17 or other provisions at least as restrictive as this Section 10.17,
(iii) disclosure to any rating agency when required by it; provided, that, prior
to any disclosure, such rating agency be instructed to preserve the
confidentiality of any confidential information relating to the Loan Parties
received by it from any Agent or any Lender, (iv) disclosures in connection with
the exercise of any remedies hereunder or under any other Loan Document and
(v) disclosures required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, that unless specifically prohibited by applicable law or court order,
each Lender and each Agent shall make reasonable efforts to notify the Borrower
Representative of any request by any governmental agency or representative
thereof (other than any such request in connection with any examination of the
financial condition or other routine examination of such Lender by

194
NY\6180200.13

--------------------------------------------------------------------------------

 

such governmental agency) for disclosure of any such non‑public information
prior to disclosure of such information. In addition, each Agent and each Lender
may disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement and the other Loan
Documents.
Section 10.18    Usury Savings Clause. Notwithstanding any other provision
herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law, shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect; provided,
that in no event shall the amount paid pursuant hereto be in excess of the
amount of interest that would have been due if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, such Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and each Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the applicable Borrower.
Section 10.19    Counterparts. This Agreement may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or other electronic transmission will be effective as delivery of an
original executed counterpart thereof.
Section 10.20    Effectiveness; Entire Agreement; No Third Party Beneficiaries.
This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by the Borrowers and the
Administrative Agent of written notification of such execution and authorization
of delivery thereof. This Agreement, the other Loan Documents, the Engagement
Letter and any fee letter entered into in connection with the Engagement Letter
or this Agreement represent the entire agreement of the Group, the Agents, the
Issuing Bank, the Swing Line Lender, the Arrangers, the Bookrunners and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Agent, Issuing
Bank, Swing Line Lender, Arranger, Bookrunner or Lender relative to the subject
matter hereof or thereof not expressly set forth or referred to herein or in the
other Loan Documents.

195
NY\6180200.13

--------------------------------------------------------------------------------

 

Nothing in this Agreement or in the other Loan Documents, express or implied,
shall be construed to confer upon any Person (other than the parties hereto and
thereto, their respective successors and assigns permitted hereunder and, to the
extent expressly contemplated hereby, Affiliates of each of the Agents and
Lenders, holders of participations in all or any part of a Lender’s Commitments,
Loans or in any other Obligations, and the Indemnitees) any rights, remedies,
obligations, claims or liabilities under or by reason of this Agreement or the
other Loan Documents. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of any Agent, the Issuing Bank or the Lenders in any other
Loan Document shall not be deemed a conflict with this Agreement.
Section 10.21    PATRIOT Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Loan Party that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that
shall allow such Lender or the Administrative Agent, as applicable, to identify
such Loan Party in accordance with the PATRIOT Act.
Section 10.22    “Know Your Customer” Checks. If in connection with (a) the
introduction of or any change in (or in the interpretation, administration or
application of) any law or regulation made after the date hereof, (b) any change
in the status of a Loan Party after the date hereof, (c) the addition of any
Guarantor pursuant to Section 5.11 or (d) any proposed assignment or transfer by
a Lender of any of its rights and obligations under this Agreement to a party
that was not previously a Lender hereunder, the Administrative Agent or any
Lender (or, in the case of clause (d) above, any prospective Lender) requires
additional information in order to comply with “know your customer” or similar
identification procedures, each Loan Party shall, promptly upon the request of
the Administrative Agent or such Lender, provide such documentation and other
evidence as is reasonably requested by the Administrative Agent (for itself or
on behalf of any Lender) or such Lender (for itself or, in the case of the event
described in clause (d) above, on behalf of any prospective Lender) in order for
the Administrative Agent, such Lender or such prospective Lender to carry out
and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Loan Documents.
Section 10.23    Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as an original executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
Section 10.24    No Fiduciary Duty. Each Agent, each Lender, each Arranger, each
Bookrunner, each Issuing Bank, the Swing Line Lender and their respective
Affiliates (collectively,

196
NY\6180200.13

--------------------------------------------------------------------------------

 

solely for purposes of this paragraph, the “Lenders”), may have economic
interests that conflict with those of each Borrower, its stockholders and/or its
Affiliates. Each Borrower agrees that nothing in the Loan Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between any Lender, on the one hand, and such
Borrower, its stockholders or its Affiliates, on the other; provided that each
Loan Party acknowledges that one or more Affiliates of Barclays, MLPFS and CGMI
(collectively, the “Borrower Financial Advisor”) were retained by the Borrowers
as a buy-side financial advisor in connection with the Acquisition. The
Borrowers, on behalf of themselves and their respective Subsidiaries and
Affiliates, agree not to assert any claim that the Borrowers and their
respective Subsidiaries and Affiliates might allege based on any actual or
potential conflict of interest that might be asserted to arise or result from,
on the one hand, the engagement of the Borrower Financial Advisor and, on the
other hand, Barclays’, MLPFS’ or CGMI’s or their respective Affiliates’
respective relationships as Agent, Lender, Arranger, Bookrunner, Issuing Bank or
Swing Line Lender, as applicable, described herein. The Loan Parties acknowledge
and agree that (i) the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Borrowers, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Borrower, its stockholders or its Affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise any
Borrower, its stockholders or its Affiliates on other matters) or any other
obligation to any Borrower except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of any Borrower, its management, stockholders, creditors or
any other Person. Each Borrower acknowledges and agrees that such Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Borrower
agrees that it will not claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Borrower, in
connection with such transaction or the process leading thereto.
Section 10.25    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment in given. The obligation of any
Borrower or Guarantor in respect of such sum due from it to the Administrative
Agent or the Lenders hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the applicable Borrower or Guarantor in the Agreement
Currency, such

197
NY\6180200.13

--------------------------------------------------------------------------------

 

Borrower or Guarantor agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower or Guarantor (or to any other Person who may be entitled
thereto under applicable Law).
Section 10.26    Ancillary Borrowers. Subject to the terms of this Agreement,
any Foreign Subsidiary may, with the approval of any relevant Ancillary Lender,
become a borrower with respect to an Ancillary Facility. The Borrower
Representative shall specify the relevant Foreign Subsidiary in a written notice
delivered by it to the Administrative Agent pursuant to Section 2.26. Such
Foreign Subsidiary shall become an Ancillary Borrower when such Foreign
Subsidiary has delivered the following to the Administrative Agent and the
relevant Ancillary Lender: (i) a Counterpart Agreement in the form of
Exhibit F-2, (ii) all such information required by the Administrative Agent or
the relevant Lender with respect to the regulations described in Section 10.21
or 10.22 and (iii) such documentation and certificates as are similar to those
described in Section 3.01(b) and such customary legal opinions as the
Administrative Agent or the relevant Ancillary Lender may reasonably request.
[Remainder of page intentionally left blank]


EXHIBIT A-2
Specified Amended and Restated Schedules


[Attached.]



198
NY\6180200.13

--------------------------------------------------------------------------------






SCHEDULE 1.01(a)
TO CREDIT AND GUARANTY AGREEMENT


TRANCHE A TERM LOAN COMMITMENTS
[ON FILE WITH THE ADMINISTRATIVE AGENT]





Schedule 1.01(a)-1
NY\6180200.13

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(b)
TO CREDIT AND GUARANTY AGREEMENT


TRANCHE B TERM LOAN COMMITMENTS
[ON FILE WITH THE ADMINISTRATIVE AGENT]





Schedule 1.01(b)-1
NY\6180200.13

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(c)
TO CREDIT AND GUARANTY AGREEMENT


REVOLVING COMMITMENTS


U.S. REVOLVING COMMITMENTS
[ON FILE WITH THE ADMINISTRATIVE AGENT]
EUROPEAN REVOLVING COMMITMENTS
[ON FILE WITH THE ADMINISTRATIVE AGENT]
CANADIAN REVOLVING COMMITMENTS
[ON FILE WITH THE ADMINISTRATIVE AGENT]





Schedule 1.01(c)-1
NY\6180200.13

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(d)
TO CREDIT AND GUARANTY AGREEMENT


NOTICE ADDRESSES
LOAN PARTIES
c/o PVH Corp.
200 Madison Avenue
New York, New York 10016
United States
Attention: Mark D. Fischer
Phone: (212) 381-3509
Fax: (212) 381-3993
Email: markfischer@pvh.com
Attention: Dana Perlman
Phone: (212) 381-3502
Fax: (212) 381-3970
Email: danaperlman@pvh.com



Schedule 1.01(d)-1


NY\6180200.13

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,
as Administrative Agent, Collateral Agent, Swing Line Lender, Issuing Bank and a
Lender:
For Notices to the New York Office:
Barclays Bank PLC
745 Seventh Avenue, 27th Floor
New York, New York 10019
Attention: Noam Azachi
Facsimile: (212) 526-5115
Telephone: (212) 526-1957
Email: noam.azachi@barclays.com
with a copy to:
1301 Sixth Avenue
New York, New York 10019
Attention: Ralph Townley
Facsimile: (917) 522-0569
Telephone: (212) 320-7077
Email: ralph.townley@barclays.com
For Notices to the London Office:
Barclays Bank PLC
Aurora Bldg., 120 Bothwell Street
Glasgow G2 7JS
Scotland
Attention: Rachel Godfrey
Facsimile: +44 (0)207 773 6808
Telephone: +44 (0)141 343 6496
Email: rachel.godfrey@barclays.com

Schedule 1.01(d)-2


NY\6180200.13

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Issuing Bank and a Lender
Bank of America, N.A.
Mindspace - Raheja IT Park
Hitec City, Hyderabad, India 500081
Attention: Vinay Uppala
Facsimile: (972) 728-9183
Telephone: (415) 436-3685, extension 66222
Email: vinay.uppala@bankofamerica.com
with a copy to:
Bank of America, N.A.
One Bryant Park, 32nd Floor
New York, New York 10036
Attention: Sabrina Hassan
Facsimile: (617) 341-5723
Telephone: (646) 855-2749
Email: sabrina.hassan@baml.com



Schedule 1.01(d)-3


NY\6180200.13

--------------------------------------------------------------------------------

 

CITIBANK, N.A.,
as a Lender
Citibank, N.A.
1615 Brett Road, Building III
New Castle, DE 19720
Attention: Anand Ganapathy
Facsimile: (212) 994-0847
Telephone: (201) 472-4007
Email: GLOriginationOps@citigroup.com

Schedule 1.01(d)-4


NY\6180200.13

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA,
as a Lender
Royal Bank of Canada
New York Branch
200 Vesey Street
New York, New York 10281-8098
Attention: Global Loans Administration
Facsimile: (212) 428-2372
Telephone: (877) 332-7455



Schedule 1.01(d)-5


NY\6180200.13

--------------------------------------------------------------------------------

 

Schedule 6.01
Certain Indebtedness
1.
Guaranty by PVH Corp. (“PVH”) of the obligations of PVH UK Limited under the
Concession Agreements between Harvey Nichols and Company Limited (“HN”) and PVH
UK Limited (formerly known as TH (UK) Limited) relating to PVH UK Limited’s
concessions to operate shops within HN’s stores in the United Kingdom

2.
Guaranty by PVH of the obligations of Egypt Clothing Co. to Penfabric Sdn.
Berhad

3.
Guaranty by PVH to American Express Travel Related Services, Inc. regarding
corporate credit cards held by PVH employees

4.
Guaranty by PVH to American Express International Inc. regarding corporate
credit cards held by PVH employees

5.
Guaranty by PVH of Fenwick Limited’s obligations to Dolce & Gabbana

6.
Indebtedness with respect to that certain Facility Letter, dated as of June 4,
2013, among PVH Canada, Inc. and HSBC Bank Canada (and Guaranty by PVH) (total
commitments consists of: (a) C$ 150,000 revolving loan facility, (b) US
$18,000,000 foreign exchange revolving line and (c) C$ 10,000,000 daily
settlement limit for spot and forward foreign exchange contract transactions)

7.
Indenture, dated as of July 11, 1988, by and between Blair County Industrial
Development Authority and Warnaco Inc. ($0 principal amount outstanding)

8.
Credit facilities between WBR Industria e Comercio de Vestuario Ltda. and Itau
Unibanco S.A. (15,000,000 Reais in total commitments)

9.
Credit facility between WBR Industria e Comercio de Vestuario Ltda. and Banco
Santander Brasil S.A. (15,000,000 Reais in total commitments)

10.
Credit facilities, dated as of December 4, 2013, between WBR Industria e
Comercio de Vestuario Ltda. and HSBC Bank Brasil S.A. (and Guaranty by PVH)
(30,000,000 Reais in total commitments)

11.
Credit facility between WBR Industria e Comercio de Vestuario Ltda. and Banco do
Brasil S.A. (9,000,000 Reais in total commitments)

12.
Credit facility between WBR Industria e Comercio de Vestuario Ltda. and Banco
Industrial (2,000,000 Reais in total commitments)


[Schedule 6.01-1]

--------------------------------------------------------------------------------

 

13.
Credit facility between WBR Industria e Comercio de Vestuario Ltda. and Banco
Rendimento (10,000,000 Reais in total commitments)

14.
Credit facilities between CK Stores Italy S.r.l. and Intesa Sanpaolo S.p.A.
(along with patronage letters provided by Warnaco Inc.) (€20,000,000 in total
commitments)

15.
Credit facilities between CK Stores Italy S.r.l. and Banca Nazionale del Lavoro
S.p.A. (along with patronage letters provided by Warnaco Inc.) (€2,200,000 in
total commitments)

16.
Credit facilities between CK Stores Italy S.r.l. and UniCredit S.p.A.
(€13,250,000 in total commitments)

17.
Credit facility between CK Stores Italy S.r.l. and Cassa di Risparmio di Parma e
Piacenza S.p.A (€400,000 in total commitments)

18.
Credit Facility, dated as of December 4, 2013, by and between Warnaco Asia Ltd.
and the Hongkong and Shanghai Banking Corporation Limited (for standby
documentary credit facilities and bank guarantees) (and Guaranty by PVH)
($5,000,000 in total commitments)

19.
Credit Facility, dated as of December 4, 2013, by and between Warnaco Asia Ltd.
and the Hongkong and Shanghai Banking Corporation Limited (for revolving loans)
(and Guaranty by PVH) ($10,000,000 in total commitments)

20.
Continuing Letter of Credit Agreement, dated as of December 4, 2013, by and
among The Hongkong and Shanghai Banking Corporation Limited, Warnaco, Inc, CK
Jeanswear Korea Co Ltd, Warnaco Asia Ltd, Warnaco BV, Warnaco Global Sourcing
Ltd, Warnaco of Canada Company, Warner’s de Mexico SA de CV and CK Stores Italy
S.r.l. (and Guaranty by PVH) ($90,000,000 in total commitments)

21.
Credit facilities by and between Premium Garments Wholesale Trading Private
Limited and The Hongkong and Shanghai Banking Corporation Limited (INR
195,000,000 in total commitments, consisting of INR 45,000,000 foreign exchange
facility (and letter of comfort from PVH), dated as of January 27, 2014, and INR
150,000,000 multi-purpose line of credit (and guaranty by PVH), dated as of
December 4, 2013)

22.
Foreign exchange line of credit, dated as of December 4, 2013, by and between
PVH Korea Co., Ltd. and The Hongkong and Shanghai Banking Corporation Limited,
Seoul Branch (and Warnaco Inc. guarantee of such line of credit) (and Guaranty
by PVH) ($15,000,000 in total commitments)

23.
Line of Credit Agreement, dated as of September 30, 2013, by and between Korea
Exchange Bank and PVH Korea Co., Ltd. (total commitments consists of: (a) KRW
3,000,000,000 for


[Schedule 6.01-2]



--------------------------------------------------------------------------------

 

short-term loans, (b) $12,000,000 for letters of credit and (c) $5,000,000 for
foreign exchange lines of credit)
24.
Continuing Agreement For Standby and Documentary Letters of Credit and Demand
Guarantees between Tommy Hilfiger Europe B.V. and Deutsche Bank AG New York
Branch, Deutsche Bank Trust Company Americas and Deutsche Bank AG, Amsterdam
Branch (€ 2,000,000 in total commitments)

25.
Agreement between Tommy Hilfiger Europe B.V. and HSBC Bank (£ 1,100,000 in total
commitments)

26.
Bonds, Guarantees and/or Indemnities Facility between PVH B.V. and Barclays Bank
(and Guaranty by PVH) (€ 10,000,000 in total commitments)

27.
Agreement between Tommy Hilfiger Japan Corporation and Mizuho Bank (and Guaranty
by PVH) (¥ 1,000,000,000 in total commitments)

28.
Agreement, dated as of March 1, 2013, between Tommy Hilfiger Marka Dagitim Ve
Ticaret Anonim Serketi and Garanti Bank ($2,000,000 in total commitments)

29.
Agreement, dated as of April 23, 2013, among Hilfiger Stores GmbH, PVH
Deutschland GmbH and CommerzBank (€ 5,500,000 in total commitments)

30.
Capital Leases (including any and all guaranties given in connection therewith)

Entity
Description
Lessor
Date of
Lease
PVH Canada Inc.
7445 Cote de Liesse, St-Laurent, Quebec H4T 1G2, Canada
Sun Life Assurance
Company of Canada
6/1/2007




[Schedule 6.01-3]



--------------------------------------------------------------------------------

 

Schedule 6.02
Certain Liens
Liens, if any, in existence as of the Restatement Date securing each of the
instruments and agreements evidencing third-party Indebtedness of a Foreign
Subsidiary set forth in items 6 and 8 through 29 on Schedule 6.01; provided that
such Liens, if any, shall encumber only assets and property of the Foreign
Subsidiary or Foreign Subsidiaries, as applicable, that is or are, as
applicable, an obligor or obligors, as applicable, in respect of such
Indebtedness
Liens on cash and Cash Equivalents of Warnaco Asia Limited to secure rent
payments with respect to its Hong Kong office, CKU Citygate store and CKJ
Silvercord store in aggregate amount not to exceed HKD 20,000,000
Please see table attached



[Schedule 6.02-1]

--------------------------------------------------------------------------------

 



Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
BassNet, Inc.
NYC Department of Finance
Tax Lien -- $448.75
NY
New York County
6/9/2010
#002700821-01
 
Calvin Klein, Inc.
The Bank of New York Mellon Trust Company, N.A., as Collateral Agent
All assets
NY
Department of State
3/5/2010
#201003050115583
Assignment filed 5/6/2010
Amendment filed 5/6/2010
Calvin Klein, Inc.
New York State Department of State
State tax lien -- $476.43
NY
Department of State
2/11/2009
#E-000874597-W001-3
 
Calvin Klein, Inc.
Union Transport Corp.
Judgment lien -- $77,810.11
NY
New York County
5/1/2000
#001276294-02
 
Calvin Klein Jeanswear Company
Kaufman Associates Ltd.
Judgment $32,318.47
NY
New York County
6/25/1996
#000878205-01
 
Calvin Klein Jeanswear Company
Union Transport Corp.
Judgment $77,810.11
NY
New York County Supreme Court
5/1/2000
#001276294-03
 
CK Service Corp.
The Bank of New York Mellon Trust Company, N.A., as Collateral Agent
All assets
DE
Secretary of State
3/4/2010
#2010 0732705


Assignment filed 5/6/2010
Amendment filed 5/6/2010
CK Service Corp.
NY State Dep’t of Taxation and Finance
Tax lien -- $627.54
NY
New York County
8/24/2005
#002036404-01
 
Cluett, Peabody & Co Inc.
New York State Department of State
Tax lien -- $2,564.90
NY
Department of State
1/8/2004
#E-003851518-W001-5
 
Cluett, Peabody & Co. Inc.
New York Department of State
Tax lien -- $1,871.20
NY
Department of State
1/8/2004
#E-002949322-W002-7
 
Cluett, Peabody & Co. Inc.
New York Department of State
Tax lien -- $273.16
NY
Department of State
3/4/2004
#E-002949322-W004-6
 


[Schedule 6.02-2]

--------------------------------------------------------------------------------

 

Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
Cluett Peabodys & Co Inc
NY State Dep’t of Taxation & Finance
Tax lien -- $807.74
NY
New York County
12/21/1988
#000131668-01
 
Phillips Van Heusen
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
6/24/2008
#2008 2151171
 
Phillips Van Heusen
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
6/24/2008
#2008 2151189
 
Phillips-Van Heusen
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
10/15/2010
#2010 3622242
 
Phillips-Van Heusen
CSI Leasing, Inc.
Leased equipment
DE
Secretary of State
3/17/2010
#2010 0920862
 
Phillips-Van Heusen
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
4/13/2010
#2010 1265960
 
Phillips-Van Heusen
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
6/10/2010
#2010 2018590
 
Phillips-Van Heusen
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
7/31/2010
#2010 2667446
 
Phillips-Van Heusen Corporation
Forsythe/McArthur Associates, Inc.
Leased computer, telecommunications equipment
DE
Secretary of State
7/2/2003
#31683922
Amendment filed 7/29/2003
Continuation filed 1/11/2008
Phillips-Van Heusen Corporation
IBM Credit LLC
Leased equipment and software
DE
Secretary of State
7/1/2008
#2008 2262812
 
Phillips-Van Heusen Corporation
CSI Leasing, Inc.
Leased equipment
DE
Secretary of State
7/11/2008
#2008 2392056
 
Phillips-Van Heusen Corporation
DDI Leasing, Inc.
Leased equipment
DE
Secretary of State
7/14/2008
#2008 2399317
 
Phillips-Van Heusen Corporation
DDI Leasing, Inc.
Leased equipment
DE
Secretary of State
7/14/2008
#2008 2399440
 


[Schedule 6.02-3]

--------------------------------------------------------------------------------

 

Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
Phillips-Van Heusen Corporation
Bank Financial F.S.B.
Leased equipment
DE
Secretary of State
8/1/2008
#2008 2636106
Amendment filed 11/19/2008
Assignment filed 11/19/2008
Phillips-Van Heusen Corporation
U.S. Bancorp
Specific equipment
DE
Secretary of State
2/11/2009
#2009 0468261
 
Phillips-Van Heusen Corporation
CSI Leasing, Inc.
Leased equipment
DE
Secretary of State
8/23/2010
#2010 2935181
 
Phillips-Van Heusen Corporation
CSI Leasing, Inc.
Leased equipment
DE
Secretary of State
11/3/2010
#2010 3850686
 
Phillips-Van Heusen Corporation
CSI Leasing, Inc.
Leased equipment
DE
Secretary of State
4/8/2011
#2011 1321432
Amendment filed 4/19/2011
Phillips Van Heusen
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
6/8/2011
#2011 2178625
 
Phillips-Van Heusen Corporation
New York State Department of State
State tax lien -- $122,616.00
NY
Department of State
4/7/2010
#E-005430632-W003-6
 
Phillips-Van Heusen Corporation
New York State Department of State
State tax lien -- $34.81
NY
Department of State
10/6/2010
#E-005430632-W004-1
 
PVH Corp.
Cisco Systems Capital Corporation
Leased Equipment
DE
Secretary of State
4/9/2001
#10335120
Amendment filed 11/14/2003
Continuation filed 11/29/2005
Continuation filed 3/31/2011
Amendment filed 7/29/2011


[Schedule 6.02-4]

--------------------------------------------------------------------------------

 

Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
PVH Corp.
Cisco Systems Capital Corporation
In lieu continuation NYSOS 2001 filing/leased equipment
DE
Secretary of State
11/29/2005
#5366969 5
Continuation filed 11/15/2010
Amendment filed 7/29/2011


[Schedule 6.02-5]

--------------------------------------------------------------------------------

 

Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
PVH Corp.
Comsource, Inc.; MB Financial Bank, NA; Bankfinancial FSB; First Bank of
Highland Park
Leased computer equipment and software
DE
Secretary of State
1/23/2007
#2007 0276013
Assignment filed 2/6/2007
Assignment filed 2/6/2007
Assignment filed 3/24/2008
Assignment filed 6/9/2009
Assignment filed 10/26/2009
Assignment filed 4/5/2010
Assignment filed 12/21/2010
Amendment filed 8/10/2011
Continuation filed 1/13/2012
Assignment filed 2/17/2012
Assignment filed 8/17/2012
Assignment filed 10/11/2012
Assignment filed 3/28/2013
Assignment filed 4/26/2013
Assignment filed 7/15/2013
Assignment filed 7/25/2013
Assignment filed 8/19/2013
Assignment filed
9/12/2013
Assignment filed 12/26/2013


[Schedule 6.02-6]

--------------------------------------------------------------------------------

 

Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
PVH Corp.
The Bank of New York Mellon Trust Company, N.A., as Collateral Agent
All capital stock of Calvin Klein, Inc., Calvin Klein (Europe), Inc., Calvin
Klein (Europe II) Corp. and CK Service Corp. and 65% of equity interest in
Calvin Klein Europe S.R.L.
DE
Secretary of State
3/4/2010
#2010 0732002
Assignment filed 5/6/2010
Amendment filed 6/28/2011
PVH Corp.
CSI Leasing, Inc.
Leased equipment
DE
Secretary of State
3/22/2010
#2010 0978522
Amendment filed 7/19/2011
PVH Corp.
SG Equipment Finance USA Corp
Leased equipment
DE
Secretary of State
7/26/2010
#2010 2587909
Amendment filed 9/21/2010
Assignment filed 9/21/2010
Amendment filed 8/2/2011
PVH Corp.
SG Equipment Finance USA Corp
Leased equipment
DE
Secretary of State
7/26/2010
#2010 2588261
Amendment filed 9/21/2010
Assignment filed 9/21/2010
Amendment filed 7/12/2011
PVH Corp.
SG Equipment Finance USA Corp
Leased equipment
DE
Secretary of State
7/26/2010
#2010 2588428
Amendment filed 9/21/2010
Assignment filed 9/21/2010
Amendment filed 7/12/2011


[Schedule 6.02-7]

--------------------------------------------------------------------------------

 

Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
PVH Corp.
SG Equipment Finance USA Corp
Leased equipment
DE
Secretary of State
7/26/2010
#2010 2588485
Amendment filed 9/22/2010
Assignment filed 9/22/2010
Amendment filed 7/7/2011
PVH Corp.
SG Equipment Finance USA Corp
Leased equipment
DE
Secretary of State
7/26/2010
#2010 2588675
Amendment filed 9/22/2010
Assignment filed 9/22/2010
Amendment filed 8/2/2011
PVH Corp.
SG Equipment Finance USA Corp
Leased equipment
DE
Secretary of State
7/26/2010
#2010 2588857
Amendment filed 9/22/2010
Assignment filed 9/22/2010
Amendment filed 7/19/2011
PVH Corp.
CSI Leasing, Inc.
Leased equipment
DE
Secretary of State
9/27/2010
#2010 3359837
Amendment filed 8/2/2011
PVH Corp.
CSI Leasing, Inc.
Leased equipment
DE
Secretary of State
4/8/2011
#2011 1323263
Amendment filed 7/12/2011
Amendment filed 7/27/2011
PVH Corp.
CSI Leasing, Inc.
Leased equipment
DE
Secretary of State
5/17/2011
#2011 1854598
Amendment filed 7/7/2011
Amendment filed 10/11/2011


[Schedule 6.02-8]

--------------------------------------------------------------------------------

 

Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
PVH Corp.
Forsythe/McArthur Associates, Inc.
Leased equipment
DE
Secretary of State
5/19/2011
#2011 1898009
Amendment filed 8/26/2011
PVH Corp.
CSI Leasing, Inc.
Leased equipment
DE
Secretary of State
7/28/2011
#2011 2918533
Amendment filed 2/20/2012
PVH Corp.
CSI Leasing, Inc.
Leased equipment
DE
Secretary of State
7/28/2011
#2011 2919010
Amendment filed 2/28/2012
PVH Corp.
Western Finance & Lease Inc
Leased equipment
DE
Secretary of State
8/12/2011
#2011 3131854
 
PVH Corp
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
8/13/2011
#2011 3143578
 
PVH Corp.
CSI Leasing, Inc.
Leased equipment
DE
Secretary of State
9/20/2011
#2011 3607630
Amendment filed 2/21/2012
PVH Corp
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
12/8/2011
#2011 4695535
 
PVH Corp
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
12/13/2011
#2011 4759943
 
PVH Corp.
CSI Leasing, Inc.
Leased equipment
DE
Secretary of State
12/20/2011
#2011 4879303
Amendment filed 2/28/2012
PVH Corp.
CSI Leasing, Inc.
Leased equipment
DE
Secretary of State
12/23/2011
#2011 4953207
Amendment filed 4/10/2012
PVH Corp.
Arrow Enterprise Computing Solutions
Leased equipment
DE
Secretary of State
2/6/2012
#2012 0461329
 
PVH Corp.
CSI Leasing, Inc.
Leased equipment
DE
Secretary of State
4/24/2012
#2012 1569732
 
PVH Corp
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
8/10/2012
#2012 3091370
 


[Schedule 6.02-9]

--------------------------------------------------------------------------------

 

Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
PVH Corp.
MB Financial Bank, N.A..
Leased equipment
DE
Secretary of State
2/19/2013
#2013 0651613
Amendment filed 5/10/2013
Assignment filed 5/13/2013
PVH Corp.
General Electric Credit Corporation of Tennessee
Leased equipment
DE
Secretary of State
2/26/2013
#2013 0748211
 
PVH Corp.
SG Equipment Finance USA Corp.
Leased equipment
DE
Secretary of State
3/25/2013
#2013 1134056
Amendment filed 5/10/2013
Assignment filed 5/13/2013
PVH Corp.
MB Financial Bank, N.A.
Leased equipment
DE
Secretary of State
4/18/2013
#2013 1496240
Assignment filed 6/25/2013
Amendment filed 6/25/2013
PVH Corp.
Bankfinancial, F.S.B.
Leased equipment
DE
Secretary of State
4/23/2013
#2013 1547133
 
PVH Corp.
MB Financial Bank, N.A.
Leased equipment
DE
Secretary of State
6/4/2013
#2013 2122977
Assignment filed 8/30/2013
Amendment filed 8/30/2013
PVH Corp.
CSI Leasing, Inc.
Leased equipment
DE
Secretary of State
7/24/2013
#2013 2874510
 
PVH Corp.
CSI Leasing, Inc.
Leased equipment
DE
Secretary of State
8/6/2013
#2013 3078145
Amendment filed 1/23/2014
PVH Corp
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
9/11/2013
#2013 3528487
 
PVH Corp
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
9/18/2013
#2013 3621779
 


[Schedule 6.02-10]

--------------------------------------------------------------------------------

 

Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
PVH Corp.
CSI Leasing, Inc.
Leased equipment
DE
Secretary of State
10/10/2013
#2013 3988509
 
PVH Corp.
Suntrust Equipment Finance & Leasing Cop.
Leased equipment
DE
Secretary of State
12/17/2013
#2013 4982311
Amendment filed 1/15/2014
Assignment filed 1/15/2014
PVH Corp.
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
2/19/2014
#2014 0635755
 
PVH Corp.
Arrow Enterprise Computing Solutions
Leased equipment
NY
Department of State
2/6/2012
#201202060073640
 
PVH Corp.
Arrow Enterprise Computing Solutions
Leased equipment
NY
Department of State
3/29/2012
#201203295361139
 
PVH Foreign Holdings Corp
NYC Department of Finance
Tax lien -- $448.75
NY
New York County
6/9/2010
#002700817-01
 
PVH Puerto Rico LLC
Departamento de Hacienda, Area de Rentas Internas
Tax debts totaling $23,226.47
 
Puerto Rico
2/2005


 
Tommy Hilfiger Retail, LLC
Dept of Labor
State tax lien -- $7,516.87
NJ
Hudson County
12/20/2005
#DJ 334304 05
 
Tommy Hilfiger Retail, LLC
Div of Employer Accounts
State tax lien -- $4,654.54
NJ
Hudson County
9/26/2007
#DJ 255624 07
 
Tommy Hilfiger Retail, LLC
Div of Employer Accounts
State tax lien -- $7,763.70
NJ
Hudson County
8/25/2010
#DJ 216893 10
 
Tommy Hilfiger Retail, LLC
New York State Department of State
State tax lien -- $112.05
NY
Department of State
4/27/2011
#E-029072357-W001-4
 
Tommy Hilfiger U.S.A., Inc.
De Lage Landen Financial Services, Inc.
Leased equipment
DE
Secretary of State
4/25/2008
#2008 1444494
Assignment filed 9/25/2008
Amendment filed 9/26/2008


[Schedule 6.02-11]

--------------------------------------------------------------------------------

 

Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
Tommy Hilfiger U.S.A., Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
5/28/2008
#2008 1827821
 
Tommy Hilfiger U.S.A., Inc.
The Huntington National Bank
Leased equipment
DE
Secretary of State
8/7/2008
#2008 2712162
 
Tommy Hilfiger U.S.A., Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
10/23/2008
#2008 3574215
 
Tommy Hilfiger U.S.A., Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
10/24/2008
#2008 3592555
 
Tommy Hilfiger U.S.A., Inc.
Crown Credit Company
Leased equipment
DE
Secretary of State
12/8/2008
#2008 4060354
Continuation filed 11/8/2013
Tommy Hilfiger U.S.A., Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
12/10/2008
#2008 4097430
 
Tommy Hilfiger U.S.A., Inc.
Presidio Technology Capital, LLC
Leased equipment
DE
Secretary of State
8/24/2009
#2009 2711247
Amendment filed 10/27/2009
Assignment filed 10/28/2009
Tommy Hilfiger U.S.A., Inc.
Presidio Technology Capital, LLC & Wells Fargo Financial Leasing Inc.
Leased equipment
DE
Secretary of State
10/29/2009
#2009 3482947
Amendment filed 11/10/2009
Tommy Hilfiger USA Inc.
American Express Business Finance Corporation
Leased equipment
NY
Department of State
1/12/2001
#009263
Continuation filed 1/11/2006
Continuation filed 11/5/2010
Tommy Hilfiger U.S.A., Inc.
New York State Department of State
State tax lien -- $2,760.00
NY
Department of State
2/24/2010
#E-003686029-W005-8
 


[Schedule 6.02-12]

--------------------------------------------------------------------------------

 

Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
Tommy Hilfiger U.S.A., Inc.
New York State Department of State
State tax lien -- $85,157.35
NY
Department of State
2/24/2010
#E-003686029-W006-3
 
Tommy Hilfiger USA Inc
NYC Department of Finance
Tax lien -- $80,848.71
NY
New York County
8/16/2010
#002725211-01
 
Tommy Hilfiger USA Inc
NYC Department of Finance
Tax lien -- $17,461.46
NY
New York County
1/17/2012
#002934576-01
 


[Schedule 6.02-13]

--------------------------------------------------------------------------------

 

Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
The Warnaco Group, Inc. & Warnaco Inc.
Macquarie Equipment Finance, LLC & Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
1/27/2010
#2010 0291868
Amendment filed 4/15/2010
Assignment filed 7/16/2010
Assignment filed 7/19/2010
Assignment filed 8/10/2010
Assignment filed 8/11/2010
Assignment filed 9/29/2010
Assignment filed 3/28/2011
Assignment filed 6/30/2011
Assignment filed 7/26/2011
Assignment filed 9/28/2011
Assignment filed 12/15/2011
Assignment filed 1/19/2012
Assignment filed 3/15/2012
Assignment filed 6/4/2012
Assignment filed 6/28/2012
Assignment filed 6/29/2012
Assignment filed 9/25/2012
Assignment filed 12/20/2012
Assignment filed 12/21/2012
Assignment filed 3/25/13


[Schedule 6.02-14]

--------------------------------------------------------------------------------

 

Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
The Warnaco Group, Inc. & Warnaco Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
1/27/2010
#2010 0292155
Amendment filed 4/15/2010
Assignment filed 7/13/2010
The Warnaco Group, Inc. & Warnaco Inc.
Macquarie Equipment Finance, LLC
Leased equipment
DE
Secretary of State
2/3/2010
#2010 0371702
Amendment filed 4/15/2010
The Warnaco Group, Inc. & Warnaco Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
2/3/2010
#2010 0371710
Amendment filed 4/15/2010
Amendment filed 7/13/2010
Assignment filed 7/13/2010
The Warnaco Group, Inc. & Warnaco Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
2/3/2010
#2010 0371728
Amendment filed 4/15/2010
Assignment filed 7/13/2010
Assignment filed 7/28/2010
Amendment filed 7/28/2010
Assignment filed 7/28/2010
The Warnaco Group, Inc. & Warnaco Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
4/16/2010
#2010 1318678
 
The Warnaco Group, Inc. & Warnaco Inc.
Banc of America leasing & Capital, LLC
Leased equipment
DE
Secretary of State
4/16/2010
#2010 1318843
 


[Schedule 6.02-15]

--------------------------------------------------------------------------------

 

Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
The Warnaco Group, Inc. & Warnaco Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
4/28/2010
#2010 1474356
Assignment filed 7/13/2010
The Warnaco Group, Inc. & Warnaco Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
9/28/2010
#2010 3367764
 
The Warnaco Group, Inc. & Warnaco, Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
10/13/2010
#2010 3570805
Assignment filed 1/25/2011
The Warnaco Group, Inc. & Warnaco, Inc.
Macquarie Equipment Finance, LLC
Leased equipment
DE
Secretary of State
1/4/2012
#2012 0028797
 
The Warnaco Group, Inc. & Warnaco, Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
1/18/2012
#2012 0215766
Assignment filed 3/14/2012
The Warnaco Group, Inc. & Warnaco, Inc.
Macquarie Equipment Finance, LLC
Leased equipment
DE
Secretary of State
4/3/2012
#2012 1285107
 
The Warnaco Group, Inc. & Warnaco, Inc.
Macquarie Equipment Finance, LLC
Leased equipment
DE
Secretary of State
7/20/2012
#2012 2795351
 
The Warnaco Group, Inc. & Warnaco, Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
7/20/2012
#2012 2795526
Assignment filed 9/24/2012
The Warnaco Group, Inc. & Warnaco, Inc.
Banc of America Equipment Finance, LLC
Leased equipment
DE
Secretary of State
10/8/2012
#2012 3873678
Assignment filed 12/20/2012


[Schedule 6.02-16]

--------------------------------------------------------------------------------

 

Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
The Warnaco Group, Inc.
Macquarie Equipment finance, LLC
Leased goods, including various computer equipment and software
DE
Secretary of State
5/29/2008
#2008 1845195
Amendment filed 10/21/2009
Assignment filed 10/16/2009
Assignment filed 12/7/2009
Assignment filed 5/6/2010
The Warnaco Group, Inc.
Dell Financial Services L.L.C.
Leased computer equipment
DE
Secretary of State
9/10/2008
#2008 3069240
Continuation filed 6/18/13
The Warnaco Group, Inc.
Trinity, a Division of Bank of the West
Leased equipment
DE
Secretary of State
12/3/2008
#2008 4015283
 
The Warnaco Group, Inc.
Presidio Technology Capital, LLC
Leased equipment
DE
Secretary of State
12/3/2008
#2008 4015788
 
The Warnaco Group, Inc.
Presidio Technology Capital, LLC
Leased equipment
DE
Secretary of State
12/3/2008
#2008 4016018
 
The Warnaco Group, Inc.
Presidio Technology Capital, LLC
Leased equipment
DE
Secretary of State
12/3/2008
#2008 4016174
 
The Warnaco Group, Inc.
Presidio Technology Capital, LLC
Leased equipment
DE
Secretary of State
12/3/2008
#2008 4016455
 
The Warnaco Group, Inc.
Presidio Technology Capital, LLC
Leased equipment
DE
Secretary of State
12/3/2008
#2008 4016463
 
The Warnaco Group, Inc.
Presidio Technology Capital, LLC
Leased equipment
DE
Secretary of State
12/18/2008
#2008 4209225
Amendment filed 12/19/2008
The Warnaco Group, Inc.
Presidio Technology Capital, LLC & US Bancorp Equipment Finance, Inc.
Leased equipment
DE
Secretary of State
2/5/2009
#2009 0395654
Amendment filed 2/9/2009


[Schedule 6.02-17]

--------------------------------------------------------------------------------

 

Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
The Warnaco Group, Inc.
Presidio Technology Capital, LLC & US Bancorp Equipment Finance, Inc.
Leased equipment
DE
Secretary of State
2/5/2009
#2009 0395738
 
The Warnaco Group Inc
Leaf Funding Inc.
Rental agreement for water units
DE
Secretary of State
2/26/2009
#2009 0635984
 
The Warnaco Group, Inc.
Oprema Fund
Leased equipment
DE
Secretary of State
11/23/2009
#2009 3762124
 
Warnaco Inc.
Marquette Equipment Finance, LLC
Leased equipment
DE
Secretary of State
7/2/2007
#2007 2509262
Continuation filed 3/12/2012
Warnaco Inc
IBM Credit LLC
Leased equipment
DE
Secretary of State
2/13/2008
#2008 0537975
 


[Schedule 6.02-18]

--------------------------------------------------------------------------------

 

Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
Warnaco Inc.
Relational, LLC
Leased equipment
DE
Secretary of State
6/3/2008
#2008 1895141
Assignment filed 7/1/2008
Assignment filed 7/9/2008
Assignment filed 9/18/2008
Assignment filed 10/1/2008
Assignment filed 10/3/2008
Assignment filed 10/14/2008
Amendment filed 10/16/2008
Assignment filed 10/16/2009
Assignment filed 11/12/2008
Assignment filed 12/4/2008
Assignment filed 12/7/2009
Assignment filed 5/6/2010
Assignment filed 10/15/2010
Warnaco Inc
IBM Credit LLC
Leased equipment
DE
Secretary of State
9/25/2008
#2008 3261169
 
Warnaco Inc
IBM Credit LLC
Leased equipment
DE
Secretary of State
9/26/2008
#2008 3275912
 


[Schedule 6.02-19]

--------------------------------------------------------------------------------

 

Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
Warnaco Inc.
Lease Corporation of America
Leased equipment
DE
Secretary of State
12/24/2008
#2008 4278816
 
Warnaco Inc
IBM Credit LLC
Leased equipment
DE
Secretary of State
12/3/2009
#2009 3874408
 
Warnaco Inc
IBM Credit LLC
Leased equipment
DE
Secretary of State
3/2/2010
#2010 0702625
 
Warnaco Inc
IBM Credit LLC
Leased equipment
DE
Secretary of State
3/10/2010
#2010 0814776
 
Warnaco Inc
IBM Credit LLC
Leased equipment
DE
Secretary of State
3/15/2010
#2010 0881155
 
Warnaco Inc
IBM Credit LLC
Leased equipment
DE
Secretary of State
3/16/2010
#2010 0900393
 
Warnaco Inc. & The Warnaco Group, Inc.
Macquarie Equipment Finance, LLC
Leased equipment
DE
Secretary of State
4/30/2010
#2010 1511207
 
Warnaco Inc. & The Warnaco Group, Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
4/30/2010
#2010 1511348
Assignment filed 7/13/2010
Warnaco Inc. & The Warnaco Group, Inc.
Macquarie Equipment Finance, LLC
Leased equipment
DE
Secretary of State
5/7/2010
#2010 1597073
 
Warnaco Inc. & The Warnaco Group, Inc.
Macquarie Equipment Finance, LLC
Leased equipment
DE
Secretary of State
5/7/2010
#2010 1597230
 
Warnaco Inc. & The Warnaco Group, Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
5/7/2010
#2010 1597297
Assignment filed 7/13/2010
Warnaco Inc. & The Warnaco Group, Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
7/1/2010
#2010 2304354
Amendment filed 7/1/2010
Assignment filed 7/13/2010
Warnaco Inc
IBM Credit LLC
Leased equipment
DE
Secretary of State
10/12/2010
#2010 3559626
 


[Schedule 6.02-20]

--------------------------------------------------------------------------------

 

Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
Warnaco Inc. & The Warnaco Group, Inc.
Macquarie Equipment Finance, LLC
Leased equipment
DE
Secretary of State
12/16/2010
#2010 4451625
 
Warnaco Inc
IBM Credit LLC
Leased equipment
DE
Secretary of State
1/1/2011
#2011 0000326
 
Warnaco Inc
IBM Credit LLC
Leased equipment
DE
Secretary of State
1/4/2011
#2011 0026032
 
Warnaco Inc. & The Warnaco Group, Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
1/10/2011
#2011 0094501
Assignment filed 3/18/2011
Warnaco Inc. & The Warnaco Group, Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
1/10/2011
#2011 0094576
Assignment filed 3/18/2011
Warnaco Inc. & The Warnaco Group, Inc.
Macquarie Equipment Finance, LLC
Leased equipment
DE
Secretary of State
1/13/2011
#2011 0143183
 
Warnaco Inc
IBM Credit LLC
Leased equipment
DE
Secretary of State
2/1/2011
#2011 0382583
 
Warnaco Inc. & The Warnaco Group, Inc.
Macquarie Equipment Finance, LLC
Leased equipment
DE
Secretary of State
4/6/2011
#2011 1283475
 
Warnaco Inc. & The Warnaco Group, Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
4/14/2011
#2011 1411787
Assignment filed 6/29/2011
Warnaco Inc. & The Warnaco Group, Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
4/14/2011
#2011 1411803
Assignment filed 6/29/2011
Warnaco, Inc. & The Warnaco Group, Inc.
Macquarie Equipment Finance, LLC
Leased equipment
DE
Secretary of State
7/1/2011
#2011 2541855
 
Warnaco, Inc. & The Warnaco Group, Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
7/1/2011
#2011 2542507
Assignment filed 9/15/2011


[Schedule 6.02-21]

--------------------------------------------------------------------------------

 

Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
Warnaco, Inc. & The Warnaco Group, Inc.
Macquarie Equipment Finance, LLC
Leased equipment
DE
Secretary of State
7/5/2011
#2011 2571027
Assignment filed 9/15/2011
Assignment filed 9/29/2011
Warnaco, Inc. & The Warnaco Group, Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
7/19/2011
#2011 2779075
Assignment filed 7/26/2011
Warnaco, Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
9/29/2011
#2011 3744748
Amendment filed 1/25/2012
Amendment filed 6/22/2012
Assignment filed 6/27/2012
Warnaco, Inc.
Banc of American Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
9/29/2011
#2011 3744854
Assignment filed 1/18/2012
Warnaco, Inc.
Macquarie Equipment Finance, LLC
Leased equipment
DE
Secretary of State
9/29/2011
#2011 3744920
 
Warnaco, Inc. & The Warnaco Group, Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
12/7/2011
#2011 4688985
Assignment filed 12/14/2011
Warnaco Inc.
Crown Lift Trucks
2 Crown Lift Trucks
DE
Secretary of State
2/24/2012
#2012 0725244
 
Warnaco, Inc. & The Warnaco Group, Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
5/30/2012
#2012 2239434
Assignment filed 3/4/2013
Warnaco, Inc. & The Warnaco Group, Inc.
Macquarie Equipment Finance, LLC
Leased equipment
DE
Secretary of State
8/2/2012
#2012 2971432
 
Warnaco, Inc. & The Warnaco Group, Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
11/14/2012
#2012 4387934
Assignment filed 12/19/2012


[Schedule 6.02-22]

--------------------------------------------------------------------------------

 

Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
Warnaco, Inc. & The Warnaco Group, Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
12/31/2012
#2012 5095395
Assignment filed 3/22/2013
Warnaco Inc. & The Warnaco Group, Inc.
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
3/4/2013
#2013 0827288
 
Warnaco, Inc. & The Warnaco Group, Inc.
Macquarie Equipment Finance, LLC
Leased equipment
DE
Secretary of State
5/7/2013
#2013 1735373
 
Warnaco Swimwear Inc.
Crown Lift Trucks
Crown parts consignment
DE
Secretary of State
1/25/2006
#6029733 3
Continuation filed 10/27/2010
Warnaco Swimwear Products Inc.
Crown Credit Company
4 Crown Lift Trucks
DE
Secretary of State
9/3/2008
#2008 2980397
 
Warnaco Swimwear Products Inc.
Crown Credit Company
16 Douglas Batteries
DE
Secretary of State
4/6/2009
#2009 1088894
 
Warnaco Swimwear Products Inc
Los Angeles County Tax Collector
State tax lien -- $1,066.25
CA
Los Angeles County Recorder’s Office
12/7/2010
#20101797648
 
Warnaco Swimwear Products Inc
Los Angeles County Tax Collector
State tax lien -- $965.42
CA
Los Angeles County Recorder’s Office
2/6/2012
#20120205084
 






[Schedule 6.02-23]

--------------------------------------------------------------------------------

 

Schedule 6.05
Certain Restrictions on Subsidiaries
1.
Indenture dated as of November 1, 1993, between PVH Corp. (“PVH”) and The Bank
of New York Mellon, as trustee (as amended, amended and restated, supplemented
or oth-erwise modified from time to time)

2.
Indenture, dated as of May 6, 2010, between PVH and U.S. Bank National
Association, as trustee (as amended, amended and restated, supplemented or
otherwise modified from time to time)

3.
Indenture, dates as of December 20, 2012, by and between PVH and U.S. Bank
National Association, as trustee

4.
Stock Purchase Agreement dated as of December 17, 2002, among PVH, the CK
Companies and the sellers named therein (as amended, amended and restated,
supplemented or otherwise modified from time to time)

5.
Amended and Restated Pledge and Security Agreement, dated as of May 6, 2010,
among PVH, the CK Companies, Mr. Calvin Klein and The Bank of New York Mellon
Trust Company, N.A., as collateral agent (as amended, amended and restated,
supplemented or otherwise modified from time to time)

6.
Pledgor Guarantee, dated as of February 12, 2003, among the CK Companies and Mr.
Calvin Klein (as amended, amended and restated, supplemented or otherwise
modified from time to time)

7.
CK Intercreditor Agreement, dated as of May 6, 2010, between The Bank of New
York Mellon Trust Company, N.A., as first lien collateral agent, and Barclays
Bank PLC, as second lien collateral agent (as amended, amended and restated,
supplemented or otherwise modified from time to time)

8.
Facility Letter, dated as of June 4, 2013, among PVH Canada, Inc. and HSBC Bank
Canada (and Guaranty by PVH)

9.
Tommy Hilfiger Japan Corporation is restricted from pledging receivables and
inventory. Several department stores and fashion houses have a negative pledge
clause in their con-tracts with Tommy Hilfiger Japan Corporation as security for
the payment of rent owing under lease agreements. These restrictions were in
place prior to the acquisition of Tommy Hilfiger Japan Corporation


[Schedule 6.05-1]

--------------------------------------------------------------------------------

 

10.
Trust Agreement, dated as of March 14, 1994, between Calvin Klein, Inc. and
Wilmington Trust Company, as trustee, and related agreements

11.
Quality Assurance Agreement, dated as of March 14, 1994, among Calvin Klein,
Inc., Calvin Klein Trademark Trust and Warnaco Inc.

12.
2023 Debentures Intercreditor Agreement, dated as of February 13, 2013, by and
among Barclays Bank PLC, as collateral agent, The Bank of New York Mellon and
PVH

13.
Shareholders Agreement, dated on or about March 2014, by and among Arvind Brands
and Retail Limited, PVH Singapore Private Limited and Premium Garments Wholesale
Trading Private Limited

14.
Items 7 through 30 described on Schedule 6.01




[Schedule 6.05-2]

--------------------------------------------------------------------------------

 

Schedule 6.06
Certain Investments
1.
Intercompany loans:

Borrower
Balance
Lender
Confezioni Moda Italia S.R.L.


$46,669,814


PVH Corp.
WF Overseas Fashion C.V.
€
1,351,353


Warnaco U.S. Inc.
WF Overseas Fashion C.V.


$8,400,000


Warnaco Inc.

2.
Non-Subsidiary Equity Investments


[Schedule 6.06-1]

--------------------------------------------------------------------------------

 

Debtor/Grantor
Issuer
# of Shares Owned
or % of Shares
Owned
PVH Corp.
New Sidney’s, Inc.
81
EBS Building, L.L.C.
208
EBS Litigation, L.L.C.
207
EBS Pension, L.L.C.
208
Calvin Klein, Inc.
Calvin Klein Trademark Trust
100% of Class A Interests
Warnaco Inc.
Calvin Klein Trademark Trust
100% of Class B Interests; 100% of Class C Interests
Cluett, Peabody & Co., Inc.
Beijing Innovative Garment Co., Ltd.
7.5%
Industrias Jatu, S.A.
10.11%
PVH Singapore Private Limited
Premium Garments Wholesale Trading Private Limited
22,950
PVH B.V.
Kingdom Holding 1 B.V.
833,587
Tommy Hilfiger Services Limited
PVH Brands Australia Pty Limited
5,326,945
Tommy Hilfiger Europe B.V.
Tommy Hilfiger Arvind Fashion Private Limited (formerly known as Arvind Murjani
Brands Private Limited)
1,616,298
PVH B.V.
Tommy Hilfiger Arvind Fashion Private Limited (formerly known as Arvind Murjani
Brands Private Limited)
7,363,135
 
TH Asia Limited
45%
Tommy Hilfiger do Brasil S.A.
8,249,120 Common Shares; 4,949,472 Preferred shares

3.
Guaranty by PVH Corp. (“PVH”) of the obligations of PVH Limited under the
Concession Agreements between Harvey Nichols and Company Limited (“HN”) and PVH
Limited


[Schedule 6.06-2]

--------------------------------------------------------------------------------

 

relating to PVH Limited’s concessions to operate shops within HN’s stores in the
United Kingdom
4.
Guaranty by PVH of the obligations of Egypt Clothing Co. to Penfabric Sdn.
Berhad

5.
Guaranty by PVH to American Express Travel Related Services, Inc. regarding
corporate credit cards held by PVH employees

6.
Guaranty by PVH to American Express International Inc. regarding corporate
credit cards held by PVH employees

7.
Guaranty by PVH of Fenwick Limited’s obligations to Dolce & Gabbana

8.
Trust Agreement, dated as of March 14, 1994, between Calvin Klein, Inc. and
Wilmington Trust Company, as trustee

9.
Worldwide Transfer Agreement, dated as of March 14, 1994, among Calvin Klein,
Inc., Calvin Klein Trademark Trust and Warnaco Inc.

10.
Loan of $6,000,000 by Warnaco Singapore Private Ltd. to Retail India Limited

11.
Guaranties of PVH as described in items 6, 10, 18,19, 20, 21, 22, 26 and 27 on
Schedule 6.01

12.
Letters of comfort of PVH as described in item 21 on Schedule 6.01.

13.
Patronage letters provided by Warnaco Inc. as described in items 14 and 15 on
Schedule 6.01




[Schedule 6.06-3]

--------------------------------------------------------------------------------

 



Schedule 6.11
Certain Affiliate Transactions
1.
Sale and Purchase Agreement of the Entire Interest of Hilfiger Stores Spain,
S.L., dated as of May 26, 2008, between Pepe Jeans SL and Hilfiger Stores B.V.
(as amended, amended and restated, supplemented or otherwise modified from time
to time)

2.
Affiliate Agreement, dated as of June 29, 2009, between Pepe Jeans SL and
Hilfiger Stores B.V. (as amended, amended and restated, supplemented or
otherwise modified from time to time)

3.
Agency Agreement, effective January 1, 2007, between Tommy Hilfiger Europe B.V.
and Pepe Jeans SL (as amended, amended and restated, supplemented or otherwise
modified from time to time)

4.
The shares of Madison Clothing Ltd. are owned 50% by Thomas Rieffel and 50% by
Daniel Grieder. Daniel Grieder stepped down as President of the Board of Madison
Clothing Ltd. on July 28, 2004. Since then, Daniel Grieder has not been involved
at all in the business of Madison Clothing Ltd.

5.
Insurance policies with Hub International

6.
Trust Agreement, dated as of March 14, 1994, between Calvin Klein, Inc. and
Wilmington Trust Company, as trustee

7.
Servicing Agreement, dated as of March 14, 1994, between Calvin Klein, Inc. and
Calvin Klein Trademark Trust

8.
Quality Assurance Agreement, dated as of March 14, 1994, among Calvin Klein,
Inc., Calvin Klein Trademark Trust and Warnaco Inc.

9.
Worldwide Transfer Agreement, dated as of March 14, 1994, among Calvin Klein,
Inc., Calvin Klein Trademark Trust and Warnaco Inc.

10.
Dominic Chirico, the son of Emanuel Chirico, Chairman and Chief Executive
Officer of PVH Corp., works for PVH Corp.

11.
Gabby Chirico, the daughter-in-law of Emanuel Chirico works for PVH Corp.


[Schedule 6.11-1]

--------------------------------------------------------------------------------

 

12.
Paul Gehring, the brother of Fred Gehring, the Chief Executive Officer of Tommy
Hilfiger B.V, and PVH International Operations, is the owner of Gehring &
Heijdenrijk B.V., a picture framing business, which is a vendor to TH Retail and
TH Creative Services, divisions of Tommy Hilfiger.

13.
Caitlin Marino, the daughter of James Marino, a director of PVH, works for PVH
Corp.

14.
Coen Gehring, the nephew of Fred Gehring, and Renee Gehring, the daughter of
Fred Gehring, work for subsidiaries of PVH Corp.

15.
Shareholders’ Agreement, dated on or about March 28, 2014, by and between
Kingdom Holding 1 B.V., Bond Street Investments B.V., Kingdom Holding 1 Sarl,
SHL Finance Ltd, Grandwell Strategic Investments Ltd, Fulderberg Ltd, T4, LLC,
Tranquility Investments LLC, Stichting Administratiekantoor Hamburg and PVH B.V.

16.
Shareholders Agreement, dated as of November 9, 2012, by and PVH B.V., Inbrands
S.A., American Sportswear S.A., Sur American Development International Corp. and
Tommy Hilfiger do Brasil S.A., as amended by the First Amendment to Shareholders
Agreement, dated as of January 4, 2013

17.
Amended and Restated Shareholders Agreement, made as of September 7, 2011, by
and among Arvind Limited, PVH B.V., Tommy Hilfiger Europe B.V. and Tommy
Hilfiger Arvind Fashion Private Limited (formerly known as Arvind Murjani Brands
Private Limited)

18.
Shareholders Deed, dated 3 February 2014, by and among Gazal Apparel Pty.
Limited, Tommy Hilfiger Services Limited and PVH Brands Australia Pty Limited

19.
Shareholders Agreement, dated on or about March 2014, by and among Arvind Brands
and Retail Limited, PVH Singapore Private Limited and Premium Garments Wholesale
Trading Private Limited


[Schedule 6.11-2]

--------------------------------------------------------------------------------




EXHIBIT B
Solvency Certificate


[Attached.]





Exhibit B
NY\6180170.15

--------------------------------------------------------------------------------

 

EXHIBIT B TO
FIRST AMENDMENT TO CREDIT AGREEMENT


SOLVENCY CERTIFICATE
THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:
1.I am the chief financial officer of PVH Corp., a Delaware corporation (the
“U.S. Borrower”).
2.Reference is made to the Credit and Guaranty Agreement, dated as of February
13, 2013, as amended by that certain First Amendment to Credit Agreement, dated
as of March 21, 2014 (the “Amendment”), by and among the U.S. Borrower, PVH B.V.
(formerly known as Tommy Hilfiger B.V.), a Dutch private limited liability
company with its corporate seat in Amsterdam, the Netherlands, certain
subsidiaries of the U.S. Borrower, as Guarantors, the Lenders party thereto from
time to time, and Barclays Bank PLC, as Administrative Agent and Collateral
Agent (as amended by the Amendment and as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined).
3.I have reviewed the terms of Section 3 of the Amendment and Article IV of the
Credit Agreement and the definitions and provisions contained in the Amendment
and Credit Agreement relating thereto, and, in my opinion, have made, or have
caused to be made under my supervision, such examination or investigation as is
necessary to enable me to express an informed opinion as to the matters referred
to herein.
4.Based upon my review and examination described in paragraph 3 above, I certify
that as of the date hereof, after giving effect to the incurrence of the
Obligations on the Restatement Date, the Group Members are, on a consolidated
basis, Solvent.
5.

The foregoing certifications are made and delivered as of March __, 2014.
PVH CORP.


________________________
Name:
Title:

Exhibit B
W/2242067